ACCEPTED
                                                                                      05-15-01533-CV
                             05-15-01533-CV                                FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                               12/17/2015 10:17:26 AM
                                                                                           LISA MATZ
                                                                                               CLERK

                      No. 05-15-________________-CV

                                                                     FILED IN
                                                              5th COURT OF APPEALS
                                    In the                        DALLAS, TEXAS

                   Fifth Judicial District Court of   Appeals12/17/2015 10:17:26 AM
                                                                    LISA MATZ
                               at Dallas, Texas                       Clerk




                            IN RE BRYAN ROWES
                                   Relator


                    Original Proceeding Arising Out of
              the 256th District Court of Dallas County, Texas
                               No. DF-09-18237
                             (Hon. David Lopez)


                       Combined Appendix & Record


     In support of this Petition, Relator submits this combined Appendix and

Record, in compliance with Rule 52.3(j) of the Texas Rules of Appellate

Procedure:

Tab A:       Affidavit of Paula Bennett

Tab 1:       Proof of Confinement (December 14, 2015)

Tab 2:       Order in Suit Affecting the Parent Child Relationship (March 6,
             2012)

Tab 3:       Transcript of Protective Order Hearing without Exhibits (April 11,
          2014)

Tab 4:    Protective Order (April 17, 2014)

Tab 5:    Ex Parte Motion to Modify and Motion to Enforce (April 21, 2015)

Tab 6:    Associate Judge’s Report (May 28, 2015)

Tab 7:    Mary Tillotson’s Motion for Enforcement of Protective Order
          (October 23, 2015)

Tab 8:    Order to Appear (October 23, 2015)

Tab 9:    Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of
          Standing, and Original Answer to Mary Tillotson’s Motion for
          Enforcement of Protective Order Subject to Special Exceptions,
          Motion to Strike, and Motion to Dismiss for Lack of Standing
          (November 30, 2015)

Tab 10:   Order Holding Bryan Rowes in Contempt for Violation of April 11,
          2014 Protective Order, and for Commitment to County Jail
          (December 10, 2015)

Tab 11:   Amended Order Holding Bryan Rowes in Contempt for Violation of
          April 17, 2014 Protective Order, and for Commitment to County Jail
          (December 10, 2015)

Tab 12:   Attachment and Commitment in Contempt (December 10, 2015)

Tab 13:   Contempt Hearing Transcript with Exhibits (December 10, 2015)
STATE OF TEXAS                             §
                                           §
COUNTY OF DALLAS



    BEFORE ME, the undersigned notary, on this day appeared in person
PAULA A. BENNETT, who is known to me to be the person whose signature
is subscribed below and who stated under oath as follows:

     "I am PAULA A. BENNETT, one of the counsel representing Relator in
Cause No. DF-09-18237, In the Interest ofA.M.R. andA.M.R., Minor Children,
in the 256"' District Court of Dallas County, Texas. I have reviewed the items
in the Appendix Supporting Petition for Writ ofHabeas Corpus and Record and
verify based on my personal knowledge that all of the items are true and correct
copies of the documents filed in the above lawsuit.

      "Further affiant sayeth not."



                                               ycujJk 0(u^Mui/
                                               paula a. Bennett




      SUBSCRIBED AND SWORN TO before me, the undersigned notary on
the\fcAfday of December, 2015.

    i$S        MARGARET JOAN SCOIT
    gSPX^pi Notary Public. State otTexas
                My Commission Expires
    Id?             July 18, 2017                               0^
                                                     lblic in and for
                                                     of Texas




                                    •
                                                    Lupe Valdez, Sheriff
                                           FRANK CROWLEY COURTS BUILDING
                                            133 N. RIVERFRONT BLVD., LB-31
                                                  DALLAS, TEXAS 75207

                                                                                             14-Dec-15




You have requested that this department provide you with documentation concerning the time
you spent in the Dallas County Jail.

The records of the Dallas County Sheriffs Department reflect that        ROWES, BRYAN WILUAM

with the date of birth of      77 ??J      a W/M

Booked into jail on         12/ 10/20 15    and released from j ail on   STI LL IN CUSTODY
                                 I                                               I
Booked into jail on            N/A          and released from jail on           N/A
                                 I                                               I
Booked into jail on            N/A          and released from jail on           N/A
                                 I                                               I
Booked into jail on            N/A          and released from jail on         N/A
                                 I                                               I
Booked into jail on            N/A          and released from jail on           N/A
                                 I                                               I
Booked Into jail on            N/A          and released from jail on          N/A
                                 I                                               I
Booked into jail on            N/A          and released from jail on          N/A
                                 I                                               I
Booked into jail on            N/A          and released from jail on          N/A
                                 I                                               I
Booked into jail on            NIA          and released from jail on          N/A
                                 I                                               I
Booked into jail on            N/A          and released from jail on          NIA




CONFIRMED BY:
RECORDS UNIT
    MAR. 7. 2012 3:44PM       QUILL ING SELANDER                                                        NO. 06 76 P. 3/38
         FES. 22.20 12 4:48PM     QUILLING SE LANDER                                                     NO, 0576 P. 3/38



                                                                  NO. 09-18231

             IN THE INTEREST OF                                           §   IN THE DISTRICT COURT
                                                                          §
                                                                          §
             AND                                                          §   2S6TH JUDIClAL DIS'l'RrCT
                                                                          §
                                                                          §
             MINOR CHILDREN                                               §   DALLAS COUNTY, TEXAS

                        QR.DER IN SUIT AF'FECTJNG THE PARElVT-CIJJLD RELATIONSHIP

                     On        /i1Ae!C.;f       G,      Z.~/"l                 , ,2012,theCourtheard thiscEJse.



                     .Petitioner, BF..YAN RO WBS, appeared in person and through attor.ucy of record, RYAN

           KIRKHAM) a11d armounc.cd ready for triru and announced that th.~ partles have ngreed to t111'l tetms of'

           1ltis jttdgm~>llt to the extent permitted by !aw, as evid~.ne~d by their signawr~s.

                     Respondent, 1\!!A.R.Y TILLOTSON, haB agreed to the t~tro~ of this judgment to the exte11t

j          pbl"lll itted by law,   ns evideoceti by their .signatures,

!


                    The Court, after examining the recbrd and the c-videuce and argument of counsel, find.s

           that it has jurisdiction     MA R. 7. 201 2 3:44PM      QU[ Lll G SELAND ER                                                 NO. 06 76 P. 4/38
          FEB. 22.2012 4: 48PM     QUILLING SELANDER                                                  NQ 0576 P. 4/ 38




           Chilllrtn

                     TI1e Court finds that the following childten are the subject of this suit:

           Na."lle:
           Sex: Female
           Birth date: - - -
           Home state: T~as
           Social Security amnb~r: -
           Dr1ver,s license number and issuing smte: N/A

           Nroue:
           Sex:: Female
           Birth date; -
           Home state: Texas
r          Social SeQurity nu:mber:
           Drivers license n\lm:bet and issuing state: N/A

I           fgrerttf.Jtf{ PJ({fl

                    Th& Coutt :Unds that the provisions in t.~!ie ordets relating to the .rights and duties of the

f          parties with rela.tion to t'fJ.e children, possession of and access to th~ childret1, child support, ruid

           optimizing the dt;'Velopr:n.ent of a close and continuing relationship betWeen ea.ch patty and the

           children coustito.te the parties' agm.3d parenting plan.

           Qw.,~$f~aJl;(Ofk9ft,ig

                    The Court find& thtlt the following orders ~e in the b~~t interest of the children.

                    IT IS ORDERED that BR?AN R.OWES and MARY TILLOTSON are appointed Joint

           Managing Conservators' of the followmg children:                                   and -




          Order in Sufi Alfaellirg rhe Prmmt ChiM Relarlon.~hlp




                                                                        02/ 22/2012 WEO 16': 48 (1~/Tll( HO 9767] !aJ004



                                                                       03/ 0 7/2012 YI ED 15 : 44 [ TX / RX HO 9967]    ~004
    MAR. 7. 2012 3:44PM     QUil LI NG SELAND ER                                                   NO. 0676 P. 5/38
         HB.22.20 12 4:48PM    QUI LLING SELANDER                                                   NO. 0576 P. 5/ 38
                                                                  .,


                    IT IS ORDERED that, at all tim.es, MARY TILLOTSON, as a parent joint managing

           conservator, shaH havo the folkYwing rights:

                  1.      the right to receive information from any other consmra1or of the children
           concerning tho .h~alth, education. r t!O 976 7 ] @005


                                                                       03 / 0 7/20 '12 WED 15 . 44 [TX ?RX NO 9867 ] @ 00 5
    MAR. 7. 20 12    3:44PM    QU[ LLING SELANDER                                                    N0.0676          P. 6/38
         FEB. 22. 2012 4: 49PM     QU ILLING SfLANDER                                                 NO. 0576 P. 6/JB



                     4.       the right to cOlW\llt with a phyllicia.n, dentist, or ptychologist ofthe childr13n;

                   S.     th.e right to consult vvith school officials concet"lling the cluldre-n.'s welfare and
            educational matu.s, inch1oing school activitiosj

                     6.       the right to attend school activities;

                   7.    the right to be designuted on the ehildren's records as a person to be notified i."l
           case of an emergency;

                 S,     the right to c-onsent to medical~ derltal, and surgicru tr·e atrwmt during an
           emergency involving an fmm.ediate danger to the health and sat~y ~ the children; and

                   9.     the right to mnn.Bge the estates of the children. to 'the extent the estates hav~ been
           created by the pmcnt or the pat"e~t's family.

                    il' TS ORDERED that, at all tirues, BRYAN ROWBS and lll.lARY TILLOTSON, as

           pa..l'Ollt joint managing co1tservators, shall each have the folloWing .duties:

                    1.       tM du'Y to infonn the other conservmor of the- children in a tin1ely mrom€:1' of
           .significMt infonnation concerning the health, education, and wa!fare of the chilch·en; ~d

                   2.                                                                     u
                            the du±y to inform the other oonsenrator of 1h¢ children the consewator resides
           \vith for at least thirty days, marri~s , or intends to many a person 'Who the conservator knows is
           registered as a sex offender under chapter 62 of the Code of Crilniual Proc~dure or is C1urrently
           charg~d with an offense fat "1\':h.ich on oon.viction. the person would be required to register 1.mder
           that chapte-r. IT IS ORDBRJID that this information shalt be tendered in the form of a n-otice
           made as s0on. as practicable, but not later than the folitieth day after tb~ date tho conservator of
           the chil    MAR. 7. 20l2 3: 44PM     QUILLING SELANDER                                                         N0.0676 P. 7/38
        FEB. 22. 2012 4:49PM    QUilLING SELANDER                                                       NO. 0576 P. 7/38



                     IT lS ORDERE.b th.~t, during h.et periods of possession, MARY TILLOTSON~ as pnreut

          joint managing conservator, shaH have the follo\Ving rights and duties:

                     1,       the duty of care, conrroJ, protection, a..nd reasonnble discipline of the chllcb:en;

                     2.       the duty to support the children, including providing the children with clothing,
           fooo, shelt-er, and medical and dental care not involving an in"iasive procedUTe;
                  3.     the rlgllt to consent fol' the children to medi-cal and dental care not hwolviug an
           invasive procedure; tmd

                    4.        the right to direct the mora! and religious ttaining of the children.

                    IT IS ORDERED tMt, during his periods ofpossessioll, BRYAN ROWES, as parent joint

          n1an.aging conservator, shl'lll have the following rights and duties:

                    1.        the duty of cf.tre, control, protectlon1 and l'easonable discipline of the children;

                  2.      the duty 10 support the children, including pr.oviding the child..I"Sn with clothing,
          food, shelter, and medicru and dental care not 1nvolving an inv    J
         MAR. 7. 2012 3:44PM               QUI LL ING SELANDER                                             N0. 0676 P. 8/38
    .I
    ·j
             FEB. 22.2012 4:49PM                           .
                                                QUllllNG SELANDER                                           NO. 05 76    p, 8/3S
    .,
    'i

                         S.        thl:l right1 (after consultatibn with the other parent conservator), to e~nsent to
                                   outpatient psychiatric a.n.d psy~holc.gicat treatment of the. childr~n;

                         6.        the right. subject to the agreement of the othe't' parent conservator, to consent to
                                   inpatient psyoillatric &'l.d psycholo~ica! treatment of the children.

                         7,                                                 or
                                   the right, subject to the agreement the otb~r patent conservator, to represent the
                                   ~;ohildren in legal acti0)1 and to make other decisions of sub!lt.anti~ legal
                                   significance concerning the children;

                         8.        the right, subject to the agreement of the other parent conservator, to consent to
                                   marriage a.11d to ~nlistmetit 1n the armed forces of the United States.

                         9.        the right, (after consulwtion with the other ~X~l"LServator and conSI.tltation with tJ:rb
                                  par~nt faci1itatox), to make decision conceming the children's education.

                         10.      except as ptov.lded by section 264.(H ll of the Texas Famil:Y Code, the right,
                                  3\tbjcct to the agreemcttt of the other parent conset"'atOr, to the services and
                                  earning of the children.

I
t
                         1L       except when a gutirdian of the children's es.tates {}r a guardian or attotlley ad litem
                                  ha9 been appointed for the children, th~ right, subject to the agreement of the other
                                  parent conservat-orl to net as an agent oftha ohildren In relation to the cbildt-en's
                                  estates if the children's action is req·uired by a atate, the United States. or a foTeign
f                                 govenunent.

                        12.       the duty, subjej;lt to the agreement ofthe other parent conservator, to manage th.e
                                  e.States ofthe chlldrc:::n to the e-xtent the el3tates have been oreated by comm1.w.ity
                                  ptoperty or the Jeint ptoperty ofthfthe children .md to hold 0t disburse these funds fur the benefit ofthe
                                  children;

                        IT rs ORDEREP that BRYAl'I ROWES, OS' a parentjoili.t managing CD:nservator, shall
              have the following right-s a.nd duty:

                        1.       *e rjght to co!'lsu.ltation from the other conservator, and an opportunity to consult
                                 with the parent facilitator, prior to that conservator consenting to medical, dentalt
                                 and surgical treatment involving jnvasive procedures,

                       2.        the tight to consultation with the other pa:rent conservator, prior to that
                                 co11servator's consent to O\ltpa.tiell1 psychiatric and psychological evuluation of the

              Order iu SuitAffecliiAJ! tfle Pa.re.ttt Cfllld Relationship




                                                                                 03/07/20 12 WED 15 44 [ TX /RX NO 9867) i4J008
     MAR. 7. 2012 3:44 PM   QUI LLING SE LANDER                                                         NO. 06 76 P. 9/38
         FEB. n 2012 4:49PM    OUfLLING SElANDER                                                         NO. 0576 P. 9/38



                              ehildtefi.

                     3,       the right to a. COtlSultation with the other PEitent cons;;xrvator, prior to that
                              conse:rv'l1tor's coil.Sl;nt to outpatient psychiatrlc and psychologf.ce.l treatment of the
                              ch1ldren.

                     4.       the tight, subject to the agreement of the other parent conservato1·, to consent to
                              inpatient psychiatric and psychological treatment of the child.ren.

                     5.       the right, subject to the agtoeement of the other parent conservator, to represent the
                              chUdrel) i~ legal action and to mflke other decisions of substantial legal
                              slgnificance concerning the children.

                     6.       the right, s\Jbj$ot to the agreement of the other parent conservator~ to conse-nt to
                              tnarriage and to enlistment i.tl. the arml':d forces ofths Uolted States.

                     1.       the right to consultation from the other conservator, aad consultation with the
                              patent facilitator pdor to the other cor.tServato: makint: a decisi'On concerning the
                              children's education with t.ile exception of the other conservatOI'Stight to select
                              tlre school the childr~n attend.

                    8,        except a.c; _p:wvided by section 264.0111 of the Texas Family Cocle, the right,
                              suhj eot to the a-&reemeJ.lt ofthe other paxertt cOllSe!'V>atotl to th~ 'S~l·vices and
                              earnings ofthe 13hildren.

                    9.       e~cept when a guardian of the children ~s estates or a guardian or attorney ad litem
                             has been appoi11ted foTthe children, the right, subject to the agreement of t.~e other
 l                           parent conservator, to act as 1lll age:nt of the childrtn in relation to the ohildren
 I
                             estates if1he children's action is required by a state, the United States, or a foteign
 1                           government.

                    J D.     the dLtty, subject tothe agreement of the other paretlt conservator to man-age the
                             estmes of the children to the extent the estates have be~>n cr~ted b:y community
                             property or th.e joint properly of the parents.

                    The Court orders that, as long as tb.e nonprimary parent resides         mDallas CoWl'ty or a
I
'i        contiguous cO't.Ulty, the residence ofthe chi!dten is restricted to Dallas Co\Uity or uPtil furi.her

          orders orthe Court or by written agreement afthe parties filed with the Court.




          Onler in Salt.Affecti.hJrthe Por11.nt Clllld Ratatinn.rhfp                                                Page 7




                                                                           02/22/2012 11ED 18 :4 8 [H /R X 1~0 8767] lgjO OS



                                                                         03/07/2012 WED 15 : 44 [TX/RX tW SS67] @00 8
MA R. 7. 2012 3:45 PM    QUILLING SELANDER                                                         NO. 06 T6      P. 10/3 8
     FES. 22.2012 4:49PM   QUILL!NG SELANDER                                                       N0. 0576 P. 10/38



       f.0§5e:ssiatl .gnd Ac the public school district in whlch tl!e> ch'ild:ren
                             primaxily resides.

                                 2.     ln this Possession Order "children " il'lcludes each Qhild , whothe:r
                         one or :more, who is a ~bje~ of this sujt while that c-hild is uader th,e age of
                         eighteen yeats and not otherwise emancipated.

                         (b)           Mutual Agreement or Specified TettnS for Poss~ession

                                 IT JS ORDERED that the conservators shall haw posses-sion of the
                         childte:n at times m:u.tlJally agreed to in advance by the pat'ti-l}s, ao.d, in the a:bsm1ce
                         oftnutual agreement, it is ORDERED that tb.e conservators shall have possession
                         of the c:hildrel'l. onder the specified terms set out in this Possession Order.


                         (~) Exa~t as o1herwise expressly provided in this Possession Order, BRYAN
                         ROWES shall have the light to possession oftbe \ilitldren l!.s f01low&:

                                Weekends Periods of Possessiun shall Mt'\.tfi'\.ue ytar r-Gund v.ri.th the
                         exception of June and Jhly.



                         •         Father shall have possession of1he children em ~t~mate weekends fron1
                                   Frida.y at 6!00 p.m. until the immediately following Sunday at Q;OO p.m.

                         •         Father shall have possession of the childte.n on each Thun;dey :frotn 6:00 p.m.
                                   until 8:00 p.nl.




     Order ita SuiT A.lfectiflg the. Parettt Chffrf11f1l        MAR. 7. 2012 3:45 PM     QUIL LING SELANDER                                                     N0.067 6 P. 11/38
             fE B.22.2012 4:49PM    QUI L ING SElANDER                                                   NO. 0576       P. \1/36



                         lk?inrtih!g;Ja.Jtu.aw 14.• .2a12.

                                  •    Father shall have possession of the childten each Thursday from the time
                                       school recesses until school resumes Friday and alternate Fridays from the
                                       time sohoo1 recesses U11tilll :30 a.m. the illllllediately following Sunday.
                                      This w~end possession on alternate weekends shall cdntirme year round and
                                      the specicl periQds of possession S'Ot forth herein shall serve as an overlay tt>
                                      the weekend posaession calendar i!lld shall not alter the rotation of the
                                      weekends, Upon thirty (30) day's wrjtten notice to Mother, the Father may
                                      elGct to extend his possession umil Sunday at 6:00p.m. in the event he is not
I   i                                 Wol'king on Sw®ys·,                       ·

    I          Sire'Ck!Z. J:st'lbcd.r p./'PQSJ'Mf,iap_

                        Winterl1~

                       Cbri$0Uas Holidays in Odd·Numbered Years - In odd numbered yeats. BRYAN ROWES
               shall have the tight to posses5ion of the children from the thu.e st::hool recesses urttil 8:00 p.m. bn
               Deoember, 23'u.

                      Christ.n.u!s Holidays in Odd-Numhered Y~ars • modd-nU!Ube~d years, MARY


    l
              TTLLOTSON shall have the right to possession ofthe ohildren ft'om 8:00 p.m. on De.c.ember, 23rd
              until school resumes.

                      Chri.st.tc.as Holidays ln :Sve.:n Number.ed Years- In e¥t;n r11:1mbcred years, BRYAN
              ROWES shall have the right t() possession of the children from 10:00 a.m. December 26m l.llltil
              school1·esumes following U1.e holiday,
                      Clu:istm.aa Holidays in Ev'cn Numbered Years -In even numbered years, :MARY
              TILLO'I'SION shall have t11.e tight to :possession ohh¢ oh.ildren from the time school recesses
              untillO:OQ a.m. on De~ember 26u1•



                       Thauksgiviug in Even·Numbered Years -In even-numbered years, BRYAN ROWES
              shall h.cw.e the right to possession ofthe children beginning at 6:00p.m. om the day the childr1m ie
              dismissed from sohool fur the Th•giving holiday and endl11g at 6:00p.m. on the Sunday
              following Thanksgiving.

                      Thanksgiving in Odd-Numbered Years ~In odd-numb~red years~ MARY TILLOTSON
              shall have the right to possession oftlte children begimling at 6:00p.m. on the day tbe children is
              dismisstd from school for the Tbauks.givlog holiday and ending nt 6:00p.m. on th~ Sunday
              follo\V'ing Thanksgiving.



                                                                                                                      P11ga 9




                                                                             02/22/2012 ~EO 16:48 (TX/RX NO S?S7 ) ldJ0 11

                                                                            03/07/2012 YIED 15 : 44 [TX/R)( NO 9987]            ~011,
        MAR. 7. 2012            3:45PM         QU I LLI NG SELANDER                                          NO. 0676 P. 12/38
               FEB. 22. 2012        4:49PM         QUilLING SELANDER                                         N0. 0576 P. 12/38
         .,.




                          Father shall have pdssession of the children in. Evea-Nurnbered Years- In evenwnt.wboted
                  yews, beginning at 6:00p.m. on the day the children is dismissed from school forth~ school's
                  spring vacation and endillg at 6:00p.m. on the day befoxe school resumes after that vacation.

                          Mother shall have possession ofthe children in Odd-Numbered Years- In odd-numbered
                  years, beg.iuning at 6:00p.m. on the day the children is dismissed frt>rn school for the sc-hool's
                  spring V3cation and ending at 6:00p.m. 0$1 the day before school resumes after that vacation.

                         111 the event tha( Spring Break conflicts wtth EasteY or Fas.~owm Sprin~ BrGaks1wll

    I             superaede. ]]1 the event ofa conflict with Passover and Easter, th~ East11-r holiday supercedes tn
                  odd numbered years and Pr;r.s.fover tn even numbe3rod yeats.

                               18MM; Ho.Nrhtf!

                           Methot sba:ll have possessiO.n of the children every Easter from the time s.chool recesses
                  f01:Easter ~mtil the 1ime sohoo1 resumes following E(!Ster Sunday. (In th~ ~vent of a ccmflict with
                 Passover and Ea.ll (Fath~;r shall yieldposse:ssionfor lwo (2) classes for this special
                             holiday also)
                           • First recollciliadoi1 {Father shaH yieldpossesslonfbt two (2) clMsesfor this special
                             holiday also)
                           • Confirmation (F~ther shalt yi     MAR. 7. 2012 3:45PM      QU IL LI NG SEL ANOE R                                                NO. 06 76 P. 13/ 38
         FEB. 22.20 12 4:49PM     QUI LLING SE ANDER                                                 NO. 0576 P. 13/38
      •


                      .•    Passover (2 days) (11, ehe evem ofa conflict with Passove:.~· and Ea.stet, the Easter
                            hoffday super~odca in ocid numbered years ctnd P~.sover in eveh numbered year6.
                      C;l   Rosh Hashatlab (2 days)

                      .Cl;Hi!ren    '.r P.irtlt@!V
                      If a parent is not otherwise entitled under this Posse,•;sion Order to present possession of a
            child o:n the ohild's birthday, that parent shall have possession of the child and the child's minor
            s)blings beginning a.t 6:00p.m. and ending at 8:00p.m. on that day~ provided that that pare.u.t
            picks up the child from the other pm-ent nnd :retunw the child to 1ha.t setrne plnce.



                    BRYAN ROWES shall have the right to possession of the children each year, beginning
            at 6:00p.m. an the Friday preceding Father's Day Q.J.J.d endin_g at 6:00p.m. on Father's Day,
            provided that ifBRYAl""l ROWES is not othe~~.se entitled under this Possession Order t o
            ptesent possession of the oWldren.. he shall pick up the children from MA~Y TilLOTSON and
            return the- children to that saro~ plaoe.

                     1.v1dtTz.~tJtr..Da.ft

                  MARY Tll..LOTSON sluill have the right to poss~si~n of the ohildten each year,
           beginning at 6~0 p.m. on the Friday ptooeding Mother's Pay and ending at 6;00 p.m. on
           Mother's Day, providod that if MARY TlLLO'fSON is not othl31'Wise entitled under this
           Possession Order to present pos.session of the children, ahe. shaH pick up the children from
           BRYAN ROWES and retutn the cllildren to thnt same place.



                    Juno in Even•Ntunbered. Years- In evm~.n.umbaed year&, Mother shalllutve the right to
           possession of the cltildi'MA R. 7. 2012 3: 45PM        QU 1Lll NG SELANDER                                                           NO. 0676 P. 14/38
     FEB. 22. 2012 4 : 5 ~PM     QUILLING SELANQER                                                          NO. 05 76 P. 14/38




                  The parties shall· exchange the children for the month of Jun-e and July period-s at 6:00
           p.m. Sunda.y with the parent teceiving the children picking them up from the other conservator.

           Su.rnmdet o[Cht!cl br MAR·Y              TlLLOT..~ON'

                  .MARY TILLOTSON is ORDERED to surrender the children. to BRYAN ROrt!ESat the
           beginning of ettoh period at the ohiidten' s scllool or the police atation nearest het residence.

           !S_urrtmrler oLChild bv BRYAN ROWES

                      BRYAN RO'fi/ES is ORDERED to surrender the children to MARY TILLOTSON at th~
           children's scho'Ol or the police station 11carest hia reSidenoe.

                                  Tbis conolude.s the Possessio:tl OrdeJ.·.

                    2.            D'l)ration

                                  The periods ofposse.ss5on ord~red abov-e apply to each children the subject of this

                    sui.t while that children is under the age of eighteen yeats and not othel"~se emaucipat~d.
                    3.        Nontnterforence with Posse.rsion

                              IT IS ORDERED that nC!ither conservator smul take poss:ssion of the children

                    during the other conS'eiTator's period o'fpossessiOll utllesa the~·e is a prior written

                    agreemen:t signed by both conservoato:rs or jn c~~ of an emergency,.

                    4,        Term.inafiQn     oj0rci2:rs

                              The provisi0136 of this ortlet relating to oons&Vatorshi.p, p~ssesGiQU, or access

                    terminate on the remartiage of BRY.AN RO WBS· to MARY TILLOTSON unless a

                    noJwarent or agency has been appointed consetvatGr of the childret!. unde-r chapter 153 of

                    tho Texas Family Code.




                              1

       I        -        0@                           ill       [' ' 10              .   !QJL5   Ski   - » FFF
      Order ill SuttA/feCtiJ!g tile Parem CMll/l{ela:tiorrJhip                                                      Page12




                                                                              02/22/20 12 VIED 18:4 8 [ TX/RX t-10 97S7J ~ 0 14


                                                                              03/07/2 0 12 \Y EO 15 : 44 [TX/R){ NO 99 67] ~014
MAR. 7. 2012 3: 45PM              QU [LL!NG SELAND ER                                            N0.0676       P. 15/38
    FF.B.n2012 4:50PM                 QUllllNG SELANOtR                                          NO. 0576      p. 15/38



       Xt!lephan.e. A.caes-e.tQMi.'fH}T .Cftikl!.en
                IT IS ORDERED that th~ parent shall provide reasonable telephone access for the

       cbil~n to the other parent.


       P'lY'elltb141 Facttilfiiar

                  The Court tinds that ther.e is good c~.use shown and it is in the best interest of the

       children the subject of' this suit that a parenting ooordinator be appointed aud that the p.arti.es h~we

       agxe.ed to the u,ppointment of Ca:rrl~ B eaird, :t.5150 Preston Ro1Hl1 Suite 300, Dallas~ Te..~as

       75281, 972-448-8797, as the Cc-operatlve Parenting Fadlitatot jn this case. The Colllt further

      finds that th~ appointro.QD.t of fl p,ar.enting facilitator is in the b~st inteJcst of the children.

                IT IS FURTHER ORDERED that all e~enses associated with the appointmru1t Gf the

      Cooperative Parenting Pacilitetor shall be split eqt:ta.lly between the parties unless the parenting

      facilitator findS that ~ parent is using the process for harassment £Jt is ilbltsmg t11e process i'n

      which case she may reallcrcate the costs for those rurrassing o:r abusive sessions against the parent

      Who is abusi11g the process. IT IS OROOREDfuat each party shall promptly pay one-half of all

      joint sessions. IT IS FURTRER ORDERED that each party shall promptly pay for any and all

      sessions that is scheduled by the party and in which the party at tends individually and without the

      other pnrty. The Court shall enforce payment of any amounts owed to the coope:rative Par.enting

      CC>o'rdhmtor by eithet party as necessary.

               The Coopexative Pa.re.tJ.ililg Facilitator shall aasis-t the pllrti~s and the chUd~n lo pror11ote

      the childt~'s best interest i11 general. The Cooperat:lve Parenting Facilitatol.' is entitled to

      communicate with the parties, children, health care provider$, psyvbological providers, te®hers

      and any other third parties deemed necessary by the Cooperntive Parenting Facilitator. The


      Otder t11 Suft AD~ctln:g thtt Pt17ent Chfld Relati     MAR. 7. 2012 3:45PM       QUi l li NG SEL ANOER                                               NO. 0676 P. 16/38
         FE B. 22. 2012 4:50PM    QUILLING SELANDER                                                NO. 0576 P. 16/38



            pnni,..:s shall cooperate vvith the coordinator by executing any necessary releases.

            I.     'The Coopeta1ive Parenting Facilitatol' shall:

                    L      Mak¢ any recommendatlous relati'V'o to et1:forcing any shared parenting plan. tW.d
                           parentiog schedule arad to minimize conflicts between the parties b'y add.rossing
                           the particular patt~ms of behavior of th~ paret1ts,

                   2.      Assist the parent iu implementing any plan or schedule so that t11o children have
                           contin-uou·s and consistent contact with both pate.nts within the context of court
                           ordered possession schedules.

                   3.      Minimize conflict, loyalty binds and unnecessary stress for the chlldren,

                   4,      Have the following btond re!iponsibilities;

                           a.      Recommend approaches 1h~ Vvill reduce conflict bet ween. par¢nts

                           b.      Recommend complitlllce "With at1'}' parenting p1an or parenting sch(:dtlle in
                                   the Court's order.

                                  Recottl.tll6nd outside teso~lrees as needed such as patentiag classest
                                  psychethe~apy, etc.


                           d.     Monitor parent'ing plan or parettting schedule and mediate the parent's
                                  dispute.a concerning parenting issues.

                          e~      Write detailed guidelines Of rules recommended for commllt1ication
                                  b~liWeeR po.rents and practicing th0se guidelines or ntles with the pa:r~uta .
                                  If pm:enting slGills are la~kin~ the coordinator shali wo:tk with one ot both
                                  par~ts to t~oh   those skills.

                          f.      Recommend modification of the p-ax-eating plan. when agreement or
                                  consensus caru.tot be reached, as a ateans of reducing conflict and
                                  promoting the best interest ofth~ chi!dretl. Any reconnnendatl        MAR. 7.   201~       3:45PM       QUILLING SELANDER                                                0. 0676 P. 17/38
            FEB. 22.2012 4:50PM                QUILLING SE LANDER                                          NO. 0576 P. 17/30



                                            the sched\tle, holidw; or vacation pllUming, logistit;s of pick ttp and drop
                                            off, suitability of accolnltl.odations. i9S-Ues denling with. stepparents and
                                            significant others.

                                  1.        Work with both parents and any signifiooo.t othets to \'lpdate attd tine tune
                                            their parenting schedule over time. (All changes !n the familyts
                                            circm11stances could not be foreseen when the parenting-plan originated.).
                                            Parenting sohedul~, .POSt divorce, may n~d to be adjusted to chilchen's
                                            changing developmeotalneed&, schedules. new blended families or
                                            evolving outside interests.

                                  j.        Ensure thnt both parents maintain ongoing relation$h.ips wit.h the childt~n.

                                  k.       RecC>llll11t~nd a tlttal decision on any part.'nting iss11e over which the parents
                                           reaoh an impasse~ but submission of a ·written weomm&J.dation to the
    J
                                           parties and their cou.nsel.
    I
                                  I.       Eduoate the parents in. the areas of:

                                           effec'tive cO!ftm\\mcatiou and negotir.tion skllls.
                                           effective p!U'enting skills.
                                           bow to tneet the developmental need-s of' their children.
                                           how ro disengage from eansltp                                          Pn.ga Js




                                                                                0 2/'2Z/'2012 IVEO 1S :48 [ TX/ R~ HO 8767) @017
!

                                                                               03/0 7/ 20 12 \Y EO 15 : 44 [TX/RX HU 9967] ~ 017
    NlAR. 7. 2012 3:46PM      QU ilLING SE LANDER                                                               NO. 06 76 P. 18/38
         FEB. 22.20 12 4:50PM     QUflllNG SELANDER                                                             NO. 0576 P. 1B/38
     
                                the Caop~tive Parenting Facilitator~ The Cooperatt.v~ Parenting Fac~lit·ator
                                shalt watk With both pE~I"ents to resolve the conflic-t attd. if necessmy, shall
                                recom:fnend an appropriate resolution to tlle parties aad their colinS~l.
1
•         III.      Written and Ot&l.Reports rold Appearanc~ .in Court:

I                   Tho Cooperative Parenting Facilitator may submit written reports to the partie9, the oourt,.

          atld 'thoir counsel d~.scribing any conflicts and the Coopere.tiv<> Par!;nting Facilitntor's

          recommended resotutions. At any time, the Cooperative Parenting Facilitator may also repon to
          e:-    i ?M4    £..         s:..£t....                  &Sz:::mn::::iL:n..
          Otdcr i'n Suit Affecting th.a Parent CMidl'lm Kellltiatultip                                                          -.
                                                                                                                            Page 16




                                                                                       02/2212012 'li ED 16 : 49 [ TX/RX NO 978 7] @ 018


                                                                                       03/07/2012 WED 15 : 44 [TX/RX tiD 98 67 ] I4J0 18
     MAR. 7. 2012 3: 46PM               QU I LLI NG SEL ANDER                                         NO. 0676          P. \9/38
         FEB, 22. 2012 4:50PM              QUILLING SELANDER                                          NO. 0576 P. 19/38



            tb~ parties, the cou:rt and their counsel on pll.l'~l:ltal compliance with and the pttr~ntala.ttitudes

            abo\lt any element of the co-parenting process.

            {)l'lr Ru:mUF 'ffl:6{m'fl

                     IT IS ORDERED that the partie~ (except in emergencies) commu:oioate through Our

           Famtly Wizttrd. IT IS Ftil\THBR ORDERED that the parties post all information relating to tho

           mintll.' children upon re~eipt on Our l?ctmily Wizard.

                     IT IS FURTHER ORDERED funt the parents shall pur-chase Our Family Wizard

           (www.ourfami.ly wi:zard,eom) \vitbin three (3) dnys after the entry of this Order. IT IS

           FURTHER ORDBRED tl,at the p~ents shaH use Our Farnfly                Wi~ard for all C01Illll.l.Ulications

           between the ptuties, absent an emergency, with the only ex:.ception b¢ing that if ei'ther parent

           needs to omaiL an attachment ta tbCl other parent, at1d tltti:y are tmab'le to do so through Our Family

           Wiza:rd, then the paten_t shall send an em.aU with th~ attachment to the o'ther parent through that

           parent's alternative email address (Katy Tillotson•s• alternate email address:

                                               substitute email address noticed through Our Family Wizard;
-,
           Bryan Rowes' alternate email address:                             or substitute email ad-dress notioecl

           throu~h   Our Family Wizard), and also ~(j:nd the other parent an email through 01a- Famlty Wizard

           notifying them that an ornail was sellt to th~ parent's email ~~dress.

                    IT IS FUR.TBER ORDERED that each parent shall timely (within 48 hours of receipt)

          provide. the other paten.t, thro\lgh Our Family Wizard with mtbr.matio:n received regarding any

          children the subjec.t of this suit.



          o,..tfq, in Suit Affecting the Pannt Chltcll{e/IJilchShlp                                              J>a.grz 17




                                                                         02/ 22/2 012 WEO 16':48 (TX / Rli NO 518 7) l{lJOlS


                                                                        03/07/2012 WED 15 : 44 [TX /RX HO 9987] @01 9
MAR. 7. 20 12    3:46PM        QUI LLING SELANDER                                               N0.0676       p 20/38
    FEB. 22.2012     4:50PM        QUJLLING SELAND ER                                           NO. 0576 P. 20/38



                I'I' IS FURTI-lER ORDERED that each parent shall -update the calendat in Our Famfly

        Wizard rega'rding all aotiv.ities/cvents/appointtnents concerning the children as 90011 as the

        information is known to the parent, and at a minimum by midDight on Monday and Friday of

        each week beginn.i:ng the first week following the entry of this Order.

        Docume1rt~

                IT JS ORDERED that BRYAN ROWES shall p!'oduce twenty four (24-) montlls of bank

        statementsJ credit card .st~ernents i.n hls nam.e1 and hi~ tax rettllilS frotn the time of divorce to tbc;

        eu.n:ent date, These documents Ol1.\S( be prodl1000 within fo'Urteen (14) clays to his attorney of

        record and forwarded t0 MARYTILLOTSON's attomey of record "-'itb.in three (3) bti¢iness days

        of receipt by BRYAN ROWES' attorn~y. If an adjitstmept is warranted for ohild support using

       the Child Support guidelines the amount shall be inserted in this- Order. If the parties are unable

       to agree t-o a chilo S"t!J)po:rt adjusttnent the rn~tter sball be scheduled for a.'1 in parsM arbitration

       with Frances Hanis whos~ dacision shall be binding on the pa..rties.

                IT IS FURTHER. ORDERED that BRYAN ROWES shall secure the unpaid child suppo1t

       with £',declining term ~anee pollcy with the chlldren ru; heneficiari~ and p.tovi~-e proof of

       same e.nnuaJl:Yto MARY TILLOTSON.

                IT IS O:Rl)ERED that BRYAN ROW:SS shall submit his pooofofpa;ymentsto Pat Gill or

       MARY TILLOTSON (for servicos by Pat Gilt) within fourteen (14) days of entry of this Order..

                IT IS FURTHER ORDERED that MARY TILLOTSON shall submit invokes from Pat

       Gill to BRYAi'\f ROWES..




                                                                    02/221 201 2 \?EO 16; 41! [TX /RX HO 3767] @020


                                                                    03 /0 7/2012 WED ·15 : 44 [TX/ RX NO 3867] f4) 0 20
    MAR. 7. 20 12 3:46PM    QU I l ll NG StL ANOER                                                  NO. 0676 P. 21/38
        FEB. 22.2012 4:50PM     QUILLING SELANDER                                                   NO. 0576 P. 21138
     ...



                      IT IS ORDERED that BRYAN ROWES shall pay MARY TILLOTSON: s defiojency

             (subject to rei:olbursement or tree up) on the automobile in th~ Decree of Divorce. SUbruission

             shall be within fourteen (14) days in the same manner as bank statem~nts an.d c-redit card

             statement. IT rs FURTilER ORDERED that the parties shall offset the amounts that euch owes

             nnd payment made to the other paJ.'o/ ill the event the amounts do .oot offset.

           . Exl!a Cu.tti,Qilqr;df:titJi(le,r

                      IT IS FVR'l'HBR ORDERED and the parties agree that the minor ch.il dr~n shall finish the

            C'Un'ent term affue a-ctivities in WbiQh they are entolled. Dance tenn ends Summer of2Q 12.

            Choir, basketball and soccer term ends with the completion of the Spring Semester or activity

            term within that semester or whichever .first occurs. Cub         Seoum tenn ends with Summer of
            2012. IT IS ORDERED that .BRYAN ROWES shaH pay one half (1/2) of the costa of the

            registration, e'MOlJ.m~ntJ mufonnS., equipment for the ohi:ldl'.~'!l to participate in these activitieSfor

            tbis term.

                      IT IS ORDERED and the parties agtee 1hat BRYA.l~ ROWES and MARY TILLOTSON



l           shall each pay one half ( 1/2) of the costs of agteed upon extrEWmticul·ar activities, including

            camps br lessons. IT IS FUR.UIER ORDERED that such agy-eemont must be in writing, eithe:c

            email or text constitutes a "Writing" for purposes ofttris prfilvision.

                     IT IS FURTMER ORDERED 'that the partJ in possess{en of the cldldren dl.'lring a

           tegUl~ly scbeduled eX'tcaClurric"Ular activity slmtl use their best efforts to transport the   cbitdren to

           that actlvJty Oil time and insure the children is ptesent for tile duration of the aoti vit y, If that

           party is unable to transport or insure tho children are. present for the duratiou oftlte activity that

           OYdBr l1t Suit Aff~cting tlr~ Prtrenl Cfli[(l R.e/.rrrtortshtp                                      Page 19




                                                                            0 2/22 /2012 \YEO H::4 9 tTX / RX tW S767J ~021



                                                                            03/07/2012 WED 15 : 4.4 [TX/RX NO 8967 ] ~ 02 1
    MAR. 7. 2012 3:46PM          QUILLING SELANDER                                                NQ 0676 P. 22/38
        FEB. n 2012 4:50 PM            QUILLING SELANDER                                          NO. 0576 P. 22/38



           pareni shall offer thts of the activity n.oJ· shall the non~ consenting parent be required

          to yi~ld th.e k time w that the ehildren may participate in that gc.tivity.

                   IT IS FUR.'I1IBR ORDERED that the method of payment fur the fu~going expenses

          shall be paid by the parties as follows:

              •   By direct payment oflris or her SO% share to the orga.uiU~ti on or it'ldividu~l as applico.blc:

                  within five (5) busi11ess days of receipt of an invoice speci:tYing the total payment to be

                  made; or

              • By tro..Aking hls or her 50% of the payment available to the paying .Party to enable him or
                  her ~o tirn(}ly make the pa)1llent.

                  IT IS OROBRED that in the event either party pa..ys 100% of any of the foregoing

                  expense, then the nonpaying party shall r,eb!lJburse the paying party 5'0% of such expenses

                  pai:d by the p~ying party withiiJ. five (5) business days of the nonpaying patty's receipt of

                  documentation ·evidencing the pa~g pltrty's pay'tttent of such e::rpeuses. Su.th

                  rehnbursements shall be .tllade by tnail or hwd delivery ~t the paying pruty' s cmrem

                  residence address,


l                                                                                                            fage 2Q




                                                                       02/22/20 12 II'EO 16:48 (TX/ RX HO S767) @022


                                                                      03/07/2012 YIEO 15 44 [TX/R X IW S96 7 J @0 22
    MAR. 7. 2012       3:A6PM              QU ILLI NG SELANDER                                          NO. 0676 P. 23/ 38
        FEB. 22.2012 4:51PM                    QUILLING SELANDER                                        NO. 0576 P. 23/38



           l!ealth Ca:re

                       1.        ITIS ORDEREDfuatBRYANROWES a11dMARYTILLOTSONshalleach

           provide medical support for each children as set out in this order as additional child suppott for

           as long a:s the Cowt .tnay order :SRYAN ROWES and MARY TILLOTSON tt:> provide support

           for the ehilclten under sections 154.001 a.IId 154.002 of the Texas Family Code. Bcginnin.g on

           the day :BRYAN RO WES and M.AR.Y TILLOTSON's actual or potential obligation to support a

           childre-n under sectiotts 154,001 and 154.002 of the Family Code ter:ro..inates, IT IS ORDERED

           that BRYAN RO\VES and MARY TILLOTSON are dischw:ged from the obligations set forth in

           this m0dicat support order with respect to that cluldreu, except for any failure by a parent to fully

           comply 'Wi:th those obligations before tb.at date. IT lS 'FURTHER ORDERED that the. cas.b.

           medical support paymt;!nts ordGred below are payable thro~.:tgh the mate disbm:setMAR. 7. 2012 3:46PM                QUI LLl i G S~ LAN DE R                                          ~W. 0676 P. 24/38
    HB. 22. 2~12 4:51PM               QUILLING SELANDER                                             NO. 0576 P. 24/38



       pel-cent ofBRY AN ROWES 's mmual resoutcoo, as desciibed by section 154.062(b) of the Texas

       Family Code.

                   ''Reasonable and necessary health·care expenses not paid by insmance and incurred by or

       on behalf of a children " inelude, without limitation, any vopaymenfs for office Vi!iits or

       prescription drugs, the yearly dttductible, if any, and medina!, surgical, ,Pl'e~cription drug, mental

       health-care services, ctentru, eye care, ophthalmological, !llld orthodontic charges. TI1ese

       reasonable iUld nec~sazy health·care t;Xpenses do not include eJ&penscs for travcl to and fro11i the

       health.·care provider or for nonproscrlptiou medication.



                          a.       to .ha11d deliver the ilocum.ent by a person eighteen yeats of age or older

                                   either to the reoipiertt or to a person who is mghteen years of age or older

                                   a1J.Opermanently resides with the recipient;

                          b..      to deliver the document to the recipient by certified mail, teturn receipt

                                   requested, to the recipient's last .knoVv11 mailing or residence address; or

                         t; ,      ro deliver the docum~t to the rec-ipient at th.e recipient's last known

                                   mail.i!lg or residence adch:es-s uaing any person ot entity whose principal

                                   business i~ that of s. co'Uri:er sr deliverer of papers or dooume11tS either

                                   V~tithit1 Ot' outsld-e the United Sta~.

                  3.     Findi:t'J.gs on Health Insurance Availability~ Having co1\sidered the cost,

      aroessibility, and quality ofheo.lth insurance coverage available to the pruties) the Court finds;

                  Health insurance is available to MARY TILLOTSON at a reasonable co<>t of$ l 60.00
     •=   J   I   :C~IN£5- -                     1     ·            n=rmt
      Order in Suit Aflttc(i11g the Par?JJI Clllkl R    MA R. 7 2012 3:46PM       QUI LI NG SE ANDER                                                       NO. 0676 P. 25/ 38
         FEB. 22. 2012 4:51PM   QUILLING SELANDER                                                      NO. 0576 P. 25/38



                                                                             I

            from another source, indud1ng the program under sev'1ion 154.1826 of the Texas Family Code to

             provide health inllurance in title N -D cases. IT IS FURTHER CRD'E'aED that BRYAN

            ROWBS shall reimburse MARY TILLOTSON the cost of the medict.U insurallce premium.

                    IT IS F'tJRTIIDR FO IJND that the following orders :r;ega.rding healtb,.care coverage llre in

            (he best interest of the children.

                    4.      Provision ofHealthMCate Coverage ..

                    As child support, Mt\R.Y TILLOTSON is ORDERED to continue to n)aiotai.l'l health

            insurance for each child who is the s-ubj ect of this suit that covers basic hcalth-oare sem ces,

            including l.lSual physician serviceBt office visits, hospitaliztltion, laboratoryt X-ray, and

            emergency services.

                    MARY TILLOTSON is ORDERED to maintain such health insuta.:n~ io full force and

           effect 011 each children who is the subject of this suit ns long as cbi1d support ls payable for that


I
'
           children . .MARY "tlTuLOTSON is ORDERED to convert any group insurano.e to indiv1dual

           cowre.ge or obtain other Malth iusuunce for each child within fifteeh days oftern'lin.ntion ofher


l          ernpioyro.ent or oth~r disqunlification from the group iflsUt1Pl~. MARY TILLOTSON is

           ORDERED to exercise ilnY conversion opttons or aoquisl:don of ttew h~th insurance in such a

           manner that the resulting insu.ta.ncb equals or e~¢e~ds that in effect immediately befo:re the



                   MARY TILLOTSON ts ORDERED to furtcish BRYAN ROWES a true and cotT~c.t copy

          of the bealth insur2.nce policy or certificati.on and a schedule ofbenefits within ten (1 0) days of

          the signing oftWs order. MARY TILLOTSON is ORDERED to ftcmi!!h BRYAN ROWF..S the
          Jlt S                 1' {         o                                                ¥   4o   e:::...:-tc   'fl   l   '




          Order in Suit Af/~~llltgllu: F    MAR. 7. 20 12 3:47PM      QUI LLl NG SE LAND ER                                                 NO. 0676 P. 26/38

        FEB. 22. 2012 4:5 1PM    QU I LLI NG S E L ~.NOE R                                           NQ 0576 P. 26/38



             iDsurano& cards and €ley other fonns necessary for use of the insuran.ce within mt1l (1 0) days of

             the signing of this order. MARY TILLOTSON ls ORDERED to provide, within three days of

            receipt by he~J to BRYAN ROWES any insurance checks, other pay.tnents, or explanatlons of

            bene£ts relating to any medical expenses for the children that BRYAN RO \VES paid or invurrod.

                      Pursuant to section 1504.051 oftlte Toxaslosl.U'atlte Code, it is ORDE.RED that if

            _r...iARY TILLOTSON is eligible for dependent health coverage but fails to apply to l1btain

            coverage for~~ children, the b.surer shall cmoll the children on appli~ation of BRYAN RO'WES

            or others as authotlmd by law.

                     Pursuant to section 1$4.182 ofth~ Texas Family Code, BRYAN ROVIBS is ORDERED

            to pay MARY TILLOTSON cash medical support for reimbursement of health insurance

            premiums, as additional cbild support, ofO.ne Ht.utdred Sixty Dollars and No Cents ($160. 00) per

            month, with the first i.n.stallrnebt being due and payable on Decembel;' l , 2012 ru-1d a liko

            installment being due aod payable on or before tb.o first day of each mdnth until tbQ t~nntion
1           of current ~hild support fur all childrefi. undat this order.



l
I
                     IT lS ORDERED that the cash medica:! si.lpport provisions ofthis order ~hall he an

            obligation 6ftl1e esUI.te ofBRYAN ROWES aod shall not terminate on his death.

                    Pl:lfS\Ultlt to   section 154.18"3(o) of the Texas Fam.Uy Code, the reasonable and ne.cessary

           hea.ltb-cctte expenses of the childr~ 'that arc not reimbursed 1~y heE1lth illSU.rance are alli?cated as

           follows; M ARY TILLOTSON is ORDERED to pay SO percent and BRYAN R.OWES i~

           ORDERED to p~y 50 percent of the umeimbursed health-care expenses if, at the time the

I          expenses are iucurr;d, MARY TILLOTSON is pro-viding health insurance as order                                                                                                   NO. 06 76 P. 27/38
    MA R. 7. 2012 3:47PM      QUILLI NG SELAN DER
         FEB. 22.20 12 4:51PM    QU l lliMG SELANDER
                                                                                                   NO. 057Q    P. 27/ 38




            without /imiranon, medical, pre.scrtption drugs. psychiatric, psychological, dental, eye care,
I
I
I           vision exams, oontac:t lens and orthodontic charge_,s. occupationa&therapy, dyslexia tutoring, and

t           the:tapy, phystccrt therapy. psycho educational therapy. The parties agtee and it is ORDERED

            rklt the current health care providers and dental care providers $halt not be changad during che

           pendency ofthe cm·e absent written agreement ofthe parties.

                   The patty who incurs a heatth-care expense on behalf of a children is ORbERBD to

            submit tO the other party aU forms, receipts) bills. $t."ltements, a:nd ~=                                                                                                         NO. 0676 P. 28/38-
    ~AR. 7. 2012 3:47PM    QU I LI NG SELANDER
       FE8.22.2012 4:5 1PM     QUILLING SELANDER                                                         NO. 0576 P. 28/38



                      ~.     Compliance With Insurance Com}Jany Requlre~nents ·Each party is ORDERED to

           conform to all requiremeuts imposed by the terms and conditions of the policy of health

           insunm.ce covering the children in order to assure maxi.-num reimbursemen1 or direct paymertt by

          the insuranoo company of the incurred health..(;ate expense~ inch.1ding but not limited to

          requireme11ts for advance notice to any cruner, second opinions, and the liko. Each party is

          O.Rl)ERED to attempt to IDle ''preferred pro-viders/' ar services within the health maintenance

          organization, if t~pplicable; however, this proviscon shall nat apply if emergency o.."U'e is required.

          Disallowance of the bill by a health insure't shrJl not exaus~ t.be obligation of either party to make

         'payment; however, if a bill is disallowed or the benefit redt'\~d because of the failure of a par(y

          to follow insunmce procedures or re:quirements, IT IS ORDERED that the :PartY fa:lling to follow


l
1
          the insurance procedures or requirements shall be wholly responsible for the increased portion of

         that bill.

                   7.      -Claims- Except as providod in this paragraph, the party who is not can-ying the

         health itlSu:catLce policy covering the     childr~ is    O'RDERED to furnish t6 the party carrying the

         polk.,yJ v.r.ithm fifteen days of receiving them, ~y aud all fol'mS, receipts, bil-ls, and statements

         t-et1t:.cting the health~care expenses the pnrty n.ot catrying the po1icy incurs on behalf of the

         children. In a~ordance with a~::r;tiou 1204.251 and 1504.055(a) of the Texas In;suraoce CodMAR. 7. 2012     3:47PM         QU ILLING SELANDER                                           NO. 0676 P. 29/38
   FEB 22. 201 2 4: 51PM            QU ILLI NG SELA NDER
                                                                                             NO. 0~76 P. 29/38



       1204<251 of the Texas Insurance Code, BRYAN ROWES is designated the mtmaging

       conservator o.r possessory conservator ofthe obildren.

                 The party who is carrying the health insuranct:: poliey covering the children is ORDERED

       to   submit all forms required by 'the insurance compnny for payment or teimbu.rsemf.\llt of

       health~care expenses inc~ by either party on behalf of a children to the insurtmce carrier

       withilt fifteen days of that party's receiving any fotm, recdpt, bill, or statement reflecti:ag the

       expenses.

                8.       Constructive Trust for Payments Received - IT IS ORDERED that aoy insurance

       payments received by a party from th~ health insurance carrier as reimbursement fo1 health-care

       expenses incm.l:'ed by or on behalf of a children shall belong to the party who paid those

       expenses. IT IS FURTIIE:R ORDERED that the: party receiVing th&l ineural~~ paytnents i2

       designated a constructi?e trustee to receive any insur1111ce checks or payments for health-oar~

       expensGS paid by th.e other patty, and the party carrying the policy shall endorse and fotwarcl the

      checks or payments, a:lortg with any explanation of benefits received, 'f:rJ tb.e o·ther party withih

      tb.!:ee days o.freceiving them.

                9.      WARNlliG - A PARENT ORDERED TO PROVIDE HEALTH n-TSURANCE

      OR TO PAY THE OTiiER PARENT ADDITIONAL CHILD SUPl>ORT FOR 11iE COST OF

      HEALTII INSURANCE WHO FAILS TO DO SO IS LIABLE fOR NECESSARY MEDICAL

      EXPeNSES OF THE CHILDREN> 'WITHOUT REGARD TO WHETHER THE EXPENSES

      WOULD HAVE BEEN PAID IF HEALTH INSURANCE HAD BEEN PROVIDED, AND FOR

      THE COST OF HEALTH lNSURANCE PR.EMfVM'S OR CONTRlBUTIONS) l'F A.l'JYl PAID
                                                                                                               -
      brtlrr fn SmeAJrecrfhg rheParent Child RelutltJttS'lzip                                          Pc.ge .37




                                                                    02/22/2012 \Y EO 1G:48 (TK/RX NO 9787) @029


                                                                  0 3/0712 012 WE D 15 : 44 [ TX/ RX tW 8867] !4) 029
       MAR. 7. 2012 3:47PM                 QUILLING SELANDER                                          NO. 06 76 P. 30/38
           FEB. 22. 2012 4:51PM              QUILLING SELANO ER                                       NO. 0576 P. 30/38



               ON BEHALF OF TilE CHILDREN.



                         Support. gs,O.hll@'Atio-n o!Estate
   r                     IT lS ORDERED that the provisio.os for child support in tllis order shall be an obllgation

               crfthe estate of BRYAN ROWES and shall not termitl.ate on the death ofBR.YAN ROWES.

              Pa..yments received for the benefit of the children, including paythoots from the Social Security

              Admin.istratiol\ Department of Vcterans Affms or other governmental ag~ncy or 1i':fe insurance

              proceeds, atmuity pa.y1:tum:tz, truat distribu~ons, or retirement su~vivor b.euefits, shall be a credit

              a:gaii:!Stthia obligneidh. Any relnaining bala11ce.oftb.e child support ls an obHgation ofBRYAN

              ROWES's estate.

' Ir                    Tel:JEination ·of Otders on Remarrtage of Parties but Not on Death of Obligee

                        The provisjons of this order r.elating to c\lrrent child support tern:rinate ofi th~ remarriage

              cfBRYAN ROWES to MARY TILLOTSON unless a nonparent or agency has been appointed

              conservator of the children utld~r ohapt er !53 of the Texas Family Code. An oblige.tion to pay

             Qbild support under this order dPes 110t t    MAR. 7. 20 12 3:47PM              QUILLI NG SELMDER                                             NO. 06 76 P. 31/38

I      FEB. 22.2012     4~51PM          QUILLING SELANDER                                           NO. 057 6 P. 31133


1          of the tem'lS and conditions of consorvatorship, possession, or support of the children) except in

           an emergency, the pm,-ties shall mediate the con;troversy in good faith. This requtrement does not

           apply to actions brought to enforoe this order or to enforce any subsequent modifications of this

           order. It is agreed that the pruty wishing to modify the terms and conditions of conservatorship,

           possession, or support of the children shall give written. notice to the other party of a desire to

           mediate the controversy. If, Within ten days after receipt of the written notice, the parties cannot

          ilgree on a mediator or the other party does not agree to attend mediation or fails to attend a

          scheduled m:~diation of the controversy. the patLy desiring modification aha1l be released fr6U1

          the obligation to mediate and. shall be free to file su.it fox modification.



                  The parties agree ~d the Court or-ders:



                        about tl~e other patty or the other patty's family to or in the ptes¢noe ofihe chil·dreu o:r

                       Within the hearing of the chUdren nor allow any third party to disparage the other

                       parent in the presence oftli.e obild.ten or witb1n the hearing ofth~ children.

                  2.          N,Q lJt.fB!Wq'?]n,gStatrmwm.r- Neither patty shall make disparaging statethents

                       about the other party's religion in the presence ofihe children or within the heari11g of

                       the children nor allow MY third l'a.rty to disparage the other pru:ent' s religion in. the

                       presence of the children or within the hearing of the chitdreu,

                 3.           No J)jUJcp;a.gi!Ut&aternents. ~Neither party shall disparage !lo.r allow a thtrd party

                       'to clisparage the employ of the other parent or that pare.nt' 5   family.
         es c•           .:   h·                              a1     &1 ~--                                 ...        ~




                                                                        OUZ2/2Ql2 V/~0 1S ;48 [TX/FlX HO S7S7] @03 1


                                                                       03/07/2012 W
                                                                                  .EO 15:44 [TX/RX NO 8S67] @031
    MAR.       7. 2012 3:47PM                     QU ILLI NG SELANDER                                          NO. 0676 P. 32/38
           FEB. 22. 2012 4:52PM                       QUILLING SELANO ER                                       NO. 05 76    P. n /38



                                 4.         Conduotln The Pres~nee oftizu Children- Neither parent shall nor shall they

                                        allow third parties to be naked in the presence ofthe chlldrcn, nor shrul they bathe

                                        With the children nor allow a. third party adult to do so.

                    ~f!Qlic-e af.Wr/t

                                 Petitioner a11d Respondent waive issuf1tlce nnd service oftbe writ of it\Jl01ction, by

                    stipul~ion or~ evideuced by the signatures below. IT IS ORDERED that P~t;tioner and

                   Respondent shall bo deemed to be duly s~ved with the Wfjt of injunction .
                   Required lriformatton

                                The infoi"JUati~:m required for each party by section 10S.Otl.6(a) ofthe Tex;as Family Code
                  is~     follows:

r                Name: BRYANROWES
                                SoolaJ. SocUl'i'ty :Cl.\tnber;    ~
                                Driver's license number fll1.d ...............
                                Current rcsideliOe address;
                                Mailing address:
                                Home telephone number:
                                Name of employer:                 Kal'e/1. Dillard Gotlege Ptep
                                Address of employment:            5211 Fo!'estLane, Stdtc lf!$, Dalias, Te.;cas 7S244
                                W6rk telephone number:            214-866-.(}230
               Nrune: .MARY T1LLOT8'01v
                      Sooial Se    MAR. 7. 2012 3:47PM     QU I LI NG SE ANO ~R
                                                                        tlO. 0676 P. 33/38
                                                                         NO. 0576 P. 33/38
        FEB.22. 2012 4:52PM    QUILLING SELANOER



           RB![«fn4Notlces

                  EACH PERSON WHD IS A PARTY TO 1'IDS ORDER IS ORDERED TO NOTIFY

           BACH 011ffiR PARTY, TRE COURT, AND THE STATE CASE REGISTRY OF ANY

           CHANGE IN THB PARTY'S CURRENT RESIDENCE ADDRESS) MAIT.JNG ADD!tESS,

           HOME TELBPHON:B NUMBER, NAME OF·E!vf.PLOYER, ADDRESS OF EN!PLOYMENT,

           DRIVER'S LICENSE NUMBER AND WORK TELEPHONE NOMBE:R. THE PARTY IS

           ORDERED TO GIVE NOl'ICE OF AN INTENDED CHANGE JN ANY OF Tim .REQUIRED

           INFORMATION TO EACH OTHER PARTY, THE COURT, AND THE STATi: CASE

           RBQISTRY ON OR BEFORE THE 60TH DAY BEFORE THE INTENDIID CHANGE. IF

           T.FIE PARTY DOES NOT KNOW OR COULD NOT RAVB KNO\VN OF TH8 CHANGE IN

           SUFFICIENT TIME TO PROVIDE 60-DAY NOTICE, THE PARTY IS ORDE:RBD TO GIVE

           NOTICE OF ntE CHANGE ON OR. BEFORE THE FIFTH DAY AFTER THE DATE THAT

           THE PARTY KNOWS OF THE CHANCE.

                 TRE DUTY TO FURNISH TI-IIS INFORMATION TO EACH OTHER PARTY, THE

          COURT, AND THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON,
j         BY VIR.TUE.OF THIS ORDER, IS lTNDBR AN OBLfGATIONTO PAY CHILD SUl?PORT

          OR ENTITLED l'O POSSESSION OF OR ACCESS TO A CHILDREN .

                FAILUR:E BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE

          EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY WITH THE

          CHANGE IN THE REQUIRED INFORJ\fATION MAY RBSULTIN FURTHER LITIOATION

          TO ENFORCE TBE ORDER. INCLUDING CONTEMPT OF COURT. A FINDING OF

                                                                                    J>age.S1




                                                     02/22/20 12 WED 16:48 (TX/RX HO 9787] @1033


                                                    03/07/201 Z WED 15:44 [TX/RX HO 8867 ] ~ 033
MAR. 7. 2012     3:4 7PM          QU IL LI G SELANDE R                                          NO. 06 76 P. 34/38
    FEB. 22.2012 4:52PM               QUILLING S HAN~E R                                        NO. 057G P. 34/38




        CONTEMPT MAY BE P'UNISHED :BY CONFINErvfENT IN JAIL FOR UP TO SIX

        MONTHS~ A FINE OF             UP TO :9500 FOR EACH VIOLATION, Al'i'D A MONEY roDGtv'IENT

       FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.

                 Notice shall be given to ihe other party by delivering a copy of the notice to the party by

       registered or oertifi~d mail, return receipt requested. Notice shall be given to the Court by

       delivering u copy of the nolior: eithet in person to the clerk ofthi~ Court ot· by l'egistered or

       certified m..-ill addres-sed to the clerk at 256th District Court, 600 Con:unerCt3- Street, .Oall~s, Te)l:as

       75202. Notice shall be given tCi> the stat~ cas¢ registry by mailing a oopy of the notice to State

       Case Registry, Contract SQI'Vi~S' Se~on, MC04SS, P.O. Box 12017, Austin, Texas

       78711-201 7.

                NOTICE TO ANY PEACE OFFICER OF THB STATE OF TEXAS: YOU MAY USE

       REASONABLE EFFORTS TO EN"FORCE THE TERMS OF ClllLDREN CUSTODY

       SPECIFIED IN THIS ORDBR. A PEACE OFFlCER WHO RELIES ON TilE TERMS OF A

       COURT ORDER AND THE oFFICER'S ADENCY ARE ENmLBD TO THE APPLICABLE

       IMMUNITI AO...AJNST ANY C~ CIVIL OR OtHERWISE, REGARDING THE

       OFFICER'S GOOD FAl'ffi ACTS PERFOR'MED IN TilE SCOPE OP THE OFFICER'S

       DUTIP...S IN BNr ORClNG THE tERMS OF THE ORDER THAT RELA'IE TO CHILbREN
       CUSTODY. ANY PERSON WHO KNOWINGLY PRESENTS FOR ENFORCEMENT AN

      ORDER lliAT IS INVALID OR NO LONGER IN EFFECT COMMITS AN OFFENSE THAT

      MAY Bl?, PUNISHABLE BY CONFINEMENT IN JAIL FOR AS LONG AS TWO YEARS

      AND A FlNB OF AS MUCH AS $10,000.

      Ortler ir. Suit Affe~tirt& the /'((f~l Chlla Be!Jitlonslltp                                           Page 32




                                                                      02/22/2012 \i~ D 16 : 4S [TX/RX HO 9767 ) @034


                                                                     03 /0 712012 WE D Hi 44 [TX/R X HO S987 J ~ 034
                              QU I LING SELANDE R                                              NO. 0676 P. 35/38
     MAR. 7. 2012 3:48PM
                                 QUILLING SELAN DER                                            NO. 057 6 P. 35/38
         FEB. 22. 2012 4:52PM




                     WARNlNGS TO PARTIES: FAILURE TO OBEY A COURT ORDER FOR cHILO

             SUPPORT OR FOR POSSESSlON OF OR ACCESS TO A CH1LDRBN MAY RESULT IN

             FURTHER LITKtA110N TO ENFORCE THE ORDER, 1NCLUD1NG CONTEMPT OF

             COURT. A FINDING OF CONTEMP'r MAYBE PUNISHED B'Y CONFINEMENTIN JArL

             FOR UP TO SIX MONTHS, A F~E OF UP TO $500 FOR EACH VIOLATION, AND A

             MONEY JUDGMENTFORPAYMENTOF ATtORNEYJS FEES AND COURT COSTS.

                     FAlLORE OF A PARTY TO MAKE A CHILD SUPPO~T PAYMENT TO THE

            PLACE AND IN THE MANNER REQU!RED BY A COURT ORDER MAY RESULT IN THE

            PARTY'S NOT RECEIVING CREDIT FOR MA.KfNG THE PAYMBNT.

                     FAILURE OF A PARTY TO PAY CJ...IILD SUPPORT DOES NOT JUSTIFY DENYING
            THAT PARTY COURT~ORDERED POSSESSiON OF OR ACCESS TO A CHILD.

            REFUSAL BY A 'PAlJ..TY TO ALLOW POSSESSION OF OR ACCESS TO A CI-TILD DOES

            NOT JUSTIFY FAlLURE TO PAY COURT-ORDERED CHILD SUPPORT TO THAT

            PARTY.



                    IT IS ORDERED that attorneys fees 81'¢ to be bol'tte by the party who UlO\ured them.



                    IT IS ORDERED that coats of ~ourt are to be botne by the party who incutted them.




           •       !1         ·?r:s ':C.nx                   ;4      .,~~
           ONlar t11 Sail Affecihag tilt PtutJh/ Cltild R elationship                                      Pagtt 33




                                                                            02/22/2012 ~EO 18;4S [TK/RX NO 97S7 ] @035
I.
                                                                            03/07/2012 WED 15:44 [TX/RX NO 9967) @ 03 5
MAR. 7. 2012    3: 48PM         QU I LLI NG SELAND ER                                               NO. 06 76 P. 36/38
    FEB. 22.2012 4 ~ 52PM           QU H LJNG SELANDE R                                              NO. 0576 P. 36/38



        .f"lf!eifM~~ qf.Me.diatign Azteement

                 TI1is order is stij?ulaWd to reptesent a merger of a mediation agreement betweoJl th~::

        parties. To the extent there exist any differences bGtween the mediation agree!uellt and this

        order, this order shall control in all instances.

        Discharge from DiscoveJ%.Rr..te.l:l.tion Requircnrent

                 IT JS ORDERED that th~ p&ties and their respective attorneys are dischnrged fi·om the

        reqtrirei.nent ofke!.'ping and morit\g the docnment~ produced iu this case in accordance with rule

        191.4(d) of'1he T~as Rules cgf Civil Procedure.

                 All provision.                                                                                      0. 06 76 P. 37/38
    MAR. 7. 2012 3: 48PM    QU IL LI NG SELANDER
                                                                                      NO. QS16   P. 37/38
        FEB. 22.2012 4:52PM     QUllllt~G SELANDER



            APPROVED A.S TO FORM ONLY:


                                                     QUlLLtNG SEl.1ANDER LOWNDS
                                                     WINSL~T!     MOSER
                                                     2001 Bryan Street, Suite 1800
                                                     Dalles, TX 75201
                                                     Tel: (214) 871 -2100
                                                     Fax: (214) S71·21 1




                                                     McCurley, Orsingerb McCurley, Nelson
                                                     & Downing, L.L..P.
                                                     5959 Sherry Lane, S\lite 800
                                                     Della.s, Texas 75225
                                                     Tel: (214) 273-2400
                                                     Fax: (214) 273-'2410
j
                                                     By:~~
                                                        State~N:.24071100
                                                        RY.    kffil{liAM

                                                        Attor.ney for BRYAN ROWES




                                                                 02/22/2 012 WEtl 16:48 (TX/RX HO 9167 ) ® 0 31'


                                                                03/0 7/ 2012 \YEO 15 : 44 [TX/RX HO 9 987] ~0 3 7
                           QU ILL ING SELANDER                                   NO. 0676 P. 38/38
MAR. 7. 2012 3: 48PM
                               QUILLING SELANDER                                  NO. 0576 P. 38/38
    FEB. 22. 2012 4:52PM



        APPROVED P,.ND CONSENTED TO AS TO BOTH FORM AND SUBSTANCE:




                                                                           - '
                                                                                             Page 36




                                                    02122/20 12 WED 16 :4 6 [ TX /AX liO ~1'7 67) r?Jl 0$1;1


                                                   03/07/2012 WED 15.44 (T X/ RX 1~0 SS67] ~ 038
                                                                     Page 1
                  PROTECTIVE ORDER HEARING, APRIL 11 , 20 14


 1                         REPORTER'S RECORD
                             VOLUME 1 OF 1
 2                       CAUSE NO . DF-09-18237
 3 IN THE INTEREST OF                      IN THE COUNTY COURT


 4
                                           DALLAS COU NTY , TEXAS
 5


 6
 7
 8
           --                              256TH JUDICIAL DISTRICT




 9

10
     ************************************************************
11
                        PROTECTIVE ORDER HEARING
12
     ************************************************************
13
14
15
16
17
18
19
20       On the 11th day of April, 2014, the following
21   roce edi ngs came on to be beard in the above-entitled and
22   numbered cause before the Associate Judge, Honorab le
23   raciela Olvera , George L. Allen, Sr. Courthouse, and held
24   n Dallas County, Texas , and without a jury:
25       Proceedings were reported by machine shorthand.




                    WENDY WARD ROBERTS & ASSOCIATES, INC.
                           TOLL FREE 866.487.3376
                                                                         Page2
                    PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1
                                 A P P E A R A N C E S
 2
     r. Frederick S . Adams , Jr.
 3   UILLING ,   SELANDER ,      LOWNDS , WINSLETT & MOSER,         PC
                  Street
 4   uite 1800
     allas , Texas       75201
 5         871-2 1 00    (tel)
           871-2 111     (fax)
 6   adams@qslwm . com
 7       COUNSEL FOR THE MOVANT
 8
 9


10


11
                   ..-
         RESPONDENT,       PRO SE
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                        WENDY WARD ROBERTS & ASSOCIATES,   I NC .
                               TOLL FREE 866 . 487.3376
                                                                                                        Page3
                           PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1                                                 I N D E X
                                                   VOLUME 1
 2
 3 APRIL 11, 2014                                                                                      PAGE
 4 Appearances ... .. . .. .. ... . . . . . . . . . . . . . . . . . . . . . . . . . ... .                02
 5 MOVANT ' S WITNESSES :
 6                                   Direct          Cross         StatemeDt
 7 KATY TILLOTSON                    07:05           26 : 24
     BRYAN ROWES                     50:23                           58 : 13
 8 FRED ADAMS                        59:16           60:25
 9 Movant Rests...... . . . . . . . . . .... . . . . . . . . . . ... . . . . . . . . . . .               64
   Respondent Rests.. . .. . . . . . . . . . . . . . . . . . . . ... . .. .. . ... .. .                  64
10 Judge ' s Ruling . . . . . . . . . . . . . . . . . . . . . . .. .. .. . · . . . . . . . . . . . .     65
     Reporter ' s Certificate. . . . . . . . . ... ... . .. . . . . . . . . . . . . . . .                71
11
12                                            E X H I B I T S
13 MOVANT'S:
14 NO . DESCRIPTION                                                OFFERED    ADMITTED
15 01        Email . . . . . . . . . . . . . . . . . . . . . . .     10    10
   02        Admissions .. . . . . . . . . . ... ... .                11        11
16 03        Responses . . . . . . . . . . . . . . . . . . .          12        12
   04        Letter . . . . . . . . . . . . . . . . . . . . . .       13        13
17 05        Audio recording . . .. .. .. . . . .                     15        16
   06        Message . . . . . . .. . . . . . . . . . . . . .         16        16
18 07        Timeline .. . . . . ... . . . . . . . . . . .            17        17
   08        Dr. Albritton ' s report . ... . .                       18        18
19 09        Email to Carrie Baeird ... .. .                          21        21
   10        Email to Mr. Rowes . .. . . . . . . .                    21        21
20 13        Email . . . . . . . . . . . . . . . . . . . . . . .      52        53
21
     RESPONDENT'S :
22
   01        Letter to Mr . Adams .. . . . . . . .                    27        27
23 02        Letter . . . . . . . . . . . . . . . . . . . . . .       33       n/a
   02       Text message . . . . . . . . . . . . . . . .              33        33
24 03        Dr . Albritton ' s report . . . . . . n/a                39
25           (All Exhibits retained by Judge Olvera . )



                             WENDY WARD ROBERTS & ASSOCIATES, INC.
                                    TOLL FREE 866.487.3376
                                                                         P~4
                  PROTECTIVE ORDER HEARING , APRIL 11, 2014


 1                         P R 0 C E E 0 I N G S

 2                   THE COURT :    What do you have?

 3                   MR . ROWES:     Just a request to review

 4 documents .

 5                   THE COURT :     It ' s to unseal the

 6                   MR. ROWES :     It ' s not to take .    It ' s just to

 7 review downstairs .

 8                   THE COURT :     Review what?

 9                   MR . ROWES :    The original temporary

10 restraining order .     I   just want to look at it.

11                   THE COURT :     Don ' t   you have a copy?

12                   MR . ADAMS:     You got a copy the day we were

13 in court .

14                   MR. ROWES:      I believe I     did .   I can't find

15 it.

16                   MR . ADAMS :    I don ' t want to unseal this file

17 under any set of circumstances.

18                   THE COURT:      I don ' t   think this is necessary

19 because you ' re a party to the lawsuit , Mr . Rowes .         You

20 should be able to access the records.

21                   MR . ROWES :    I thought I would be able tor

22 but they wouldn ' t   let me downstairs .

23                   THE COURT :     Do you have an extra copy of the

24 TRO?

25                   MR. ADAMS :     The TRO or the protective order?




                   WENDY WARD ROBERTS & ASSOCIATES , INC.
                          TOLL FREE 866 . 487.3376
                  PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1                     MR . ROWES :    I want a copy of the original

 2 draft,   the judge ' s draft.

 3                     THE COURT :    What do you mean the draft?

 4                     MR . ADAMS :   You mean the associate judge ' s

 5 recommendation , the one she handwrote?               I don ' t have that

 6 with me .

 7                     THE COURT :    What is it?

 8                     MR . ROWES :   The one you handwro t e , the

 9 recommendations.

10                     THE COURT :     Do you remember what date it

11 was?

12                     MR . ROWES :   October 3rd .

13                     THE COURT :    Of last year?

14                     MR . ROWES :    Yes .

15                     THE COURT :    And you just want the TRO?

16                     MR . ROWES :    Yes , ma ' am .

17                     MR. ADAMS :     Let me see whic h one that is .

18 Is that the one you ' re looking for?

19                     MR . ROWES :    No.     It ' s the one with the

20 carbon copies .     You know what I ' m talking about?

21                     MR. ADAMS :     The associate judge ' s record.

22                     THE COURT :     From what date?

23                     MR . ROWES :    The 3rd .

24                     THE COURT :     I didn ' t   wr ite up one on the

25 3rd .




                     WENDY WARD ROBERTS & ASSOCIATES , I NC .
                            TOLL FREE 866 . 487 . 3376
                                                                               Page6
                         PROTECTIVE ORDER HEARING, APRIL 11, 20 14


 1                          MR . ROWES:      Then it must have been on the

 2 14th .      Sorry .     Thank you ,     Your Honor.

 3                          THE COURT:       Oh, wait a minu te .   You ' re

 4   ~issing    a page.

 5                          MR . ROWES:      Oh,   ~eah .


 6                          THE COURT :      Okay .    Are we ready to get

 7 started?

 8                          MR. ADAMS:       Yes, rna' am.

 9                          THE COURT:       Mr. Rowes , are you ready?

10                          MR. ROWES :      Yes, rna' am.

11                          THE COURT :      I ' m putting you on the clock for

12 an hour and a half each .               Let me have t he parties and the

13 witnesses stand and raise your right hand.

14                          MR. ROWES:       I'm going to plead the Fifth,

15 Your Honor.

16                          THE COURT:       You need to raise your right

17 hand.

18                          (Witnesses sworn by Judge Olvera . )

19                          THE COURT:       Okay.     You may be seated.

20                          Mr. Adams, call your first witness .

21                          MR . ADAMS :    Call Katy Tillo tson.

22                          Sit in the one closest to the microphone.

23                          THE COURT:       Pull the microphone closer to

24 you,     ma ' am.

25                          Whenever you ' re ready.




                          WENDY WARD ROBERTS & ASSOCIATES, INC.
                                 TOLL FREE 866 . 487 . 3376
                                                                                     Page 7
                       PROTECTIVE ORDER HEARING, APR I L 11, 2014


 1                                  KATY TILLOTSON,

 2 having been first duly sworn ,             testified as follows:

 3                               DIRECT EXAMINATION

 4 BY MR . ADAMS :

 5       Q_.         Katy, do you understand that we ' re here today on

 6 your application for protective order under the Code of

 7 Criminal Procedure?

 8       A.          Yes, sir.

 9       Q.          Before we do anything else ,          I want you to tell

10 this Court what happened about an hour ago.

11 A. I walked into the courtroom,           and my husband had

12 dropped me off because he was parking(                  and I was supposed to

13 meet Fred downstairs in the ca feteria ,                and so '    I   was waiting

14 outside the elevator to go down,              and I l ook over , and Bryan

15 is standing closer         - - I mean, he had walked up , and he was
16 closer than you and I are             (indicating) ,     and I said,       I 'm

17 going down to the cafeteria , b eca use I assumed he wou ld be

18 going up ,       and he said ,   I know,    so am I .     And the door

19 opened , and he just wa l ked in,          right past me,          and I

20 obviously didn ' t      get o n the elevator with him , and as it was

21 closing ,    I    said , we have a protective order , and he just

22 smirked at me ,       and one of the sheriffs

23      Q.           Dal l as county security?

24      A.           Dallas county security had seen it happen and

25 came over,        and I said ,   I   have a protective order against




                        WENDY WARD ROBERTS & ASSOCIATES, INC.
                               TOLL FREE 866 . 487.3376
                                                                               Page &
                    PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 him,   he ' s not supposed to do that , and so, he escorted me

 2 down to Fred ,     in the basement cafeteria, and he looked

 3 around , and Bryan wasn ' t         there.

 4        Q.      And then what happened while you and I           were

 5 sitting at the table?

 6        A.      He walked right past the cafeteria .

 7        Q.      And stared in?

 8        A.      Yeah ,    with a smirk on his face ,     trying to

 9 intimidate me like he always does ,             like he ' s doing right

10        Q.      Are you fearful of Mr. Rowes?

11        A.      Yes .

12        Q.      Now , did you have the opportunity -- it ' s okay .

13                         THE CO URT :    You wan t to hand her the

1 4 Kleenex ,   Mr. Adams?

15                         MR . ADAMS :    Yeah.

16        A.      The sheriff said , it ' s obvious he ' s just messing

17 with her .     He could have taken a different ele vator.              He

18 could have wai ted .         I   was there first.    He saw me, and he

19 just passed me and got on the elevator before me.

20        Q.      (BY MR. ADAMS)          Did I make you a copy of the

21 records that I         got from Mr . Rowes ' employer?

22        A.      Yes.

23        Q.      Did you have an opportunity to review them a l l?

24        A.      (W itnes s nods head.)

25        Q.      Briefl y tell the Court what was in there .




                      WENDY WARD ROBERTS & ASSOCIATES , INC .
                             TOLL FREE 866 . 487.3376
                                                                              Page9
                      PROTECTIVE ORDER HEAR I NG, APRIL 11, 2014


 1          A.     Everything .      My entire life , basically.      He had

 2 gone through years of my husband ' s emails ,            some of which I

 3 was included on and some not.               So often when I email Fred, I

 4 cc my husband, and so he had my emails to Fred that Joe was

 5 included on.        There was a travel file where he had our

 6 travel itineraries ,         flight information , hotel information ,

 7 all in this travel file.               He had a password fi l e where he

 8 had everything from my passwords to Shutterfly where I store

 9   ~y   family pictures to my personal bank accounts ,           student

10 loans .       I mean , everything you can possibly imagine, our

11 iTunes accounts , and he had filed it.               He had gone into

12 Joe ' s contacts and had things like our nanny ' s phone number .

13                          MR . ADAMS:     May I approach the witness,      Your

14 Honor?

15                          THE COURT:      You may.

16         A.      My sister ' s information.

17         Q.       (BY MR. ADAMS) Let me show you what I ' ve marked

18 as Movant ' s 1.         Do you recognize that to be part of those

19 documents?

20         A.      Yep .

21         Q.      Now , that was an email between you and

22 Mr . Tillotson exchanging informa tion ,            correct?

23         A.      Yeah .     This is what Bryan -- I think he just

24 compiled i t , but it is taken from these emails.

25         Q.      Right.      But you didn ' t put these headers on here




                       WENDY WARD ROBERTS & ASSOCIATES, INC.
                              TOLL FREE 866 . 487.3376
                                                                                 Page 10
                      PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1 where it says travel or --

 2         A.       Oh , no, booking date.            I   mean, he's known

 3 everywhere we ' ve been going for I                don ' t   know how long.

 4                           MR. ADAMS:       Offer Movant ' s 1.

 5                           (Exhibit Movant ' s 1 offered.)

 6                           THE COURT:       I'll give you a minute to look

 7 at i t ,     Mr. Rowes .

 8         A.       He had things like --

 9         Q.       (BY MR. ADAMS) Katy, you ' ve got to wait for a
10 question .

11         A.       Sorry.

12                           THE COURT :      Do you have any objections?

13                           MR.   ROWES:     No,   Your Honor.

14                           THE COURT :      Admitted.

15                           (Ex hi bit Movant ' s 1 admitted.)

16         Q.       (BY MR. ADAMS) Now, you and Joe were going
17 through counseling,             were you not?

18         A.       Uh - huh.      We were.

19         Q.       Do you remember the abhorrent and offensive

20 admissions that Mr .            Rowes sent to you?

21                  Yes .

22         Q.       Let me show you what I ' ve marked as Movant ' s 2

23 and ask you if you recognize those?

24         A.       Oh,     yes , because I cried for hours after I              saw

25 that.




                          WENDY WARD ROBERTS & ASSOCIATES,        INC.
                                 TOLL FREE 866 . 487.3376
                                                                        Page II
                   PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1       Q.      How many people knew that you and Joe were in

 2 counseling?

 3       A.      My mother .

 4       Q.      You , Joe, and his business parter?

 5       A.      Me,    Joe, his business parter, Buddy.

 6       Q.      That ' s it?

 7       A.      Yeah .     I   may have told a girlfriend , but not via

 8 email.

 9       Q.      There ' s no way that Mr. Rowes would know about

10 it?

11       A.      No.

12       Q.      Yet he asked you to admit or deny it , didn ' t        he?

13       A.      {Witness nods head.)

14       Q.      And that was before we discovered the email

15 invasion, correct?

16       A.      {Witness nods head . )

17                        MR. ADAMS :    Offer Movant ' s 2.

18                        (Exhibit Movant ' s 2 offered . )

19                        THE COURT:     Any objection?

20                        MR. ROWES:     No , Your Ho nor.

21                        THE COURT :    Admitted .

22                        (Exhibit Movant ' s 2 admitted . )

23       Q.      (BY MR . ADAMS)        Do you recall that one of the

24 interrogatories I        asked Mr . Rowes was to give me the source

25 of his information for those requests?




                       WENDY WARD ROBERTS & ASSOCIATES, INC.
                              TOLL FREE 866.487.3376
                                                                     Page 12
                   PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1        A.    Yes.

 2        Q.     Show you Movant ' s 3, and are those his responses

 3   to that interrogatory?

 4        A.     Yes.

 5        Q.    And with regard to the first admission,        he says,

 6 I   don ' t have a source?

 7        A.     Yes.

 8                       MR. ROWES :   No objection .

                         MR. ADAMS :   Offer 3.

10                       THE COURT:    I ' ll admit 3 with no objection.

11                       (Exhibit Movant ' s 3 offered and admitted.)

12        Q.     (BY MR. ADAMS) Do you remember when we had the
13 first hearing about the letter that was disseminated around

14 your neighborhood?

15        A.     Yes.

16        Q.    Mr. Rowes denied being the author of that letter?

17        A.     Yes.

18        Q.     Do you recognize Movant ' s 4 to be that letter?

19        A.     Yes.

20        Q.     And tell the Court to refresh her recollection

21 when that was disseminated around your neighborhood.

22 A. It was postmarked September 11th of 2013 .

23        Q.     Okay.

24        A.     And so

25        Q.    And it ' s the letter that says you and your




                    WENDY WARD ROBERTS & ASSOCIATES,    INC.
                           TOLL FREE 866.487.3376
                                                                              Page 13
                   PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 husband are --

 2         A.    Sex offenders .

 3         Q.    It also says you ' re in co unseling,          doesn ' t   it?

 4         A.    Uh-huh .

 5                       MR. ADAMS:     Offer Movant ' s 4.

 6                       {Exhibit Movant ' s 4 offered . )

 7                       THE COURT :    Any objection , Mr . Rowes?

 8                       MR. ROWES:     No,   Your Honor.

 9                       THE COURT:     Admitted.

10                       (Exhibit Movant ' s 4 admitted.)

11         Q.    (BY MR. ADAMS)        Is there anything else about that

12 letter that makes you believe that Mr.             Rowes is the author?

13         A.    Yes .

14         Q.    What is that?

15         A.    Well,    there's a few things.         His ema i l   to

16 Rothstein Kass from h is personal email was -- he got all the

17 stuff off of his computer,           I believe ,   to protect himself,

18 and that was all done on September lOth.               The letter was

19 postmarked September 11th .          There ' s the wording he used to

20 his sister before he planned to extort me on July 24th where

21 he uses the word sex offender .            He doesn ' t use that later

22 until    that let ter was sent out .        It specifically uses the

23 word sex offender.

24         Q.    Is there other phraseology in there?

25 A. I believe there was,         but without --




                     WENDY WARD ROBERTS & ASSOCIATES,       I NC .
                            TOLL FREE 866.487.3376
                                                                                     Page 14
                     PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1        Q.       Did he use the phrase that disseminating this

 2 information was the responsible thing to do?

 3        A.       Yes.

 4        Q.       Has he used that phrase in other communications?

 5        A.       (Wi~ness     nods head.)          He ' s obligated.      He ' s

 6 responsible.       That ' s common .

 7        Q.       Has he communicated hurtful and embarrassing

 8 information to parents ,            officials at your children ' s school

 9 and your church?·

10        A.       Yes.

11        Q.       In fact,      in those emails were your wedding vows,

12 weren't tbere?

13        A.       Yeah .     He had saved our wedding vows.                He had

14 saved a newborn session that I                 had done with our

15 one-and - a - half - year - old ,    pictures of me and my newborn

16 child .     No pictures of his children, but professional

17 pictures of me and my baby.

18                          MR . ADAMS :     Your Honor ,       how much do you

19 remember from the prior hearing?                   I   don ' t   want to be

20 duplicative but

21                          THE COURT :      I   remember it.

22                          MR. ADAMS :     Okay .

23        Q.       (BY MR . ADAMS)         You had had a telephone

24 conversation with Mr.           Rowes that predated that letter,

25 didn ' t you?




                      WENDY WARD ROBERTS & ASSOCIATES ,             INC.
                             TOLL FREE 866.487.3376
                                                                         Page 15
                   PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1      A.      Oh ,    the --

 2      Q.      Where h e threatened you?

 3      A.      Yes.      I have a recording of that and a

 4 transcription of it.

 5      Q.      You made a transcript from that recording ; isn ' t

 6 that correct?

 7      A.      Yes .     Yes, sir.

 8                       MR. ADAMS:       May I approach?

 9                       THE COURT :      You may .

10      Q.      (BY MR . ADAMS)         Is Movan t ' s 5 an accurate

11 transcrip t of tha t      recording?

12      A.      Yes.

13                       MR . ADAMS:      Offer Movant ' s 5 .

14                       (Exhibit Movant ' s 5 offered . )

15                       MR . ROWES:      Objection .

16                       THE COURT:       Excuse me ?
17                       MR. ROWES :      Objection .   It ' s not accurate.

18                       THE COURT :      It ' s not what?

19                       MR . ROWES :     The transcription is not

20 accurate .

21                       THE COURT :      The transcription does not

22 adhere to t h e recording?

23                       MR. ROWES :      That ' s correct .

24                       THE COURT :      Do you have the recording?

25                       THE WI TNESS :     I have the recording .




                       WENDY WARD ROBERTS & ASSOCIATES , INC.
                              TOLL FREE 866 . 487 . 3376
                                                                        Page 16
                  PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1                      MR. ADAMS :    Yeah .   Hang on just a second .

 2                      THE COURT :    Do you h ave any objection to

 3 admitting the recording?

 4                      MR . ROWES :   No , Your Honor.

 5                      THE COURT :    I 'l l.admit the recording .

 6                      (Exhibit Movant ' s 5 admitted . )

 7       Q.     (BY MR. ADAMS) Let me show you Movant ' s 6 and ask

 8 you if you recognize this?

 9       A.     Yes .

10       Q.     What is it?

11 A. It is -- after the l etter went out , the

12 businesses , not Joe and I , but the businesses sued him , and

13 he sent me this message , I believe , the next day.

14                      MR. ADAMS :    Offer Movant ' s 6 .

15                      (Exhibit Movant ' s 6 offered.)

16                      THE COURT:     Any object i on , Mr . Rowes?

17                      MR. ROWES:     No , Your Honor .

18                      THE COURT :    Admitted .

19                      (Exhibit Movant ' s 6 admitted . )

20       Q.     (BY MR. ADAMS) And in Movant ' s 6 , he threatens to

21 make your children witnesses in that proceeding; isn ' t            that

22 cor re ct?

23       A.     Yes, as wel l as other St. Monica parents.

24       Q.     In order to move things along a little quicker ,

25 let me show yo u Movant ' s 7 , and is that a t i mel in e that you




                    WENDY WARD ROBERTS & ASSOCIATES , INC.
                           TOLL FREE 866.487.3376
                                                                            Page 17
                    PROTECTIVE ORDER HEARI NG, APRIL 11, 2014


 1 created?

 2       A.       Yeah .

 3       Q.       If I were to ask you about each and every item on

 4 there,     would your answers be the same as is what's reflected

 5 on Movant ' s 7?

 6       A.       Yeah .

 7                         MR. ADAMS :      Offer Mov ant ' s 7 as a summary of

 8 testi mony .

 9                         (Exhibit Movant ' s 7 offered .)

10                         MR. ROWES :      Objection .   This predates the

11 March 2012 previous order.

12                         MR. ADAMS :      I think we ' ve pretty much proved

13 up a continuing course of conduct ,              Your Honor .

14                         THE COURT :      I ' ll overrule that objection .

15 Do you have any other objection , Mr . Rowes?

16                         MR . ROWES :     No , Your Honor.

17                         THE COURT :      Admitted .

18                         (Exhibit Movant ' s 7 admitted . )

19       Q.       (BY MR. ADAMS)          You ' re asking this Court , in

20 addition on o ur other motion,             to release the info rmation

21 from the compute rs and phones that Mr. Rowes turned over to

22 the Court and that has been mirrored by Lance so that we can

23 see what other damage has been done to your life?

24       A.       Uh-huh.

25       Q.       You have to say yes.




                      WENDY WARD ROBERTS & ASSOCIATES, I NC.
                             TOLL FREE 866 . 487 . 3376
                                                                        Page 18
                    PROTECTIVE ORDER HEARING , APRIL 11, 2014


 1         A.     Yes .    Sorry .    Yes.

 2                        MR. ADAMS :     Your Honor, I received

 3 Dr .   Albritton's report ,       and since this was a sealed file ,

 4 they couldn ' t file it , so they asked that I file it, which I

 5 will do after this hearing ,           but I brought the Court a copy

 6 and marked it as Exhibit 8.

 7                        THE COURT :     Any objection , Mr. Rowes?

 8                        MR . ROWES :    No , Your Honor.

 9                        THE COURT :     Admitted .

10                        (Exhibit Movant ' s 8 offerd and admit ted . )

11         Q.     (BY MR. ADAMS)         Do you remember during our last

12 proceeding ,    in reviewing the bank statements that he

13 produced ,   you came across a purchase for a GPS tracking

14 device?

15         A.     Yes , sir.

16         Q.     Do you remember what Mr . Rowes ' excuse for it

17 was?

18                        MR . ROWES :    Objection , Your Honor.   This is

19 not only irrelevant , but it predates the prior hearing.

20                        TH E COURT:     Overruled.

21         Q.     (BY MR. ADAMS) What was his excuse?

22         A.     His excuse was that he bought the $400

23 every-ten-second-location GPS tracker to put on his own car

24 and track his mileage because he was very frugal and he

25 wanted to be able to make the best purchase for a car .




                      WENDY WARD ROBERTS & ASSOCIATES,       INC.
                             TOLL FREE 866.487.3376
                                                                       Page 19
                      PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1         Q.     I   know you haven ' t   had an opportunity to review

 2 Dr.   Albritton ' s report ,     but would it surprise you to know he

 3 gave a different excuse to Dr.           Albritton?

 4         A.     No .

 5         Q.     Were there     a~so   attorney-client communications in

 6 the email stack that we got Mr . Rowes '          employer?

 7         A.     Excuse me?       I ' m sorry.   I was distracted.

 8 Someone else was in here,            and I thought it was sealed.

 9 Sorry .

10                         (Unidentified person exits courtroom . )

11         Q.     (BY MR. ADAMS) Were there communications between

1 2 you and I    that were covered under the attorney-client

13 privilege?

14         A.     Yes.

15         Q.     Is that disturbing to you?

16         A.     Yes .

17         Q.     Were there ernails between you and Mr. Ti l lotson

18 regarding counseling?

19         A.     Yeah,     and our marriage going back to like 2010 ,

20 very,     very personal ernails between my husband and I.

21         Q.     Do you feel violated?

22         A.     Yes .
23         Q.     Has Mr.     Rowes engaged in behavior for no other

24 purpose than to harrass and intimidate you?

25         A.     Yeah .     I think all of this is that .




                         WENDY WARD ROBERTS & ASSOCIATES,   INC .
                                TOLL FREE 866 .4 87.3376
                                                                                 Page 20
                        PROTECT IVE ORDER HEARING , APRIL 11, 2014


 1          Q.       Describe his be h avior at your ch i ld ' s first

 2 communion.

 3          A.       Oh , he -- wel l, he had tried to stop it all

 4 weekend by ca ll ing the priest and the church office and all

 5 this stuff ,       and I knew about that.         I   was worried he was

 6 going to show up .            He ;;howed up .   He -- the church was

 7 packed.         He sat on a pew a few aisles over , and through most

 8 of it,        he texted .     He was all sprawled out ,      I   mean , tota l ly

·9 disrespectful ,           and then when other peop l e were sitting , he

10 would stand with his arms up l ike this ,               like posturing.       I

11 mean ,    so I spent the whole time afra id that he was going to

12 like s tart shouting or you know

13          Q.       Did you end up leaving i mmediately after t he

14 proceedings?

15          A.       Yes.

16          Q.       Okay .     Has he also been spotted parked in front

17 of your        house?

18          A.       Yes .

19          Q.       When it wasn ' t a day or t ime for him to pick up

20 the children?

21          A.       Yes .

22          Q.       Does that d i sturb you?

23          A.       Yes .     He admitted that , too .

24          Q.       Has he also repeatedly refused your request to

25 stop ca ll ing un til this Court entered an order?




                           WENDY WARD ROBERTS & ASSOCIATES,    I NC .
                                  TOLL FREE 866 . 487 . 3376
                                                                                             Page2 1
                     PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1         A.      Uh-huh.        Yes .

 2         Q.      Has he cal l ed since the Court entered the order?

 3         A.      The TR    --    no .

 4                         MR. ADAMS :          Madam Court Reporter ,            I   lost

 s   track ;    What number am l          on?

 6                         THE REPORTER :             I    think 9 .     Yeah,   9.

 7         Q.      (BY MR . ADAMS)         Let me show you Movant ' s 9 and ask

 8 you if that ' s an email that you sent to the parenting

 9 facilitator,      Carrie       Beaird~       about his behavior?

10         A.      Yes .

11                         MR. ADAMS:           Offer Movant's 9.

12                         {Exhibit Movant ' s 9 offered . )

13                         THE COURT:           Any objection?

14                         MR. ROWES:           No,       Your Honor .

15                         THE COURT:           Admitted.

16                         {Exhibit Movant's 9 admitted . )

17         Q.      {BY MR. ADAMS) Let me show you Movant ' s 10 and

18 ask i f this is an email that you sent to Mr. Rowes regarding

19 his behavior?

20         A.      Yes.

21                         MR. ADAMS :          Offer Movant ' s 10 .

22                         {Exhibit Movant ' s 10 offered . )

23                         THE COURT :          Any objections , Mr . Rowes?

24                         MR. ROWES :          No objection.

25                         THE COURT:           Admitted .




                       WENDY WARD ROBERTS & ASSOCIATES, INC.
                              TOLL FREE 866 . 487 . 3376
                                                                             Page 22
                       PROTECTIVE ORDER HEARING, APR I L 11 , 2014


 1                          (Exhibit Movant ' s 10 admitted . )

 2        Q.       (BY MR . ADAMS)      Did you retain me and agree to pay

 3 me a reasonable fee for prosecuting this applicat i on for

 4 protective order?

 5        A.       Yes.

 6        Q.       Did Mr . Rowes ever claim to have a private

 7 investigator?

 8        A.       Yes.

 9·       Q.      And is that where he claims to have gotten the

10 information that now appears ca me from Joe ' s emails?

11        A.       Yes.

12        Q.       Who all has he told of his complaints during your

13 marriage?

14        A.       He told the principal at my children ' s school.

15        Q.       Specifically , he ' s told him you had an affa i r?

16        A.       Uh-huh.      Yes .

17        Q.       Okay .    Who else?

18 A. I   know he ' s -- from the email,     I   know that his

19 sister knew probably that h e had hacked into her e mail,                but

20 definitely they had discussed the information that was

21 contained in there .          He has sent -- I mean , one of the

22 emai l s    in there --

23        Q.       Has he told anybody at church?

24        A.       Th e Dad's Club president , yeah .             ' s basketbal l

25 coach .     Not about this specific -- the information from the




                        WENDY WARD ROBERTS & ASSOCIATES, INC.
                               TOLL FREE 866 . 487.3376
                                                                               Page23
                    PROTECTIVE ORDER HEARING , APR I L 11 , 2014


 1 e mails definitely I know went to his sister and our

 2 neighborhood.

 3        Q.     Before you and Mr . Rowes divorced, did he

 4 acknow l edge to you having placed a key logger on yours and

 5 someone else ' s computer?

 6        A.     He tried to put it on mine, but was unable to

 7   b ecause it was a Mac .    He put it on my grandfather ' s

 8 personal computer .      That was how I found it .        He put one on

 9   my mother ' s comp uter at her h ome .    He was doing computer

10 work for her ,    and he put a key logger on her computer.

11        Q.     Did he admit th is?

12        A.     Yes.

13        Q.     Was there also ema i l    transmissions abo u t one of

14 the condominiums next to t h e Katy Trail Ice House that the re

15 was a conflict between the re sidents and Katy Trail Ice

16 House?

17        A.     Yes .   He to l d his sister that was one of the

18 threats he was going to make was t o interfere with that

19 lawsuit.

20        Q.     The only way he would have lear ned of that is by

21 Joe ' s emails , correct?

22        A.     Yes .

23        Q.     Does it scare you that he knew every time Joe was

24 out of town?

25        A.     Yes , and that we were out of town .             We to ok a




                     WENDY WARD ROBERTS & ASSOCIATES,     INC .
                             TOLL FREE 866 . 487 . 3376
                                                                         Page24
                     PROTECTIVE ORDER HEARING, APRIL 11, 20 1 4


 1 two-week trip in the summer , and he knew that our house was

 2 empty for two weeks.

 3          Q.    He also had occasion to call your boss?

 4          A.     Yes.

 5          Q.    What information did he share with your boss?

 6          A.    He called my boss four or five times on a Sunday.

 7 When she finally talked to him the next week,              he tried to

 8 disseminate personal information about me,             like that I had

 9 an affair ,     and he talked to one of my coworkers.           He also

10 attempted to disseminate personal information about me to

11 her .     My boss ,    in response,    sent me the Workplace Violence

12 Act that Children ' s has in p l ace,        and my boss last week told

13 me   that her fear --

14                        MR . ROWES:    Objection , Your Honor,

15 relevance.

16                        THE COURT:     I ' ll overrule as to relevance.

17 Do you have any other objections?

18                        MR . ROWES:    Hearsay.

19                        THE COURT:      Sustain hearsay.

20          Q.     (BY MR . ADAMS)      Don ' t tell me what somebody else

21 said .

22          A.    Okay.

23          Q.     Did it concern you when he responded to our

24 Rule 194 request         for disclosure that he listed every teacher

25 and every parent in St. Monica on there?




                         WENDY WARD ROBERTS & ASSOCIATES, INC .
                                TOLL FREE 866 . 487.3376
                                                                                Page 25
                        PROTECTIVE ORDER REARING, APRIL 11 , 2014


 1        A.       Yeah .     I can ' t    really figure out where he got

 2 that list.       It was a random mi x of parents from both

 3 children ' s grades .         I   don ' t even know a l l   of those parents .

 4 I wouldn ' t    know who their chi l dren were .            Some of the m,   I

 5 do .   Some of them ,       I don ' t.     It was like he just went

 6 through t he directory and kind of randomly c h ose peop l e ,                   and

 7 our son was on there as a potential witness also.

 8        Q.       Does that concern you?

 9        A.       Yes .

10        Q.       Has he been verbally abusive to you?

11        A.       Yes .

12        Q.       Tell the Court what types of things he ' s said to

13 you.

14        A.       T hings s u ch as ,      I ' m sorry for what I ' m going to

15 have to do .

16        Q.       Did h e ever tell you what that was?

17        A.      And then I         wou l d say , wh at are you going to have

18 to do ,     Bryan?      What are you going to have to do?

19                          MR. ROWES :      Objection ,    hearsay.

20                          TH E COURT :     They ' re your statements.

21                          MR . ROWES :     I ' m sorry?

22                          THE COURT :      They ' re your statements ,

23 .Mr . Rowes.     They ' re not hearsay .

24                          MR. ROWES :      Okay .

25        A.       Lots of ,     I ' m sorry fo r wh at I ' m going to have to




                         WENDY WARD ROBERTS & ASSOCIATES , INC .
                                TOLL FREE 866.487 . 3376
                                                                          Page 26
                     PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 do and then not telling me .        Over and over ,   I mean, calling

 2   e a whore countless times.        One of them is even in an

 3 email.       He told me -- apologize for my language -- one time

 4 that I would spread my legs for any rich dick.               I mean,

 5 there ' s so much.      He told me that he was going to buy a gun.

 6 He had already picked one out.          I expressed concern.

 7                At that point, he had been very suicidal.           He was

 8 living in Wisconsin .        I expressed concern that he was going

 9 to hurt himself , and he said,        it ' s not to hurt me .    I said,

10 who are you going to hurt?          He didn't answer.      I asked him

11 several more times then, are you going to hurt me,              Bryan?

12 No answer.      Are you going to hurt me?        No answer.     It was

13 like three times before he said real sarcastically, no,

14 Katy,    I'm not going to hurt you,      but

15         Q.      Did that place you in fear?

16         A.     Yes.    I was a single parent.      I didn ' t have money

17 for an alarm system,       so I went to Home Depot and got those

18 stupid little pool alarms so that if any of my doors opened

19 I would hear it, and I        slept downstairs on my couch.

20                       MR . ADAMS:   Pass the witness.

21                       THE COURT:    Mr. Rowes?

22                             CROSS-EXAMINATION

23 BY MR . ROWES:

24         Q.     On October 8th, 2013

25                       MR. ROWES:    May I approach , Your Honor?




                      WENDY WARD ROBERTS & ASSOCIATES, INC.
                             TOLL FREE 866.487.3376
                                                                         Page27
                   PROTECT I VE ORDER HEARING , APRIL 11, 2014


 1                      THE COURT :    You may.

 2      Q.       (BY MR. ROWES) On October 8th , 2013 ,          right after

 3 the trial started ,       I sent a letter to your attorney .        Can

 4 you, please ,   read it?

 5 A. It says ,    Dear

 6                      MR . ADAMS :   Objection , reading from a

 7 document not in evidence .

 8                      THE COURT :    Sustained.

 9                      MR . ROWES :   Motion to enter as evidence.

10                      MR. ADAMS :    Has it got a n umber on it?

11                      MR . ROWES :   It has a letter .

12                      THE COURT :    What is it , Mr. Rowes?

13                      MR . ROWES :   Exhibit A.   It ' s a letter from

14 myself to opposing counsel.

15                      THE COURT :    And you ' re offering that as your

16 first exhibit?

17                      MR. ROWES :    Yes, Your Honor .

18                      (Exhibit Respondent's 1 offered . }

19                      THE COURT :    Any objection?

20                      MR . ADAMS:    No objection .

21                      THE COURT:     Admitted .

22                      (Exhibit Respondent ' s 1 admitted.}

23      Q.       (BY MR . ROWES) Can you , please ,     read the

24 document ,   Katy?

25      A.       Can I read it?




                    WENDY WARD ROBERTS & ASSOCIATES , INC.
                           TOLL FREE 866 . 487.3376
                                                                          Page 28
                   PROTECTIVE ORDER HEARING , APRIL 11, 2014


 1      Q.       Please.

 2      A.       Dear Fred, you may or may not be aware of the

 3 fact that your client and her family have been barraging me

 4 and my family with emails , texts,      and phone calls to

 5 continue in their pattern of false allegations in           ~   variety

 6 of ways.     You also may or may not know the reason your

 7 client has also been having me followed.         Several times over

 8 this past weekend I had to call 911 to limit their

 9 intrusion.     I was notified at work last week security at my

10 office had to remove an individual hired by your client for

11 trespassing while taking photographs .        I was also told he

12 was spotted outside taking photographs of me.

13               In short , my family and I will not stand for this

14 continued harassment.      I would appreciate her and her family

15 to refrain from such communications which seem to be

16 slanderous at minimum and such invasive behavior .

17 Additionally,    I ask that you,   please,   turn over any material

18 that was obtained illegally, whether while trespassing or

19 otherwise.     I ' ve had to request your client from refraining

20 from such behavior on numerous occasions.          My attorneys have

21 also requested you directly to intervene on at least two

22 occasions on exact l y the same sort of matter.          Again ,   I

23 insist that your client cease and assist from such

24 harassment.

25      Q.       I never received a response from you or your




                    WENDY WARD ROBERTS & ASSOCIATES, INC.
                           TOLL FREE 866.487.3376
                                                                               Page 29
                    PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 attorney .   Did your attorney provide you with a copy of that

 2 document?

 3      A.      Yes,    because this was also sent to the civil

 4 attorney for Katy Trail .

 5      Q.      Since this          l~tter,   have you stopped contacting my

 6 family with accusations?

 7 A. I   contacted your family when I            found that    --
 8      Q.      Yes or no, please.

 9      A.      Yes,    I    did.

10      Q.      Thank you .

11 A. I   mean , no ,      I   have not ceased.    Last week,    I

12 spoke to your father .

13      Q.      Okay.        Since this letter , have you been having me

14 followed?

15      A.      Yes.        One other time .

16      Q.      To my house?

17      A.      Yes.

18      Q.      To my work?

19      A.      You weren ' t working.

20      Q.      There ' s only one time since that letter on

21 October 8th that you had me followed?

22      A.      Uh-huh .       Yes .

23      Q.      Are you aware that you were supposed to stay 500

24 feet from my house and work?

25      A.      Yes.




                     WENDY WARD ROBERTS & ASSOCIATES, INC .
                            TOLL FREE 866.487.3376
                                                                              Page 30
                        PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1          Q.      How mu ch money did you spend on these people

 2 h aving me following me around?

 3                         MR. ADAMS :     Objection, relevance .

 4                         THE COURT :     What is the relevance ,

 5 Mr.     Rowes?

 6                         MR. ROWES :     I suppose I can ' t articulate it,

 7   Your Honor.

 8                         THE COURT :     Then I'll sustain .
•9          Q.      (BY MR . ROWES) About two weeks ago , on the

10 weekend of March 28th , you sent numerous messages to my

11 parents and sister,          correct?

12 A. I   sent two emails to your sister .          I   never called

13 her,     even though you said she had to change her phone

14 number.

15         Q.       Your father also sent numerous messages to them ,

16 correct?

17                         MR . ADAMS :    I ' m sorry.   I   didn ' t hear that.

18         A.       Your father and my father have been speaking back

19 and forth.

20         Q.       (BY MR. ROWES) And you want ed them to come remove

21   ~e   from the state of Texas or you ' re going to file criminal

22 charges , correct?

23         A.       They wanted to take you to Ohio to let things

24 ca l m down .

25         Q.       So when you called them , their response was to --




                         WENDY WARD ROBERTS & ASSOCIATES,      INC.
                                TOLL FREE 866.487.3376
                                                                                   Page 31
                    PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 they offered just out of the blue to remove me from Texas?

 2         A.    They said t hey would try to get ahold of you.

 3 They weren't able .           Your dad finally said that he sent the

 4 police over to your house about 1:00 a . m. to check on you,

 5 that they were able to t?lk to you,             and that what they

 6 wanted to do was take you to Ohio with them,                but they wanted

 7   ~e   to sign something stating that you were not abandoning

 8 the children.         I    said I was perfectly willing to do that.                 I

 9 drafted something.            I   sent an email to your dad.     I       just

10 wanted you out .

11         Q.    So it was your idea?

12 A. It was their idea to take you to Ohio.                I

13 actually had suggested that one of them come stay with you

14 pending this ,    to make sure that you didn ' t         leave the house

15 in the middle of th e night and try to ki ll me.

16         Q.    Have you ever tried to get me to leave the city

17 or the area?

18         A.    Yes .

19         Q.    Carrie Beaird, our parenting facilitator,                  has

20 told you not to contact --

21                           MR. ADAMS:   Objection ,   hearsay .

22                           THE COURT:    Sustained.

23         Q.     (BY MR . ROWES) Tr ue or fa lse,        on numerous

24 occasions,    you have to ld me that contacting any members of

25 your fa mily without your permission is harassment?




                     WENDY WARD ROBERTS & ASSOCIATES, INC.
                            TOLL FREE 866 .487 . 3376
                                                                              Page 32
                       PROTECTIVE ORDER HEAR ING, APRIL 1 1 , 201 4


 1          A.      Yes .     Tr u e .

 2          Q.      Do you think there ' s any difference between me

 3 contacting your fami l y and you con t acting mine?

 4 A. I have on l y contacted your fami l y when I felt I

 5 was in physical danger.

 6          Q.      When you sent t h em communications, did you call

 7   ~e   any names?        Did you call me a lunatic?

 8         A.       After you mailed the letter to the neighborhood ,

 9 I said ,      your son is a lunatic .

10          Q.      Have you ca lled me idiot?
                                                                                        '
11         A.       Probably .

12         Q.       Stupid?

13 A. I don ' t    reme mber studid .    I may have said it was

14 a stupid th i ng to do .

15         Q.       And you said ear l ier that you were aware that my

16 sister had to change her contact information to prevent your

17 harass ment?

18         A.       You sa i d that - -

19                          MR. ADAMS;     Object i on , facts not in

20 evidence.

21                          THE COURT :    I ' ll sustain that.

22                          THE WITNESS:      Do I answer t h at?

23                          MR . ADAMS :   No .

24                          MR . ROWES:    May I   approach ,   Your Honor?

25                          THE COURT:     You may .




                        WENDY WARD ROBERTS & ASSOC I AT ES, INC .
                               TOLL FREE 866 . 487.3376
                                                                               Page 33
                     PROTECTIVE ORDER HEARING , APRIL 11, 2014


 1                        MR. ROWES:      Motion to enter into evidence

 2 Exhibit 2.      Sorry.

 3                         (Exhibit Respondent's 2 offered . )

 4                        THE COURT :     You want to show it to Mr. Adams

 5 first?     Ma ' am?

 6                        THE COURT :     Any objections , Mr . Adams?

 7                        MR. ADAMS :     Yeah .   It ' s hearsay.

 8                        THE COURT:      It 's a letter , or what is it?

 9                        MR. ROWES :     It ' s a letter     --
10                        MR . ADAMS:     Written by Keith Nelson ,

11 directed to-- I think it ' s directed to me.

12                        MR. ROWES :     It ' s directed to you.     It was

13 from my attorney .

14                        THE COURT:      I ' ll sustain as to hearsay.

15                        MR .   ROWES:   May I approach again?

16                        MR. ADAMS :     No objection.

17                        MR . ROWES:     Request to enter Exhibit 2 .

18                        THE COURT :     You don ' t   have any objection ,

19 Mr . Adams?

20                        MR . ADAMS:     No , ma'am.

21                        THE COURT :     I ' ll admit it .

22                         (Exhibit Respondent ' s 2 offered and

23 admit ted . )

24       Q.        (BY MR. ROWES) Cou l d you , please -- this is a

25 text message on August 29th .            The message says that you




                         WENDY WARD ROBERTS & ASSOCIATES, INC.
                                TOLL FREE 866 . 487 . 3376
                                                                                      Page 34
                       PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1   allege that I ' m having you followed ,            and because of that,

 2 you should get a restraining order against me ; isn ' t                          that

 3 correct?

 4          A.      Yes,

 5          Q.      Ok~y .       Do you think that if you ' re having me

 6 followed that I           should get a restraining order against you?

 7          A.      Aga i n ,    the difference was , the only reason I had

 8 you fol l owed was fo ll owing two periods in whic h I believed

 9 you would be highly escalated ,            and so I u sed a combination

10 of personal off-duty l aw enforcements at my home ,                        but

11   because two of our daughters don ' t             live with us a ll the

12 time ,    I   wanted to know where yo u were so that they couldn ' t

13 go to t h eir mother ' s         house , and you have their mother ' s

14 address and all of her personal information because you got

15 it from my husband ' s email.            My only motive has been

16 protecting my family and myself.               I    don ' t   care what you do

17 other than not hurt me .

18          Q.      You allege that you have some documents that you

19 allege came from my old work comp u ter ,               correct?

20          A.      Yes .

21          Q.      They were put on a CD ; is that correct?                    I

22 believe that ' s         --

23          A.      You ' d have to ask Fred .         I don ' t     know .

24          Q.      And these documents conta i n emai l messages taken

25 from your ema il account ,           and you said and/or Joe ' s?




                         WENDY WARD ROBERTS & ASSOCIATES ,         INC .
                                 TOLL FREE 866.487.3376
                                                                                      Page 35
                        PROTECTIVE ORDER HEARING , APRIL 11, 2014


 1          A.       Well, we rea l ized after -- i t took a long time to

 2 go through the 500 pages or so.                     What we realized is that

 3 it ' s   all from my husband's .              His emai l    is hosted on a l aw

 4   firm ' s network , virtual private network,                 and so it ' s all

 5 from Joe's email ,            but I frequently -- we cc ' ed each other in

 6 lega l    communications and everything else .

 7          Q.       Have you had any sort of forensic expert ana l yze

 8 your computers?

 9                             MR. ADAMS :      Objection .     Calls for wor k

10 product.

11                             TH E COURT :     Sustained .

12          Q.       (BY MR . ROWES)          Do you have any belief that -- do

13 you have any evidence that I accessed your electronic media,

14 computers , phones?

15 A. Interestingly ,          I do.

16          Q.       What's that?

17          A.       We l l,    one of the emails that you had down l oaded

18 included our iCloud information,                    and when I tried to log in

19 today ,       al l of the security questions had been changed.                     The

20 email had been changed ,             so I     can ' t   get into our iC l oud

21 account,        and Fred had asked me to print out a copy from my

22 email of so mething he wanted to use today,                     and a mazing l y

23 enough ,       that copy is de l eted fro m my email account .

24          Q.       But do you h ave any evidence that I accessed your

25 electronic media?              What you've stated is that --




                          WENDY WARD ROBERTS & ASSOCIATES, INC.
                                 TOLL FREE 866 .48 7 . 3376
                                                                            Page 36
                     PROTECTIVE ORDER HEARING, APR I L 11, 2014


 1 A. I   don ' t have evidence .

 2          Q.   Because you ' ve stated that these things --

 3          A.   Although we will .            Sorry.

 4          Q.   Have any of your accounts been accessed by an IP

 5 address asociated with me?

 6          A.   The FBI will fig u re that out when they look into

 7 it .

 8          Q.   But we don ' t --

 9          A.   Not as of now,         no .

10          Q.   Okay.      Other than the docs that allegedly contain

11 email messages , do you have any other evidence that I

12 accessed your email accounts?

13          A.   You know a lot of information that you shouldn ' t

14 know .

15          Q.   So,   I mean,    what you ' re claiming ,   though,     is that

16 I ' ve seen these documents.            You're not stating --

17 A. I saw emai l s back and forth .         That you ' ve

18 accessed my account?

19          Q.   Or Joe ' s ,   that I ' ve done that?

20          A.   Yeah .     I mean

21          Q.   I believe --

22                        MR. ADAMS :      Right here.

23          Q.   (BY MR. ROWES)         So you have evidence that I

24 possessed -- al l egedly possessed the emails , but you don't

25 have any evidence that I obtained this information over a




                       WENDY WARD ROBERTS & ASSOCIATES , INC.
                              TOLL FREE 866 . 487 . 3376
                                                                                    Page 37
                      PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1   ~ eriod    of time?

 2         A.       That doesn ' t make sense to me .         I ' m sorry .     I

 3 don ' t understand the question.

 4         Q.       So what I ' m saying is ,       the evidence you ' re

 5   prov~ding     is that I , at some point , possessed these ,              I owned

 6 them , but you don ' t         have any evidence that I went into your

 7 email account and got them?

 8         A.       You went i nt o Joe ' s e mail account and got them .

 9         Q:       Or Joe ' s email .        Excuse me.

10         A.       Yeah .      It ' s right there .

11         Q.       So - - okay .

12         A.       Yeah.

13         Q.       I think I made my point .           You ' ve stated these

14 document ' s contain attorney - client privilege ,             confidential

15 business information ,           personal health care info , and tr ave l

16 info.        Do the documents con tain anything relevant to th is

17 case?

18                           MR. ADAMS :      Do they contain what?

19                           MR . ROWES :     Anything relevant to the case.

20         A.       Yes .     I mean,   I had -- after the phone call with

21 you where we had the recording,                I sent an email to Fred .           I

22 cc ' ed Joe telling him exactly what had happened , that                    ~ryan


23 had made this phone call ,               I detailed it .

24         Q.       (BY MR. ROWES)          Anything outside of work product?

25 A. I don ' t    know what you mean by that .




                        WENDY WARD ROBERTS & ASSOCIATES, I NC.
                               TOLL FREE 866.487.3376
                                                                                       Page3 8
                     P ROTECTIVE ORDER HEARING , APR I L 11 , 2014


 1       Q.        Anything ot h er than commun i cations between you

 2 and yo u r a tt orney?

 3 A. I 'm

                            MR . ADAMS :      I ' m n ot fol l owing i t      eit h er .

 5                          THE WITNESS :       I don ' t      understand what he ' s

 6 asking.

 7       Q.        (BY MR . ROWES) Okay .           Th at ' s fine .        Is there

 8 a n ything in those documents r elated to                   Ill   and 111111 ?

 9       A.        Dist u rbingly ,    no .     It ' s a l l    about me .

10       Q.        Yes or no , have you --

11       A.        We ll,    there ' s travel information ,            I    g u ess , yeah.

12       Q.        Yes or no , have you ever accessed my mom ' s email

13 account without her k nowledge or permission?

14                          MR . ADAMS :      Object ion ,      outside the scope of

15 the p l eadings and relevance.

16                          THE COURT :       I will sustain that .

17       Q.        (BY MR . ROWES)         How d i d I find out that you were

18 having an a ffair?

19                          MR. ADAMS :       Objection , relevance .

20                          T HE COURT :      An affair?

21                          MR . ROWES :      Yes , Yo u r Honor.

22                          THE COURT :       We ' re here on a protective

23 order ,    Mr . Rowes .      What does that have to do wi t h a

2 4 protective order?

25                          MR. ROWES :       The way I found out was by




                          WENDY WARD ROBERTS & ASSOCIATES ,          INC.
                                  TOLL FREE 866 . 487 . 3376
                                                                             Page39
                  PROTECT I VE ORDER HEARING, APRIL 11 , 2014


 1 reading her email ,     and so we ' re talking about the alleged

 2 access of email.

 3                     THE COURT :      Reading her email from where?

 4 Where did you get access to her email?

 5                     MR . ROWES :     When we were married , we had a

 6 computer .

 7                     THE COURT :      Wh at does that have to do with

 8 today ' s protect i ve order?

 9                     MR . ROWES :     I   suppose I don ' t   know how to

10 articulate that .     I apologize .

11                     THE COURT :      I ' ll sustain then .

12                     MR . ROWES :     Move to enter Exhibit 3 .

13                     (Exhibit Respondent ' s 3 offered . )

14                     MR . ADAMS :     It ' s already in evidence .     Wait .

15 Dr . Albritton ' s report?

16                     THE COURT:       Yes ,    I have it .

17                     MR . ROWES :     Oka y.     May I approach so t h e

18 witness can h ave a look at it?

19      Q.      (MR . ROWES) Can you turn to Page 13, p l ease?

20                     MR. ADAMS :      Hang on a second .

21      Q.      (BY MR . ROWES)       I underlined a sentence in there .

22 Can you read it out loud , please?

23      A.      Nevertheless ,     there ' s not a history of substance

24 abuse , psychotic thoughts , or physical aggression , which

25 would be most readily harmful to the Rowes children .




                   WENDY   W A~D ROBERTS & ASSOCIATES , I NC .
                             TOLL FREE 866 . 487 . 3376
                                                                                 Page 40
                      PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1         Q.       So no evidence of or history of physical abuse or

 2 even just aggression , correct?                 Is that what tha t    says?

 3 A. It says physical aggression; however, after I had

 4 this interview with him,              I have been working with --

 5                           MR . ROWES :     Objection.

 6                           THE COURT :      Sustained.

 7         Q.       (BY MR.     ROWES)      You ' ve made    you ' ve t alked a lo t

 8 about the travel documents .                Is t here any -- do you have any

 9 proof that I accessed these travel documents or al l eged l y

10 accessed these documents prior to any of your t ravels?

11         A.       Yeah .     Well,   it was        you emailed it to yourself

12 on September lOth.            Our last flight itinerary was from like,

13 I think it was September 6th , and you had pasted it in a

14 Word document with my Southwest Airlines number,                     times of

15 travel .

16         Q.       So t he fligh t was on the 6th or the lOth?

17 A. It was on the 6th , but you emailed that document

18 to yourself on the lOth,              so I don ' t   know about anything

19 else.

20         Q.       So at the best ,         the only thing you know is that I

21 allegedly had this document on the lOth , a few days after

22 your travel ,      correct?

23         A.       Well,     you created the document probably long

24   ~ efore    that, but I     know you emai l ed it .

25         Q.       But you don ' t      have any evidence or proof of that,




                        WENDY WARD ROBERTS & ASSOCIATES, INC.
                               TOLL FREE 866.487.3376
                                                                                  Page4 1
                       PROT ECT I VE OR DER HEARING , APRIL 11 , 2014


 1 correct?

 2 A. I    don ' t   know when you read any of that stuff ,

 3 Bryan .

 4         Q.     So it would be h ard to stalk you if I obtained

 5 this trave l       information after you had trave l ed , correct?

 6 A. I    don ' t   know when you got it .       Th at ' s a ll I   can

 7 say .

 8         Q.     And yo u also don ' t          have any proof that I     have

 9 that?

10 A. I ' m sure Lance wil l          be ab l e to figure it out .

11         Q.     Have I         shown up at any of your locations

12 unexpectedly ,        any of these trave l        times?

13         A.     No .
14         Q.     You ' ve said -- you sa i d earlier that I             have been

15 cal l ing you really bad na mes.               Do you have any evidence I ' ve

16 said anyt h ing bad or called you anything bad since March

17 2012?

18         A.     You ca l l      me bad things all the ti me .         You tell me

19 I ' m a terrible parent .

20         Q.     Yes or no , since

21         A.     Yes .      Okay .    I   do.

22         Q.     Do you have any ev i dence of that?

23         A.     Yes .      The day after the ini t ial TRO was put into

24 effect , on October 3rd ,           you sent me an Our Fam i ly Wizard

25 message that basically stated that I was vio l ating our court




                         WENDY WARD ROBERTS & ASSOCIATES,       I NC.
                                TOLL FREE 866 . 487 . 3376
                                                                                  Page 42
                       PROTECTIVE ORDER HEARING , APRIL 11 , 2014


 1 order by getting a TRO and that it just showed my continued

 2 inabiliity to act in the best interest of our chi l dren ,

 3 which is something you say a lot.

 4          Q.       I t ' s a l ittle different than these vulgar names

 5 you were saying before ,             though.     I think there ' s   a

 6 significant difference there.                  Would you disagree?

 7          A.       No.      I agree that there ' s different levels of

 8 threats .

 9          Q.       Okay .     And so, do you have any other of these

10 threats or claims since March 2012?                  Do you have any

11 evidence at all            to show since March 2012?

12          A.       March 2012 or ' 13?

13          Q.       2012 .     That was when the prior order was entered.

            A.       I have t housands of pages,         so I can go through

15 that and figure it out ,             but off the top of my head,         I don ' t

16 know .

17          Q.       Okay .     And nothing ' s been produced since Marc h

18 2012?

19          A.       We had so much information that to be able to get

20 it in here ,       we couldn't bring everything .           I ' ll be happy to

21 look.

22                            MR.   ROWES:   Your Honor,    t his is the

23   af fidavi ·t.    May I     approach?

24                            THE COURT :    Whic h affidavit?

25                            MR.   ROWES:   The affidavit submitted with the




                           WENDY WARD ROBERTS & ASSOCIATES , INC.
                                  TOLL FREE 866 .4 87 . 3376
                                                                              Page 43
                        PROTECTIVE ORDER HEARING , APR IL 11 , 2014


 1 current motion.

 2                            MR. ADAMS :   He can question he r from the

 3 counsel table about the affidavit .              I ' ll give her a copy of

 4   it.    Do you have a spare copy?

 5          Q.      (BY MR . ROWES) The only t hing.relevan t          in your

 6 affidavit that occurred since March 2012 or possibly since

 7   March o f   2012 , the first one would be Number 5.              You state

 8 through the following year , all - -            I called up to 30 times a

 9 day,     threa tened to take the kids , called         e~tended     family ,

10 called fi v e members between 1 2 :00 and 4 : 00a.m., threatened

11 to ca ll your grandfather in the middle of the night , called

12 police multiple times .

13                  Katy , do you remember in the previous hearing

14 where you said I            hard l y ever call you, maybe once every

15 other month?

16          A.      That ' s now.      This is divorce and through the

17 following yea rs.            Tha t would be 2009 and 2010 .

18          Q.      But you said through the following year?

19          A.      Right.       The divorce was in 2009.

20          Q.      Through the following year after the divorce?

21          A.      Right .

22          Q.      Okay.       So that one isn ' t relevant either because

23 it occurred before March 2012.               Number 11, you didn ' t    state

24 when that happened .            That incident actually happened in

25 2011 ,    didn ' t   it?




                         WENDY WARD ROBERTS & ASSOCIATES , INC .
                                TOLL FREE 866.487.3376
                                                                                         Page 44
                     PROTECTIVE ORDER HEARING , APRIL 11 , 2014


 1          A.     Yes .

 2          Q.     Okay .     Number 12 ,    on November 19th ,             2012 , you

 3 wrote that I      called -- I ' m sorry.            I ' m on the wrong line.

 4                Number 13 ,       since March 2012 ,        is there any

 5 evidence of m ~ cal li ng you degrading na mes ,                 behaviors when

 6 !married ,    or any degrading names?              I guess it wou l d be

 7 duplicative .       We ' ve already had that discussion .

 8                 In addition ,      on Line 13 , do you think it ' s

 9 incongruo u s of you to object for my references -- for you to

10 object to me referencing your actions prior to March 2012 ,

11 when that very doc u ment you ' re holding is rife wit h them?

12                          MR. ADAMS :     Objection .       That ' s not relevant .

13 It ' s   just her opinion.

14                          THE COURT :     I 'l l   al l ow it .

15          A.     You mean t h at I -- that I ' m saying you continue

16 to focus on the time we were married?

17          Q.     (BY MR . ROWES)        Or anyt i me before March of 2012 .

18 A. I be l ieve that ' s relevant because I believe

19 you ' ve been stalking me for years ,               and so i t     shows a pattern

20 of be h avior.

21          Q.    Number 14,        I think t h e judge can determine that .

22                Nu mber 15,       you are requ ired to provide reasonable

23 telephone access to the kids ;              is that correct?

24          A.    Yes,      and I   have given you a way to do that, but

25 you don ' t   want to do it because you want to call my phone .




                       WENDY WARD ROBERTS & ASSOCIATES ,            INC .
                               TOLL FREE 866 . 487 . 3376
                                                                                  Page 45
                         PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1         Q.        Katy , Judge Olvera instructed us to attend a

 2 co-parenting class .              Did you do that?

 3         A.        Do you mean in the -- in like 2010 ,                in the

 4 temporary orders?

 5                           MR. ADAMS:        How is that relevant?

 6                           MR. ROWES :       I ' m discussing things in he r

 7 affidavit that she submitted wi th this mot io n .

 8                           THE WITN ESS :      That was not in my affidavit .

 9                           THE COURT :       Is that in the affidavit?

10 Because I don ' t remember reading that in the affidavit .

11                           MR . ROWES :      It was not in the affidavit , but

12 one of the aspects they covered in the class addresses this

13   issue.

14                           THE COURT :       I don ' t think it ' s relevant for

15 today ' s hearing .

16                           MR. ROWES:        Okay .

17         Q.        (BY MR. ROWES)          So, basically, you don't allow me

18 to call the children?                You screen the calls?

19 A. I   asked that you call through my husband ' s ph one

20   ~ ecause   I   don ' t want you calling my phone .

21         Q.        But you actually require me to text first , don ' t

22 you?

23         A.        Yes .    I   don ' t   want you just calling all the time .

24 I want you to text , y'all arrange a time , and then figure it

25 out .




                          WENDY WARD ROBERTS & ASSOCIATES,      I NC .
                                 TOLL FREE 866.487.3376
                                                                                        Page46
                     PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1        Q.       So you do screen my calls?

 2        A.       What does that mean?            I arrange .     Screen ,

 3 arrange.       I mean,     I   wouldn ' t call that screening .             I would

 4 say,   I don ' t want you calling our house all the time or my

 5 phone,      you know.

 6        Q.       And then recall i ng what we said before,                   how often

 7 have I cal l ed?         You said like once every other month?                      Is

 8 that right?

 9        A.       Wel l, now.        Although --

10        Q.       Since March 2012?

11        A.       After the TRO,           you were calling my phone.

12        Q.       But how often did I           call?     Do you have any

13 evidence of this?

14        A.       A couple of times, but I              told you not to.             I told

15 you to go through Joe,             j ust send him a text.        We have been

16 very accommodating in that way .

17        Q.       Since March 20 12, do you have any evidence that

18 shows that I have been to your house other than the times

19 you instructed me to?

20        A.       Yeah .    I    don ' t   think I have it here, but I               know

21 there was a time when I              to ld you not to come to my house and

22 you pulled up anyway .

23        Q.       Since March 2012?

24        A.       Yeah .    I 'm trying to think when the pol i ce were

25 called .     The last time the police were ca l led,                 I   can ' t




                       WENDY WARD ROBERTS & ASSOCIATES,          INC.
                              TOLL FREE 866.487 . 3376
                                                                        Page 47
                     PROTECTIVE ORDER HEARING , APRIL 11, 2014


 1 remember the exact date,          but that was definitely since March

 2 of 20 12.

 3       Q.       Have you ever -- have there ever been times when

 4 you wouldn't allow the kids to come with me unless I came to

 5 your. house?

 6       A.       Yes,    for times outside of visitation.

 7                        MR . ROWES:    Objection .

 8       Q.       {BY MR. ROWES}        Are you aware that your attorney

 9 has   f~led   -- we're on Number 16.         Sorry .   Are you aware that

10 your attorney has filed more motions than I             have?

11 A. I have no idea.

12       Q.       Did you -- are you a ware that he filed a motion

13 to garnish my wages?

14       A.       Yes .

15       Q.       Do you think that is more financia lly influential

16 than any of the motions that I've filed?

17       A.       Yeah.     He's trying to get my child support paid

18 and the chi ld ren's medical bills paid.

19       Q.       Number 17 , do you have any evidence that I ' ve

20 said anything negative to any other parent of our chi l dren ' s

21 schoolmates?

22       A.       Yeah.     I   think you and Amy had a long

23 conversation that sent you through the roof.

24       Q.       Joe ' s ex-wife?

25       A.       Yes.




                      WENDY WARD ROBERTS & ASSOCIATES, I NC .
                             TOLL FREE 866.487.3376
                                                                                       Page 48
                          PROTECTIVE ORDER HEARING , APRIL 11 , 2014


 1        Q.         Anybody else?

 2        A.         Well ,    you testified at the last hearing that you

 3 had been talking to other parents about me drinking at some

 4 Girl Scout event .

 5        Q.         Did I     testify that I       was telling them that or

 6 that they were tell ing me that?

 7 A. I   don ' t    know.     Y ' al l were talking abo ut it.

 8        Q.         Have you said anything about me?

 9        A.         Oh , actual ly, you know what?            You just   s ~nt    an

10 email very recently to the president of the Dad ' s Club

11 saying that you weren ' t                going to be able to attend that

12 ~eeting and that ,              as an aside , you should know that Joe

13 Tillotson has barred you from going into any of his places ,

14 that ' s it ' s       hard for you to go , even though he ' s only hosted

15 one event there in two years and you ' ve never gone to any

16 Dad ' s Club meeting anyway .

17        Q.         Do you have any evidence that --N umb er 17 .                     Do

18 you have any evide nce that I said anyt h ing -- sorry .                       We

19 just went through that one .

20                   Number 25 , do you recall that Carrie Beaird has

21 instructed you not to diagnose me?

22                            MR . ADAMS :      Objection , calls for hearsay .

23                            THE COURT :       Sustained .

24        Q.         (BY MR . ROWES) Other than this information

25 getting changed in o ne of these accounts that cannot                      --       you




                           WENDY WARD ROBERTS & ASSOCIATES ,      INC .
                                  TOLL FREE 866 .48 7 . 3376
                                                                                       Page 49
                         PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 don ' t    have any evidence that I was involved at all ,                     have you

 2 -- and you say that I have passwords to all of your

 3 accounts ,        is there any evidence that I accessed any of

 4 these?

 5           A.      Well ,     yeah.   I couldn ' t   log on to my iCloud

 6 account today.             You know information you shouldn ' t           know , one

 7 of which you ' ve mentioned during this hearing that I ' ll

 8 talke to Fred about later ,             and one of my pieces of evidence

 9 that I         tried to print foT Fred today was mysteriously

10 de l eted from my email account.

11           Q.      But you don ' t have any evidence that I               did these

12 th ings?

13           A.       No .

14           Q.      Or you don ' t     even ha ve evidence that it happened ;

1 5 is that correct?

16 A. I do have evidence that it happened.

17           Q.      But yo u just haven ' t admitted it?

18 A. I can ' t   log on to certain of my email accounts

19 that you had access to .

20           Q.       Admitted into court?

21           A.       No.

22           Q.       And you said on this CD, there ' s all sorts of

2 3 folders.        How many documents are on this CD?

24           A.      A mean ,     these are them .      I   don ' t know.    I    didn ' t

25 count .




                             WENDY WARD ROBERTS & ASSOCIATES,     INC .
                                    TOLL FREE 866.487.3376
                                                                                       Page 50
                        PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1       Q.           Hundreds of documents?

 2       A.           Yeah .

 3                             MR. ROWES:     Okay.    That ' s a l l ,      Your Honor .

 4                             THE COURT :    Anything else, Mr . Adams?

 5                             MR. ADAMS:     No, ma ' am .

 6                             THE COURT:     You may step down, ma ' am.

 7                             Any other witnesses?

 8                             MR . ADAMS:    I have two o t her .

 9                             THE COURT:     Call your next witness .

10                             MR . ADAMS:    Cal l Bryan Rowes.

11                             MR. ROWES:     I ' m going to take the Fifth ,

12 Your Honor.

13                             THE COURT:     You still need to take the

14 stand ,    sir .     You do have a right, Mr . Rowes ,             to take the

15 Fifth Amendment on any question that might expose you to

16 crimina l prosecution.              I advise you of that right.

17                             MR . ROWES :   Thank you .

18                             THE COURT :    Please continue.

19                                      BRYAN ROWES ,

20 having been first duly sworn ,               testified as follows :

21                                   DIRECT EXAM I NATION

22 BY MR . ADAMS :

23       Q.           State your name for the record.

24       A.           Bryan Rowes.

25       Q.           Now, you have repeatedly claimed that you did not




                          WENDY WARD ROBERTS & ASSOCIATES,          I NC .
                                 TOLL FREE 866.487.3376
                                                                             Page 51
                    PROTECTIVE ORDER HEARI NG , APRIL 11 , 2014


 1 get not i ce of my deposition on written questions to your

 2 former employer ;        is that correct?

 3       A.      Correct .

 4       Q.      Isn ' t    it also correct t h at Sharon at Document

 5 Acquisition Services called you to te l l             you that that notice

 6 had been returned to her?

 7       A.      No .      That is not correct .

 8       Q.      You never s p oke to h er?

 9       A.      That is not correct either .

10       Q.      What did y o u - - what was the substance of your

11 conversation with her?

12 A. I was -- I          received a letter after the fact , and

13 I called to inquire as to why I had not been notified .

14       Q.      And you did purchase a GPS tracking device ,

15 didn ' t yo u, s i r?

16       A.      No ,    I did not.

17       Q.      You rented i t .         Excuse me .   You ' re right .   You

18 rented i t , didn ' t     you?

19       A.      Yes ,     I did .

20       Q.      And what was your reasoning for doing that?

21 A. I was about to lease a car , and so I had just

22 moved , wanted to get an idea of the mi leage I would need on

23 a lease.

24       Q.      Odometer would n ' t       work for that purpose?

25 A. I mean ,     I thought it was a better- -         I ' d get a




                        WENDY WARD ROBERTS & ASSOCIATES, I NC .
                               TOLL FREE 866 . 487 . 3376
                                                                                   Page 52
                    PROTECT I VE ORDER HEARING, APRIL 1 1, 2014


 1 better idea of my needs if I rented this little thing.

 2         Q.     Did you end up leasing a car?

 3 A. I did .      Well, tec hnically, my parents leased it .

 4 Katy ruined my credit , so I couldn ' t             lease a car .

 5                       MR . ADAMS :      Objection , nonresponsive.

 6                       THE COURT :        Sustained .

 7                       MR. ADAMS :       Court ' s indulgence for just a

 8   ~ inute.   May I   approach the witness?

 9                       THE    COUR~ :    You may.

10         Q.     (BY MR. ADAMS)          Do you recognize Movant ' s 13 as an

11 email you sent · to your sister?

12         A.     Take the Fifth .

13         Q.     You can ' t      take the Fifth on that.

14                       THE COURT:         Unless that exposes you to

15 criminal prosecution ,           sir , you have to answer that question .

16                       THE WITNESS:         I   think it might expose me,

17 Your Honor.

18                       THE COURT :       What is i t , Mr . Adams?

19                       MR. ADAMS:         It ' s where he lays out his plan

20 for the prosecution of this modification suit .                   I   don ' t   see

21 anything that leads

22                       THE COURT:         You need to answer that

23 question,     Mr. Rowes.

24         A.     Yes , I   do .

25                       MR. ADAMS :        Offer Movant ' s 13 .




                        WENDY WARD ROBERTS & ASSOCIATES,      INC.
                               TOLL FREE 866 . 487.3376
                                                                             Page 53
                   PROTECTIVE ORDER HEARING , APRIL 11, 201 4


 1                      (Exhibit Movant ' s 13 offered . )

 2                      THE COURT :      Any objections , Mr . Rowes?

 3                      MR . ROWES :     No .

  4                     THE COURT :      Admitted .

 5                      ( Exhibit Movant ' s 13 admitted . )

  6     Q.     (BY MR . ADAMS)         So it ' s just happenstance that

 7 wh en you ' re communicating with your sister ,           you refer to my

 8 client or my client ' s husband as a sex offender?

. 9     A.     Take the Fifth.

10                      THE COURT :      Th at does not expose to you

11 criminal prosecution ,      Mr . Rowes .

12      A.     Okay.      Can you ask the question again , please?

13      Q.      (BY MR . ADAMS)        It ' s just happenstance that you

14 refer to them as sex offenders in that email that is shortly

15 before the letter gets disseminated in my client ' s

16 neighborhood?

17 A. It ' s   just happ enstance?         Is t hat what you sa i d?

18      Q.     Yes .

19 A. I mean , poss ibly .         I don ' t   know how to answer

20 that question.

21      Q.     Now,     you had Ms . Tillotson read from

22 Dr . Albritton ' s report?

23      A.     Yes .

24      Q.     Did you read the conclusion?

25      A.     Yes.




                    WENDY WARD ROBERTS & ASSOCIATES, INC .
                            TOLL FREE 866 . 487.3376
                                                                                Page 54
                  PROTECTIVE ORDER HEARING , APRI L 11 , 2014


 1       Q.   That you ought to have supervised possession of

 2 your kids because of your personality problems for the next

 3 year and a ha l f while you undergo intensive psychotherapy?

 4 A. I did read that ,            yes .

 5       Q.   You , of course , don ' t            thi n k there ' s anything

 6 wrong with you?

 7       A.   Correct .

 8       Q.   Did you gain access to Joe Til l otson ' s email

 9 account?

10       A.   Take the Fifth .

11       Q.   Are you refusing to              ~nswer    t h at question on the

12 basis t h at i t may tend to incriminate you?

13       A.   Take the Fifth .

14       Q.   That ' s what I ' m as k ing .

15       A.   Oh ,    I    think that ' s what the Fifth means ,         yes.

16                        MR . ADAMS :     Ma y I approach the witness?

17                        T HE COURT :     You may .

18       Q.    (BY MR . ADAMS)           Do you recognize Movant ' s Exhibit

19 14?

20       A.   No .

21       Q.   Isn ' t Movant ' s Exhibit 1 4 where you ' ve emailed

22 tillotson.docx to yourself at another address?

23 A. I   just said I don ' t          recognize it .

24       Q.   You don ' t       recognize yo u r       own emails?

25 A. Is that a question?




                     WEN DY WARD ROBERTS & ASSOCIATES , INC.
                             TOLL FREE 866 . 487 . 3376
                                                                               Page 55
                      PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1           Q.    Yes ,   sir.

 2 A. I don ' t know how to answer that question.

 3           Q.    Okay.     You were          let ' s move on to another

 4 subject.       You were ordered by thi s Court to deliver all

 5 !memory devices , hard drives , computers, and cell phones to

 6 the Court .      Do you recall that?

 7           A.    Yes .

 8           Q.    You did not turn in your current cell phone;

 9 isn ' t    that correct?

10           A.    Yeah.     That's correct.

11           Q.    Why not?

12           A.    When I    was packing everything in the box,           I   had

13 just forgotten it.             When I   got your email ,   I went to Lance

14 and delivered it to him .

15           Q.    Now ,   I sent you an email asking for the password

16 to the recorder and the -- I sent you an email                      how come

17 there's not a date on this thing -- on April 2nd; isn ' t                   that

18 correct?

19 A. I do not recall.

20           Q.    And you didn ' t        turn that or give the password

21 unti l , what, Wednesday of this week?

22 A. I tried to get it to him before that.

23           Q.    You actually took it directly to Lance , didn't

24 you?

25           A.   Well,     actually , the first time,        no .   You had the




                       WENDY WARD ROBERTS & ASSOCIATES,       INC.
                              TOLL FREE 866.487.3376
                                                                            Page 56
                      PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 incorrect address on the motion 1            and so I brought it to an

 2 apartment building, and then,             yes,    I brought it to Lance and

 3 gave him the password and everything.

 4        Q.       Have you accessed my legal assistant ' s emai l ?

 5        A.       No .    Wha t do you mean?        Her like email account?

 6        Q.       Yes .

 7        A.       No.

 8        Q.       So it ' s just, again, happ enstance that an hour

 9 after I send a le tter to Lance telling him that I will

10 address those issues wi th the Court ,              you pick it up and get

11 the phone and the password to him?

12 A. I suppose that is happenstance then,            yes.

13        Q.       Have you accessed any of my email accounts?

14 A. I ' l l take the Fifth.

15        Q.       You ' re taking the Fifth on whether you ' ve

16 accessed my email accounts?

17 A. I think so ,     ye s .

18        Q.       All right , Mr. Rowes .          What ' s your home address?

19

20
          A.

          Q.
                  •What ' s the ZIP there?

21

22
          A.

          Q.

23 question I
                  -Are you going to take the Fifth amendment to any

                   ask you regarding accessing either my or my

24 cl ient ' s   emails or her husband ' s emails?

25 A. I t hink so ,    yes.




                          WENDY WARD ROBERTS & ASSOCIATES, INC .
                                 TOLL FREE 866.487 . 3376
                                                                     Page 57
                   PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1      Q.     No.        I   want a yes or a no .

 2      A.     Okay.          Yes then, because I ' ve already done it.

 3      Q.     Are you presently working?

 4      A.     No.

 5      Q.     Why were you fired from your last employer?

 6 A. I   was told that the legal expenses relating to

 7 this case did not warrant my employment.

 8      Q.     Did they discuss with you the reams of

 9 Mr . Tillotson ' s emails that were. on the company ' s server?

10      A.     Nope .

11      Q.     What ' s your date of birth?

12 A.
13      Q.     What color are your eyes?

14      A.     Brown .

15      Q.     Hair , black?

16      A.     Yeah , black , dark brown.

17      Q.     How tall are you?

18 A. 5 ' 8" .

19      Q.     How much do you weigh?

20 A. 150 .

21      Q.     Do you have any tattoos or scars?

22 A. I have a little scar above my left eyebrow.

23      Q.     What ' s your Social Security number?

24

25
        A.
        Q.    -··
               And your Texas driver ' s license number?




                     WENDY WARD ROBERTS & ASSOCIATES,   INC~
                            TOLL FREE 866.487.3376
                                                                                    Page 58
                     PROTECTIVE ORDER HEARING , APRIL 11, 2014


 1 A.
2        Q.     I'm sorry .    111111
 3

 4

 5
          A.
                 •      MR. ADAMS:

                        THE COURT :
                                       Pass the witness.

                                       Mr.     Rowes ,     you can make a

 6 statement and testify ,      if you like; however ,               I am cautioning

 7 you,   Mr. Rowes , depending on what you say,                   it may open the

 8 door to Mr.      Ada ms questioning you about information that may

 9 be   pro~ected    under the Fifth Amendment right .                  Do you

10 understand this?

11                      MR. ROWES:     Yes ,    I   do .

12                      THE COURT:     Do you have anything to say?

13                      MR. ROWES:     The only thing I              have to say is

14 that the report      that was produced by the forensic

15   sychologist stated that there has been no history of

16 physical aggression at all .          We're here on a family

17 violence

18                      MR. ADAMS :    Objection.           No ,    we aren ' t .   I'm

19 here under a      protective order.         Under the Code of Cri minal

20 Procedure,    stalking doesn ' t    require family violence .

21                      THE COURT :    He is correct ,             Mr . Rowes.

22                      MR. ROWES:     Okay .       The stalking statute also

23 states that the

24                      MR . ADAMS :   Objection ,         Your Honor .       This is

25 argument,    not testimony.




                      WENDY WARD ROBERTS & ASSOCIATES, INC.
                             TOLL FREE 866.487.3376
                                                                           Page 59
                    PROTECTIVE ORDER HEARING , APRIL 11 , 2014


 1                      THE COURT :     I ' ll sustain that.      This is a

 2 time for testimony, sir.

 3                      MR. ROWES:      Okay .     Then I would testify -- I

 4 guess that ' s it.     I ' m done.

 5                      THE COURT:      You have nothing else to add?

 6                      MR. ROWES:      I   don't believe so , no.

 7                      THE COURT:      Anything else , Mr. Adams, of

 8 th is witness?

 9                      MR. ADAMS:      ~o ,   ma ' am.

10                      THE COURT:      You may step down , Mr. Rowes.

11                      Any other witnesses?

12                      MR. ADAMS:      May I    testify from the counsel

13 table?

14                      THE COURT:      You may.

15                           DIRECT EXAMINATION

16                      MR. ADAMS :     My name is Frederick S. Adams,

17 Jr.   I ' m licensed to practice law by the Supreme Court of

18 the State of Texas and have been so licensed since October

19 of 1981 .   I'm board certified in family law.              I ' ve practiced

20 in and around Dallas County ,            Texas for 32 years and am

21 familiar with the reasonable and customary fees for

22 attorneys with     my experience on matters such as this
23 application for protective order.

24                      I ' m also a member of the American Academy of

25 Matrimonial Lawyers , the Texas Academy of Famil y Law




                     WENDY WARD ROBERTS & ASSOCIATES,      INC.
                            TOLL FREE 866.487.3376
                                                                          Page60
                         PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1 SpecialitsJ and the International Academy of Matrimonial

 2 Lawyers.        I ' ve authored in excess of 20 continuing legal

 3 education articles,           and it is my testimony that my hourly

 4 rate is $450 ,         and that ' s reasonable for an attorney of my

 5   experience.

 6                           I would further testify that the actual

 7   preparation of the application for protective order didn ' t

 8 take but probab l y an hour ,            but we ' ve made several

 9 appearances ,         and preparing for today ' s hearing , I have

10 expended eight hours in preparation going through the

11 documents and time today,               including preparing my client ,

12 three .       So it ' s my testimony that I have expended 15 hours

13 in the prosecution of this protective order ,                 and none of

14 that time relates to the defense of any of Mr . Rowes '

15   ~otions .


16                           It ' s further my testimony that all of the

17 actions I took were necessary for the protection of my

18 client and that such a            fee is reasonable and customary in

19 Dallas County,          Texas.    Pass myself.

20                          THE COURT :      Do you have any questions of

21 him ,   Mr. Rowes?

22                           MR . ROWES:     Yes , Your Honor.

23                                  CROSS - EXAMINATION

24 BY MR.       ROWES:

25         Q.       You state in your affidavit that you called up




                          WENDY WARD ROBERTS & ASSOCIATES,   INC.
                                 TOLL FREE 866 . 487.3376
                                                                                   Page 61
                         PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 the opposing attorney,           the general counsel at my office, or

 2 ~Y former office,          and asked them about some documents in a

 3 civil case;          is that correct?

 4         A.       No.     Actually,   what happened is I    called -- when

 5 I got the deposition on written questions back explaining

 6 that there were no documents responsive to my request,                      I

 7 sent him a letter saying I knew that he had produced

 8 documents that were for in camera inspection in the civil

 9 case and that I was wondering about why they responded in

10 the manner in which they did,            and his response was that

11 somebody in HR had decided to fil l            out that deposition on

12 wri t ten questions instead of sending it to legal,                 and it was

13 a mistake,       and he asked if you had filed any objections to

14 i t .   I    told him you hadn ' t.     He said he ' d send me the

15 documents, which he did.

16         Q.       You were in the courtroom in that civil c ase on

17 the first dayf          is that correct, first hearing?

18 A. I    know I was in there one day.      I don ' t    know

19 whether it was the first day.

20         Q.       Do you recall that the court records were sealed

21 in that?

22         A.       No, but you ' ve told me that.

23         Q.       Okay.     If the court records were sealed,          how did

24 you get that information?

25 A. I    just told you.    I got i t from the general




                          WENDY WARD ROBERTS & ASSOCIATES, INC .
                                 TOLL FREE 866.487.3376
                                                                            Page 62
                       PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 counsel.

 2          Q.       You said you called the general counsel and to l d

 3 him that there were documents produced for an in camera

 4 review.         How did you know t h at?

 5 A. I believe I was told by the attorney in the civil

 6 !matter.

 7          Q.       And you had no ethical issues trying to acquire

 8 documents that were produced in camera for another case?

 9 A. I made a legitimate request for them in this

10 case .        This case is seperate and apart.          That case has

11 nothing to do           ~ith    this case, so , no,   I had no ethical

12 qualms whatsoever.

13          Q.       You also state that this civil case was an

14 ancillary case .              Do you know what anci ll ary means?

15          A.       Yes ,   I    know what ancillary means.

16          Q.       So it was a case to support this case?

17          A.       No.     My client in this case is Katy Tillotson.

18 The plaintiffs in the other case are separate business

19 entities , but there are facts in both of them regarding your

20   ~ ehavior     that I believe have some level of commonality to

21 them.

22          Q.       Since you knew that the documents in that civil

23 case were· sealed, why didn ' t you ask me as we were leaving

24 one day about documents produced for in camera review?

25          A.       Well,       first off ,   just because something is




                           WENDY WARD ROBERTS & ASSOCIATES,   INC.
                                  TOLL FREE 866 .48 7.3376
                           PROTECTIVE ORDER HEARING, APRIL 11 , 2014


     1 s i tting before the Court for in camera review is different ,

     2 separate ,     and apart from the file being sealed , and I

     3 believe you ' re the one that brought up the discussion after

     4 I mentioned to the Court that I had obtained these records

     5 from general counsel ,            you brought up , how did you get them?

     6 But it wasn ' t      I   that brought up that subject of

     7 conversation .

     8         Q.      Are you aware that the s t ate of Texas requires

.    9 you to make a specific request when analyzing computers?

    10 A. I   am aware there ' s more than one way to

    11 accomplish that .

    12         Q.      But you want to know if there ' s any             in your

    13   ~otion ,   you state that you are looking for any i l legal

    14 activity?

    15 A. I   don ' t    rememb er what the motion says .

    16         Q.      Okay .

    17 A. I know we rou t inely mirror hard drives and phones

    18 in divorce cases because it ' s re l evant evidence , because

    19 there can be evidence related to what ' s in the best interes t

    20 of the children .             There can be evidence of all sorts of

    21 things tha t, per se , may not be illegal , but would be

    22 relevant for the Court to decide what is best for the

    23 children .

    24         Q.      Should we just h ave all parties ' computers and

    25 electronic media mirrored then?




                             WENDY WARD ROBERTS & ASSOCIATES, INC.
                                    TOLL FREE 866 . 487 . 3376
                                                                             Page64
                   PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1       A.     Why?      You seem to have great access to my clients

 2 without having it done.

 3                       MR.   ROWES :   Objection .

 4                       TH E COURT:     Susta in ed .

 5       Q.      (BY    MR. ROWES) You are opposed to me looking at

 6 your c l ient ' s electronic media; is that correct?

 7       A.     No such request has been made .              I ' ll deal with it

 8 when it ' s made .

 9                       MR . ROWES :    Okay .     That's .all , Your Honor .

10                       THE COURT :     Anything e l se?

11                       MR . ADAMS :    No , ma ' a m.   We rest .

12                       THE COURT :     Okay .     Do you have any

13 witnesses, Mr . Rowes?

14                       MR. ROWES :     No , Your Honor.

15                       THE COURT :     You r est as well?

16                       MR . ROWES :    Yes .

17                       THE COURT :     Mr. Rowes?

18                       MR . ROWES :    Yes ,    Your Honor?

19                       THE COURT :     I 'm going to ask you , did you

20 deliver all of your computers ,           hard drives,       electronic

2 1 devices to the Court accord i ng to the order that was signed

22 before?

23                      MR . ROWES:      Yes ,    Your Honor.

24                      THE COURT :      Including your phone and your

25 laptop that you ' re using right now?




                       WENDY WARD ROBERTS & ASSOCIATES , INC.
                              TOLL FREE 866 . 487.3376
                                                                              Page 65
                      PROTECTIVE ORDER HEARING , APRIL 11, 2014


 1                       MR. ROWES :     I mean , you have my laptop.

 2                       THE COURT :     You haven ' t   come to pick it up?

 3                       MR . ROWES :    I have not.      That ' s correct.

 4                       THE COURT:      And those are the only laptops

 5 you have?

 6                       MR . ROWES:     That ' s cor re ct .

 7                       THE COURT:      Is there a reason why you

 8 delivered to the Court just pieces of computers?

 9                     . MR . ROWES :    I tried to bring you everything

10 that I     had .   I knew that -- I mean , it was in a box.           I    just

11 didn ' t   really know -- I mean , if it was l ike a who le

12 computer , I would have brought that, but it was

13 disassembled .       I didn ' t   want to not bring something ,      if that

14 ma kes sense.

15                       THE COURT :     I'm going to authorize your

16 expert , Mr. Adams, to go ahead and analyze the information.

17 I want the documents delivered to the Court for in camera

18 inspection , whatever is found there .

19                       MR . ADAMS :    Okay .

20                       THE COURT :     And if there ' s anything that is

21 p rotected by Mr. Rowes, either work product , as he had said

22 before --

23                       MR. ADAMS:      Health related under HIPAA,          I

24 understand .

25                       THE COURT:      And we ' re going to take that




                       WENDY WARD ROBERTS & ASSOCIATES, INC.
                              TOLL FREE 866.487 . 3376
                   PROTECTIVE ORDER HEARING , APRIL 11 , 2014


 1 out .   I will even c o nsider , at that ti me , his argument as to

 2 self-incrimination .        However , Mr . Rowes , from what I ' ve

 3 heard today ,   I am making a f i nding that there is probable

 4 cause -- that pr o bab l e cause exists to believe that you have

 5 committed an offense under Penal Cod e Section 42 . 072 , being

 6 that you have engaged in conduct in the commission of the

 7 offense indicates that defendant is like l y to engage in the

 8 future in conduct proh i bited by Section 4 2 . 072 A 1 , 2 , or 3

 9 of the Pena l Code , which does say you have committed some

10 acts , Mr . Rowes , t h at reasonably puts Ms. Tillotson in fear

11 of b odily injury ,   that you have committed actions that wou l d

12 constitute stalking of Ms . Ti l lotson , and I a m granting the

13 p rotective order for a period of two years from today , until

14 April the 11th ,   2016 .

15                    I am also ordering you , Mr. Rowes ,         to pay in

16 attorney ' s fees the amount of $5 , 000 for what she has spent

17 in prosecuting t h is protection or t h is order .         You are to

18 pay that in monthly payments of $250 per month b egin n ing May

19 t h e 1st and contin u ing on the first day of each month

20 thereafter un t il it is paid in ful l.         I am granting

21 Mr . Adams a judgment in t h at amount , with interest , at

22 5 percent per annual.

23                    Do y o u have an order Mr . Adams?

24                    MR . ADAMS :    I do ,   Your Honor .   My order

25 doesn ' t provide for the payout of t h e attorney ' s fees .         It




                    WENDY WARD ROBERTS & ASSOCIATES, INC .
                           TOLL FREE 866 . 487 . 3376
                                                                                             Page 67
                    PROTECTIVE ORDER HEARING , APRIL 11, 2014


 1 says pay on a date certain .            You can adjust it ,               and I    will

 2 prepare an order relative to the computer data .                           I   didn ' t

 3 know for sure exactly what you were going to do .                              I did not

 4   prepare an order for that.           I ' l l tender it to Mr. Rowes.

 5                       THE COURT:       Why don ' t you make these

 6 changes,   Mr . Adams,     back at your        offic~       and send it to me?

 7 Because on the first pager it does say that he has committed

 8 family violence.        Change that to the language --

 9                       MR . ADAMS :     I did.      I     don ' t    know how my -- I

10 went through and corrected it all.                 She must have sent the

11   wrong copy.

12                       THE COURT :      Okay.

13                       MR . ADAMS :     Is the ex parte -- what day did

1 4 we sign the ex parte?

15                       THE COURT :      It ' s good through today ,                the end

16 of business today.         It ' s 3 : 00 o ' c l ock .      Or if you want to do

17 this,   Mr. Adams ,    you ' ll have some time and won ' t                 be rushed,

18 get me an order to extend the ex parte .                     I     will extend it

19 for a week so you can get me the order.

20                       MR. ADAMS :      Very good , Your Honor .                 I ' ll

21 have one faxed to the law library .                May I step outside?

22                       THE COURT :      You may.          We ' re off the record .

23                       (Short break taken.)

24                       MR. ADAMS:       I would like , with the Court ' s

25 indulgence,     a specific finding in the order that he violated




                     WENDY WARD ROBERTS & ASSOCIATES,                 INC.
                            TOLL FREE 866.487.3376
                                                                                    Page 68
                        PROTECTIVE ORDER HEARING, APRIL 11 , 2014


 1 the ex parte protective order .                 The undisputed evidence

 2 clearly indicates that he did .

 3                         THE COURT :     Violated it on what specific

 4 day?

 5                         MR. ADAMS :    Today when he entered that

 6 elevator and walked up and stood up next to my client .

 7                         MR. ROWES :     May I say something in my

 8 defense ,     Your Honor?

 9                         THE COURT :     I'm going to caution you, what

10 you might say ,        again , Mr . Rowes,       you have an absolute right

11 to take the Fifth whenever it has something to do with a

12 vio l ation of a protective order or the other offenses that

13 they are alleging that you committed ,                 you may open the door

14 to further questioning.             Do you understand that?

15                         MR . ROWES :    Yes ,    Your Honor.

16                         THE COURT:      Go ahead .

17                         MR . ROWES:     Your Honor ,     I came into the

18 courthouse ,     went around the wa l l that ' s there .              Katy was

19 there .      The door -- I mean, we just kind of l ooked up at

20 each other .         She said ,   I ' m going down .     I   said, I    am , too ,

21 just in response.           And she backed up , so I just got in and

22 went d own .     I    did not kn ow that she was in the cafeteria.                   I

23 was just going , as I tried to give you before, the document

24 reques t .

25                         THE COURT :     I will take that request under




                         WENDY WARD ROBERTS & ASSOCIATES,        INC .
                                TOLL FREE 866.487.3376
                                                                          Page 69
                    PROTECTIVE ORDER HEARING , APRIL 11 , 2014


 1   advisement.    I ' ll sign the order to extend it out a week and

 2 take it under advisement.          I ' ll let you know by Monday.

 3                     MR . ADAMS :   Okay .

 ~                     THE COURT :     You just want to go get one of

 5 the forms they have down in the law library?

 6                     MR . ADAMS :    I ' m having one faxed to the law

 7 l ibrary and I ' ll bring it to you .

 8                     THE COURT :     Do you want to excuse your

 9 client so that one of the sheriffs can walk her ouc maybe?

10                     MR . ADAMS:     I would l ike the Court to

11 explain on the record to Mr . Rowes what a violation of a

12 protective order wil l garner him.

13                     THE COURT:     Violation of a protective order ,

14 Mr . Rowes , is going to land you in jail.          Do you understand

15 that?

16                     MR . ROWES :   Yes , Your Honor .

17                     THE COURT :     It i s a criminal offense.

18                     MR . ROWES:    Yes , Your Honor .

19                     THE COURT :     I didn ' t do criminal law,     so I

20 don ' t   know what exactly it ' s classified as .      I believe i t ' s

21 a misdemeanor, Class A or B, but I ' m not very sure .

22                     MR . ADAMS :    I didn ' t practice crimina l    law ,

23 but I think it ' s an A.

24                     THE COURT:     A.   It possibly carries some

25 jail time .     I think it ' s a year or less , and a fine as we l l .




                     WENDY WARD ROBERTS & ASSOCIATES, INC .
                            TOLL FREE 866 . 487.3376
                                                                 Page 70
                PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1 Do you understand that?

 2                 MR. ROWES :   Yes , Your Honor .

 3                 THE COURT :   Aside from that,     I will tell you

 4 one thing that I know is if you violate the protective

 5 order , that could give the Court a reason to extend out the

 6 protective order for even a longer period of time .

 7                 MR . ROWES:   I ' m aware .

 8                 THE COURT:    Anything else , Mr . Adams?

 9                 MR . ADAMS:   No, ma ' am.

10                 THE COURT:    Okay.    We ' re adjourned .

11                 (End of Proceedings.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                 WENDY WARD ROBERTS & ASSOCIATES,   INC.
                        TOLL FREE 866.487.3376
                                                                Page 71
                  PROTECTIVE ORDER HEARING, APRIL 11, 2014


 1   STATE OF TEXAS
 2 COUNTY OF DALLAS
 3

 4        This is to certify that I, Melissa A. English, CSR,
 5   RPR , in and for the State of Texas , reported in shorthand
 6 the proceedings had at the time and place set forth in the

 7 caption hereof, and that to the best of my ability, the
 8   above and foregoing contains a full , true , and correct
 9 transcript of the said proceedings .

10

11        Certified to on this     -~~~~-      day of

12   --~--'                    2014.
13
14

15
16
17
                MELISSA A. ENGLISH , Texas CSR 8127/Firm No . 216
18              Certification Expires 12/31/14
                1205 Main Street
19              Garland , Texas        75040
                (972)    494-2000 (tel)
20              (972)    494 - 2269 (fax}
21

22

23
24

25




                      WENDY WARD ROBERTS & ASSOCIATES, INC.
                             TOLL FREE 866.487.3376
To: 2146536103                                     from: Connie Anderson                       4-17-14   8:49am p. 2 of 19




                                                        NO. 09-18237

             IN THF. INTEREST OF                               §    IN THE DISTRICT COURT
                                                               §
                                                               §    256TH JUDICIAL DISTRICT
             AND                                               §
                                                               §
                                                               §
            MINOR ClllLDREN                                    §    DALLASCOUNTY,TEXAS
                                                  PROTECTIVE ORJJEll

                     On Aptt.\L.                      , 2014, the Court heard the Ap])lication of . :l 'URY

             TILLOTSON for a Protective Order.

            A[?,Pear(lnces

                     Applicant, MARY TILLOTSON, appeared in person and through attorney of record,

             FREDERICK S. ADAMS, JR., and announced ready.

                     RcRpooclcnt, BRYAN ROWES, appeared in person and announced re                                                      . . I                                             ·.:•••• • 1                     ;   '·
To : 2146536103                                    From: Connie Anderson                       4-11-H       8:4Bam p. 3         of l9




                     IT lS ORDERED that Respondent, BRYANROWES, is:


                         Prohibited from committing family violence, as defined by section 71.004 of the Texas

              Family Code.

                         Prohibited f!·o1n c()mmunicating directly witll MARY TILLOTSON in a threatening

             or harassing manner.

                     Prohibited from communicating a threat through any person to MARY TILLOTSON

                     On a finding of good cause, prohibited from communic:.aling in any manner with MARY

              TILLOT..t:OJON except through Respondc11t's attorney or a person appointed by the Court, except

             Our Family Wizard related to the children.

                     P1·obibited from going to or ncar, or wi1hin 500 feel of, any location where .MARY

              TILLOTSON is known by Respondent, BRYAN ROWES to be and from remaining with.in 500

             feet after Respondent, BRYAN ROWES becomes aware oLiJtl ARY 11LLOTSON presence.

                     Prohibited from going to or near MARY TILLOTSON's employment addresses or where

             MARY TILLOTSON normally resides at • • • • • • • • • • • •

                     Prohibited fi·om possessing a firearm or ammunition unless Respondent, BRYAN

             ROWES is a peace officer, as defined by section 1.07 of the Texas Penal Code, actively engaged

             in ~mployment as a :')Worn, full-time pl:lid employee of a state agency or political subdivision.

                     Respondent's license to cany a concealed handgtm issued under subchapter H, chapter

             41 1, of U1e Texas Govemment Code is suspended.

             Attome}l's F'ees

                     The Court finds that BRYAN ROWES should be assessed Five Thousand Dollars and No

             Cenrs ($5,000.00) as attomcis fee!l for the services of FREDERICKS. ADAMS, JR. ITTS


             Pmte(•fiw Order                                                                                          Pt/ge 2
To: 2146536103                                      From: Connie Anderson                       4-17-14   8:49am   p, 4   of 19




            ORDERED that FREDERICKS, ADAMS, JR is awarded judgment of Five Thousand Dollars

            and No Cents ($5,000,00) for legal services rendered with postjudgment interest thereon, The

            judgment, for which let execution issue, is awarded against BRYAN ROWES, which is to be

            paid S250,00 per month beginning May 1, 2014 and each month thereafter until the Judgment

            and all interest is paid in accordance with Exhibit "A" hereof which is incorporated herein at

            2001 Bryan Street, Suite 1800, Dallas, Texas 75201,

            Fees, Charges, and Expenses

                      IT IS ORDERED that BRYAN ROWES shall pay the $16 protective order fee, the

            standard fee for cost of service uf this order, the costs of court, and all other fees, charges, or

            expenses incurred in connection with this order,

            TT IS THEREFORE ORDERED that Respondent, BRYAN ROWES shall pay Sixteen Dollars

            and No Cents ($16.00) to the clerk ofthis Comt on or before May I, 2014 at Dallas County

            Courthouse, 600 Commerce Street, Dallas, Texas 75202, by cash, cashier's check, or money

            Ol'dcr,


            Re/ie(Not Granted

                      J'l' IS ORDERED that all relief requested in the Application for Protective Order but not

            expressly granted is denied,

            Order Forwarded

                      A copy of this order, along wifh the information provided by Applicant's attorney tlmt is

            required under section 411 ,042(b )(6) of the Texas Government Code, shall be forwarded by the

            clerk of this Court to the chief uf police of the municipality of Dallas, Texas.

            Ef(ective Period

                      This order shall continue in full force and effect until April 10,2016,

            Protective Order                                                                                 Page 3
I" 1145535103                           From: Connie Anderson          4-17-14   8•49am   p. 5   of 19




            Warnillgs:

                   A PERSON WHO VIOLATES THIS ORDER MAY BE PUNISHED FOR CONTEMPT

            OF COURT BY A FINE OF AS MLCH AS $500 OR RY CONJTNEME'\T IN JAIL FOR AS

           LONG AS SIX MONTHS, OR BO'llL

                   NO PERSON, INCUJDING A PERSON WHO IS PROTECTED BY THIS ORDER,

           MAY GIVE PERMISSION TO ANYONE TO IGNORE OR VIOLATE ANY PROVISION OF

           TIDS ORDER DURING THE TIME IN WHICH TJIIS ORDER IS VALID, EVERY

           PROVISION OF THTS ORDER IS IN FULL FORCE 1\ND EFFECT UNLESS A COURT

           CHA\'GES TIIE ORDER.

                   IT IS UNLAWFUL FOR ANY PERSON, OTHER THAN A PEACE OFFICER, AS

           DEFINED BY SECTION 1.07, PENAL CODE, ACTIVELY ENGAGED IN EMPLOYMENT

           AS A SWORN, FULL-TUviE PAID EMPLOYEE OF A STATE AGENCY OR POLITICAL

           SUBDIVISION, Vv'l!O IS SUBJECT TO A PROTECTIVE ORDER TO POSSESS A

           FIREARM OR AMMUNJT!ON,

                   A VIOLATION OF THIS ORDER BY COMMISSION OF AN ACT PROHIBITED BY

           THE ORDER MAY BE KNISH1\BLE llY A PINE OF AS 11UCII AS $4,000 OR BY

           CONFINEMENT IN .JAIL FOR AS LONG AS ONE YEAR, OR llOTil. AN ACT TIIAT

           RESULTS IN FAMILY VIOLENCE MAY BE PROSECUTED AS A SEPARATE

           MISDEMEANOR OR FELONY OFFE:.!SE. IF THE ACT IS PROSECUTED AS A

           SEPARA TR FELONY OFFENSE, lT IS PIJNISHABLE llY CONFINEMENT IN PRISON

           FOR AT T,EAST TWO YEARS.

                   IT IS U>lLA WFUL FOR ANY PERSON WHO IS SUBJECT TO A PROTECTIVE

           ORDER TO POSSESS A FTRF.ARM OR AMMUNITION. POSSESSION OF A FIREARM


           Protective Order                                                         Pt1ge 4
T" 1146536103                              from: Connie Anderson               4-17-14   a,49am   p, 6   of 19




            ORAMMUNTTJON, AS DEFINED IN 18 lJ,S.C. § 921, WHlLE THIS PROTECTIVE ORDER

            IS IN EfllECT MAY BE A JlELONY UNDER FEDERAL LAW PNISHABLE BY UP TO TEl\

            YEARS 1"1 PRJSON, A $250,000 FINE, OR BOTH.

                   PURSUANT TO 18 U.S.C, § 925(a)(1 ), THE RESTRICTlONS ON POSSESSION OF

            I'IREA~\18    OR AMMUNITION FOUND AT 18 U.S,C. § 922(g)(8), AND IMPOSED BY

           !HIS PROTECTIVE ORDER, DO NOT APPLY TO FIREARMS OR AMMUNJTTON

            ISSUED BY THE UNITED STATES OR ANY DEPART!vlENT OR AGENCY THEREOF OR

            ANY STATE OR ANY DEPARTMENT, AGENCY, OR POLITICAL SUBDIVISION

            THEREOF, WHICH RESPONDENT POSSESSES IN CONNECT! ON WITH THE

            DISCHARClE OF OFFICIAL GOVERNMENT DUTIES. THE POSSESSION OF

            PRIVATELY OWNED FIREARMB AND AMMUNHION, HOWEVER, REMAINS

           UNLAWFUL AND VIOLATES TilE TTJERMS OF THIS PROTECTIVE ORDER.

                   IT IS UNLAWFUL FOR Al\Y PERSON \VHO IS SUBJECT TO A PROTECTIVE

            ORDER TO KNOWf\!GL Y PURCHASE, RENT, LEASE, OR RECEIVE AS A LOAN OR

           GIFT FROM ANOTHER, A HANDGUN FOR THR DURATION OF THIS ORDER.

                   INTERSTATE VIOLATION OF THIS PROTECTIVE ORDER NIAY SUBJECT

           RESPONDENT TO FEDERAL CRIMINAL PENALTIES. TIIIS PROTECTIVE ORDER IS

           ENfORCEABLE IN ALL PIFTY STATES, THE DISTRICT OF COIXMBTA, TRIBAL

           LANDS, AND U.S. TERRITORIES.

                   SIGNED on      APR 1 71Ql4             .
                                         ~
                                                               Associate Judge
                                                             254th District Court
                                                    JUDGE PRESIDING



           Ptotective ON/er                                                                 PageS
io: 2146535103                                                             From: Conn ie Anderson                     4-11-14   8:49am   p,   7 of 19




             Information about Respondent to Aid Law l!:f!forcemeni Officers:

             Name: BRYAN WlLLJAM l~OWRS

             Home address:

             Home telephone number: (_c;::... t                        I
             Work add1·ess: None

             Wor1 I lK ... f --·
                           _....       I""\   i ~



                        ~)
                                   1
             Height:                   /J
             Weight:    I ")()
                          ~


             Sex:   M~le


             Race; Caucasian

            .Personal Descriptors: ..)C.rr·<
                                                    / '            b       /t b-e)\)c_,
             Social :Security number:

             Driver•s license or identification number and issuing state: TX                                   DL#I••••
                                                                                    ~~39·0394·6010,   v.   I




            Prvrectlve Otder                                                                                                        Page 6
                                                                                                                .. ...  ~




                                                NO. 09-18237                                                " .-.   .t..     }
                                                                                                                    ' 'jo· · ·




                                                            §
                                                             A
IN THE INTEREST OF                   DF-01-11181
                                     MOOT
                                     MOTIOII - MODIFY TEMPORARY GliDER
                                     111&07
III.JIIr-AND
---· ·------ " --
CHILDREN
                                     ~I                     y
                                                            §

                EX PARTE MOTIONS TO MODIFY AND MOTION TO ENFORCE


         COMES NOW, Bryan Rowes, and files this Ex Parte Motion to Modify Protective Order and Ex

Parte Motion to Order Temporary Restraining Order and Ex Parte Motion to Enforce all medical

provisions of prior orders in support thcn:of would show unto the court the following:

   I.       Claims

   A. Respondent is restricting Movaot•s access to children's medical records and medical care

         providers.

   B. Movant should have access to his children during medical emergencies

   C. Respondent is restricting Movmt's family's access to children.

    D. Respondent is secreting children and attempting to further alienate children's father

   11.       Argument

   A. On or about 4/19/2014                          a child of this suit, was admitted to the hospital. Bryan

         Rowes was notified of this through OurFamilyWizard. (Attacbed as Exhibit "A'1

    B. In response to an inquiry I sent, Katy TiUotson informed me       that-   was a "confidential patient".
         That combined with the protective order precludes me from obtaining any medic::al information.

         (Attached as Exhibit "B'1

    C. In response to an inquiry I sent, Katy Tillotson informed me that she would not be allowing any

         release of information to my family. (Attached as Exhibit .CC")
D. I sent an inquity to Katy TiJlotson asking that she have the doctor contact me. (Attached as

       Exhibit "D")

E. The standing decree in this order provides the following rights to Bryan Rowes:

           a. The right to consultation from the other conservator, and an opportunity to consult with

               the parent filcilitator, prior to that conservator consenting to medical, dental, and surgical

               treatment involving invasive procedures.

           b. The right to consult with a physician dentist, or psychologist of the children

           c. The right of access to medica~ dental, psychological, and educational records of the

               children

          d. The right to confer with the other parent to the extent possible before making a decision

               regarding the health, education, and welfare of the children, and

          e. The right to receive information from any other conservator of the children concerning

               the health, education, and welfare of the children. (Attached as Exhibit "E'')

F. The standing decree in this order commands the following duties upon Katy Tillotson:

G. The duty to infonn the other conservator of the children in a timely manner of significant

       information concerning the health, education, and welfare of the children (Attached as E.xhibit

       "E")


Ill.      Requests

           A. Movant requests that the Court modifY the Temporary Restraining Order to allow Bryan

               Rowes to visit his son in the hospital.

           B. Movant requests that the Court modify the Protective Order to allow Bryan Rowes to

               communicate with Children~s Hospital regarding issues concerning his children and to

               allow Bryan Rowes to access Children's Hospital whenever his children are present.
            C. Movant requests that the Court enforce the standing order to allow Bryan Rowes fuiJ and

                unfettered access to a1J medical providers and records concerning the children and that

                Katy Tillotson be instructed to immediately remove any confidential restrictions.

                                                                 Respecttully submitted,

                                                                 ~
                                                                 BryanRowcs




                                           !4                     ~~ Judge or Clerk
                                                  Certificate of Senrig
        I cenify that a true c:opy ofthe above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on the same date of filing herein.
                                                                                                            Th• O•rf'•m1ly W'ozard® wd$tc
                                                                                                                 1302 ::! nd St NE Suite 200
Message Report                                                                                                        Minnc:tpolis. MN 554 I J
                                                                                                          hup://www.Ourf':unilyWiz.anJ .co•n
                                                                                                                 Jnro® OnrFamilyWiz:lt'd..e remember tl1:U there is a pnltC                                                                                                            l'he OurFamily WiLttrd® ., cboii le
                                                                                                                    I 302 2nd S1 Nf! Sui1c 200
Messngc Report                                                                                                        Minncupoli:., M N SS4 13
                                                                                                          hnp:/lwww.OurFanuly\Vi7~rd.oo1n

                                                                                                                lnfo@OurFarnilyWvlltdA.-o•n

Bryon RoHJes generaJed tlris reptJrl on 04120//4 al 06:41 PM. Alf linre.t ore listed ill lt.merica/Cfricago timezmre.
        Email:        I of I
         l>nte:      (}.lf.2012014 1:!:53 AM
        From:        K3ty Tillot, on
          To:        Bry:m Row~ (Fir-.1Vit!W: ~/20/2()14 12:53 AM)
      Suhject:       RE: .
      Messa~~:


         He wa, :tdmiu.ed tlue 10      C'OilCCITI~ :.l htiUI ~ymploms   of dillbetes. T11c hi,lnry ha.~ n01hingto tlo with jm·1 for. Plcme have him CJU now             a~   lhey will wanl tn bcl!in II!'> ling fi"'t lhin&in the uwltlling.


          Plc:L~c   remcmlx:r ynur p r<>tL-ctivc ord er cov ok btu hut pn1hahly has jll\'L'Ililc diniiCie; and I nt'\.'1.1 In spc:1k 10 your pnn:nls
           n:gunJing their medical hi.~rorics. Please h:Jvc lht:mc:all me a.~ soon M pos.~ible. I will email more infom1:11 ion when I s~ with the
           do.:tms again.

           Ple:1.-.c l'l!lTiellkr th:ll tht're is a pmtccth·c order in place :md the rolice. ~ecurity and fmnt desk llaYe been nutifictl .




                                                                                                                                                               1 ol 1
                                                                                                 The Our•·amilyWiurd@ we!Nir
                                                                                                         I 302 2nd Sr NE Suite 200
Message Report                                                                                             Minneapolis. M N 554 I~
                                                                                               hnp://www .OurFamilyWiz:mJ.cum
                                                                                                     lniCl@OurFwnilyWinml.mm

Bryan Rowes gc~teruted this report 011 ().1/20114 tll 06:45PM. All times are listed in America/Chicago timf!YJIIe.
       Emllil:        I nf I
        Oatt:         04/20/2014 1:02 Al\1
        from :         Kot!)   1il101~on

          To:         Bry:111 Rowcs (Fii'SI View: o.t/20/21114 1:03AM)
      Subject:        RE:.
     MCSSIIJ:C!


         I am nOI releasing rhe physicim to speak with your molher or f.sther. 111cy Cln call me if rhcy care aht1UI dtcir grJntbon.


          On Sun, 04120/14 al 12:55 A!\1, Uryall Rowes .,.·rote:
          To: K:11y lillotson
          Sulljttt: RE:.
          1\ IC:S.'IlljtC:
          0c;Jr K.ary.

          Plese h;wc the hospital phy~idan call my flthct 011 my mothe~ ctll phune.

          TIL'111kyou.
          Brymt




          On Su n, o.v20/14 at 12:53 AM.         Kat~· Tallolson   wrole:
          To: Bryan Rowel'
          Suhjcd: RE:.
          MtS.'>II(;C:
          He wa.' admilted due 10 0.100:ms nboul sympiOitl~ of lli:~lx:tcs. lllc history hu.~ no1hing111 do with juvenile tliabck>s bul rdalcd di~c:L\C~
          lhatlhey would wnn1 1o tesl fur. Please have him ccll now us tlk:y will wan110 begin reain1: lirsl lhing in lhe mum in~.

          Pl.:a.-.e n:rnember >·our prolccth·e order CO\'Crs 01ildn:n's H o~piral ano al~o MY lhn:al~ or har.t<>Smenl of me rcl.ueo co anyone lhc:re o r
          anyone cl'iC. A vi ~ a conlioential palicnt

          l will be waiting to ~peak wilh your father and I will upd:uc you in Ihe morning. He is st.1hlc :.1nc.l in good $Jliril~.




          On Sun, 04120114at 12:23 Al\1. Bryan Rn"'CS wrote:
          To: Knty Tillotson
          Subject: KE:.
          !\lt:SSngc:
           Dear Knry,

           Plca~c     let me lnnw why he W• •·• admilcd 10 the holpillllhis e¥C~~ia(l. He is ole but bat probably t . ju¥CIIile diaktcs ad I need 10 $peak to )'OUf fiGIIDdS
IJfnJms  their medical histories. Pleee have lllCJ1I call me • soon as poolblc. I will aaall mote lnfonnation wllen I apeak with lhc
doctols apia.




                                                                                                                                       2of2
                                                                                                     lbc: OurFumityWiurd® ...-~b5itr
                                                                                                           1302 2nd St N E Suite 200
Message Report                                                                                                Minncupolb. MN 554 13
                                                                                                   hup://www.OurF;unily\Vizard.com
                                                                                                         ln fo@OurFamilyWilard.\:orn

Bryan Rowes generatrul this report on 04/20114 at 06:45PM. All times are listl!d i11 America/Chicaf!,o timewne.
       Email:      I of I
         Outr:     0-11.2CV2014ll:56 AM
        f'rom:     Rryan Rowe<
           To:     Kury lilluL~un ( First Vi~w: 04/20/!014 I :22 PM)
      Subjed:      RE: .
     Mosn,::.::

         D=- Katy.


         Please have the. do.:tur lo call me.


         Thank you.
         Uryan


          On Sun, IW20114 at 1:02 AM. IUt,y Tiiol.~on wrote:
          To: Bryan Rowcs
          Subjl'd: RE:.
          Mcssu~e:
          I :un not rcle:~ing the physician to spell; with your mother or f:uh.:r. They c:m c:JII rlll: if they care ~bout their grJIKIMm.




          On S un. WZ0/14 at 12:55 AM, Oryan Rowt:S wrulc;
          T o: Kuty lillotson
          Subjoct: RE:.
          Message:
          Dear Kary.

           PIGIS~ h:we the hospirnl physician    l-.:111   my father un my mother.. (-ell phone.

          Thank you.
          Bryan




           On Sun, I spoke willa my flllbcr. Our family'- no bi5taly oljuvaaile cJiabacl. wauld you like him 10 allaow or in the mDJ'IIina?




                  . .. . .. .       .. '

Mjed:.
011 Su. 4Mn81l4 81 12:11 AM.Itaty TllotloD wnte:
To: lkyaa Rowcs

Mtsuee:
~ ldlbal:d co die hospilallbis eveftiDs. He is ok but bul pR)bllbly bas juveaile diaiJdca and laced 10 speak 1o your plllaiiJ
n:pnliDa lheir mecfic:al llisroria. Pble bave Cflem call me IS soon • poss~. I will ctnlil ~ infomllllion wllen I spe:at wid! lbe
doctor5 opin.
    MAR. 7. 2012 3:44PM         QU ILlll6 S£LAND£R                                         NO. 0676 P. 3/38
        FE&. 22. 2012 4:49PM        QV'llLUO SElANO£R                                       HO. 0516 P. 3/38



                                                    N0.09-18231
           lNTim JNTERJ:ST or                              .•   IN 'l1IE DisnUCJ" COUR'J'
                                                           I
                                                           §
                                                           §    ~ JUDICL\L DJS11UCJ'
                                                           I
                                                           t
           MlNOR CBlLDREN                                  I    D.ALLAS CO'VNTY, TEXAS

                    alrPEBilf8CIITAFFEgi.'ING'171BPAREI!J'-Cll!LPllllUTION811ll.

                  OD_M!bt 4                 l6l.~      I          •   2012, th6Courthoard 1bis coso.

          4m'larMII!
                 PeeitioMt, BaYAN aowBS, appoacl ia person mel thtouah lltO!Qe)' otreccrd. R.YA1'l

          IOR.KHA'M, Md IIV\OUI*Cl nl8dy b bW ad limocmced 1bat (be patt1ot have aped tq tlMs bll'ml of"

         1hJs jucl;mant to tho mcmt pcr.nltted by law... mdebOBd by their llsaaWnl.

                 Relpot1deal, NARY TILLOTSON, bU •ted to1ho a.= ofthflj~ to&.~
r
I
         lwlrd'GC'fa

l
'
                 Tho Court, a1bu' .mmlning the rc:Conl ml the~ al1d arp.incnt of colm!el, finds
         that it has jurlsdictionoftlds ~ad o!all1he ~*ties and tbsl no other court baa eontinuiD&
         .waive jutiadlction ottbb Out. AU persoDJ emidecl to ci~ were propc:rJy dted..

         IJJD.



                 The ~ ofteeiimo!U' was duly iuported by 1ho coart reporter for d1c lS61b Jud!c;iul

         Dlstriot Court.




                                                                 02/22/20li lfEO 18 : 48 fTXIRX 110 IT81) Ci003
     MAR. 7. ·2012 3:44Pl\l         ®Ill fiG S£lANOER                                        .10. 0676       P. t/3'8
          FES. 22. 2012 4:48PM         QUilliNG   ~£LANDER                                     HO. 0576 P. 4/38




            Name:---.
            Scx:F~
            Bil1hdlte:    ~
            Ha=stlle:~
            SC)Qal Security IIU1Ilber: -
            J>nven liceaseuuinber a~                     NIA
            NP~DC:
            Sex:
           Bh1hdce:
           Hmne eeat.:
           Soo1al Sovadty IIUDlbor. -
           Dri-ftl'a ~Jl\IJ'dbelr ~:                    N/A.



,I
I           fllrJl(tlnt:Pla

                     The CocJrt &ds 6Jat thCJ pt'O~ODI iR tJwe otdets nlldag to ~.rJsiDs and d1StietJ·of the
I          ·pardcs 1IVhh relation 10 ·tile chtlclren. posses~ of md access to the cbildreh. child SllpPott, ~

           optimfztng the developm.cDt    ora close ancl COl1tiDuial 10ll1iomhip betWeen oa.oh pany cd.lbe
          ·chi1cftrm ~ tbo pctlet apJI(I~ plan.

           QmaQat9vNg

                   1bc Court find& 1bat 1bo ~cmle~& mm1R but i*'cst of~ cb.D.dlal.
                   ITigOlU)BREI)tJacBRYANROWBSandMAR.YTILLOtsONaretppJiutedJofnt

                                                                                        and-

                                                                    02/22/2012 fED Ut·: 48 (Tif/RX HO 5767) liD004
MAR. 7. 20 ; 2 3:44PM           QUilLING SELANDER                                               NO. 0676 P. 5/38
    FEB. 22.2012 4:43PM             QUILLING SELANDER                                            NO. 0~76      P, 5/30
                                                             ..

                IT ts OROBRBD 1hat, at all limes, MARY 11Ll.O'CSON, as a parent joint mMaging
       cons~t.co:, shall bavo ~ fOUowing rlghts:

              J.     the rlgb.t to .receivo iufotmatiw from any other ccmservator of the ehUdrcn
       concenrlng the Jea!tb, educmOD, and ,velfac oftbc ehitdreo;

                2.       ths rlgbt to conft:r with tbe omcr patent ro the txtcnt pes!t"ble bcfo1:0 rnatdDB a
       d~sion concemJng the hoaltb; edJloatlon,        llld welfare of tho cbildrenf

                4.       tho rigln of &C()CSS ro n1edical, dontRI. psycholoiical, and educe.tiont\1 reicords of
      the children;

               5.        the light to consult With a physician, dentist~ ot: psycholo&ist of the children;
               6.       the rlght 10 consult wlth sohool offi~ COlicoming the chlldrcll's welfare and
      educatioual•tus. btaludina sobool aotMti\ts;                            ·

               7.       tbstight 1o attend so.hool aetivitiCB;

              8.     the right to bt deafgua1cd on tbe clWdtcn•s re;ords as a person to be notified in
      case of ao emcrgenc.y;
           · 9.   the~ to consent to mcdioal~ de;fttal1 and surgical treatment d\lrins an
      emetgeneyhlvol1ing an tnmiediate danger to the health aud safety oftke cblldtt!n; and
               10.      the dsht to manage tho estates ofthe cblldren to the extent the e:rtetes have bee£1
      cre~d by the parent or the parents ftlmily.

               tr IS ORDBR.UD lbat, ttt all ttmcs, BR)"AN itOWES, u a parent joint manl\BinB
      CODSMVI~ abaU ba.e the foUo91idg rli:bts:

             1.     1ho right 'to nceive infimuatton ftom any other conaeavator of the children
      concerning the health, l!ducatio~ and welfare oftbe ddldren;

            2.     the rlght to ootlfa- with tbo other~ to .tho emnt possible before DJtlking a
     deoisiou ccmceming ~health. education, and We:!lfllie of the ohUdreh:

              3.        the right of access mUlcdioul. dcmta\, psyc&ologteal, aD4 cducmio.l18lteCOrds of
     the c;bild.rcln;




     ==-                 M                    .ol     'nl'                    .!*                   f~.d!~




                                                                   02/22/2012 lEO 18:48 [TX/Rt: ItO 97B7J liJOO!S
     MAR. 7. 20 i 2 3:44PM         QUilliNG S£LANDE~                                             NO. 06i6     P. 6/38
          FE8.22.2012 4:49PM         QUILLING SELANDER                                            NO. 0576 P. 6/38

      ;

                   4.        the right to ~Wt with a plzyalolao. dentist. or ptycbologfst ofthe children;

                   5.      the right to CODW!t With school officials ecmceming 1ho chtldmt's welfare mel
            cdUQitio.oalllat\ls. incl11diDg school acr.ivitica;

                   6.       tho risht to attend school activities;

                    7.     the rlght to bed~ on the chUdreo's records a, a person wbe notified in
            case of an emergenc:w.
                 8.     tbe r.1ght ~~to medical, den18l, and sutgica.l ~during@
           emergenoy involvma an fmmadiar.e daneef to the health and safety of the cldldrtll; aDd
                   9.     the .dght to manage the 0ststes of the chiidre.n to the extent the ostates have been
           crcatod by the paretd or fbc pareat•s family.

                   IT IS OIU>BRBD- at all tbnos, DRYAN ROWBS and MAR..Y TILLOTSON. as
 I         parontjoim JOana8iag COD&er41JJES, sball caeh have the follo'\YingAmies:
.,                 I.      th~ duty to Jllf«m tba othe.r Cot!Servator of tho eblldren in a timely manner of
           significant infomu~tion conaeming tho health. edtwation, aud 'Welfare Oftbc children; and

l'
l
                  2.       tbe duly tu mtoan 1hc other oobSOmltOr of tho childxesl if the coaservator rcsidos
           with for at least tbilty days, mirri~ or mteilds to mar.ry a person "Who the Collftrvator knows is
           tq§isl~ as a sox offender under chapter 62 of the Cod~ of Criminal Procedtrsc or is oliJ'I'elltly
           Gbaza9d with ftt\ otreuse for whlch on c6.D.Viction the ptrson wO\lld be req"l.lind to mgistcrundcr
           that chqtsr. IT IS ORDmuiD that. this iDfounation shalt be teadared mthe form of a notice
           mado u sean u prac:tloablo. but not tater tban tba ·fumeth day after tbc dam the conservato.r of
           tho obildl'wm..bDSJns tn fesi&s wlth the pmon or on tho tendl..da.y after 1he date the murlage
           occms, as approprlato:. .rr IS ORDBRBD that 1ho mti£e ft\U$t b)olude a. desc.ti.ption ofthe
           o1fc:use 'lhatis tho basis of1bc pcrsods EeqUJmmeu: to tegliC&r a.s a sa~~ or oftht: o:fl'ease
           with w.l1Jch fbe person is oluqed. WARNING: A CONSER.VATO'R COMMITS AN
          .OPPBNSB P'UNJSHABLBAS A CLASS C.MimBMBA:NOR IF '!'fiB CONS.BR.VATOR.
          ·FAILS TO PROVIDB 11USNO'l1CB.




                          -: r.   . ewe we    =::us     i      as•   2               __ u.s a   wa a




                                                                         02/22/2012 tED 16:48 (TK/RX NU 9767}     ~006
    MAR. 7. 2012 3:44PM      QUILLING SftANDER                                                   NO. 0676 P. 7/38
        FEB. 22. 2012 4:49PM    QU1LliNG StlAHDER                                                NO. 0576 P. 7/38


                  IT IS ORDBRED that, during her periods ofpossosaiou, MARY TlLLOTSON, as parent

          joint managing COIJIOl'VIdW. shall have~ followms righb and duties;
                  1.     the duty orcare. COtlll'ol. p!Ctectie»'l, aiui rcasoaable dlsoiplibe ofthe cbildt1%l;
                  2. .    ~ duty to Npport the ohllOJ'ens Including pro'9ictinc the cbikken wiw clotblb8t
          food, shelter, and medical and deDtal care not iuvolYiD.g AD bt9as!vc p.roc:edure;
                 3.      the rlgbt 1o eonaent for the cldldteD to medioel aud dontal cae not ilwolving m
          iuvasivo procedute; I.Old

                 4.      the riiht to diroct the mozaii!Dd religious tzaimng of tho ~.ildten.

                 rr IS ORDP.a:SD that, duDBg his periods ofvosscsslo.n, BRYAN R.OWES~ as parent joint
         Dlanagjngooaservator, shall ha-vo ate foUoWbla rlahts and duties:

                 J,      the duty of c~Uea control. protecdoil, and i'easoJUihle disciplitla oftbo obildren;
                 Z.      tbo cldty to support the ohJldrl,n, bJcJudins prt>vlding 1hc children with c.lotbing.
         rood, sholter, ancl medbtl and dell1al cate not involvin& alaft&ivc procedure;

I        .     3.     the right to ocm.sont for the children to medical add d~tal care not invoLving an
         invulvc procecl~ and
I                4.     tho ri3ht to direct the moailand religious trainiag otihe cb!Id."CJl.
                 tr lS OBDBRED tbat MARY TILLOTSON, as a tment joint manag.tug conservator. sbait
         luMt the following rJshts and dutY:

                 1.     the exclusive rlgbt to dcsigrJate th& pri:nw'y rcsidcnee of1he cihndren within Dallas
                        Ccnmtlea;

                2.      the exclushtc right to select the school the minor iihifcireD. wllt attelld.

                3.·     the risbt. (aft= consul1aticm with the ather parent CODSen'alor cmd can.Nitation
                        with tile parcntlng &dliudor prio.r 10 ctmsentisg) to oousem to medical, dental,
                        md surgical txeannent involving invamve proCedures;

                4.      tho right, (dar consultation with tho other parent conservator), to consent to
                        outpadent psychiatdu and ~ogi~ evaluation of the Mildlen.




                                                                    02/22/2012 lEO 16: 48 (TX/ Rl ItO 8787]          liD 007
         MAR. 7. 2012        3:~4PM        QUilliNG SELANDER                                                NO. 0676 P. 8/38
     I
     I
     I
             FE8.22. 2012 4!49PM                             .
                                                 OOILUtlG SElANDER                                          NO. 0576 P. 9/38
     I
     t                   s.        b rlght. (after eonsulwttba With tb& otbcr patent conservator). to eensent to
     I                             outpatiellt ps}'Qhiatrlc 8Qd peohological treatment of tJ:o l)bildrQn;

                                   the right, subjea to tl:1& agreement of the othar pmnt conservator, to consent to
     i                   6.
                                   inpatiant psychiatric 81\d pS)'Oholoalcal trca1ntcn:t ofthc ohllclren.

                         7.        the right, subjeot to the ~t ofthe: other pareat ~ODS4'Yator, 10 l'CprOSellt tho
                                   cblldron fn Jegal aotlon a2Sd to maJco other deciaiou of suhstaJlliallegal
                                   significance concotnlng the cbJldren;
                         8.        tho right, sub;ect to the agreemerit of the otbsrp!lmlt conservator, to consent to

 I                      ·9.
                                   maoiage and to C'lll.iatmeart In the am~ed farctS oftho United S11dcs.
                                   lhe dght, (det COIISQitldion With the otber ooi'ISemttor and conAI)r.a.tion with tltb
                                   ptnJ.tfllciU._), tot:Jake decision eoacemiugtho o.bildten's education.

                         10.            MAR 7. 2012 3:44PM      QUilliNG SElANDER                                                     NO. 0676 P. 9/38
        FE8. 22. 2012 4:49PM   OUILLING SEtANO£R                                                   NO. 0576 P. 9/38




                     3.       tho rllfrt to a CODSDitatioti wi1h tho other pilreilt consatValor, prior to that
                              eonsetYator's eonnnt to outpatient psychiafrlc and psychological ttoalmeot of the
                              ch!ld:ten.
                     4.       the fiSh~ subjeot to tho agreement of the other parcnt co11Sei'Vator, to   COJJSent to
                              inpatie~rt ~bietric and. psychological trcattnent of the childlen.

                     S.       the !i&ld. suqjeCtto dJe ~of tho other parot:t COD'SetV&tor, to rcp~cm the
                              chtl.dml ba legal action and to make other decisions of substmtiallcgal
                              slgnifleanee co.nocming (he children.

                    6•        the right. $\ibjoot to the a.tPeement ofth~ ofher pat6nt conserva.w, to consent to
                              matriage 8bd to enlbtmcut mme anned tbtces of the Uoited State:J.
                    1.       the right to consultation from the othsr conservator, ami ocmsultation with the
                             pateat tacilitator prior tO 1bc other coa&etvator maktllfJ a decialon conccmdng tho
                             cldldren's ecluct11ion with 1he exception of the other COllSei'Vators dgbt lo select
                             t!rt acboQl the dlllcktn attend.

                    8.       exeoJJt as proWted by section 264.0111 ofthD Tew Family Code, the liWUa
                             subject to 1he apcmcnt oftho other patellt      MAR. 7. 2012 3:45PM      QUiltiNG SELANDER                                              NO. 0676 P. 10/38
          FEB. 22. 2012 4:49PM   QUILLING SELANDER                                            NO. 0576     f. t0/38

      lo

            fHu.s.tfen.gndAqpm

                  l.     I'OIIHiion Order
                          lT IS ORDERED dJat each CODSOl'VatO\' shlll comply wi1h aJl ~ abd conditions
                  ofthls l'osacsslon Onler. 1T IS ORD13R.ED tbat1hfs PoBseaion Ontet is effeoti'\'e.
                  imm~ately en~ applies to all pel'ioda of possession ocnurri.tJa on and after tho date the
                  CoUrt signs thls POsU8SiOD Order. IT JS, TR'ERBFOlte, 0RDB1t£m:

                         (a)       nOfiDi:AODII

                                 l.    In this Possession Order "schoOln means 1hc prlmuy or scoondaxy
                         sdloot in which the cbUdnm uemolled or, if' tie childreu is not emoUed in a
                         primary or s~.da%3' s.bool, 1he pilbUc school disutot in which tb& dn1dten
                         prbDmly midea.

                                   2.   Io this Possesaion Order 11childten h iDc:.ludes uaoh cbllct, whotkar
                         Obe or more, who is a sabjeot oftlds suit while that Mild is undsr tb.o age of
                         eighteen years and .aot otbelwisd emancipated.

                         (b)       Mutual Aareemcnt or Specified Tcmis for l:'ossession

                                   lT IS OlWBRED that &be co~ sbaU haw posses!ion of the
                        obilcftett at 1imca mutually agreed to in advaD= by tho partie~. and, m.the abs=cc
                        otll\Ut1lalagNement,. it ia ORDEnED that' thC conserV'atora a'hrul have ·pc:issessi~n
                        of·tho childlen under the SpeCified terms set out itt this Possession Order.


                        (C)        Bx•
                                     as otherwise expressly proY:.ded il11his Possession Order, BRYAN
                        R.OWBS sball have tlte right to possasfon of tho children a, tVUowe:
                               Woekettds Pcdods ofPossessmn 8hall con1inue year round with the
                        cxeeption ofIta and 1ul)'.

                        lkszl!ba; L 2011 !Q dimj!get/& 2012
I

II.                     • Fathor ~hall have poB&CSalon oftbe ~11 on alt~Mte weekenda ftotn
                               Priday at 6:00p.m. UlitU tbt: iiumediately following SUndAy at 6:00p.m.

                        • Fllh=r 5haU have possession of the cm1dren an eaoh ThUI6dey !tom 6:00 p.m.
                          \Ulf.IJ 8:00 p.n1.




                                                                  02/22/20T2 1!0 18:4& [TX/ItK NO 8761'] llJOlO
     MAR. 7. 2n12 3:45PM      OUilllNG SELANDER                                                           KO. 0.676    P. 1i/38
         FEB. 22. 2012 4:49PM   QUflLING SELANDER                                                          NO. 0576 P. 11/38



                   lkldn(filmlJtll!t4g    MAR. 7. 20i2 3:45PM              QUILliNG SElANDER                                           NO. 06 76    P ! 2/38
     .,
          FEB 22. 2012 4:49PM          QUlttiN6 SELANDER                                         NO. 0~76     P. 12/38


                      SprlmrBmrl(

                    Pa.tb.f.t ahsi1 ha'YO possessl~m of the cbildft:u in Bvoa-Ntimbered Years- In cven-..nUUlbeted
            yoars. bcsmcblg at 6:00p.m. on the day 1be cbDdrea is ~ed from school for tho school's
            spang vacatiou sad cndiJtg at 6:00p.m.. em the day bcforu school re!\mies after tba:t'vaeaeioll.

                                                                   m
                    Mother sheJ1 have :pOssession ofthe children Odd..Numbered Yeats- In odd.-numbered
            yem, bcghmtng at 6:00p.m. 01\ the day 'the cbUdRn iJ dlsmtssed. frtnn stbobl for 1he school's
            spring 'V&D4tian tmd GD.ding. at 6:00p.m. ·oti the day betbto sChool tcsuuies lifter lhat vacation.

                    . bJ lire eveill thtlt Spring Bl-sak CIJnjllcts wUh Earlet- Dr Pe.rov61', Spring .Broak shAll
            IIIJ"''Cetk. lit the event ofa ~)'f{ltclwith PMStner and Easter, t"- E"Mr holiday hpt!!I'C8de.r tn
l
I
            odd nwnbwedY''" i»Jd PtM8DVel' In ,.,;;, :nwn'6ereJylats.

                   B.,..IAli!tfl!
                   Mothor sl!all have possesSi®. otthe cbildren e'Very Easter ftom tlle tfmo schooll0006scs .
           for EastM \1Utl1 tho 11mo schoo1 te9\lineS foUowing Bqster Sw:lday. (In thi tNia of" conflict with
           PIIJsover and &mer, the Etuttu hoUday wperndss tn odd 111.1111beredyr.atl tmd Passover In ewnJ
           1URnberctJ:~s),

                   $prplal .H!lfdg@

                    Mother abNl hevo possession oftbo ohUchen tiom 3:00 PJJJ.. d1e day .Prl• un.til l:OO p.m.
           the dtt:! followfug:

                   • Firllt Q)lnmtmfDll (Fatltttr shaU yieldpo1susionfor lwo {2) clb#u for this~peclal
                        holfday ahD)
                   • t:Uct rec    MAR 7. 20!2 3:45PM                 QUHUMG SHANOER                                            N0.. 0676 P. 13/38
       ~E8.    12.2012 4:49PM              QUILLING SELANDER                                      NO. 05 76 P. 13/~8




                   ·• P&ssover (2 Cla.'yl) {In the evant ofa co1tfllcl with Pass~cr ttnd_E11111Jt. the E.aster
                       hrilltkt1sriJ'I11WdU In Qdd '/MnberedyNII".t and Pauo~et In BPeJt munbemdyears.
                    ct Rosh Hasba4ab (l days)


                    CldhJre t:tBj1ltlp
                   Jfa parent is notothe:wlso entitled Ullder1bis P~R Order to presentpossessioR ota
          child on tho ohild's birthd1t.y, that paiont shan have possession of the child and the chUd's mlDor
          .a"blings begbmlnlf at 6:00pm. aRd endinJ 818;00 p.m. on tba1 day, pm'Yidcd that that parent
         ,Picks up tho obUd from tho otbetl*D!'At aDd rctul:tle tho child to 'that B4mO place.

                   Fql/wr'I.D!Q!

                 BR.YAN ROWBS shall hAve tJ.\e right 1o posscnlon oftbc cRtldrcn each year, beginning
         at 6:00p.m. em. the 'Friday pteceamg J!ather'.a Day and ondina a 6:00 p.m. o.n Father's Day,
         pl'     MAR. 7. 70~1 3:45Ptd    QUILLING SElANDER                                             NO. 06 76       p 14/38
         FEB. 22.7012 4:50PM    QUJLLJNG $ELAHOER                                           NO. OS76       P. (4/38



                  The pat1ies shalJ.f&XCbange the ohildren for the mODih of June ud July periods at 6:00
           ~.m. Stmdq wi1h tho parentteceivio.g 1he ebildnm pickiDs tbem up 1ium 1hc other \10DServetor.

           SJIPNlfdll'II{CitJ/4 hp .WJtl' TJUOTSOJ'i
                  AtUIY TIL.L()TSONb ODDBRBO to Wll'etlder the chi.ldrea to JJRYAN ROJYJ!S at the
           beginning ofoach period at the cbildrea•s sMool or 'the police station nOIUeat her t"C!Iicblce.
           SMmnuluq/Qild.bBRfANROWES
                   BBYA.N RfJWES is OliDBR.BD Co &Ul'JOnder the cbildren to AI£4RY TILLQT$QN at tbo
           ddldrcn's ed!ool or the polb station~ lUs residenoe.
                         ibis .eonoludes the Possession Order.
                  2.     Dwatton

                         'Ibe periods ofpossession Oldered 8bovo apply to each cbUclren the subject of1bis
.I                suit wmtc·'that chUcb:on i& iinder tho age of eighteen yeats and not o~se -emafiCI»ated.
I                 g.     No1111tterforence wflh Pols&r$i/m
I                        rr IS OROBRBD tbllt noitbor QQDBeCVator shall take possession ofthe ebiklrer.
                 duri!ig'tbe oiAY coc~spedod ofpossesstou unless there is a prior Wl'itten
''               agr66mCBt iipcd by both ccmsenators or in caao ofan cmergadey,
!
l                4.      Tei'Mitlation ofOrdi.rs

                         the pl'O'YisiMAR. 7. 2012 3:45FM     QUilliNG SELANDER                                                           HO. 0676             ?. 15/38"
   FEB. 21. 2012 4:50PM   QUILLING seLAHDfR                                                         NO. 0§76             P. 15/lB



      .Telepliona4c!tje.t tct MIMr Qdllun
              IT IS ORDERBD that the pmnt shall proviee reasonable t&lepbanc aec.css for th.e
      cbildten to 1he othtt pat9irt.


               Tbe Ca~ fiudstbal thae is good cause shoWn and it is in the best intemst of the

      children 1fte subjcC:t ·o.rt.bl~ ~ tllat apareming ooOJdinator be appointed aad thattbe pmties have

      t.g~dd to tho appoiwment: o! Carrie Beaird, l!SlSO Preston ~aMAR. 7. 20\2 3:45Ptt.    QUILLING SELANDER                                                NO. 06 76 P. 16/38
    FEB. 22. 2012 4:50PM   .QUILLING SELAIIDER                                            ~0. OS76       P. l6/3V



       ponies shall coopetalG '\\'ith the coOJ:dinalor by cxccUine My n~ releases.
       I.     The Coopcatlvo Pw-endng FacllftatOr shall:
              1.     Mako llJ1 reco111Dlen.datlons relatl"" 10 eOtol'OinS any shared parontiug plan ld1d
                     P8l'C!IrtiDI sehedulc 8Dd. to minimize coDfHC11 between the parties by address!ug
                     the particolar pattau of behaYior of thG PIII'CIUB1                             ·

             .2.    ·AsSist 1ho pal'ellt minsplCJnOntJng any plan or sc:hcdUlc so til at t11o ch0dr¢n.have
                     continuo\IS and e0111istent coWact with both -paents within the contmct of coun
                     ordered possession schedule:~.

             3.      MUdmiM coafllct.loyalty binds and UD!leoeselty SbWS foi' the cldldren.

             4.     Hllw the followiug btoeull'Ciponsi'bilities:

                    a,      Rcconmtend apptC>s.ches tbl1 wUl ednte conflict bctweeu. parents

                    b.      Reoommca.d complkmce with my parentfngp!an 6r pamntias sc!=lulc in
                            tho Co11rt~t order.
                    c.      Reco~ oucslde reilouroos aa needed s\lCh IS paten~g cJuscs,
                            p&yebatharapy~ etc.               .

                            M.cmftor parcnq plan or~ Kllcdule imd mediate the parent's
                            dfsputea c:oucemins pmeatiug issues.

                    e..     Wtit& detailed guidolh\es otmles teGoDID\tnded tbr conummlcation
                            ~en                                                or
                                    perents and ~thmas guldoU.uos ~es 'With the paftlliB.
                           Jfplll.wtms skills aro ·laGldng, thl) cooidinator sbaH work Wlfl:l one ot bath
                           pantATs to U,Sob those skiDS.

                   f.      R.econunend modificatiou of the pamtb1g plan wh~ agteement Ol
                           co~ cannot be 101Cbed1 as a me&JIS ofrcducing conflict 111d
                           promo11og t\1e beat Interest ofthe c~ Any reeommondll'don for
                           m.ocUfit;:a'tion of a plan or schedule must be in Writing and submitted to the
                           parties amd their auomoys.
                   g.      Prior to Oompledon, wmemodificaticn ot'tboparentfogpllfl wlwlmutual
                           qrcemeDt has bctJ1 made by both pueota and their a&tomc:ys.

                   ·h.     Prior to compJetio~ teCOm:ro.cmi how a partlc;ulir elements of the
                           pa:cntfng plan or schedule sball be implomePted inoludiag, Without
                           limitation.. the frequoucy 8l1d le'tigth ofvlsitalion, tanporary ~in




                                                                  0212212012 lED 18:4& [Ti/RX
                                                                                            , ............. ___ . .,-·
                                                                                                       iio .97&7) fljo18
                                                                                                                        ,_,.
      MAR. 7. 2012. 3:45PM      Qulll!NG StlANaE~                                           NO. 0676 P. 17/38
          FEB. 22. 20 J2 4:50PM   QUILLING SELANDER                                          f\\1. 0576 P. 11138



                               Cbe sdledule. holiday or vacation pbmn1ng, logia\Ns ofpkk up and drop
                               otf, &Uitabllity of eccoiDIIlodarioos.lssuea dcaliDg with stepparents and
                               siga.ifiCaal othet;,

                         l.    Work With both plnmu ant1 WilY significant othem to UpdatG and fine tuu0
                               their pax=1iag stbedule over tfme. (All changes mthe ftDDily's
                               cltcum&1altoea coulcl not bofomeeA when tho pamlting plan origtnateq).
                               Parenting sohedu!es, poat dlvorce. may need to be adjusted to child.ten's
                               dwtgblg dowlopmeUm! ueeds, sc.hedules. no"{ blended ftunilies or
                               evolvlpg outsidb lnfcrests.

                         j.    Bos~ ~ both paretlts mabltain onaomg relationships With the chiJdten.

                         k.    Aeeommend a ftttal dcoieiall ou. any parenting iuue o'Yei Whioh the puents
                               reach en im,pllsae, bUt $ubaUsslon of a writtenm:o~ to tho
                               .PILtties and their cOUasel.
                               Bduoatc the pareacs itJ. the areas of:
                               «ffedfve col1.Un\Ulication lllld.negotistion akDls.
 f                            ofl'ectivc parcming skiDs.
'I.                           how to me$t tho dtweloplllCJltal need& ofth~fr ehlldren.
                              boW tO diatri,pge ttom each otlmi' when it loadS m conflict.
 '
 II
                              how to kcctp tbcir ch.lldraa out ottho midcllc.
                              111& ao\\\Ws of1heir eoDfllct BDd its efJKt oftbc thndren.
 i                            The Coopemlw PireDtfns 'Pscilltator m01 recou:JD~.obd the edncattonal
 j                            COmpoDGt is completed Jn a groUp fbtmat with 01her divomiDg parents or
                              lA a co..patent fommt. Ifthe peraats participato iu a group the Cooperatiye
 I                            ~Facilitator may tecomm.md th~ participate to the smnc group
                              together or sep~ly. '[Qe jom.t CX!'palellt sessions may oec\lr
                              sbnultaueously or after the COtllpletioa. of 111 oiglit week gt"OUp,
                        m.    Mahrt4in comlllunication amons·au patties by servi~ ifneoessal')', as a
                              c.onduit for iufbmmtion. . 11ut Cooperative PareilCiJJi PBGilitatm' is not the
                              ally of~ parent. The Cooperative Patefltins Facilitator's Nle is
                              active tmd speolfioally focused OR·~ p~·wotk togetbct :tOr the
                              benefit of1ho cb:ildml. Tho COopciatiw Pamntina &cflitatoz's
                              f\mdamernal role l6 to minimize the coafUct to which 1he children are
                              exposed by1he Jlatties.

                              The Cooperative Pirenting Facili1ntor l8 not a eust.odY evaluator, nor oa.n




                                                                   o'Z/22/2012 '(lEO 18:48 tTX/i\lt ~0 9'!81) ~ 017

                                                                                                          -···-   ......
     ~AR.    7. 20i2 3:.46PM          OullliNG       SHA~DER                                         NO. 0676 P. 18/38
            FEB. 22. 2012 4:50PM               QU(lUNG SELANDER                                      NO. 0575 P. 18/38



                                       they cbaDge the am.ount of tho cUStodial time clthcr parent bas been
                                       grsnted by-the co• Making decisions to p1a.cc obildwn in fke res!d~
                                       and custody of ono ~would serioliSty comvromlsc the Cooperative
                                       Parenting Facilicstor•s ne\Urllllty~ 'l'hc Cooperative P&tCDting FaclJitatCJ'
                                       does a.ot have the power to reootmnend any changes relevant t£J1he .
                                       primuy xesidellce of'tho Gbiidrea. The Coopera\Wc Parantma Faaccilitator
                                       remmnend tel'tlpOl1IZY ob.al'lge.f to redact the couilict for the childten or to
                                       beuer understand the nccda oftbc c;hild."CD. Tempowy cbmtges nn: 1l1ose
                                       ahaup ihnt woulti nor expand more than a few weeks and might include
                                       alight llhBnaes in tha1n1DS!er loCiltion, time ofphone call&. aod othor
                                       parenting issaee.

                               o.      R.eoomtnend ifJ18889Sat1 epecifio soluti011s to visitation is!IU8f $l1d shall
                                       make recommendation. in WriUng to couasol,

                               p.      Asststance provided by the CoOpamivo Parenting Pacilltator ia not
                                       ln1tmded to be aedsls semce. u~ an~~ impacts tilt\
                                       cb.ildnm. ncithet parent aball contact the Coo~ Parenting F11c;ilitator
                                       outaide of no'llUld ~ddDB houtt.
              n.       Meeting with the Coopentm PI1.'CI11tin8 Faoilitato~
                       L.      Tha Cooperstivo Parenting Fam1itator may meet w!th the partit:s, the children ad
                               sigoificat othm jointly or separately. the CooperatiVe ParontJng Facilitator
                               sball rect:umDend the appomtmeats sl1a1l be joint at ser:amtc.

                       2.      Both parlnts shall CODtact the CoOpcratiw Par    MAR. 7. 20 l1 . 3:46PM       0UltliN6    SflA~uE~                                    NO. 0676 F. 19/;S
        F£8. 22. 2012 4:50PM        QUilLIIG S£LAMOfR                                    NO. 0576 P. 19/38



           tho p8l1i65. the COUJtaad tbeh eo=-t 01' ~w compli•nr..o with mcS 1hc pcemal.aitudes
           about aQY okmelnofthe~~

           ODr P9!t Jf/l!pei
                  1T IS ORDBltBD that fhe parUca (Cxccpt hl enerau~) commuoioato tlJtough Ow
          Family JVJ.4rd. IT IS FURTHBR ORDl!lU!D that~ ptrtlaf post ·a111.Df0cnJtfon reJ8tiDa to tbo

          ~l' children upoa. ~ Oll O!n Family           IPbtrd.

                 IT IB'I''URTHER. OlU>BkliD t11at 1he pWUS -.n pllf4base OUr Fam«y Wlz4rd
          (www.olllfamil)' lrizard.eom) within tb1tt (3) dqllfb:r tho etmy ofdW Order. IT JS

          FURTiiSlt OimnBD tt.st the pereots ~ UJe Out F1Z111t1y Wflard tor .u COIDA\\Ulicttioo.
          ~the~ absent an: ~. wi1ll cb oa1y aocptioa boiugtbat ifohbetpuct

          Meds Co omuil.n Mchalettt to tbG otlu:r.PCcDt. atxl t&8y ere UD&Ido to do ao through OUr Family
(
          Wlz:ard. tbea 1bc ~t sU1l scmd an cman wfrh tbe attac:bmm1 to th: oiber pire.nt th1wah that
I
f
          parent's ~ cmaill'ddtoss (Kab' Tmoaon's' ~email addrcst!

                                     ~r substitato email adchaa n~ tbro\llb Oltr Famll)' wlzttrtl;
I
         't&tollp 0111' FliJnlh' ~ aQd tJao eoocl.Uae ocherpmeat til orau1l tbroup Q.lr Fami'JI PltJurd

         ~them that an ODI8i1 wu .at to 11BJ·pareat•a G1DSI1.,_~

                rr IS PUR.'ilmlt ORDBRBD k        eacb pm:nt &ball tlmo1; (wi1htu 48 hOllll af~t)

         pl'O'\'iAfB h other patent, duuugb 0111' FfJllliJy Truarrl Whh~on recd'¥Od r~ any

         children \be subject orthis sutt.



                                                                                                 J>q•l1




                                                                  n/U/2012 t£0 11 : 48 (Tk/R'C MD 81!7) lib0\8

                                                                                                            . ... . .
    MAR. 7. 2012 3:46PM       OUilllNG SElANDER                                                     NO. 0676 P. 20/38
        ft8. 22. 2012 4: SOPM   QUillfHG. SELANDER                                                  KO. 0576 P. 20/36



                  rr IS FUR.'tlma OIIDEJUID that each parent sba11 UpdSte the calendat in Our Family
           W't%0Wl repdini all aotlvitlcslcvcnts/appotntments concerning tbe ohildrat'l. as toon as tho
           idfommtton ts lmovin to the pmmt, and at a mililinum bymiduight on Monday and Friday cf
          each weok begimling 1he fiBtw~kfollowJagthcentry oftbis Order.

          DopH~Mn(£

                  rr IS OlWERBD that BR.YAN ROWBS shall pfOduce twsoty four (24) mombs ofbank
          lftateme:DJS, credlt oud lt*mcnts in hi8 name:_ and hta taX retnms from &.o thnc of divorce to the
          el.llTeat dtlte. These do011mcnts tn\lSt be produced within fimttton (14} ~to his attomey of

          record aod fbrwatded w MARYI'ILLOTSON's attonJsy ofreco:d Witbln tbreo (3) business da.ys

          ofteceipt by ~YAN ROWBS' auomey. It an adjustment Is wamnte:d :tQr ohild support using
          the Child Support gaicfelines 1bc amount sbaU be inserted in tbi» 01\icr. If the psties are Utlable
          to agree t~ a tlnll! suppolt adjvsttneat the tnetter aball b6 scheduled form 1n person atbitra2ion

          with Fnmces Hards whose decisi011 shall be b~ on the parties.
                 lT IS .FtiRTHBR. ORDBRBI> tbat BRYAN R.OWES shall secme the •aid child aupport
          with k dec.liniog teJm wurane poUcy with tho children as beneficiaries and pmvl4& proof of
          samo anauallyto MARY TU..LOTSON.
                 IT IS ORl)BRBD mat BR.YAN .R.OW.SS ibaU sUbmit his ptt~t')f of pay.mlmt!l· wPat OUl or
         MARY TILLOTSON (for smi~»s by Pat Gill) \\litbb:t foUttecn (l4) days of en~ of this Ozdcr.-
                 rr IS FURTHER ORDBRBD tluit MARY nr..tOTSON shallsubmlt .Invoices from Pat
         OiU to BRYAN ROWBS.
I


1        cd.-AP" .as           , a         r ···     r   1                 -   !:i:&i Ji!e'   Bi6~'iill   .   U:e::±::::m:ilfl
                                                                                                                  Pa.1etB
I
J




I
I
t
                                                                   02/22/2012 lED 16:48 [TX/RX HO 8767] ijDOZO
    MAR 7. 2012 3:46PM             QUILLING SELANDER                                               NO. 06 76     P. 2!138
       rea. 22. 201?    4:50PM         QUILllN6 SElANDER                                           NO. 0576 P. 21/38



                   IT IS ORDERED that BRYAN ROWBS sbaU pay MARYTILLOTSON1s deficJenc;y
          (subject to retaib~ or tmo up) 0'!1 the automobile Jn the Decree ofD1,orce. SUbiuission
          .shall be within fourteen (14) days in tho same manner as bank sta~menrs and credit cud

          stmcmeot.. lT rs PuR1'Hl3R. O!U>BRJ30 that the parties shall offset tbe amounu that ellCh     MA~.    7. 2012     3:46~M  QUIU.ING SElANDER                                                  NO.. ~6i6      P. 22/38
           FEB. 22. 20i2 4:50PM   OUJLLIHG SELANDER                                                NO. 05 76 P. 22/38



             parent .shall offer the opponuni1)' to the other pmat !f'the .Parties are not abla to agree upon an
             activi1¥ 1hoy sball confer wi1h th& parent fbcUitatot who &hall Nlidor a deemon fbat is binding on
             tbD pm;uts With rcprd 1o matacorrlGular activities.

                       IT 1$ ORDBRED t:bat either party shall hav~t the rlgbt tO earoll the children in
             ex1ra.Cuai~ activities witho1lttho oousent of th= other party provided that the non.eonsentmg

             parent is not rcqnited fc) pay costs of the &Rtivit}' nor shall the non-cODB81lfblg parent be requiled
             to yiold tWt 1i1ne SQ 1hut the ehiJdten ma.ypartlc!pate in tbat aetivity.

                      rr IS FUR'I'!!BR. ORDBR.ED that tho method ofpaymmt for tbe ton:going expenses
             sball be lJiid by 1be patties 88 follow.:

                 • By direct p~t of' his or her SO% &bale to the ~on <1t individual a! applie®lo
                      widiin five (S) blltinesS days of teaelpt afm invoie& speoi.Mn3 the totul pttyment to be
                      made; or

                • }!y tnllking his or her 30% of1he p81Dl:.Ut nvaifablc to the payiug party to &\able him Of

                      her to timely make the payY:\~t.
                      IT JB OR.l)~ that ln 'tho event either party paJS tOO% of IDlY a! the tmegoing

                      ~ 'daen tht ncmpayln& patty shall rdmburse the pay1ng palty S9K of such expe.ases

                      patd by the p'Y{Da plllf¥ withm five (S) business days oftbe nonpaying party's reooipt of
                      dacumelllation mdencing the ~g pmy's p&.}'llWlt of snah expeoses. SUbh
                      18imburscments shall ba Jnade by mail or hand deliVOI)' at the p~ party's oquent

                      reeidcnce addrcs8.



                                                                                                               Puge2Q




l
                                                                         02/22/2012 tED 111:48 (TX/R)I' NO 0167] il022
I                                                                                                                       .   ~   ·--
MAt 7. 20l2 3:46PM            QUILLING S£LANOER                                                  NO. 0676 P. 23/38
    FEB. 22.2012 4:51PM          QUilliNG SELANDER                                               tlO. 0576 P. 23/38

.
      l!egltl! t'et«

               1.      lTIS ORDBREDthttBltYANR.OWBS andMAR.Ym.I.OTSON shWlcaoh

      }lt01Iide medical supJ)ort for each cbildreft as set out in this ol.'der as additional child support tor

      as long ss the Court tne.y order BRYANROWBS and MAltY TIU.OTSON mprovide support
      for the ebildten under tections 154.001 aud 1S4.002 of the Texas FBZDily Code. Beginning on

      the day BRYAN R.OWBS and MARY TILLOTS()N•s aetoal ot potential oblfgation to suppart a
      d.Ulthtn uudtr scotions 154.001 BDd 154.002 of the FGmJJy Code ter.m.lnates, IT IS OROERED

      that BRYAN ROWBS aad MAR.Y TILLOTSON arc d!sohal-ged from the obligations set forth in
      this medical suppott order With re.spcct to that clu"ldren, ~tfcr 1111)' faflure by a parent to fully

      (;Ornply 'Vdl:h those obligations be!ole tbat date.   tr IS PURTHER. ORDBRED that the cash
      Dlddioal suppOrt pa.)'DlQDtS ordered below are payable tbrou,gh the mate disbursenmnt unit cmd

      subject·to the :pzoviaionf for Withboldiug from eamiDgs proVided above. for ether cbUd s~~ppo:t

     paym01lt9.

             l.        Deffblliom •
             BHeaith. .Tmunmce0 means IDsurance CO"'e.rago 1hat provides basi~.hcalth-care services,
     inoluding -Nual physlci1m services, omce ~ hospHaH:mtton. aud labo1a:toty~ X..ray, om!

     e:metgency sel'Vfces.. ~at m.a.y be pmvided thrOugh a. health mahltenanoe organization or olil.c)o

     prlve.cc or pubUa organization, other tbmllll.tdblassistance 1Jtlder obapter 32 of the rreua
     Huuum 1tesOUtOOS Code.
             "Reasonablo co$t" meUDS the total cost of health lnaunmce cavemae for all Children for
     which ~RYAN ROVlBS is respoasiblo under amedical su.PJ10rt otdor that doos !Wt exceed 9

                                                                                                             PQe21




                                                                   02/22/20l2     IE'O 1&:4& (TIC/RX HO 91911 ~0~3
                                                                  ••••·•-•·-     ___   .......   &.•"•••••• ••v   w..,...- ••   ~..,.,..,,
    MAi 7. 2012 3:46PM                 QUiLLING SElANDER                                                                   NO. 0616 P. 24/38
       F£8. 22. 2012 4:51PM                QUILtiNG SElANOER                                                               NO. 0516 P. 24/38



          peroont ofBRYAN ROWBS 's 8Dllual rcsowces, as described by section ·1 S4.062(b) of the texu
          Family Code.
                    "Reasonable and necessmy health-care expenses not paid by insunmce and incumd by or
          an behalf of a cbildreG n ildudc, without 1im.ltati.on, any c:opayment$ :for ofticc visitS or
          proscription drugs, 1h& yearly deducrtble. If any, and modioal, suraical, p;rescrlption drJg, mental
          hcaltlM:are serviCe!) dental. eye care, ophtbalmologicit and orthodontic cbatgt>& These

          ratsOUablo U %leC058I11 hcaldJ-cate ~do not iJlcJ.ude ~CB for 'traVel to and Um1l dte

          healtb·oare provider or for nonprcsoriptiob modiwdion.


                             a.        to hand deliver tho dOCUDleut by a penon eighteen years of age or oleer
                                       citlw to tho recipient or to a person v.ilo is ~ightecn years of age or older
                                                            .                .
                                       and perDWtently resides With the rcclpi~
                             b.        to deliver the dooument to tbc reclpleat bY ccrtii1ed mat1, teturn receipt

                                      rcqDeSteCi, to the :eoiple.ot's Jest lmown mafliDg or resideuoo addtess: or

                            c,         to MAR. 7. 2012 3:46PM       QUILLING SELANDER                                                 NO. 0676      p 25/38
    F'EB. 72. 2012 4:51PM   QUilliN& SElANDER                                                NO. 0576 P. 15/38


                                                                       t


       from anothtr source. including 1ho pragram 'lUlder sedion 154.1826 of the Te.xas Family Codrs to
       provide health insurance in title IV-D QI.SOS, lT IS .FUR.THBR. ORDERBD tbatBR.YAN

       ROWBS shall roimburre MAltY TlUOTSON the cost of the medioal bsSu.rance premhnn.
               IT IS FURntBR POUND ~t the followhlg o.tdors wgardmg bealtl\•CIU'O coverage~ in
      the best lnraest oft}u, children.

               4.     Provision ofHea!th..Cate Covagc ..
               As ~blld IR1PP0Jt MARY TILLOTSON fs ORDERED to cont.Uwa to mamtain bealth

      insUl'iQICe for eath child who Js the subject ofdds suit that ccvcrs bam.c ~ seJVices,
      includiag usual physician sorvtca. office visits, hospJializotion. labomtory, :X:-rey, lllld

      emeti&GflliCMces.

               MAltY nLLOTSON is ORDERBD to oWntuin a110h health toauranco in tbJl force and
      dlCot on eacb children Who is the subject oftldiJ suit as lo1J8 as c'blid support 1!1 payable for that

      children • MARY 'ttt.LOTSON is ORDERED to convert any group irlsumlce to indi'lidnal
      eOvertllC or obtain othu ~t:h ita&urance for tach child witl-Jn fitceGtJ. days of~csn ofhet

      employment or oftlcr disqualification nom the group .fnsUtallCO. MAlti TU.LOTSON ia

      ORDeRBD to exeroiso WJ1 ecmvemon options ar acquisition of new luxdth inauranoe in such a.

     manner that the multiDg ~ oquals or exceccb fhatili atrect immcdia~y be.fote the

     ohauie.
             MARY TILLOTSON Js ORDERED to tilmish BRYAN ROWES a ta:uc and coiltx.t copy
     ofthe health insurance policy or oettlficatloo and a sohedule of benefits 171itin ton (1 0) days of

     tho signing ottbls order. MARY TILLOTSON is ORDBIMAR. 7. 2012 3: 47P~~         QUI lllftG SElANDER                                           NO. 0676 P. 26/3S
    rEB. 22. 2012 4:51PM          QUilLJNG SElANDER                                          NO. 0576 P. 26/38



        insura11.oe cards IJld any othtu" forms ncoessmy tbr use of the bwm.ncc within tom (10) days ot
       the sigujng oftbls order. MARY TILLOTSON is ORDBRBD to provide, within t1uw days of

       teeeipt by het~ ta BllYAN ROWBS any insuratli:O checks, otb:cr payments, or cxptanat.i.ons of

       benefitS telatlug to any medical expouses for 1he cl:dldren that BR.YAN ROWES paid or illc\lmd.
               Purswmtto seetkm 1S()4.051 ofthe Texas IamrantoCodo, it!sORDERBD thatii
       MARY TILLOTSON is eligible fbr depaodent health coverage but fans to ap~ly to obtain

       coverap   for•• ohildxen, thG   tnw.~ shall onroll 1he children on applklation ofBRYAN ROWBS

       or othm (IS autMdvxl by law.

               Pursuaslttosectionl54.182ofthoTc:us.PamUyCode,BRYANROWESisORDERBD
      to pa:y MAllY TlLLOTSON cash medical support for .reimbuuament oflmalth insurance
      premi1ims, as additional Child support, ofO.oeHundlcd Sixty Dollam an4!J'o CenU ($l60.CO) pe:r

      month, with the fitSt illstallmetrt bcins dn& and payable on Deccmbef l, 2012 and a like
      inst.Jllment b~ due aud pt.llablo on or befOra tho first day of e&chmcmfh \Ultil1hc ttssminotion

      otoun1mt dlild suppmt fbr t1l cbildroA UDder this order.

              IT IS ORDBRB.D tbat the cUb medical &Upport prorisions oft.'Us order sball be an
      obligation oftbo csttzte of:SRYAN ROWBs ad shall nottemWu\to on his death.
              Pwauant to section 1S4.183(c) ofihe Texas Famlly Code, tbe reasonable and DC(lt§al'y
      heliltb·car~:~ exP*JSCS ofthe childmn lhat arc IU:Jt tebnbv.med.by hoal1h. iDS\lt81lce are aUotated as

     followe: MARY Tn..LOTSON is ORDBUD to pay SO pcn;ent and BRYAN ROWBS ia
      ORDBRED to pay 50 percent of the unreimbmed healtb.care expemes if, at the time the
     expeDSCS m illcuacd, MARY 'l'JLLOTSON is pro'Vidhig health insurance as ordered lnpludtng




                                                                  02/22/2012 !ED 10:48 (TX/Rk NO $lSll E!02S
    MAR. 7. 2012 3:47PM              OUftLIHG     SfLA~OER                                             *U 0676 P. 27/38
       fEB. 22. 20!2 4:51PM                QU1llJNG SELAHOER                                           NQ 0~76 P. 27/38



           wlthoullfmlratton, mBdlcal, pre6CY1pllon dtug~J psychiatric. psychologicnl, denltl~ eye care,
           vision emma. oolllact len~ and ortltodDntil: cll41'ge;. ~l therap)'a                   d)~lma tulorlng.       and
          ·tlwapy, pllJI~I tlrerapJI. psyeho lllucationallhsrapy. 'lhl fJI11'IifM Qgl'6e and It Is ORDERED

           that the cUI'7fnt heDith '""" providiJrs and tltmtal CID'S J»'''Vfdars ahdtlflot be ehtJnfdd dwing rhe
          Jlfntkiii:JI ofthe CI1JI abNII1 Written a,.ssmsnt ofthtpontes.

                    The party who Incurs a heaith-care ~on behalf of a children is OIU>ERBD to
          submit tO the other PIU1.Y all fortDS, receipts, bills, statauents, and explanations of benefits
          reflecting the uninJUred portion otrh.e health-care GXpeDSCIII wjtbin thirty da)lJ after he on~

          reoeivcs thettt. lk noninomlinl party is ORDBRE'D 10 pay his or her pe.rceMagc of1be

          uninsUred portion tJttbo htJal!h-caro expenses ci1her by payiog tho hcalth-wo prwider directly or
          by rdmbmsing the incun:bg party for any advmco paymout OKCeeding the incuning party's

          pon:entage of the unin&ure4 portion of the hoaltfl..care expenses withto. thirty days after tbc-

         .bonincutring puty reeelvcs the fo=a, recoipts. bills. statementS, and expJanatioiJS of benefits.
                   T~ p!"OVltions apply to all1Dll.'eimbume.d. heakh.-eare ~ of any childlut who is

         th& s""'.fect oftbis suk that arc.b1curmd while cbiJd sup]101't is payable for that children .

                   ~.      Sec;cmdaty Coverage -lT IS ORDERBD that if a~ provide$ secoZJdaq health
         insuranCG co1terage far the ebi!dten, both parti.ca ahaJI cooperate· fuJl:y wJth regard fD the h.amlli::g
         and fding of claims with the inSUI'aMO oanier PruvidJna the c:ovc-ngo morder to ma.1Cim12e the

        · bentrfits a.vaUQblc to tho ob1lll...m and1D enaute that the patty who ~for hultlK;are expenses

         for   tho children is .ro.tmburaed thr the paymint ftum both· carriers IO the fWJest extellt pi)Ssiblc.
l
t        ail      ztsa           m    )a    • •   e          , •'"   ·= · · ·     -   .....   E        3 .    G.        '!._,



I
'




                                                                          02/2'212012 WED 18; 48 {Tlt/'IM ItO 9161}                  iJ 027
                                                                          •-• •••-• ,_,. ---      ,.,.,,   L,..,.,,,,, ''"' ""'V'-"'IJ   WY"'
lfAR. 7. 2012 3:47PM     QUILliNG SElANDER                                                   NO. 06 76 -?. 28/38-
     FEB. 21 2012 4:51PM   QUILLING SELANDER                                                 NO. 0576 P. 28/38


                6.    COmpliance wJth 1DsmaDce Company Requ1remon1S ·Bach party is ORDBRBD to

       coofo.n:il to all «quil=.ea.ls lm.posed &y the~ RDtl eondiilanr ofthe po1i4;yofheaitb
      fnsunmeo covering the ohJLdron in order to~ maximumtdmbursemen1 or direCt payment hy
      the iDSUm1lCO company of tho Incurred ~-eatt expons~t includiag but !lot limiteci to

      requiremcats ihr ac1vance uot!ce 1o my Cllrler, seocmcl opinions, and the likG. Bach party fs

      ORDEllBD to atteJDpt to use "preforred providm," ar services within the heer.h maiotcna.nC8
      o1l)8Diati011, jfapplicable.; ho'WeWr, this jnn'Vislon sbaU not •PP'-' ifcmcrgency Om'C is required.
      Dlsallo~ of the bill by a health fnsare:t 8ball not excuse the obUgatioo. of either party to make

      payment; ~ver, ifa billla disallowed or the ben:tit redueeci becaUse ofthl: failure o£ a parry
      to follow fnslullnoe proccdtns or requitemeubt    rr IS ORDBRBI> that the part;y fhllil1g to follow
      th~ tnsunnco procedmes or requirements shall be 'Wholly ~mible for the im:teased portion of

     t.batbW.

             7.      Claims· Except as provided in tis paragraph, tho pany who is not emzying the

     ltcalth ~ fioli~y uoveriog the children is ORDBRED to &rAiah to the: party cmying the

     policy, within fit1:t:cn days ofrcocivlngthom, 8rl tmd aU fotmS, receipts, bill$, mi smtemoot!

     reflec;dng the health-oat&~ the purty DDt canying 1111! policy iucutS ou bcba!:f' oftbe
     children. In aecordanco with sCctiou 1204.251 and 1504.055'(~) of the T~ IIUUi'aact CodCt rr
     lS oRDBRBl:> tbat the party who is not cimyJng the health iosuraucc policy cowring the
     chfldr&:D. at that party's option, m~ file 1IDf claims for health~e expen&e~ dhectly wi1h the
     insunmCG catrier lVith and from whom coVeta&c is provided for the benefit of the ohildren and
     receive ]'JA,Yl&nU directly J5:0lll the hwlrance company. FUitlie.Y, for the aol~ purpose of section
                                                                                           ..
                                                                     .s: waa ra!!!! "at\   a::      m     •




                                                                02/2212012 fEO tu:4B (TX/ft~ KO 8167) ~028
      MAR. 7. 20;2 3:47PM          QUIL~IHG    S£lAH9£R                                                            NO. 0676 P. 29/38
         :£8 22.2012 4:51PM           QUJlllHG SELANDER                                                            flO. 6576 P. 29/38



            t204,2S1 of1bo Texas Jnsurancc Code, BRYAN R.OWES Js designated the managing

            consen'atOf or posses&OI)" coDServator of the ehildren.
 i                  Tho PartY who is ~ns tho heaiih iusurano" polley coveting 1ho ·children 16 OROBRED
 I
 I'         1D subdtell follllS required b)' 1he in&\JmJlCC cotrJp8D)' for payment or teim~ of
 j
            hcalth..qsre expaoses iiU!Ilned by oltber party on behalf af a abilclten to the insurm:ce carrier
I
 I          within fifteen days of tb2t party's receiving any fotDJ, rec~ biU. or atatement ~Becting the

I
 l          ~aos.



'                   8.     Constructiv~ Trust for PaymenlS Rccclved ·IT IS ORDBREI> that any insurance

           pa.ymcms received by a party ftom the health msurance caniet u reimbmsement for health~
           cape.A$e$ motat'ed by or on behalf ofa chRdrcn shall hlong to dte party who )Jiiid those
'I         CJQenses. IT lS PURTHBlt ORDBRE.t> that 1ho pmr recei\tlng the inllutance Pll.yments is
 I
           desipt~ CL constructhte UUStec to receive any insurance ciliecki or paymcDb                    for b.ealth-oa.:e

           expeDSGS paid by the othor patq, and the party 08n1fng the policy shall oudorse aDd forward the

           ch9ob or payments, Edong with aey OJ:Planation of benefits ~ved. ta tbe Qth~ party withib

           tbtec days oim:eiVing them.

                   9.      WARNING· A PARENT ORDERBO TO PROVIDE HP.ALTH:MSlJRANCB
           OR. TO PAY THB O'MERP.AR!NT ADDmoNAL CHILD SUPl'ORT POI\ THB COST OF

           HBA.Lnt INSURANCE WHO FAILS TO DO SO IS LJ'ABLB l?ORNBCESSARY MEDICAL
           .BXPBNSBS OE nlB CHILDREN. WITHOUT REGARD TO W.ElBTI-IEa THB EXPBNsBS
           WOULD HAVE BEBN PAID IF HEAL'l"HINSURANCB HAD BBBN PROVIDED, AND FOR
           THB COST OP JmALTH mSUMNCS PREMIUMS Olt CONTlUBUTIONSt lP ANY• PA1D




 i

I                                                                       02/22/2012 lED 1G:~9 {iX/RX NO 8161) ~025

                                                                       · - · .... - · · -   .. - -   • .., .....    L .,..., ...   n ,,,., "'"u' J 4U"'""""
     M~t    7. 20\2     ~:47PM       QUILliNG   SELANO~R                                        NO. 06 76 P. 30/38
           FEB. 22. 2012 .:51PM         QUflliNG SELANDER                                       NO. ~516 P. 30/39



              ON B:BHALP OF ntB CHILJ)RP.N.

               HIF4f/e801Q CldltiiWiptlrtJtqykltnri

                       §ypJprf.I!IPhl'tJda'LGtE#&
                       IT lS ORI>BRBP tbat tbc provlai~ for c;blld ll4'J)Ort in tbb Older shall ~a obUg&t!Oh

              ctfthe esl*o olBR.YAN ROWBS aDd shall not aminate on me     MA~     7. 1012 3:47PM    QUiLliNG SEtANOEK                                                    H~. OE76 P. 3!/38
          FEB. 22.2012 4:51PM   OUJLLING SELANDER                                                  NO; 0576        P, 31/38



             of the ~ and conditions of couorvatotsbip, }'Oasession, br support of the clu1dren, except in

             an emergency, the~ shall mediate the ~oversy ln guod faith. This requirement does o.ot
             apply to acticms brousdtt to enforce this Older or to cnforco any subSequent moditJcatiolls of this
I
!
I            ordtt. It is agreed that the party wishing to moMAR. 7. 20l2 3:47PM            0U lll!N6 S ELAN ~ fR                                       NO. 0676 P. 32/ 38
   F~B.   22.2012   4 : 52~       QUilLIHG SELA~OER                                        NO. 0576 P. 32/38



               4.       CemlugtJn 11M PrUfMI oflht Clylf/!:gr_- Net1har ~Shall nor shall ~hey

                    ailow third parUer to bo nabd fn tbe ~of the cldld.reu, nor rhlll tbey bathe
                    9li1h 1he children ftOt llk1w a. thtrd peny adult to do ro.

      Smlccel»'rlt
               PeliJfonet mel Rcspo.ack:rltwaivo bsulnQo aJd servko of1bo writ of f.t\lunctloo, by

      ~on or~ mdenccd bytht ~below.                              rr IS ORDmrei>U.Petitiaucr an4
      Rospoadeut tball 'bo ~to be duly sorved wtdl the Wlit of iJUUDCCioa.-

      ~d1t(anlf4tton

               Tbe in1C:taation ~Uirod tor eadl party br ~ 1OS.Otl6(a) oftbe Tex• PamUr Code
      is p tbU    MAR. 7. 2012 3:4iPM       QUllUNG SELANDER                          NC. 0676 P. 33/38
       FE.B. 22.2012 4:52PM     QUilLIN& SELAROER                       »O. 0576 P. 33/33



           bgulmlNot/IJes
                 EACH PERSON WHO IS A PARTY TO TRlS ORDBR.IS ORDBRBD TO NOTIFY

          BACH OTBBRP.All.TY, Tim COURT, AND THB STATB CASB REGISTRY OP ANY

          CHANGB IN THB PARTY'S CURB.BNT RSSIDBNCB ADDRBSS, lV.AILING Al>DitESS,
          HOME TBLBPHONBNUMBSR.. NAME OF·EMPLOYBR. ADDRESS OF EMPLO~'T•
          .DRM3R.'S LICBNSB Nls"MBBR. AND WOIU{ TSLEPHONB NOMBER. THB PARTY IS
          ORDERED TO OlV5 NOtiCE OP AN INTENDED OIANOB IN M'Y OF Tim RBQUIRBD
          INFORMATION TO BACli OrnER PARTY, THB COURT, AND THE STA'l"i CASB
          RBGIS'I'R.Y ON OR.BBPOR.B me 60Ul DAY BBFORB THE INTBNDRD CiiANGE. lP
          THE PARTY DOES NOT KNOW OR COULD NOT l!AVB XNOWN OF THE CHANGE IN
          8t1FF!C1BNT TIMB TO PROVIOB 6Q..DAYNOT£CE. THB PARTY IS ORDSRED TO GIVB
          NOTICE OF 'mE CHJ\NGB ON OR BBFORB THE FIPTH DAY AF'I'lm. TliB DATE THAT
          THBPAR.TY lCNOWS OF THE CRANOE.

                Tim DUTY TO FU'R.NISifTHIS INFORMAnON TO :EACH OTHBR PARTY~ mE
          COURT, AND THB STATB CASB REGISTRY CONTINUBS AS LONG AS ANY P.BRSON,
         BY VIR.TUB OF Tb1S ORDBR.IS tJNDBR AN OBUOATION TO PAY CM!LD StJt'PORT
         OR ENTITLBD TO POSSBSSION OF OltACCBSS TO A CHiLDREN.
                PAlLU'RBBY A PARTY TO OBEYmB ORD'Blt OF THIS COtm.T TO PROVIDP.
         EACH OTHB.R. PARTY, THB COURT,Aa'ID THE STATE CASE REGISTRY WITH '11m
         CfiANGB IN THB RBQUIIUID INPORMATION MAY RESULT IN :ruRTHBR. LlT.IOATION
         TO BNPORCS THB ORDER, INCLUDING CONTEMPT OF COURT. A m..'DINO OF




'
(
I
f
I
                                                     02/22/2012 !ED 18:48 (TX/RX NO 8787) ~033
I
     MAR. 7. 2Ci2 3:47PM             QUilli~G    S£LANOER                                                      NO. 06 76 P. 34/38
         FE8. 22. 261'2 4:52PM          QUILLING SELANDER                                                      NO. D576    P. H/38
      ·"


                CONTEMPT MAY BE Pl.JNISHBD BY CONFINBMBNT IN JAIL :POR UP TO S1X
                MONTHS, A FlNB OP UP TO $500 FOR. BACH VIOLATION. ~"D AMONBY JUDOMEfo..'T
                FOR PAYMENT 01"" ATI'ORNBY1S PBBS AND COURT COSTS.
                       NOTict sbill1 be given to (he othor pany by delivering a copy oftbe notice to the party by
               registmd or Cdl1:ftiod llllil, zetum receipt requested. Notice shall be aiven to the Court by
               delivcrlng a copy of tho no\ioc cithor in pcmon to the c)Jerk ofthis Coun ot by registered ar
               certified l11BiJ adtbnecl to the clork at 2S61h District Court, 600 CoJl'JUl~ Street, Dallas, Texas
               7S20Z. Notico shall be given tQ th~ statct cast regisrry by malting a copy Of tee notice to State

               Cascbgisny, CouttactSom~ 8eWoD.MC046S,:P.O.Box 12017, Austm, Tc«as
               71711·2017.

                      NOTICE TO ANY PBACB OPFICBROFTim STATE OF TEXAS: YOU MAY USE
               REASON~U E.PPOR.TS TO ENFORCE l'H£ TERMS                    OP CRILDREN CUSTODY
               SP'BCIFJBD lN 11US OIIDBR. A P2ACB O.FPICBR WHO RaTES ON TilE TER.~S OF A
               cotiF:r 6RDSRAND THB olPICBF.!S AING THE
               OPPICEreS OOOD FAITH ACTS PBRFOR.MBD INTHB SCOPE OP THB omCBR!S

               DUTCES lNENto'R.ClNG 11IE TBR.MS OF mB O'RDSR. THAT :RBLATB TO CHILDREN
               CUSTODY. ANY PERSON 'WHO"KNOWINOLYPRBSBNTS POR.BNFORCBMBNT AN
               ORDBR.lliAT IS INVALJD OR NO LONGBR. IN BFP.ECT COMMl'l'S AN OPF.ENSB THAT
               MAY BS PUNISHABLE BY CONP!NEMBNT lN JAIL POR AS LONO AS TWO '\'BAM
           AND A F1NB OF AB MUCH AS SlO,OOO.
           •  I · 7    l!!lll!!saz ~ .- e::!; I i             $   lfi         ?!!!   e¥   ;_£!S!. -   :az -·                .!!!I




1.



I                                                                        02/22/:l012 t~D 16;46 [JX/RK tiO 97671 ~O:icl
MAR. 7. i0~2 3:48PM                QUilliNG SElANDER                                        NO. 0576 P. 35/38
   FER.   n 20.12         4:52PM     QUilLI~S   SELAND'ER                                   flO. 0576 P. 3S/39



          lrctrli.itaf!

                   WARMNOB TO PARTIBS: PAiLUU TO OBBY A COu"RT OR.OER.FOR CIDLO
          ST.iPPO'R.T OR POR. POSSESSION OF OR.ACCBSS TO A CHILDRBN MAY .RESULTu~
          Pl1RTHERUTIOATION TO .BNFORCS Tim OlU>Ea, INCLUDlNO CONTEMPT OP

          COURT. A FINDING OF CONTEMPT MAY BSPUNJSHBD BY CONFJh'BMBNT IN JAlt
          FOR UP TO SIX MO!I.'THS, A F~ OF UP TO SSOO FOB. EACH VIOLATION, AND A

          MONEY JUDGMBNTFORPAYMENT OF ATTORNEY'S FEES AND COURT COSTS.
                  FAlLUR.B OF A PARTY TO MAKBA CHILD SUPPOltT PAYMSNT TO THE
      PLACB AND INTHBMANNBR. REQUIRBD BY A COURT ORDBR MAY RESULT IN THE
      PARTY'S NOTR:ECBIVJNO CREDIT FOR MAKJNO 'l'HB PAYMBNT.
                  FAJLURB OF A PARTY TO PAY cmt.D Sv"PPO.RT DOBS NOT JUSTIFY DENYING

      THAT PARTY COUR.T...O.lU>BRSD POSSBSSJON OF OR ACCBSS TO A ~IILD.

      R:sFtTSAt BY A 'PAltTYTO AUOW POSSESSlON OF ORACCBSS TO A Cl-DLD DOES
      NOT JUSriPY FAILURE TO PAY COURT-oRDERED CHlLD SUPPOltTTO THAT
      PARTY.

      4ttgmep~l'-

                 IT IS O.R.D.SRBD that attorneys fees 11~ to 1Ws b01'11e by the party wbo inctiired them.



                 rr lS ORD!RBJ> that coszs of ~urt are to be borne by tbe party who mcutred them.




                                                                    02/22/2012 Weo 18~48 LTX/RK ND S787] ~035
MA~.    7.   2612 3:48PM            QUilliNG SELANDER                                               NO. 0676     ?. 36138
       FEB. 22.2012 4:52PM            QUILLING SELAHOU                                              NO. 0576 P. 35/38



              ~.o£AIIdfalign.4.trNgmtent

                     This crdcr is stlPulatcd to .repescmt a merger of a mediation asre=umtbetween the
             parties. To 1he extent there exist any d.lffeteuces bet\Vtlin the mediation agreentetl1 and this
             ordar, this ordet shall contml in alliDstade()S.

             JJtfdlgge lrDMDlscgvfQ J!llt~ttion Requht~JM1ft

                     IT !S ORDBRBD 1bat the parties and dleit JeSPe(nive attomeys are discharged frotn the
             zcq'Oirement of.k.copiDg and noring the d.ocumeots produced in this case ih accordance with rule

             191.4(d) of1he Texas Rules M'CMI Procedure.
                    All provisions of the prlor Docree ofDivorce that 8l1S notmGdf:fied rem4in in fc!l force
             Nld effect.
             JlrfllefNI!t Grants4

                    rr IS ORDBRBP ttmt all reliofitqucsted in 1b1s case and not exp:tssly granted is di!l1ied.



             PI@ D(Orrft.r

             S!GNBD on        .   t/keaa . C.      Z:.Ol ~




                                                                                 JII06~li>1 tUbiCI/It. DISTRlc.T COURT ACntiG
                                                                                 FOR ~ICW.. DIStRICT cOURT Of
                                                                                 DAlL\S COUNrr, TEXAS




                                                                                  *"       :s:ws:




                                                                       0212212012 tED 16:49 [TX/RX HO 8787} ijD038
     ~AR     7. 20i2 3:48PM    QUILLING SELAN~fR                                       NO. 0676 P. 37/38
           rEB. 21.2012 4:52PM    QUILLING SELANDER                                    NO. 0576 P. 37/38



              APPROVED~ TO fORM        ONLY:


                                                      QUlLLTNG SELANDER LOWN))S
                                                      .WlNSLETT MOSER
                                                      2001 :aryan Sttce1, Suite 1800
                                                      Dalles, TX 7S201
                                                      Tel; (214) 811·210
                                                      Pax: (214) 811 ..21 1



                                                      ·B>r.·~~-~~-~.-.rt-:-·--
                                                        »'REDE         S.   AMS, JR.
                                                         SWie Bat No. 0085600
                                                        AUomcyfar MARY TILLOTSON

                                                      MeCuriey-, ·orsinger1 McCurley, Nelson
                                                      & Downi11g, L.LP.
                                                      5959 Sbcny Lane. Suite &00
                                                      Dallas. Texas 15225
                                                      Tol: (2l4) 2'13-2400.
                                                      Pax: (214) 273-2470




                                                         ~
                                                      By: ..~._.·.

                                                         ~ ar:.24o7noo .
                                                                        .


                                                         Attumeytot BBYANROWBS
                                                                              ~




!



I                                                                    :ann              i&aa"   _s:::;s'~r
                                                                                                      rurGJs
                                                                                                            'd:f




l
I'
,.
                                                                  02/2212012 tEO 10:48 (TX/RX 110 S'lG?) ~037

I
         MAR. 7. 2612 3:48PM   QUILLING SELANDER                     NO. 06 76 P. 38/38
            HB 22. 20i2 4:52PM    QUILLING SELAHOER                  NO. 0576 P. 38/38



                APPROVED A.~ CONSENTED TO AS TO BOnlFORMAND SUBSTANCE:


'·
I
I
I




                                                      JJAi'Ln~
                                                      iTIUOT$0N ..




l   I
                                                       .tat!:   L    L   .   1   ,




    I
    I.
     I
     t
     I




                                                                                            ...
                                                 CAUSENO.DF                 0~-         Ja'f$7
IN THE MA'ITER OF:                                                                                                   IN TilE       2J$lg":l.MTLY DISTRICT
                   &,w,-s                                                                                            COURT OF DALLAS COUNTY, TEXAS

                                                   ASSOCIATE JUDGE's'EPORT (Divorce/SAPCR)
                                                               Temporary _L__ Final
Pursuant to an Order ofRdcml. a bearing In lhi~ lhatter has been ho:kl by a duly appointed Associa-tc-=-Ju"""!dg_o_as authoriled by Chapter 201. Texas Family Code. 111.: panies
are IM.'fdly gival nolice of the findinp and f\'JCOI1IItla1daaions containcxl herein and ofthcirrigln to be hel!rd by a Dis&ricl Judge upot\C:Ompliance wilh the tcmlll ofCbapter
2UI. Te.las fan'lii)'COde. A copyofthis Report has beengjvcnto each panyorlhepmty'siUtomeywho appeared at thcb=uing.




                                                                                                                   ~'~-----~
II A                                    No. DF-09-18237
                                                                                   2015 ocr 23
IN THE INTEREST OF                           §          IN THE 2561h                                     AM 9: 28
                                             §                                           r t.lJct ·\   :: 1· ·- ~-



                                                                               ----   DA~ {l~ig·•CLTc.~Xk1{AS
                                                                                          1
                                             §          JUDICIAL DISTRICT COURT
                                             §
CHILDREN                                     §          DALLAS COUNTY, TEXAS              ----o::Pury
                MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF
                                    PROTECTIVE ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

       Respondent and Movant MARY TILLOTSON hereby files her Motion for Enforcement
of Protective Order, entered April 11, 2014, and who shows in support the following:

                                                  I.
                                    DISCOVERY LEVEL

        Discovery in this case is intended to be conducted under level2, T.R.C.P. Rule 190.

                                                 II.
                                           PARTIES

        This Motion for Enforcement of Protective Order is brought by MARY TILLOTSON
("MARY TILLOTSON" or "                  Petitioner in the above-captioned cause numbers, who is
the mother of              and                       (collectively, hereinafter sometimes referred
to as the "children"). BRYAN ROWES ("BRYAN ROWES" or "Petitioner") is Respondent in
the pending proceeding. He is also the father of                and

                                                 III.
                                          CHILDREN

        The following children, who are under the continuing jurisdiction of the 256111 Judicial
District Court of Dallas County, Texas, are the subjects of this suit:           and


                                       IV.
                            MANAGING CONSERVATORSHIP

       Pursuant to the ORDER IN SUIT AFFECTING PARENT CHILD RELATIONSHIP,
entered March 6, 2012, MARY TILLOTSON and BRYAN ROWES were appointed Parent Joint
Managing Conservators of the children.


MARY TILLOTSON ' S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg. 1
                                                  v.
                                         JURISDICTION

       This Court has continuing, exclusive jurisdiction of this case as a result of prior
proceedings.

                                            VI.
                                    SERVICE AND NOTICE

       The party entitled to notice is BRYAN ROWES. BRYAN ROWES may be served with
process in this matter in accordance with Rule 2la, Texas Rules of Civil Procedure, by serving
him at his place of residence at                                  or at any other place he may
be found.

                                          VII.
                                 ORDERS TO BE ENFORCED

      MARY TILLOTSON seeks to enforce the PROTECTIVE ORDER that BRYAN
ROWES has intentionally, willfully and contemptuously violated subsequent to it being entered.
BRYAN ROWES has violated in various respects the PROTECTIVE ORDER, entered Apri/17,
2014.

                                                  A.
                                     PROTECTIVE ORDER

       On April 17, 2014, in Cause No. DF-09-18237, styled "In the Interest of
          and                             Children, Children," in the 256th Judicial District
Court of Dallas County, a PROTECTIVE ORDER was entered in this Court that stated in
relevant part as follows:



              "IT IS ORDERED that Respondent, BRYAN ROWES, is:

              "Prohibited from communicating directly with MARY TILLOTSON in a
              threatening or harassing manner.

              "On a finding of good cause, prohibited from communicating in any
              manner with MARY TILLOTSON, except through Respondent's attorney
              or a person appointed by a Court, except Our Family Wizard related to the
              children.

              "Prohibited from going to or near, or within SOO feet of, any location where
              MARY TILLOTSON is known by Respondent, BRYAN ROWES, to be and
              from remaining within SOO feet after Respondent, BRYAN ROWES
              becomes aware of MARY TILLOTSON's presence.


MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.2
               "Prohibited from going to or near MARY TILLOTSON's
               addresses or where MARY TILLOTSON normally resides at




               "Effective Period

               "This Order shall continue in full force and effect until April I 0, 2016."

               "Attorney's Fees

              The Court finds that BRYAN ROWES should be assessed Five Thousand
              Dollars and no Cents ($5,000.00) as attorney's fees for the services of Frederick
              S. Adams, JR. IT'S ORDERED that FREDERICKS. ADAMS, JR. is awarded
              judgment of Five Thousand Dollars and No Cents ($5,000.00) for legal services
              rendered with post judgment interest thereon. The judgment, for which let
              execution issue, is awarded against BRYAN ROWES, which is to be paid
              $250.00 per month beginning May 1, 2014 and each month thereafter until
              the Judgment and all interest paid ... "(emphasis added)

       The above provisions may be found on pages two (2) through three (3) in the
PROTECTIVE ORDER. A true and correct copy of the PROTECTIVE ORDER is attached
as Exhibit A and incorporated by reference the same as if fully copied and set forth at length. See
attached exhibit "A. "

                                                         Al.

        BRYAN ROWES has disobeyed and continues to disobey such order in that he has
intentionally, willfully and maliciously violated the PROTECTIVE ORDER. More
particularly, BRYAN ROWES has committed separate violations of the order described in the
PROTECTIVE ORDER as follows:

       Violation 1.      On May 28 2014, at 8:30A.M., BRYAN ROWES violated the
                         PROTECTIVE ORDER by going within 500 feet of a location where
                         MARY TILLOTSON was known to be by Respondent, BRYAN ROWES,
                         specifically an elevator bank at the court house. There, BRYAN ROWES
                         made eye contact with MARY TILLOTSON, glared at her menacingly
                         and stood next to her. As MARY TILLOTSON retreated, she told him he
                         was in violation of the PROTECTIVE ORDER. BRYAN ROWES
                         smirked and got on the elevator nevertheless, where she was still standing.
                         Following, security saw MARY TILLOTSON visibly shaken and crying
                         and escorted her downstairs to meet her then attorney. Following, BRYAN
                         ROWES deliberately walked past MARY TILLOTSON twice while she
                         was in front of the courtroom glaring at her as he previously had.




MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.3
       Violation 2.   On May 1, 2014, BRYAN ROWES violated the PROTECTIVE ORDER
                      by not making the court ordered installment payment to the attorney of
                      MARY TILLOTSON in the amount of$250.00.

       Violation 3.   On June 1, 2014, BRYAN ROWES violated the PROTECTIVE ORDER
                      by not making the court ordered installment payment to the attorney of
                      MARY TILLOTSON in the amount of$250.00.

       Violation 4.   On July 1, 2014, BRYAN ROWES violated the PROTECTIVE ORDER
                      by not making the court ordered installment payment to the attorney of
                      MARY TILLOTSON in the amount of$250.00

       Violation 5.   On August 1, 2014 BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 6.   On September 1, 2014 BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 7.   On October 1, 2014, BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 8.   On November 1, 2014, BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 9.   On December 1, 2014, BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 10. On January 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 11. On February 1, 201, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 12. On March 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.


MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.4
       Violation 13. On April 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 14. On May 1, 2015, BRYAN ROWES violated the PROTECTIVE ORDER
                     by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of$250.00.

       Violation 15. On June 1, 2015, BRYAN ROWES violated the PROTECTIVE ORDER
                     by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of $250.00.

       Violation 16. On July 1, 2015, BRYAN ROWES violated the PROTECTIVE ORDER
                     by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of $250.00.

       Violation 17. On August 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 18. On September 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 19. On October 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 20. On March 5, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER, by going to MARY TILLOTSON's place of employment
                     located at Children's Medical Hospital.

       Violation 21. On March 28, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER, by communicating with MARY TILLOTSON directly when he
                     sent her threatening or harassing correspondence by email stating he went
                     to her place of employment on two separate occasions after the
                     PROTECTIVE ORDER was granted.

       Violation 22. On or about September 25, 2015, BRYAN ROWES violated the
                     PROTECTIVE ORDER, by communicating with MARY TILLOTSON
                     directly when he sent her threatening or harassing correspondence to
                     MARY TILLOTSON's residence after the PROTECTIVE ORDER was
                     granted.


MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.5
       Movant MARY TILLOTSON was the Applicant/Petitioner and BRYAN ROWES was
the Respondent in the above-referenced proceeding.

                                            VIII.
                                          REQUESTS

      (a) Movant requests that Respondent be held in contempt, jailed, and tined for each of
the remaining violations detailed above.

      (b) Movant believes, based on the conduct of Respondent, that Respondent will continue
to fail to comply with the orders set forth above. Movant requests that Respondent be held in
contempt, jailed, and fined for each failure to comply with the orders of the Court from the date
of this filing to the date of the hearing on this motion.

      (c) Movant, MARY TILLOTSON, requests that, if the Court finds that any part of the
order sought to be enforced is not specific enough to be enforced by contempt, the Court enter a
clarifying order more clearly specifying the duties imposed on Respondent and giving
Respondent a reasonable time within which to comply.

      (d) Movant, MARY TILLOTSON, requests that the Court find that since the last hearing
BRYAN RO WES has engaged in an "incident" negating the parties' agreement, and subsequent
order of the Court, that BRYAN ROWES's possession of the children be restored pursuant to the
prior order dated March 6, 2012.

     (e) Movant, MARY TILLOTSON, requests that BRYAN ROWES provide proof of
counseling compliance as a condition precedent for all periods of possession to be exercised.

                                         IX.
                            ATTORNEY'S FEES AND EXPENSES

      It was necessary for Movant to secure the services ofNACE & MOTLEY, L.L.P., lawyers
duly licensed and practicing in the State of Texas, to preserve, protect and defend Movant's
rights and the children. Respondent BRYAN ROWES should be ordered to pay reasonable
attorneys' fees, expenses, and costs, and a judgment should be rendered in favor of the attorney
and against Respondent; or, in the alternative, reasonable attorneys' fees, expenses, and costs
should be taxed as costs and should be ordered paid directly to the undersigned attorney, who
may enforce the order in the attorney's own name.

       Movant requests postjudgment interest as allowed by law.




MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.6
                                            PRAYER

      Movant prays that the Court grant its Motion for Enforcement and, specifically, that
Respondent be held in contempt and punished as requested, that a judgment be granted for
attorney's fees, and costs or order a bond or security, that the Court clarify any part of its prior
order found not specific enough to be enforced by contempt, for attorney's fees, expenses, costs,
and interest, and for all further relief authorized by law.

                                              Respectfully submitted,

                                              NACE & MOTLEY, L.L.P.
                                              100 Crescent Court
                                              7th Floor
                                              Dallas, Texas 75201
                                              Tel: (214) 4598289
                                              Fax: (214) 2424333

                                              By:/s/ Bradford N ace
                                                 State Bar No. 24007726
                                                 bnace@nacemotley .com
                                                 Attorney for Movant
                                                 MARY TILLOTSON

                                 CERTIFICATE OF SERVICE

        In addition to serving BRYAN ROWES with service of process, the undersigned certifies
that the foregoing document will be served on his counsel of record, PAULA BENNETT, in
accordance with the Texas Rules of Civil Procedure.

                                              Is/ Bradford Nace




MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg. 7
To: 2146536103                                     Froa: Connie lndet$On                        4-17-14   8:49am     p. 8   of 19




                                                      NO. 09-18237

           IN THE INTEREST OF                                §    IN THE DISTRICT COURT
                                                             §
                                                             §    256TH JUDICIAL DISTRICf
           AND                                               §
                                                             §
                                                             §
          MINOR CHILDREN                                     §•   DALLAS COUNTY, TEXAS
                                                PR01'ECTIVE ORDER

                  on     Aat\.          \\          , 2014, the Court beard the Application of MARY

           11UOTSON for a Protective Order.

          APPeqrunces

                  Applicant, MARY TILLOTSON, appeared in person and through attorney of record,

          FREDERICK S. ADAMS, JR., and announced ready.

                  Respondent, BRYANROWES, appeared in person and announced ready.                                                   ,.
          Jurisdiction
                  The Court, after examining the record tmd hearing the evidence and argument ofcounsel,

          finds that all necessary prerequisites of the law have been satisfied and that this Cow1 has

          jurisdiction over the parties and subject matter of this case.

          Findiau

                 The Court finds that BRYAN ROWES has engaged in conduct violative of Texas Penal

          Code Section 42.072. The Court finds that the following protective orders are for the safety and

          welfare and in the best intere..c;t of Applicant and are necessary for the protection of Applicant.

          "Protected Person"
                 In this·order, 11Protected Person• means Applicant




         Protect/~ Order                                                                                   Ptrft 1
To• 2146536103                                    FrA: Connie Anderson                       4-11-14 8•49am     p. 9   of 19




                   IT IS ORDERED that Respondent, BRYAN ROWES, is:

                        Prohibited from committing family violence, as defined by section 71.004 of the Texas
           Family Code.

                        Prohibited from communicating directly with MARY 11UOTSON in a threatening

           or harassing manner.

                   Prohibited from communicating a threat through any person to MARY TILLOTSON

                   On n finding of good cause, prohibited from communicating in any manner with MARY

           TillOTSON except through Rel.'}>Ondent's attorney or a person appointed by the Court, except

           Our Family Wizard relnted to the children.

                   Prohibited from going to or near, or within 500 feet of, any location where MARY

           TILLOTSON is known by Respondent, BRYAN ROWES to be and from remaining within SOO

          feet after Respondent, BRYAN ROWES becomes aware of MARY TILLOTSON presence.

                   Prohibited from going to or near MARY TILLOTSON's employment addresses or where

          MARY TILLOTSON normally resides at

                   Prohibited from possessing a frrearm or ammunition unless Respondent, BRYAN

          ROWES is n pence officer, as defined by section 1.07 of the Texas Penal Code, actively engaged

          in employment as a sworn, full-time paid employee of a state agency or political subdivision.

                   Respondent's license to carry a concealed hMdgun issued under subchapter H, chapter

          41 I, of the Texas Government Code is suspended.

          AtJomev's Fees

                   The Court finds that BRYAN ROWES should be assessed Five Thousand Dollars and No

          Cents ($5,000.00) as attorney's fees for the services of FREDERICKS. ADAMS, JR. IT IS

          PrtJtectlve Order                                                                            Pa:e2
To: 2146536103                                       From: Connie Anderson                       4-17-14   8:49am   p. 10 of 19




           ORDERED tbat FREDERICK S. ADAMS, JR. is awarded judgment of Five Thousand Dollars

           and No Cents ($5,000.00) for legal services rendered with post judgment interest thereon. The

          judgment, for which let execution issue, is awarded ~gainst BRYAN'ROWES, which is to be

           paid $250.00 per month beginning May 1, 2014 and each month thereafter until the Judgment

           and all interest is paid in accordance with Exhibit "A', hereof which is incorporated herein at

           2001 Bryan Street, Swte 1800, Dallas, Texas 75201.

          Fees; Cltarges. a11d Expe11ses
                   IT IS ORDERED that BRYAN ROWES shall pay the $16 protective order fee, the

           standard fee for cost of service of this order, the costs of court, and all other fees, charges, or

           expenses incun·ed in connection with this order.

          IT IS THEREFORE ORDERED that Respondent, BRYAN ROWES shall pay Sixteen Dollars

          and No Cems ($16.00) to the clerk of this Court on or before May 1, 2014 at Dallas County

          Courthous7, 600 Commerce Street, Dallas, Texas 75202, by cash~ cashier's check, or money

          order.


          Relie(Not Granted

                   IT IS ORDERED that all relief requested in the Application for Protective Order but not

          expressly granted is denied.

          Order Forwarded

                   A copy of this order, along with the information provided by Applicant's attorney that is

          required under section 411.042.(b)(6) of the Texas Govemment Code, shall be forwarded by the

          clerk of this Court to the chief of police of the municipality of Dallas, Texas.

          Effective Period

                   This order shall continue in full force and e_ffect until April 10, 201 6.

          Protecdve Order                                                                                   Page3




                               '
To: 2146536103                           From1 Connie Anderson          4-17-14   8:49am   p. 11 of 19



                                                                                                         .i


           Warnings:

                 . A PERSON WHO VIOLATES THIS ORDER MAY BE PUNISHED FOR CONTEMPT

           OF COURT BY A FINE OF AS MUCH AS $500 OR BY CONFINEMENT IN JAIL FOR AS

           LONG AS SIX MONTHS, OR BOTH.

                   NO PERSON, INCLUDING A PERSON WHO IS PROTECTED BY THIS ORD~R,

           MAY GIVE PERMISSION TO ANYONE TO IGNORE OR VIOLATE ANY PROVISION OF

          TIDS ORDER. DURING THE TTh1E IN WI·TICH THIS ORDER IS VALID, EVERY

          PROVISION OF THIS ORDER IS IN FULL FORCE AND EFFECT UNLESS A COURT

           CHANGES THE ORDER.

                   IT IS UNLAWFUL FOR ANY PERSON, OTHER THAN A PEACE OFFICER, AS

          DEFINED BY SECTION 1.07, PENAL CODE, ACTIVELY ENGAGED lN EMPLOYMENT

          AS A SWORN, FULL-11ME PAID EMPLOYEE OF A STATE AGENCY OR POLITICAL

           SUDDIVISION, WHO IS SUBJECT TO A PROTECTIVE ORDER TO POSSESS A

          FIREARM OR AMMUNITION.

                   A VIOLATION OF THIS ORDER BY COlvfMISSION OF AN ACT PROHIBITED BY

          THE ORDER MAY BE PUNISHABLE BY A FINE OF AS MUCH AS $4,000 OR BY

          CONFINEMENT IN JAIL FOR AS LONG AS ONE YEAR, OR BOTH. AN ACT THAT

          RESULTS IN FAMILY VIOLENCE MAY BE PROSECUTED AS A SEPARATE

          MISDEMEANOR OR FELONY OFFENSE. IF THE ACT IS PROSECUTED AS A

          SEPARATE FELONY OFFENSR, IT IS PUNISHABLE BY cqNFlNEMENT fN PRISON

          FOR AT LEAST TWO YEARS.

                   IT IS UNLAWFUL FOR ANY PERSON WHO IS SUBJECT TO A PROTECTTVE

          ORDER TO POSSESS A FIREARM OR AMMUNITION. POSSESSION OF A FIREARM


          Protect/11e Order                                                       Paget/
  ..
To: 2146536103                             From: Connie Anderson             4-11-14   8:49am   p. 12 of 19




           OR AMMUNITION, AS DEFINED IN 18 U.S.C. § 921, WHILE THIS PROTECTIVE ORDER

           lS IN EFFECT MAY BE A FELONY UNDER FEDERAL LAW PNISHABLE BY UP TO TRN

           YEARS IN PRISON, A $250,000 Fil\TE, OR BOTH.

                   PURSUANT TO 18 U.S.C. § 925(a)(I). THE RESTRICTIONS ON POSSESSION OF

           FIREARMS OR AMMUNITION FOUND AT 18 U.S.C. § 922(g)(8), AND IMPOSED BY

          THIS PROTECTIVE ORDER, DO NOT APPLY TO FIREARMS OR AMMUNITION

          ISSUED BY THE UNITED STATES OR ANY DEPARTMENT OR AGENCY THEREOF OR

          ANY STATE OR ANY DEPARTMENT, AGENCY, OR POLITICAL SUBDIVISION

          THEREOF, WHICH RESPONDENT POSSESSES IN CONNECTION \VITII THE

          DISCHARGE OF OFFICIAL GOVERNMENT DUTIES, THE POSSESSION OF

          PRIVATELY OWNED FIREARMS AND AMMUNITION, HOWRVER, REMAINS

          UNLA'WFUL AND VIOLATES THE THERMS OF THIS PROTECTIVE ORDER.

                   IT IS UNLAWFUL FOR ANY PERSON WHO IS SUB.JECT TO A PROTECTIVE

          ORDER TO KNOWJNGL Y PURCHASE, RENT, LEASE, OR RECEIVE AS A LOAN OR

          GIFT FROM ANOTHER, A HANDGUN FOR THE DURATION OF TillS ORDER.

                  INTERSTATE VIOLATION OF THIS PROTECTIVE ORDER MAY SUBJECT

          RESPONDENT TO FEDERAL CRIMINAL PENALTIES. THIS PROTECTIVE ORDER IS

          ENFORCEABLE IN ALL fiFTY STATES, THE DISTRICT OF COLUMBIA, TRIBAL

          LANDS, AND U.S. TERRITORIES.

                  SIGNED on   APR 1 72014

                                                            Associate Judge
                                                          254th District Court
                                                 JUDGE PRESIDING



          Protective Order                                                             PageS
To; Z146S36103                                     Fro:a1 Conole Anderson                4-11-14   8:49ac    p. 13 of 19




           Information about Respondent to Aid Law Enforcement Officers:

           Name: BRYAN WILLIAM ROWES

           Home address:

           Home telephone nwnber: C.~ I l

           Work address: None

           Work telephone number: None

           Date ofbh'th:

           Color of eyes:     8       R. M.J N
           Color of hair:     /5 1    ft.c..   ~
                              I   (J If
           Height:    5           o
           Weight:     /5'0
           Sex:   MaJt~.

           Race: Caucasian
                                                   ~r.b o v~          /c. r+ c>..r-r=-
          Personat Descriptors: _5 c. It /!!,

           Social Security number:

          T>river's license or identification number and issuing state:



                                                          4.39·031l4·6010, v. I




          Proltci/JJe Ordtr                                                                        P11gt 6
                                     No. DF-09-18237

IN THE INTEREST OF                            §       IN THE 2561h
.. AND_                                       §
                                              §       JUDICIAL DISTRICT COURT
                                              §
CHILDREN                                      §       DALLASCOUNTY.TEXAS

                                  ORDER TO APPEAR

      Respondent. BRYAN ROWES. is ORDERED to appear and respond to this Motion for
Enforcement of Protective rder. dated October      2015 in the 256QJudicial District Court in
Dallas County. Texas on           '{'("\                         at       '.00        ()_.
                                                                                      m. The
purpose of this hearing is to determine whether the relief requested in this motion should be
granted.

      It is further ordered that any authorized person eighteen years of age or older who is not a
party to or interested in the outcome of this suit may serve any citation. notice. or process in this
case.
                        OCT 23 2015
SIGNED on ________________________




ORDER TO APPEAR ON MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg. I
                                                         NO. DF-09-18237

IN THE INTEREST OF                                                   §     IN THE DISTRICT COURT
                                                                     §
-and-                                                                §     256n1 JUDICIAL DISTRICT
                                                                     §
CHILDREN                                                             §     DALLAS COUNTY, TEXAS

Special Ex~eptions, Motion to Strike, Motion to Dismiss for La~k of Standing, and Original
Answer to Mary Tillotson's Motion for Enforcement of Protective Order Subject to Special
         Exceptions, Motion to Strike and Motion to Dismiss for Lack of Standing

          Bryan Rowes, Respondent, files this his Special Exceptions, Motion to Strike, Motion to

Dismiss for Lack of Standing, and Original Answer to Mary Tillotson Motion for Enforcement

of Protective Order Subject to Special Exceptions, Motion to Strike, and Motion to Dismiss for

Lack of Standing.

                                       Spe~ial     Exceptions and Motion to Strike

          On October 23, 2015, Mary Tillotson filed her Mary Tillotson's Motion for Enforcement

of Protective Order. A true and correct copy of the Motion is attached hereto as "Exhibit A" and

incorporated as if fully set forth herein. Bryan Rowes specially excepts to Mary Tillotson's

Motion and moves to strike such allegations as set forth immediately herein below. Bryan Rowes

requests the Court to rule on such exceptions and motion to strike prior to hearing Mary

Tillotson's request for enforcement. Special exceptions are the proper procedure to point out a

deficiency in a motion for contempt. Campos v. Russell, 2001 WL 660687 (Tex. App.-Austin

2001, no pet.) (not designated for publication).

                Special Ex~eptions and Objections to Each Spes;ific Allged violation

          Bryan Rowes specially excepts to Mary Tillotson's Motion for Enforcement of Protective


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Spec:ial Exceptions, Motion to Strike and Motion to Dismiss for Laek of Standing
                                                                                                                 Page I

N:\USERS\_Ciients\Rowcs, Bl')'lln Enforcement\SpeciaJ Exceptions, Motion to Strike, Originlll Answer and Affirmative Defenses.wpd
Order and moves to strike as follows:

          1.        Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as

                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:

                    Violation 1. On May 28, 2014, at 8:30 A.M., BRYAN ROWES violated the
                    PROTECTIVE ORDER by going within 500 feet of a location where MARY
                    TILLOTSON was known to be by Respondent, BRYAN ROWES specifically an
                    elevator bank at the court house. There, BRYAN ROWES made eye contact with
                    MARY TILLOTSON, glaring at her menacingly and stood next to her. As
                    MARY TILLOTSON retreated, she told him he was in violation of the
                    PROTECTIVE ORDER. BRYAN ROWES smirked and got on the elevator
                    nevertheless, where she was still standing. Following, security saw MARY
                    TILLOTSON visibly shaken and crying and escorted her downstairs to meet her
                    then attorney. Following, BRYAN ROWES deliberately walked past MARY
                    TILLOTSON twice while she was in front of the courtroom glaring at her as he
                    previously had.

                     1.        Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code§ 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because these statements are
                               conclusory (factually and legally) and are not supported by adequate
                               evidence. A witness' conclusory statements made in an affidavit, without
                               evidentiary support, do not create any fact issue. See Purcell v. Bellinger,
                               940 S.W.2d 599, 601-02 (Tex.1997); Anderson v. Snider, 808 S.W.2d 54,
                               55 (Tex.l991). Testimony that is conclusory or speculative is irrelevant
                               evidence, because it does not tend to make the existence of a material fact
                               more probable or less probable. Coastal Transp. Co. v. Crown Central
                               Petrol. Corp., 136 S.W.3d 227,232 (Tex 2004).




Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Pagel

N:\USERS\_Ciicnts\Rowes, Bryan Enfon:cmcnt\Special Exceptions, Motion to Strike, Original Answer and Affirmative Dcfcnscs.wpd
          2.        Beginning on Page 2, Provision titled A 1 of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                    Violation 2. On May 1, 2014, Bryan Rowes violated the PROTECTIVE ORDER
                    by not making the court ordered installment payment to the attorney of MARY
                    TILLOTSON in the amount of$250.00.

                    I.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code§ 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               nd unambiguous as to the duties and respnsibilities of the alleged violator.
                               See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order sought to be
                               enforced by Mary Tillotson violates Slavin because the PROTECTIVE
                               ORDER is too vague, general, and broad to clearly place Bryan Rowes on
                               notice as to what exact conduct is required under the PROTECTIVE
                               ORDER. Mary Tillotson should be required to replead this allegation, or
                               the Court should strike this claim in its entirety.


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page3
N:\USERS\_Ciicnts\Rowes, Bryan Enforcement\SpcciBI Exceptions, Motion to Sltikc, Original Answer and Affirmative Defcnscs.wpd
         3.       Beginning on Page 2, Provision titled Al of Mary Tillotson's Motion states as
                  follows:

                  Bryan Rowes has disobeyed and continues to disobey such order in that he has
                  intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                  More particularly BRYAN ROWES has committed separate violations of the
                  order described in the PROTECTIVE ORDER as follows:



                  Violation 3. On June 1, 2014, Bryan Rowes violated the PROTECTIVE ORDER
                  by not making the court ordered installment payment to the attorney of MARY
                  TILLOTSON in the amount of$250.00.

                  1.          Bryan Rowes specially excepts and objects because this provision of the
                              Motion fails to state with specificity the language of the order that Bryan
                              Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                              162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                              Tillotson should be required to replead her allegations properly, or the
                              Court should strike her claims in their entirety.

                  2.          Bryan Rowes specially excepts and objects because this provision of the
                              Motion contains contempt allegations. Contempt is not a proper remedy
                              and such relief is outside the scope of the trial court's authority to grant.
                              A failure to pay a judgement, except for a judgement for child support or
                              attorney fees incurred for the enforcement of child support, is not a
                              contemptible offense. That would be considered debtors prison and a
                              violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                              Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                              replead her allegations properly, or the Court should strike her claims in
                              their entirety.

                  3.          Bryan Rowes specially excepts and objects because the provisions in the
                              PROTECTIVE ORDER relating to payment are not specific enough to be
                              subject to enforcement. The Order to be enforced must be clear, specific,
                              nd unambiguous as to the duties and respnsibilities of the alleged violator.
                              See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order sought to be
                              enforced by Mary Tillotson violates Slavin because the PROTECTIVE
                              ORDER is too vague, general, and broad to clearly place Bryan Rowes on
                              notice as to what exact conduct is required under the PROTECTIVE
                              ORDER. Mary Tillotson should be required to replead this allegation, or
                              the Court should strike this claim in its entirety.


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions, Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                Page4
N:\USERS\_Ciients~owcs,   Bryan Enforccment\Special Exceptions, Molion to Slrikc, Original Answer and Affirmative Defcnscs.wpd
           4.        Beginning on Page 2, Provision titled At of Mary Tillotson's Motion states as
                     follows:

                     Bryan Rowes has disobeyed and continues to disobey such order in that he has
                     intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                     More particularly BRYAN ROWES has committed separate violations of the
                     order described in the PROTECTIVE ORDER as follows:



                                Violation 4. On July 1, 2014, Bryan Rowes violated the PROTECTIVE
                                ORDER by not making the court ordered installment payment to the
                                attorney of MARY TILLOTSON in the amount of$250.00.

                      1.        Bryan Rowes specially excepts and objects because this provision of the
                                Motion fails to state with specificity the language of the order that Bryan
                                Rowes has allegedly violated. Tex. Fam. Code§ 157.002(a); In re Mann,
                                162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                                Tillotson should be required to replead her allegations properly, or the
                                Court should strike her claims in their entirety.

                     2.         Bryan Rowes specially excepts and objects because this provision of the
                                Motion contains contempt allegations. Contempt is not a proper remedy
                                and such relief is outside the scope of the trial court's authority to grant.
                                A failure to pay a judgement, except for a judgement for child support or
                                attorney fees incurred for the enforcement of child support, is not a
                                contemptible offense. That would be considered debtors prison and a
                                violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                                Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                                replead her allegations properly, or the Court should strike her claims in
                                their entirety..

                     3.         Bryan Rowes specially excepts and objects because the provisions in the
                                PROTECTIVE ORDER relating to payment are not specific enough to be
                                subject to enforcement. The Order to be enforced must be clear, specific,
                                and unambiguous as to the duties and responsibilities of the alleged
                                violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                                sought to be enforced by Mary Tillotson violates Slavin because the
                                PROTECTIVE ORDER is too vague, general, and broad to clearly place
                                Bryan Rowes on notice as to what exact conduct is required under the
                                PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                                allegation, or the Court should strike this claim in its entirety.


· Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
  Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                   PageS

 N:\USERS\_Ciients\Rowes, Bryan Enfon:ement\Spccial Exceptions, Motion to Slrike, Original Answer and Affirmative Dcfenscs.wpd
          5.        Beginning on Page 2, Provision titled A1 of Mary Tillotson's Motion states as
                    follows;
                    Bcyan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows;



                               Violation 5.   On August 1, 2014, Bcyan Rowes violated the
                               PROTECTIVE ORDER by not making the court ordered installment
                               payment to the attorney of MARY TILLOTSON in the amount of
                               $250.00.

                    1.         Bcyan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Pam. Code§ 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bcyan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bcyan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bcyan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions, Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                Page6

N:\USERS\_Ciien&s\Rowes, Bryan Enforcemcnt\Special Exceptions, Motion to Strike, Original Answer and Affinnative Defenses.wpd
          6.        Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                              Violation 6.  On September 1, 2014, Bryan Rowes violated the
                              PROTECTIVE ORDER by not making the court ordered installment
                              payment to the attorney of MARY TILLOTSON in the amount of
                              $250.00.

                    1.        Bryan Rowes specially excepts and objects because this provision of the
                              Motion fails to state with specificity the language of the order that Bryan
                              Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                              162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                              Tillotson should be required to replead her allegations properly, or the
                              Court should strike her claims in their entirety.

                    2.        Bryan Rowes specially excepts and objects because this provision of the
                              Motion contains contempt allegations. Contempt is not a proper remedy
                              and such relief is outside the scope of the trial court's authority to grant.
                              A failure to pay a judgement, except for a judgement for child support or
                              attorney fees incurred for the enforcement of child support, is not a
                              contemptible offense. That would be considered debtors prison and a
                              violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                              Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                              replead her allegations properly, or the Court should strike her claims in
                              their entirety.

                    3.        Bryan Rowes specially excepts and objects because the provisions in the
                              PROTECTIVE ORDER relating to payment are not specific enough to be
                              subject to enforcement. The Order to be enforced must be clear, specific,
                              and unambiguous as to the duties and responsibilities of the alleged
                              violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                              sought to be enforced by Mary Tillotson violates Slavin because the
                              PROTECTIVE ORDER is too vague, general, and broad to clearly place
                              Bryan Rowes on notice as to what exact conduct is required under the
                              PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                              allegation, or the Court should strike this claim in its entirety.

Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page7

N:\USERS\_Ciients\Rowes, Bryan Enforcemcnt\Special Exceptions, Motion to Strike, Origimd Answer and Affirmative Defenses.wpd
          7.        Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                    Violation 7. On October 1, 2014, Bryan Rowes violated the PROTECTIVE
                    ORDER by not making the court ordered installment payment to the attorney of
                    MARY TILLOTSON in the amount of$250.00.

                    1.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 PageS

N:\USERS\_Clients\Rowes, Bryan Enforcement\Special Exceptions, Motion to Strike, Original Answer and Affirmative Defenses.wpd
          8.        Beginning on Page 2, Provision titled A1 of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:

                               Violation 8. On November 1, 2014, Bryan Rowes violated the
                               PROTECTIVE ORDER by not making the court ordered installment
                               payment to the attorney of MARY TILLOTSON in the amount of
                               $250.00.

                     1.        Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code§ 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.



Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions, Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                Page9

N:\USERS\_Ciicnts\Rowes, Brynn Enrorccment\Spcc:ial Exceptions, Motion to Strike, Original Answer and Affirmative Derenscs.wpd
          9.        Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                               Violation 9.  On December 1, 2014, Bryan Rowes violated the
                               PROTECTIVE ORDER by not making the court ordered installment
                               payment to the attorney of MARY TILLOTSON in the amount of
                               $250.00.

                    1.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code§ 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.
Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page 10

N:\USERS\_CiicniS\Rowes, Bryan Enfon:cmcnt\Special Exceptions, Motion to Strike, Original Answer and Affirmative Defenses.wpd
          10.       Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                               Violation 10.   On January 1, 2015, Bryan Rowes violated the
                               PROTECTIVE ORDER by not making the court ordered installment
                               payment to the attorney of MARY TILLOTSON in the amount of
                               $250.00.

                     1.        Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.
Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for L11ck of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page II

N:\USERS\_Clicnts\Rowcs, Bryan Enfon:ement\Speeial Exceptions, Motion to Strike, Original Answer and Affirmative Defenses.wpd
          11.       Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                               Violation 1I.  On February 1, 2015, Bryan Rowes violated the
                               PROTECTIVE ORDER by not making the court ordered installment
                               payment to the attorney of MARY TILLOTSON in the amount of
                               $250.00.

                    1.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code§ 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.
Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions, Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                Page 12

N:\USERS\_Ciienls\Rowcs, Bryan Enrorcement\Spccial Exceptions, Motion to Strike, Original Answer and Affirmative Derenses.wpd
          12.        Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                     follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                               Violation 12.   On March 1, 2015, Bryan Rowes violated the
                               PROTECTIVE ORDER by not making the court ordered installment
                               payment to the attorney of MARY TILLOTSON in the amount of
                               $250.00.

                     1.        Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.
Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page 13

N:\USERS\_Ciicnts\Rowcs, Brylln Enforccment\Special Exceptions, Motion to Strike, Original Answer and Affirmative Defenses.wpd
          13.       Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                     Bryan Rowes has disobeyed and continues to disobey such order in that he has
                     intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                     More particularly BRYAN ROWES has committed separate violations of the
                     order described in the PROTECTIVE ORDER as follows:



                               Violation 13. On April!, 2015, Bryan Rowes violated the PROTECTIVE
                               ORDER by not making the court ordered installment payment to the
                               attorney of MARY TILLOTSON in the amount of$250.00.

                     I.        Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.


Respondent's Spec:lal Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions, Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page 14

N:\USERS\_ClieniS\Rowes, Bryan Enfon:ement\Spccial Exceptions, Motion to Strike, Original Answer and Affirmative Defenses. wpd
          14.       Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                               Violation 14. On May 1, 2015, Bryan Rowes violated the PROTECTIVE
                               ORDER by not making the court ordered installment payment to the
                               attorney of MARY TILLOTSON in the amount of $250.00.

                    1.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page IS

N:\USERS\_Ciicnts\Rowes. Bryan Enforccmcnt\Spccial Exceptions, Motion to Strike, Original Answer and Affirmative Dcfcnscs.wpd
          15.       Beginning on Page 2, Provision titled Al of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                    Violation 15. On June 1, 2015, Bryan Rowes violated the PROTECTIVE
                    ORDER by not making the court ordered installment payment to the attorney of
                    MARY TILLOTSON in the amount of$250.00.

                    1.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code§ 157.002(a); In re Mann,
                               162 S.WJd 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page 16

N:\USERS\_Ciients\Rowes, Bryan Enforcement\Special Exceptions, Motion to Strike, Original Answer and Affirmative Defenses.wpd
          16.       Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                               Violation 16. On July 1, 2015, Bryan Rowes violated the PROTECTIVE
                               ORDER by not making the court ordered installment payment to the
                               attorney of MARY TILLOTSON in the amount of$250.00.

                    1.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page 17

N:\USERS\_Ciients\Rowes, Bryan Enrorcement\Special Exceptions, Motion to Strike, Original Answer and Affirmative Dercnses.wpd
          17.       Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                               Violation 17.   On August 1, 2015, Bryan Rowes violated the
                               PROTECTIVE ORDER by not making the court ordered installment
                               payment to the attorney of MARY TILLOTSON in the amount of
                               $250.00.

                    1.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.
Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page 18

N:\USERS\_Ciients\Rowcs, Bryan Enforcement\Special Exceptions, Motion to Strike, Original Answer and Affirmative Defenses.wpd
          18.       Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                               Violation 18. On September 1, 2015, Bryan Rowes violated the
                               PROTECTIVE ORDER by not making the court ordered installment
                               payment to the attorney of MARY TILLOTSON in the amount of
                               $250.00.

                    1.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                    3.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.
Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page 19

N:\USERS\_Ciients\Rowes, Bryan Enfon:emcnt\Special Exceptions, Motion to Strike, Original Answer and Affinnativc Dcfcnscs.wpd
          19.        Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                     follows:

                     Bryan Rowes has disobeyed and continues to disobey such order in that he has
                     intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                     More particularly BRYAN ROWES has committed separate violations of the
                     order described in the PROTECTIVE ORDER as follows:



                     Violation 19. On October I, 2015, Bryan Rowes violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of$250.00.

                     I.        Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                     2.        Bryan Rowes specially excepts and objects because this provision of the
                               Motion contains contempt allegations. Contempt is not a proper remedy
                               and such relief is outside the scope of the trial court's authority to grant.
                               A failure to pay a judgement, except for a judgement for child support or
                               attorney fees incurred for the enforcement of child support, is not a
                               contemptible offense. That would be considered debtors prison and a
                               violation of Article I, Section 18 of the Texas Constitution. Ex Parte
                               Yates, 387 S.W.2d 377 (Tex. 1965). Mary Tillotson should be required to
                               replead her allegations properly, or the Court should strike her claims in
                               their entirety.

                     3.        Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to payment are not specific enough to be
                               subject to enforcement. The Order to be enforced must be clear, specific,
                               and unambiguous as to the duties and responsibilities of the alleged
                               violator. See Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). The order
                               sought to be enforced by Mary Tillotson violates Slavin because the
                               PROTECTIVE ORDER is too vague, general, and broad to clearly place
                               Bryan Rowes on notice as to what exact conduct is required under the
                               PROTECTIVE ORDER. Mary Tillotson should be required to replead this
                               allegation, or the Court should strike this claim in its entirety.


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 PagelO

N:\USERS\_Ciients\Rowcs, Bryan Enforc:ement\Special Exceptions, Motion to Strike, Original Answer and Affirmative Defenses.wpd
          20.        Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                     follows:

                     Bryan Rowes has disobeyed and continues to disobey such order in that he has
                     intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                     More particularly BRYAN ROWES has committed separate violations of the
                     order described in the PROTECTIVE ORDER as follows:



                     Violation 20. On March 5, 2015, BRYAN ROWES violated the PROTECTIVE
                                   ORDER by going to MARY TILLOTSON'S place of employment
                                   located at Children's Medical Hospital.

                     1.        Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code§ 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety..

                     2.        Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to Mary Tillotson' place of employment
                               are not specific enough to be subject to enforcement. The Order to be
                               enforced must be clear, specific, and unambiguous as to the duties and
                               responsibilities of the alleged violator. See Ex parte Slavin, 412 S.W.2d
43 (Tex. 1967). The order sought to be enforced by Mary Tillotson
                               violates S/avi11 because the PROTECTIVE ORDER is too vague, general,
                               and broad to clearly place Bryan Rowes on notice as to what exact
                               conduct is required under the PROTECTIVE ORDER. Mary Tillotson
                               should be required to replead this allegation, or the Court should strike
                               this claim in its entirety.

                     3.        Bryan Rowes specially excepts and objects because these statements are
                               conclusory (factually and legally) and are not supported by adequate
                               evidence. A witness' conclusory statements made in an affidavit, without
                               evidentiary support, do not create any fact issue. See Purcell v. Bellinger,
                               940 S.W.2d 599, 601-02 (Tex.l997); Anderson v. Snider, 808 S.W.2d 54,
                               55 (Tex.I 991). Testimony that is conclusory or speculative is irrelevant
                               evidence, because it does not tend to make the existence of a material fact
                               more probable or less probable. Coastal Transp. Co. v. Crown Central
                               Petrol. Corp., 136 S.W.3d 227,232 (Tex 2004).


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Pagell

N:\USERS\_Clients\Rowes, Bryan Enforcement\Spec:ial Exceptions, Motion to Strike, Original Answer and Affirmative Dcfenscs.wpd
          21.       Beginning on Page 2, Provision titled Al of Mary Tillotson's Motion states as
                    follows:

                    Bryan Rowes has disobeyed and continues to disobey such order in that he has
                    intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                    More particularly BRYAN ROWES has committed separate violations of the
                    order described in the PROTECTIVE ORDER as follows:



                    Violation 21. On March 28, 2015, BRYAN ROWES violated the PROTECTIVE
                                  ORDER by communicating with MARY TILLOTSON directly
                                  when he sent her threatening or harassing correspondence by email
                                  stating he went to her place of employment on two separate
                                  occasions after the PROTECTIVE ORDER was granted.

                    1.         Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               162 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety..

                    2.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to threatening or harassing
                               correspondence are not specific enough to be subject to enforcement. The
                               Order to be enforced must be clear, specific, and unambiguous as to the
                               duties and responsibilities of the alleged violator. See Ex parte Slavin,
                               412 S.W.2d 43 (Tex. 1967). The order sought to be enforced by Mary
                               Tillotson violates Slavin because the PROTECTIVE ORDER is too
                               vague, general, and broad to clearly place Bryan Rowes on notice as to
                               what exact conduct is required under the PROTECTIVE ORDER. Mary
                               Tillotson should be required to replead this allegation, or the Court should
                               strike this claim in its entirety.

                    3.         Bryan Rowes specially excepts and objects because these statements are
                               conclusory (factually and legally) and are not supported by adequate
                               evidence. A witness' conclusory statements made in an affidavit, without
                               evidentiary support, do not create any fact issue. See Purcell v. Bellinger,
                               940 S.W.2d 599, 601-02 (Tex.1997); Anderson v. Snider, 808 S.W.2d 54,
                               55 (Tex.l991 ). Testimony that is conclusory or speculative is irrelevant
                               evidence, because it does not tend to make the existence of a material fact
                               more probable or less probable. Coastal Transp. Co. v. Crown Central

Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page2l

N:\USERS\_Ciients\Rowes, Bryan Enforcement\Speeial Exceptions, Motion to Strike, Original Answer and Affirmative Defenses.wpd
                               Petrol. Corp., I36 S.W.3d 227,232 (Tex 2004).

          22.        Beginning on Page 2, Provision titled AI of Mary Tillotson's Motion states as
                     follows:

                     Bryan Rowes has disobeyed and continues to disobey such order in that he has
                     intentionally, willfully and maliciously violated the PROTECTIVE ORDER.
                     More particularly BRYAN ROWES has committed separate violations of the
                     order described in the PROTECTIVE ORDER as follows:



                    Violation22. On or about September 25, 2015, BRYAN ROWES violated the
                                 PROTECTIVE ORDER by communicating with MARY
                                 TILLOTSON directly when he sent her threatening or harassing
                                 correspondence to MARY TILLOTSON's residence after the
                                 PROTECTIVE ORDER was granted.

                     I.        Bryan Rowes specially excepts and objects because this provision of the
                               Motion fails to state with specificity the language of the order that Bryan
                               Rowes has allegedly violated. Tex. Fam. Code § 157.002(a); In re Mann,
                               I62 S.W.3d 429 (Tex. App.-Fort Worth 2005, orig. proceeding). Mary
                               Tillotson should be required to replead her allegations properly, or the
                               Court should strike her claims in their entirety.

                    2.         Bryan Rowes specially excepts and objects because the provisions in the
                               PROTECTIVE ORDER relating to threatening or harassing
                               correspondence are not specific enough to be subject to enforcement. The
                               Order to be enforced must be clear, specific, and unambiguous as to the
                               duties and responsibilities of the alleged violator. See Ex parte Slavin,
                               4I2 S.W.2d 43 (Tex. 1967). The order sought to be enforced by Mary
                               Tillotson violates Slavin because the PROTECTIVE ORDER is too
                               vague, general, and broad to clearly place Bryan Rowes on notice as to
                               what exact conduct is required under the PROTECTIVE ORDER. Mary
                               Tillotson should be required to replead this allegation, or the Court should
                               strike this claim in its entirety.

                    3.         Bryan Rowes specially excepts and objects because these statements are
                               conclusory (factually and legally) and are not supported by adequate
                               evidence. A witness' conclusory statements made in an affidavit, without
                               evidentiary support, do not create any fact issue. See Purcell v. Bellinger,
                               940 S.W.2d 599, 601-02 (Tex.1997); Anderson v. Snider, 808 S.W.2d 54,
                               55 (Tex.1991 ). Testimony that is conclusory or speculative is irrelevant
Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions, Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                Page%3

N:\USERS\_Ciienls\Rowes. BI)'Bn Enforcemcnt\Speci41 Exceptions, Motion to Strike, Original Answer and Affirmative Dcfcnscs.wpd
                               evidence, because it does not tend to make the existence of a material fact
                               more probable or less probable. Coastal Transp. Co. v. Crown Central
                               Petrol. Corp., 136 S.W.3d 227,232 (Tex 2004).

                   Motion to Dismiss Alleeed Violations 2 - 19 For Lack of Stan dine

          The PROTECTIVE ORDER stated, in relevant part, as follows:


          "Attorney's Fees

          The Court finds that BRYAN ROWES should be assessed Five Thousand Dollars and no
          cents ($5,000.00) as attorney's fees for the services of Frederick S. Adams, jr. IT'S
          ORDERED that FREDERICK S. ADAMS, JR. lis awarded judgment of Five Thousand
          Dollars and No Cents ($5,000.00) for legal services rendered with post judgment interest
          thereon. The judgment, for which let execution issue, is awarded against BRYAN
          ROWES, which is to be paid $250.00 per month beginning May 1, 2014 and each
          month thereafter until the Judgment and all interest paid•••"

          Bryan Rowes requests the Court dismiss alleged violation numbers 2, 3, 4, 5, 6, 7, 8, 9,

10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 because Mary Tillotson lack standing to bring suit on

these claims. The judgment was issued to Frederick S. Adams, JR., not Mary Tillotson. On

Bryan Rowes's information and belief, Mary Tillotson is not entitled to recover in the capacity

in which she sues on these alleged violations.

         Answer Subject to Special Exceptions. Motion to Strike. and Motion to Dismiss

1.        Bryan Rowes objects to the assignment of this matter to an associate judge for a trial on

          the merits or presiding at a jury trial.

2.        Bryan Rowes denies the allegations of Mary Tillotson's Motion for Enforcement of

          Protective Order.

3.        The order sought to be enforced by Mary Tillotson is incapable of enforcement, in that it

          is ambiguous and is not clear and specific enough in its terms that Bryan Rowes knows


Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions , Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                 Page24

N:\USERS\_Ciicnts\Rowcs, Bryan Enforcemcnt\Spccial Exceptions, Motion to Strike, Original Answer and Affirmative Defcnses.wpcl
          what duties or obligations are required.

4.        As affirmative and other defenses, and without waiver of any of the foregoing denials,

          Bryan Rowes alleges:

                     1.        Mary Tillotson's claims are barred, in whole or in part, by the equitable

                               doctrine of unclean hands.

                    2.         Plaintifrs claims are barred, in whole or in part, by the equitable doctrines

                               of collateral estoppel and res judicata.

          Bryan Rowes reserves the right to rely upon such other defenses and affirmative defenses

as may become available or apparent during discovery proceedings in this case.

                                                        Attorney's Fees

          It was necessary for Bryan Rowes to secure the services of Paula A. Bennett and the law

firm of Orsinger, Nelson, Downing & Anderson, L.L.P., licensed attorneys, to prepare and

defend this suit. Mary Tillotson should be ordered to pay reasonable attorney's fees, expenses

and costs and a judgment for attorney's fees, expenses, and costs through trial and appeal should

be granted against Mary Tillotson and in favor of Bryan Rowes for the use and benefit of his

attorneys and be ordered paid directly to Bryan Rowes's attorneys, who may enforce the

judgment in their own name. Bryan Rowes requests postjudgment interest as allowed by law.

                                                               Prayer

          Bryan Rowes prays that the Court grant his Special Exceptions, Motion to Strike, and

Motion to Dismiss for Lack of Standing.




Respondent's Special Exceptions, Motion to Strike, Motion to Dismiss for Lack of Standing, and Original Answer and
Affirmative Defenses Subject to Special Exceptions, Motion to Strike and Motion to Dismiss for Lack of Standing
                                                                                                                PagelS

N:\USERS\_Clicnts\Rowes, Bryan Enfon:ement\Special Exceptions, Motion to Strike, Original Answer and Affinnativc Dcfcnscs.wpd
          Bryan Rowes prays that every alleged violation be stricken and Mary Tillotson's Motion

for Enforcement of Protective Order be dismissed. In the alternat ive, Order Mary Tillotson to

amend her Mot ion so it is legally sufficient.

          Bryan Rowes prays this Court issue a clarifying order to remove all of its ambiguous

terms of the Protective Order if the Court finds that it is vague or ambiguous.

          Bryan Rowes prays that the Court deny Mary Tillotson's Mot ion for Enforcement of

Protective Order and that Bryan Rowes recover aiJ attorney's fees, costs and expenses incurred in

defending this suit.

          Bryan Rowes prays for general relief.

                                                                 Respectfully submitted,

                                                                 ORSTNGER, NELSON, DOWNING
                                                                          & ANDERSON, LLP
                                                                 5950 Sherry Lane
                                                                 Suite 800
                                                                 Dallas, Texas 75225
                                                                 Tel: (2 14) 273-2400
                                                                 Fax: (214) 273-2470


                                                                 By:   JOvtt  lfA 01 ~~elf
                                                                       Paula A. Bennett
                                                                       State Bar No. 24064824
                                                                       pbennett@onclafami ly law.com
                                                                       Attorney fo r Bryan Rowes




Res pondent's S pecial Exceptions, Motion to Strike, Motion to Dismiss for Lncl< of Standin g, and Orig inal Answer and
Affirmative Defenses Subj ect to Sp ecial Exceptions, Motion to S trike and Moti on t o Dismiss for Lack of Standin g
                                                                                                                                     Page 26

N:\USERS\_C iionts\Rowcs, Drynn Enforccrncnt\Spccial Exceptions, Motion to S trike, Original Answt.:r and Affirmative Dcfcnscs.wpd
                                                                     Verificati on

           The undersigned stated under oath: 11 1 have read the foregoing motion. The statements




Signed under oath, before me on Nov~k'Y' bill                                       3Q              , 2015.



                                                                            Nota;ypublic, SroofTexas




                                                             Certificate of Ser vice

           I certify that a true copy of the above was served on Brad Nacc, The Crescent Comt, I00

Crescent Court, T" Floor, Dallas, Texas 75201                                          attorney of record or party via e-mail at

bnacc@nacemotlcy.com in accordance with the Texas Rules of Civil Procedure on November

30,2015.



                                                                                      Paula A. Bennett




Respondent's Spcciul Exceptions, Motion to Strike, Motion to Dismiss for Lnck ofStnnding, and Orlginnl Answer nnd
Affi rma ti ve Defenses Su!Jjcct to SJ•cciul F.xceptions, Motion to Strike nnd Motion to Dismiss for Luclt of Stamling
                                                                                                                       J>ngc 27

N:\US ERS\_ Clicaus\Rowe>, llr y1u1 Uuf<> rcculcut\Spccial   Exccpriou~ ,   Motion to Strike. Original Answer and Afri1111111ivc Dcfcn,cs.wpd
                                                                                         •-~
                                                                                          .... : J         .....
                                                                                        • ! l ,., :-..
                                   No. DF-09-18237
                                                                                             •   .. ., I
                                                                                                       -.          --·
                                                                                                                   I   J




                                                                                 20/SOCT 2J
IN THE INTEREST OF                         §          IN THE 256111                                   AH 9: 28
                                           §                                          o;fucr.,?il i'l="
                                           §          niDICIAL DISTRICT COURT DAt.tl~'g.~Yt~~s
                                           §
CIDLDREN                                   §          DALLAS COUNTY, TE~D[PUTy

               MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF
                                   PROTECTWE ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

        Respondent and Movant MARY TILLOTSON hereby files her Motion for Enforcement
of Protective Order, entered April 11, 2014, and who shows in support the following:

                                               I.
                                   DISCOVERY LEVEL

      Discovery in this case is intended to be conducted under level 2, T.R.C.P. Rule 190.

                                               II.
                                          PARTIES

        This Motion for Enforcement of Protective Order is brought by MARY TILLOTSON
("MARY TILLOTSON" or "Movantj, Petitioner in the above-captioned cause numbers, who is
the mother o f - and - ( c o l l e c tively, hereinafter sometimes referred
to as the "chi~AN ~ ROWES,. or                                           is Respondent in
the pending proceeding. He is also the father o , . _ and

                                               III.
                                         CHILDREN

        The following children, who are under the continuing jurisdiction of the 256111 Judicial


-
District Court of Dallas County, Texas, are the subjects of this suit:


                                               IV.
                           MANAGING CONSERVATOR$mP
                                                                                 and-




       Pursuant to the ORDER IN SUIT AFFECTING PARENT CHILD RELATIONSHIP,
entered March 6, 2012, MARY TILLOTSON and BRYAN ROWES were appointed Parent Joint
Managing Conservators of the children.


MARY TILLOTSON 'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg. 1
                                                   v.
                                          JURISDICfiON

      This Court has continuing. exclusive jurisdiction of this case as a result of prior
proceedings.

                                             VI.
                                     SERVICE AND N~TICE

       The party entitled to notice is BRYAN ROWES. BRYAN ROWES may be served with
process in this matter In accordance with Rule 2Texas Rules of Civil Procedure, by serving
him at his place of residence                                 or at any other place he may
be found.

                                           VII.
                                   ORQEBSTOBEENFORCED

     MARY TILLOTSON seeks to enforce the PROTECTIVE ORDER that BRYAN
ROWES has intentionally, willfully and contemptuously violated subsequent to it being entered.
BRYAN ROWES bas violated in various respects the PROTECTIVE ORDER, entered April 17,
20U.
                                             A.
                                      PROTECTIVE ORQER

       On                      in Cause No. DF-09-18237, styled "In the Interest of
- and                                          Children, Children:' in the 256.. JUdiicial
~                           ,a                          was entered in this Court that stated in
relevant part as follows:


               "IT IS ORDERED that Respondent, BRYAN ROWES, Is:

               "Problblted from communlcadng cllrecdy wltb MARY TILLOTSON Ia a
               tbnatenlDJ or barasslllg manner.

               "'n a DndJag or good cause, prolllblted fnna commualeadaa Ia any
               maaaer wllb MARY TILLOTSON, except throqb Rapoadeat'• attoncr
               or a penoa appointed by a Coart, except Our Family Wizard related to tbe
               chRdrca.

               "Problblte4 rrom colas to or near, or wltbJa 500 feet or, any location where
               MARY TILLOTSON Is kaowu by Respoadeat. BRYAN ROWES, to bt and
               rrem remalDJng wlthla 500 reet after Respondent, BRYAN ROWES
               becoMes awan or MARY TILLOTSON's prese1cc.


MARY TILLOTSON'S MOTION FOR £NFORCEMENJ' OF PROTECf/YE QRDER
Pa-2
              ..Prohibited from going to or near MARY TILLOTSON~t
              addresses or where MARY nLLOTSON normally resides a t - - .




              "Bffectlve Period

              wn.ts Order shall continue in f\111 force and effect until April 10, 20 16."
              "Attomex's Fees

              The Court ftnds that BRYAN ROWES should be assessed Five Thousand
              Dolbn and no Cents (SS,OOO.OO) as attorney's foes for tho sorvlcos of' Frederick
              S. Adams, Jlt IT'S ORDERED that FREDERICK S. ADAMS, JR. Is awarded
              judpent of Pivo Thousand Dollars and No Cents (SS,OOO.OO) for legal services
              rendored with post judgment interest thereon. Tile Judpaent, ror whlc• let
              e~:ecutloa Issue., Ia awarded asalnst BRYAN ROWES, which II to be paid
              $250.00 per month b'8innJDg May 1, 2014 aDd eaell mont' thereafter untO
              the Judgment and all interest Jlllld •••" (emphasis added)

       The above provisions may be found on pages two (2) through three (3) in the
PROTECfiVE ORDER. A true and correct copy of the PROTECfiVE ORDER is attached
as Exhibit A and incorporated by reference the same as if fully copied and set forth at length. See
attached exhibit "A. "

                                                         Al.

       BRYAN ROWES has disobeyed and continues to disobey such order in that he has
intentionally, willfully and maliciously violated the PROTECTIVE ORDER. More
particularly, BRYAN ROWES has committed separate violations of the order described in the
PROTECfiVE ORDER as foUows:

       Violation 1.    On May 28 2014, at 8:30A.M., BRYAN ROWES violated the
                       PROTECTIVE ORDER by going within 500 feet of a location where
                       MARY TILLOTSON was known to be by Respondent, BRYAN ROWES,
                       specifically an elevator bank at the court house. There, BRYAN ROWES
                       made eye contact with MARY TILLOTSON, glared at her menacingly
                       and stood next to her. As MARY TILLOTSON retreated, she told him he
                       was in violation of the PROTECTIVE OBDER. BRYAN ROWES
                       smirked and got on the elevator nevertheless, where she was still standing.
                       Following, security saw MARY TILLOTSON visibly shaken and crying
                       and escorted her downstairs to meet her then attorney. Following, BRYAN
                       ROWES deliberately walked past MARY TILLOTSON twice while she
                       was in front of the courtroom glaring at her as he previously had.



MARY DLLOISON'S MOTION FOR ENFORCE.MF..NTOF PROTECTLYE QRDER
Pa-3
       Violation 2.   On May 1, 2014, BRYAN ROWES violated the PROTECTIVE ORDER
                      by not making the court ordered installment payment to the attorney of
                      MARY TILLOTSON in the amount of$250.00.

       Violation 3.   On June 1, 2014, BRYAN ROWES violated the PROTECfiVE ORDER
                      by not making the court ordered installment payment to the attorney of
                      MARY TILLOTSON in the amount of$250.00.

       Violation 4.   On July 1, 2014, BRYAN ROWES violated the PROTECTIVE ORDER
                      by not making the court ordered installment payment to the attorney of
                      MARY TILLOTSON in the amount of$250.00

       Violation 5.   On August 1, 2014 BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 6.   On September 1, 2014 BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 7.   On October I, 2014, BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 8.   On November 1, 2014, BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney ofMARY TILLOTSON in the amount of$250.00.

       Violation 9.   On December 1, 2014, BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 10. On January 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 11. On February 1, 201, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 12. On March 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.


MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.4
       Violation 13. On April 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 14. On May 1, 2015, BRYAN ROWES violated the PROTECJ'IVE ORDER
                     by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of $250.00.

       Violation 15. On June 1, 2015, BRYAN ROWES violated the PROTECTIVE ORDER
                     by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of$250.00.

       Violation 16. On July 1, 2015, BRYAN ROWES violated the PROTECTIVE ORDER
                     by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of$250.00.

       Violation 17. On August 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 18. On September 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 19. On October 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 20. On March 5, 2015, BRYAN ROWBS violated the PROTECJ'IVE
                     ORDER, by going to MARY TILLOTSON's place of employment
                     located at Children's Medical Hospital.

       Violation21. On March 28, 2015, BRYAN ROWES violated the PROTECTIVE
                    ORDER. by communicating with MARY TILLOTSON directly when he
                    sent her threatening or harassing correspondence by email stating he went
                    to her place of employment on two separate occasions after the
                    PROTECJ'IVE ORDER was granted.

       Violation 22. On or about September 25, 2015, BRYAN ROWES violated the
                     PROTECTIVE ORDER. by communicating with MARY TILLOTSON
                     directly when he sent her threatening or harassing correspondence to
                     MARY TILLOTSON's residence after the PROTECTIVE ORDER was
                     granted.


MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.S
       Movant MARY TILLOTSON was the Applicant/Petitioner and BRYAN ROWES was
the Respondent in the above-referenced proceeding.

                                             VID.
                                          REQUESTS

      (a) Movant requests that Respondent be held in contempt. /ailed, and flned tor each of
the relllllining violations detailed above.

       (b) Movant believes, based on the conduct of Respondent, that Respondent will continue
to fail to comglv with the orders set forth above. Movant requests that Respondent be held in
contempt, jailed, and tined for each failure to comply with the orders of the Court from the date
of this filing to the date of the hearing on this motion.

      (c) Movant, MARY TILLOTSON, requests that, if the Court finds that any part of the
order sought to be enforced is not specific enough to be enforced by contempt, the Court enter a
clarifying order more clearly specifYing the duties imposed on Respondent and giving
Respondent a reasonable time within which to comply.

      (d) Movant, MARY TILLOTSON, requests that the Court find that since the last hearing
BRYAN ROWES has engaged in an "incident" negating the parties' agreement, and subsequent
order of the Court, that BRYAN ROWES's possession of the children be restored pursuant to the
prior order dated March 6, 2012.

     (e) Movant, MARY TILLOTSON, requests that BRYAN ROWES provide proof of
counseling compliance as a condition precedent for all periods of possession to be exercised.

                                               IX.
                            ATTORNEY'S FEES AND EXPENSES

      It was necessary for Movant to secure the services ofNACE & MOTLEY, L.L.P., lawyers
duly licensed and practicing in the State of Texas, to preserve, protect and defend Movant's
rights and the children. Respondent BRYAN ROWES should be ordered to pay reasonable
attorneys' fees, expenses, and costs, and a judgment should be rendered in favor of the attorney
and against Respondent; or, in the alternative, reasonable attorneys' fees, expenses, and costs
should be taxed as costs and should be ordered paid directly to the undersigned attorney, who
may enforce the order in the attorney's own name.

       Movant requests postjudgment interest as allowed by law.




MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIYE ORDER
Pg.6
                                            PRAYER

      Movant prays that the Court grant its Motion for Enforcement and, specifically, that
Respondent be held in contempt and punished as requested, that a judgment be granted for
attorney's fees, and costs or order a bond or security, that the Court clarify any part of its prior
order found not specific enough to be enforced by contempt, for attorney's fees, expenses, costs,
and interest, and for all further relief authorized by law.

                                             Respectfully submitted,

                                             NACE & MOTLEY, L.L.P.
                                             100 Crescent Court
                                             7th Floor
                                             Dallas, Texas 75201
                                             Tel: (214) 4598289
                                             Fax: (214) 2424333

                                              By:/s/ Bradford Nace
                                                 State Bar No. 24007726
                                                 bnace@nacemotley.com
                                                 Attorney for Movant
                                                 MARY TILLOTSON

                                 CERTIFICATE OF SERVICE

        In addition to serving BRYAN ROWES with service of process, the undersigned certifies
that the foregoing docwnent will be served on his counsel of record, PAULA BENNEIT, in
accordance with the Texas Rules of Civil Procedure.

                                              Is/ Bradford Nace




MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg. 7
'loa ZltUltl                                                                             Nl·U        • ••'- p.   a or u




                                                   N0.09-18l37

         IN TJm INTERBST 011'                             § JN Till DISTRICT COURT
                                                          I
                                                          I 256'1'11 JUDICIAL DISTRICI'
                                                          §
                                                          I
                                                          I
         MINOR CHILDREN                                   §' DAJ..LAS COUNTY, T&XAS
                                           . PROT8C71fiE ORDBR

                                                  • 2014, tho Court beanl tho ApplfoatiOD ofMARY

         '11l..UJ'I'SON for a Proteotivo Order.


                Applicant. MAR f TIUOTSON,IJI{IeiJ'ed In pmoD and throqb attomey ofrecord,
        JRm>BRICK S. ADAMS, JR., and IIUIOUD08d ready.

                R.elpcmdent, BRYANROWI!S, appeared in pcrsoD aud IDD01IIlCed ready,

        ltll'fldktlon

                Tbo Co\11, after eicuntning the record IIOd hearing lbc ovi~ and argument or counse~

        ftnda that all neoessary prcrcquislta oftbo law have beca aa1lrftod aod dlat tbla Court hu

        Jurbdiction over the parties aod subject matter ofchis cue.


                The Court fin& lhal BRYAN ROWKS hu qaaed iD conduct violalivo of Texas Penal

        Code Sectlon 42.on. The Court finds that the foUowing proteotlvc orden are for the safety and
        we1taro a11Clln the besllntcrest of Applicant acd arc ~ tor !he protecdon of Applicant.

        •Prgl!dfd P.non"

               In thla'OI'der, IIJ>roteoled Person11 meana ApplioaDt



                                                                                                      Pq,J
to• Zl41Sli1Dl                                                                           t-ll·U   l•tl• p.   s   ef U




                  rr IS ORDBRBD Chat Respondetlt, BRYAN ROWBS, is:
                      Prohibited tom commluina famllyvloleaoe,as deaDecl by section 71.004 of the Texas
          Family Coda.

                      PlohlbJted ftom communlcatlna dlroctly with MARY riLLOTSON in albreateoing

          or haruaing manner.
                  Ptohfbitecl ftom ~oa1fns a threat throusb any penon to M.Ull' TILLOTSON

                  On a fiDdioa ofsood cause. prohibited fioom OOUIIJWDicatiD& In 8ll)' nwmcr with MARY

           TILLOTSON excopt tbrouab Respondent's a11omey or a penon appointed by tho Court, CDCccpl
           Our Famfiy Wizard related to the cb1ldren.

                  PloblbbDd tom aoll!l to or near, or wttbln 500 feet ot: any location whereMJCRY

           TILLOTSON 18 known by ~t. BRYAN RO'WBS to bo and from remainlna withlD SOO
          feet after Respondeat. BRYAN ROWBS bocom01 ~ofMARY 11LLOTSON prcacnco.

                 Prohibited fi'om soing to or near MARY TILLOTSON• employment lddreael or where

          MARYm.LOTSON normally raidea

                 Prohibited tom po11C811na a firearm oz ammualtJoo unloa IWpondont, BR1AN

          ROWBS is a J>08CC' officer, as dofinod by seodon 1.07 of lho Texas Penal Cod&, actively onpaed

          in employment as a awom,1\ill-timo paJd omp)oyeo of a 81atc agency or political subdivision.
                 Rclponcic:nh liceose to carry a concealed handpn iaucd UDder subcbaptct H, chaptor

          41 I, oflhe Texas Oovernmellt Codo Ia auspooded.

          dttpmntFw

                 The Courtfiuds that BRYAN ROJI'ES should be usessed Five 1'lloumnd Do/b-1 and No

          Cnit (SS.OOO.OO) as attomets fees for the services ofFRJIDiiRICX. S. ADAMS. JR. rr rs
Ta1 214653610]                                      Froa1 Callllle laderson                    4-17-14   8149aa p. 10 of 19




          ORDBRBD that FRBDBRICK S. ADAMS, JR. Ia awarded judgment of Five Thouscmd Dollm·s

          and No Cents ($5,000.00) for legal sorvicesrendered wilhpostjudgment interest thereon. The
          judgment, for which let execrution issue, is awarded pnstBRYAN'JlOWES, which ls to be
          paid $250.00 per month beginning May 1, 2014 and each month thereafter wtll tbe Judgment
          and all Interest is paid in accordance with Bxhiblt "A" hereof which is incorporated hmln at
          2001 BryanSireet, Suite 1800, Dallas, Texas 7S201.

          Feea: Cluugea. 1111d be1uea
                   IT IS ORDBRBD that BRYAN ROWESshall pay the $16 protective order fee. the
          standard fee for cost ofscrvicc of this older, the costs of court, and all other fees, charges, or

          expenses inowred in connection with this order.

          lT IS THRRBPORB ORDERED that Respondent. BRYAN ROWBS shall pay Sixt1en Dolled's
          and No Cents ($16.00) to the clerk of this Court on or before May J, 2014 at Dallas County
          Courthous~ 600 Commerce Street, Dallas, Texas 75202, by cash, cashier's check, or money

          order.


          ReUefNol Gmnted

                   IT IS ORDERED that all relief requested in tho Appllcatfon for Protective Order but not

          wcpressly granted is denied.
          Order Forwarded
                   A copy ofthis order, along with the information provided by Applicant's attorney that is

          required under section 411.042(b)(6) of the Texas Government Code, shall be forwarded by the

          clerk of this Coun to the ohief of pollee of the municipality of Dallas, Texas.

          Bffectlw Period

                   This onlcr shall continue In fUll force and e!feot until April 10, 2016.




                               '
To1 Z146Sl61DJ                          Fro111 C111111le Allllersoa   Hl-14   1•49u    p, 11 of 19




           Wnrnlngt:

                 . A PBRSON WHO VIOLATES TinS ORDBRMAYBBPUNISHBD FOR CONTBMPT
          OF COURT BY A P1NB OF AS MUCH AS SSOO OR BY CONPINEMBNT 1N JAJI. FOR AS

          LONG AS SIX MONTHS, OR BOTH.
                   NO PBRSON, INCLUDING APBRSON WHO IS PR.OTBCTBD BY THIS ORD~
          MAY OlVB PERMISSION TO ANYONE TO JGNORB OR VIOLATB ANY PROVISION OF
          THIS ORDER. DURINO 111B TlMB IN WHICH THIS ORDBR IS VALID, EVERY
          PROVISION OF TIDS ORDER IS IN FULL FORCE AND EFFECT UNLESS A COURT
          CHANOBS THB ORDER..

                  IT IS UNLAWFUL FOR ANY PBRSON, OTHER THAN APBACB OFFICER, AS
          DBPJNBD BY SECTION 1.07, PENAL CODB, ACTIVBLYRNOAOED 1N EMPLOYMENT
          A..c; A SWORN, FULL-TIMB PAID BMPLOYBB OP ASTATB AGENCY OR POLITICAL
          SUDDMSION, WHO IS SUBJECT TO A PROTBCTIVB ORDER TO POSSESS A

          FIREARM OR AMMUNITION.
                  A VIOLATION OF 'CHlS ORDER BY COMMISSION OF AN ACT PROHJBJTBD BY
          THB ORDER MAY BE PUNISHABLE BY A PlNB OF AS MUCH AS $4,000 OR BY
          CONFJNBMBNT 1N JAIL FOR AS LONG AS ONB YEAR. OR B01H. AN Ar:fTIIAT
          RBSULTS IN FAMILY VIOLENCE MAY BB PROSRCUTED AS A SEPI\,RATE
          MISDEMEANOR OR FELONY OFFBNSB. IF niB ACT IS PROSBCUTBD AS A
          SBPARATB PELONY OPFBNSR, IT IS PUNISHABLE 'BY C~NFINEMl!NT IN PRISON
          POR AT LEAS'!' TWO YEARS.

                  IT IS UNLAWPUL FOR ANY PERSON WHO IS SUBJECT TO A PROTBCTJVE
          OR.DBR TO POSSESS A FIRBARM OR AMMUNITION. POSSESSION OF A FIRBARM


         Pr~teclll'l Otdlf                                                    Ptrf14
  .
Toa Zlt65J61DJ                           Froaa Connie Andeaon             4-17-lt   8a49a:a p. 12 of 19




           OR AMMUNlTION, AS DBFJNBD IN 18 U.S.C. § 921, WHILB THIS PROTECTIVE ORDER

           IS IN BFPBCT MAY BB A FELONYUNDBR FEDBRAL LAW PNISHABLB BY UP TO TBN
           YEARS IN PRISON, A $250,000 PINB, OR BOrn.

                 PURSUANT TO 18 U.S.C. § 92S(a)(l), THB RBSTRICI10NS ON POSSESSION OP

          PIR.BARMS OR AMMUNITION FOUND AT t 8 U.S.C. § 922(g)(8), AND IMPOSBD BY

          THIS PROTBCTIVB ORDER, DO NOT APPLY TO PIRBARMS OR AMMUNmON
          ISSUED BY niB UNITED STATBS OR ANYDBPARTMBNTOR AOBNCYTHBRBOF OR

          ANY STATB OR ANY DBPARTMEN'f, AOBNCY, OR POLITICAL SUBDMSJON

          THBRBOF, WHICH RBSPONDBNT POSSBSSP..CJ IN CONNBt.'TION WI'ffi THB
          DISCHAROB OP OFFICIAL OOVBR.NMBNT DliTIBS. rnB POSSESSION OF

          PRIVATBLY OWNED FIREARMS AND AMMUNITION, HOWRVBR, REMAINS

          UNLAWFUL AND VIOLATBS THE TIIBRMS Oll TillS PROTECTIVE ORDER.
                 IT IS UNLAWFUL FOR ANY PBRSON WHO JS SUBJECT TO A PROTBc:I'IVB

          ORDBR. TO KNO}VJNClLY PURCHASE, RENT, LBASB, OR RECEIVE AS A LOAN OR

          GIFT PROM ANOTHER, A HANDGUN FOR THB DURATION OF TIUS ORDER.
                 nrrBRSTATB VIOLATION OP TillS PRO'l'BCTlVE ORDER MAY SUBJECT

          RBSPONDBNTTO FEDERAL CRIMINAL PBNALTJBS. '11118 PROTBCTIVB ORDER IS

          BNFORCBABLB IN ALL FIFTY STA'fBS, mB DISTRJCT OF COLUMBIA, TRmAL

          LANDS, AND U.S. TBRRJTORJBS.
                 SIONBD on   APR 1 '12014


                                               JUDGE PRESIDING



          ProtectiN Ordn                                                            ,,,,s
                                                                        Hl-14   I•Cta p. ll of It




lnfontatllJnGbolll Raponrknl wAid Law~ Ojlctn:

Name: BRYAN WILLIAM ROWES
Hoene address!
Home tolephoac number: ~ I (

Work addrelr. NODe
Walk tdcphono ruunbcr: Nolle

0111 orblrth:

Color of eyea:   ~ ~ l)w N
eotororhalr: B r f1rC.        ~
lfelgbt:   5     I   ~   II


Welaht     /'5'0
Sec:   MaJ~


Race: Caacaalaa                          tr.boy~ fer+~~
PeriOIII1 Delcliptors: _5c:       , k.
Soolal Security number.

Driver's license or ldentificalioo number and ~ssuiDg 1tate:   Ti: D~




                                                                           ..




                                                                                ,.,
    •.




                                     No. DF-09-18237

IN THE INTEREST OF                             §"        INTHE2561h
                                               §
               AND                             §        JUDICIAL DISTRICT COURT
                                               §
CHILDREN                                       §         DALLASCOUNTY,TEXAS

ORDER HOLDING DRYAN ROWES IN CONTEMPT FOR VIOLATION OF APRIL 11.
   2014 PROTECTIVE ORDER, AND FOR COMMITMENT TO COUNTY JAIL

        On this day, the Court heard Movant's Motion for Enforcement of April 11, 2014
Protective Order.

                                         APPEARANCES

       Movant, KATY TILLOTSON, appeared in person and through attorney of record,
BRADFORD NACE, and announced ready for trial. BRYAN ROWES appeared through
attorney of record, PAULA BENNETI, and announced ready for trial.

                                    JURISDICfiON & JURY

         The Court, after examining the record and the evidence and argument of counsel, finds
that it has jurisdiction over the subject matter and the parties in this case. All persons entitled to
citation were properly cited. A jury was waived, and all questions of fact and of law were
submitted to the Court.

                                             RECORD

        The record of testimony was duly reported by the court reporter for the 256111 Judicial
District Court.

                                            FINDINGS

                                                    in Cause No. DF-09-18237, styled "In the Interest
                                                                    Children,n in the 2561h Judicial
                                                                 was entered in this Court that stated


               "Orders

               "IT IS ORDERED that Respondent, BRYAN ROWES, is:

               "Prohibited rrom communicating directly with MARY TILLOTSON In a ·
               threatening or harassing manner.
ORDER HOLPING BRYAN ROWES IN CONTEMPT FOR VIOLATION OF APRIL 11. 2014
PROTECTIVE ORQER. AND FOR COMMITMENT TO CQUNTY JAIL
Pg. 1
        ·-


                    "On a finding of good cause, prohibited from communicating in any
                    manner with MARY TILLOTSON, except through Respondent's attorney
                    or a person appointed by a Court, except Our Family Wizard related to lhe
                    children.
                                                 • or within 500 feet of, any location where
                    "Prohibited from going to or near,
                    MARV TILLOTSON is known by Respondent, BRVAN ROWES, to be and
                    from remaining within 500 feet after Respondeat, BRVAN ROWES
                    becomes aware of MARY TILLOTSON's presence.

                    "Prohibited fiom going to or near MARY TILLOTSON's employment
                    addresses or where MARY TILLOTSON nonnally resides             at-
                    "Effective Period

                    "This Order shall continue in full force and effect until April 10, 2016."

     That following the entry ofthe APRIL II, 2014 PROTECTIVE ORDER. Respondent
BRYAN ROWES violated said PROTECTIVE ORDER as set forth herein.

    The above provisions are found on pages two (2) through three (3) in the PROTECTIVE
ORDER.                                                                         -

             The Court granted a directed verdict on the following violations:

             Violation 20. On. March S, 2015, BRYAN ROWES violated the PROTECTIVE
                           ORDER, by going to MARY TILLOTSON's place of employment
                           located at Children's Medical Hospital.

             Violation 22. On or about September 25, 2015, BRYAN ROWES violated the
                           PROTECTIVE ORDER. by communicating with MARY TILLOTSON
                           directly when he sent her threatening or harassing correspondence to
                           MARY TILLOTSON's residence after the PROTECTIVE ORDER was
                           granted.

       The Court proceeded forward with regard to violations 1 & 21 and in accordance
therewith made the following findings: that Respondent BRYAN ROWES has. violated the
APRIL 11, 2014 PROTECTIVE ORDER as follows:

                   CONTEMPT FINDINGS AND FINDINGS ON ARREARAGES

    The Court finds that BRYAN ROWES has violated the APRIL 11,2014 PROTECTIVE
ORDER and is therefore in CIVIUCRIMINAL CONTEMPT. More particularly, BRYAN

ORQER HOLQING BRYAN ROWES IN CONTEMPT FOR VIOLATION OF APRIL II. 2014
PROTECTIVE ORQER. AND FOR COMMITMENT TO COUNTY JAIL
Pg. 2
        ·-


ROWES has committed separate violations of the order described in the PROTECTIVE
ORDER as follows:

             Violation 1.   On May 28 2014, at 8:30A.M., BRYAN ROWES violated the
                            PROTECTIVE ORDER, by going within 500 feet of a location where
                            MARY TILLOTSON was known to be by Respondent, BRYAN ROWES,
                            specifically an elevator bank at the court house. There, BRYAN ROWES
                            made eye contact with MARY TILLOTSON, glared at her menacingly and
                            stood next to her. As MARY TILLOTSON retreated, she told him he was
                            in violation of the PROTECTIVE ORDER. BRYAN ROWES smirked
                            and got on the elevator nevertheless, where she was still standing.
                            Following, security saw MARY TILLOTSON visibly shaken and crying
                            and escorted her downstairs to meet her then attorney. Following, BRYAN
                            ROWES deliberately walked past MARY TILLOTSON twice while she
                            was in front of the courtroom glaring at her as he previously had.

             Violation 21. On March 28, 2015, BRYAN ROWES violated the PROTECTIVE
                           ORDER, by communicating with MARY TILLOTSON directly when he
                           sent her threatening or harassing correspondence by email stating he went
                           to her place of employment on two separate occasions after the
                           PROTECTIVE ORDER was granted.

    The Court finds that Respondent BRYAN ROWES violated the PROTECTIVE
ORDER as set forth herein and on the dates as set out above and that Respondent BRYAN
ROWES is guilty of a separate act of contempt for each such separate violation.

             The Court denies attorney's fees in this case.

                                            RELIEF GRANTED

      IT IS ADJUDGED that Respondent, BRYAN ROWES, is in contempt for violations I &
21 enumerated above.

                                    CIVIUCRIMINAL CONTEMPT

       IT IS ORDERED that punishment for violations 1 & 21 enumerated above is assessed at
a fine of five hundred dollars ($500.00) to be paid to Dallas County Child Support Office
located at 600 Commerce Street, Dallas, Texas 75202 within ninety (90) days of the date of this
judgment and confinement in the county jail of Dallas County, Texas, for a period of thirty (30)
days.

       IT IS THEREFORE ORDERED that Respondent BRYAN ROWES is committed to the
county jail of Dallas County, Texas, for a period of thirty (30) days.

ORDER HOLDING BRYAN ROWES IN CONTEMPT FOR VIOLATION OF APRIL II. 2014
PROTECTIVE ORDER. AND FOR COMMITMENT TO COUNTY JAIL
Pg. 3
    ..       ...


      IT IS FURTHER ORDERED that Respondent BRYAN ROWES not be given good
conduct time credit for time spent in the county jail.

                                    ISSUANCE OF PROCESS

        IT IS ORDERED that all writs and other process necessary for enforcement of this order
be issued.

                                    RELIEF NOT GRANTED

         All relief requested and not expressly granted is denied.
                             DEC102015
SIGNED on _ _ _ _ _ _ _ _ _ _ __




                                                ruDGE




ORDER HOLDING BRYAN ROWES IN CONTEMPT FOR VIOLATION OF APRIL II. 2014
PROTECTIVE ORDER. AND FOR COMMITMENT TO COUNTY JAIL
Pg.4
                                     No. DF-09-18237

IN THE INTEREST OF                             §        IN THE 2561b
                                               §
               AND                             §        JUDICIAL DISTRICT COURT
                                               §
CHILDREN                                       §        DALLAS COUNTY, TEXAS

 AMENDED ORDER HOLDING BRYAN ROWES IN CONTEMPT FOR VIOLATION
            OF APRIL 17.2014 PROTECTIVE ORDER, AND
               FOR COMMITMENT TO COUNTY JAIL

       On this day, the Court heard Movant's Motion for Enforcement of April 17, 2014
Protective Order.

                                         APPEARANCES

      Movant, KATY TILLOTSON, appeared in person and through attorney of record,
BRADFORD NACE, and announced ready for trial. BRYAN ROWES appeared through
attomey of record, PAULA BENNETI, and announced ready for trial.

                                    JURISDICTION & JURY

         The Court, after examining the record and the evidence and argument of counsel, finds
that it has jurisdiction over the subject matter and the parties in this case. All persons entitled to
citation were properly cited. A jury was waived, and all questions of fact and of law were
submitted to the Court.

                                             RECORD

        The record of testimony was duly reported by the court reporter for the 256th Judicial
District Court.

                                            FINDINGS

                                                   in Cause No. DF-09-18237, styled "ln the Interest
of                                                                 Children," in the 256dl Judicial
District                                                        was entered in this Court that stated
in relevant part as follows:

               "Orders
               "IT IS ORDERED that Responden4 BRYAN ROWES, Is:

            "Prohibited from c:ommunleatlng directly with MARY TILLOTSON in a ·
AMENDED ORDER HOLDING BRYAN ROWES IN CONTEMPT FOR VIOLATION OF APRIL 17.2014
PROTECTIVE ORPER. AND FOR COMMITMENT TO COUNTY JAIL
Pg. I
               threatening or harassing manner.

               "On a finding of good cause, prohibited from communicating in any
               manner with MARY TILLOTSON, except through Respondent's attomey
               or a penon appointed by a Court, except Our Family Wizard related to the
               children.

               "Prohibited from going to or near, or within 500 feet or, any locatlon where
               MARY TILLOTSON is known by Respondent, DRYAN ROWES, to be and
               from remaining within 500 feet after Respondent, DRY AN ROWES
               becomes aware of MARY TILLOTSON's presence.

               "Prohibited fiom going to or near MARY TILLOTSON's
               addresses or where MARY TILLOTSON nonnally resides at




               "Effective Period

               "This Order shall continue in full force and effect until April I 0, 20 16."

     That following the entry of the APRIL 17, 2014 PROTECTIVE ORDER, Respondent
BRYAN ROWES violated said PROTECTIVE ORDER as set forth herein.

    The above provisions are found on pages two (2) through three (3) in the PROTECfiVE
ORDER.

        The Court granted a directed verdict on the following violations:

        Violation 20. On March 5, 2015, BRYAN ROWES violated the PROTECfiVE
                      ORDER, by going to MARY TILLOTSON's place of employment
                      located at Children's Medical Hospital.

        Violation 22. On or about September 25, 2015, BRYAN ROWES violated the
                      PROTECTIVE ORDER. by communicating with MARY TILLOTSON
                      directly when he sent her threatening or harassing correspondence to
                      MARY TILLOTSON's residence after the PROTECTIVE ORDER was
                      granted.

       The Court proceeded forward with regard to violations 1 & 21 and in accordance
therewith made the following findings; that Respondent BRYAN ROWES has· violated the
APRIL 17, 2014 PROTECTIVE ORDER as follows;




AMENDED ORDER HOLDING BRYAN ROWES IN CONTEMPT FOR VIOLATION OF APRIL 17.2014
PRQTECTIVE ORQER. AND FOR COMMITMENT TO COUNTY JAIL                 ·
Pg. 2
              CONTEMPT FINDINGS AND FINDINGS ON ARREARAGES ·

    The Court finds that BRYAN ROWES has violated the APRIL 17,2014 PROTECTIVE
ORDER and is therefore in CIVIL/CRIMINAL CONTEMPT. More particularly, BRYAN
ROWES has committed separate violations of the order described in the PROTECTIVE
ORDER as follows:

       Violation 1.   On May 28 2014, at 8:30A.M., BRYAN ROWES violated the
                      PROTECTIVE ORDER, by going within 500 feet of a location where
                      MARY TILLOTSON was known to be by Respondent, BRYAN ROWES,
                      specifically an elevator bank at the court house. There, BRYAN ROWES
                      made eye contact with MARY TILLOTSON, glared at her menacingly and
                      stood next to her. As MARY TILLOTSON retreated, she told him he was
                      in violation of the PROTECTIVE ORDER. BRYAN ROWES smirked
                      and got on the elevator nevertheless, where she was still standing.
                      Following, security saw MARY TILLOTSON visibly shak~n and crying
                      and escorted her downstairs to meet her then attorney. Following, BRYAN
                      ROWES deliberately walked past MARY TILLOTSON twice while she
                      was in front of the courtroom glaring at her as he previously had.

       Violation 21. On March 28, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER, by communicating with MARY TILLOTSON directly when he
                     sent her threatening or harassing correspondence by email stating he went
                     to her place of employment on two separate occasions after the
                     PROTECTIVE ORDER was granted.

    The Court finds that Respondent BRYAN ROWES violated the PROTECTIVE
ORDER as set forth herein and on the dates as set out above and that Respondent BRYAN
ROWES is guilty of a separate act of contempt for each such separate violation.

       The Court denies attorney's fees in this case.

                                      RELIEF GRANTED

      IT IS ADJUDGED that Respondent, BRYAN ROWES, is in contempt for violations 1 &
21 enumerated above.

                              CIVIL/CRIMINAL CONTEMPT

        IT IS ORDERED that punishment for violations 1 & 21 enumerated above 1s assessed at
a fine of five hundred dollars ($500.00) to be paid to Dallas County Child Support Office
located at 600 Commerce Street, Dallas, Texas 75202 within ninety (90) days of the date of this
judgment and confinement in the county jail of Dallas County, Texas, for a period of thirty (30)
days.
AMENDED ORDER HOLDING BRYAN ROWES IN CONTEMPT FOR VIOLATION OF APRIL 17. 2014
PROTECTIVE ORDER. AND FOR COMMITMENT TO COUNTY JAIL
Pg. 3
       IT IS THEREFORE ORDERED that Respondent BRYAN ROWES is committed to the
county jail of Dallas County, Texas, for a period of thirty (30) days.

      IT IS FURTHER ORDERED that Respondent BRYAN ROWES not be given good
conduct time credit for time spent in the county jail.

                                                ISSUANCE OF PROCESS

        IT IS ORDERED that all writs and other process necessary for enforcement of this order
be issued.

                                                RELIEF NOT GRANTED

          All relief requested and not expressly granted is denied.

SIGNED on _ _____:D::.:E=-=C___,!1:.......;0!!...,;Z:..:.0..:..:.15_ _ _ _,




                                                                JUDGE PRESIDING




AMENDED ORQER HOLDING BRYAN ROWES IN CONTEMPT FOR VIOLATION OF APRIL 17.2014
PROTECTIVE ORDER. AND FOR COMMITMENT TO COUNTY JAIL
Pg.4
ATTACHMENT AND COMMITMENT IN CONTEMPT                                                                   Form 294-D/1 0-86

CAUSE NO. DF-09-18237                                      SERVICE OfFICER:                        BAILIFF
                  STYLE                                    Clerk's fees                            $8.00
                                                           Officer's fees co llected               $150.00
               IN THEINTEREST OF                           Officer's fees not collected            $
                 J[ 5 fJJ]% ET AL                          Costs not compiiecl with                $
                    CHILDREN                               Affidavit Inabi lity to Pay              $

                                      THE STATE OF TEXAS
TO ANY SHERIFF OR ANY CONSTA BLE Of T HE STATE Of TEXAS_ _ _ _ _ _GREETIN GS:
         WHEREAS, it appearing that in the case ofKATY TILLOTSON, Pet itioner. and BRYAN ROWES,
Respondent. NO. DF-09-18237 , pending in the 256TH DISTRICT COURT in and for Dallas County. Texas. that
BRYAN ROWES, has been adjudged in contempt of' thi s court fo r failu re to obey an order heretofore entered herein.
as the same appears of record in Vol. 7844, Page 529, of' the Minutes of said Court.
         NOW. therefore, in obed ience to an order or this Court made and entered on the 17th day of April, 2014 as
shown on the Minutes of said Court.
YOU ARE HEREBY COMMANDED to take BRYAN ROWES into your custody and to commi t said person to the
jail of your county. In accordance with the ceni tied copy of the Court's Order which is attached hereto and marked
Exhibit "A" and incorporated herein by reference, you wi ll safely keep said person until the fi ne of $500.00 (PAID
WITHIN 90 DAYS OF THIS .JUDGEMENT)assessed in said order is paid and until the imprisonment of 30 DAYS
days/months have been discharged. You will further safely keep said person unti1 he has compli ed with any and all
coercive requirements of said order until said person is othcr·wise legall y discharged.
         HEREfN FAIL NOT, but due return make of thi s writ withi n ninety clays from the date hereof, showi ng how
         you have executed same.
         WITNESS: FELICIA PITRE, Clerk of the District Courts, Dallas County, Texas.
         GIVEN LIN DER MY HAND AN D SEAL OF SAID COURT, at office in the City of Dallas,
         ON THIS THE lOTH DAY OF DECEMBER, 2015.

Lssued at request of:                                      AT'J'EST:       FELICIA PITRE
BRADFORD NACE                                              Clerk of' the District Courts
NACE & MOTLEY LLP                                          ::lias County,~f--
                                                                                                                          , Deputy
                                                                            CARMEN MOORER




                                                        OFfiCER'S RETURN
Cam>-t,.o hand on the ~ 1..> \ 1.\ clay of fJ         ~ ~77 J                               Deputy

                                                                        Fees .......... .................................... $   \5g ~
                                                                 1




                            REPORTER'S RECORD
1




                              TRIAL COURT
2




                        Cause No. 09-18237-Z
3




4
     IN THE MATTER OF THE          * IN THE DISTRICT COURT
     MARRIAGE OF                   *
5
     MARY TILLOTSON                * DALLAS COUNTY, TEXAS
     AND                           *
6
     BRYAN ROWES                   * 256TH JUDICIAL DISTRICT
7




8




9




10




1




12




13




14




15
                  * * * MOTION FOR CONTEMPT * * *
16




17




18




19




         On the 10th day of December, 2015, the testimony of
20




     said witnesses came on to be heard in the presence of a
21




     Judge, in the above-entitled and -numbered cause, and the
2




     following rulings were made by the Honorable David
23




     Lopez, Judge of the 256th Judicial District Court, held in
24




     Dallas, Dallas County, Texas:
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                2




                       A P P E A R A N C E S
1




     MR. BRADFORD NACE
2
     Attorney @ Law
     SBOT NO. 24007726
3
     100 Crescent Court, Fl 7
     Dallas, Texas 75201
4
     Office No. 214-459-8289
     Fax No.     214-242-4333
5
         COUNSEL for MARY TILLOTSON
6
     MS. PAULA BENNETT
     Attorney @ Law
7
     SBOT NO. 24064824
     5950 Sherry Lane
8
     Suite 800
     Dallas, Texas 75225
9
     Office No. 214-273-2400
     Fax No.     214-273-2470
10
          COUNSEL for BRYAN ROWES
1




                               * * *
12




13




14




15




16




17




18




19




20




21




2




23




24




25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                 3




                             I N D E X
1




     Proceedings * * * * * * * * * * * * * * * * * * * *        5
2




     WITNESSES:
3
        MARY TILLOTSON
           Direct Examination
4
              By Mr. Nace* * * *   * * * * * * * * * * * * *    7
           Cross-Examination
5
              By Ms. Bennett * *   * * * * * * * * * * * * *    23
           Redirect Examination
6
              By Mr. Nace* * * *   * * * * * * * * * * * * *    34
           Recross-Examination
7
              By Ms. Bennett * *   * * * * * * * * * * * * *    35
8
       BRAD NACE
          Direct Examination
9
             By Mr. Nace* * * * * * * * * * * * * * * * *       37
          Cross-Examination
10
             By Ms. Bennett * * * * * * * * * * * * * * *       37
1
     Motion for Directed Verdict
        By Ms. Bennett * * * * * * * * * * * * * * * * * *      39
12




     Judge's Ruling on Direct Verdict* * * * * * * * * * *      41
13




       BRYAN ROWES
14
          Direct Examination
             By Ms. Bennett * * * * * * * * * * * * * * *       41
15
          Cross-Examination
             By Mr. Nace* * * * * * * * * * * * * * * * *       46
16




       PAULA BENNETT
17
          Direct Examination
             By Ms. Bennett * * * * * * * * * * * * * * *       49
18




     Judge's Ruling * * * * * * * * * * * * * * * * * * *       51
19




     Reporter's Certification * * * * * * * * * * * * * *       52
20




                               * * *
21




2




23




24




25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                    4




                      E X H I B I T   I N D E X
1
     PETITIONER'S
     EXHIBIT    DESCRIPTION         MARKED   OFFERED     ADMITTED
2




       1       Motion for PO               9      9             9
3




       2       Email from Our
4
               Family Wizard 3/28/15 12           13        13
5
       4       Email from Our
               Family Wizard 9/25/15 17           18        18
6




       5       Copy of Ltr sent to
7
               Southlake Address       18         18        19
8
       6       Email from Our
               Family Wizard 3/30/15 21           21        21
9




       8        Email from Our
10
                Family Wizard 3/28/15
                Not disclosed          46         46        47
1
     RESPONDENT'S
     EXHIBIT    DESCRIPTION         MARKED     OFFERED   ADMITTED
12




       1       All Our Family Wizard
13
               Communication         44           45        45
14
       2       P. Bennett's Fees       50         50        51
15
       3       P. Bennett's CV         50         n/a       n/a
16
                               * * * * *
17




18




19




20




21




2




23




24




25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                 5




                       P R O C E E D I N G S
1




                  THE COURT: All right. This is Cause Number
2




     09-18237. The Court's had an off the record regarding the
3




     motion for enforcement that is currently pending in this
4




     case and the attorney for the mother has indicated a
5




     nonsuit for Violations 2 through 19. The Respondent has
6




     objected to nonsuit.
7




             The Court is going to -- Anything else you want to
8




     say on that issue before I -- the Court is going to
9




     overrule that objection. And therefore proceeding on
10




     Violations 1, 20, 21, and 22.
1




                  MS. BENNETT: Could we still present evidence
12




     with respect to Violations 2 through 19, the attorney's
13




     fees issues since we had to prepare and all the way up to
14




     this point we've not been notified 2 through 19 would be
15




     nonsuited?
16




                  THE COURT: Let me ask you this: How much
17




     time are you going to need on -- I mean you've got
18




     essentially four violations here.
19




                  MS. BENNETT: Half an hour a side for me.
20




     I'll go as quick as I can.
21




                  THE COURT: And you, Counsel?
2




                  MR. NACE: We can probably do this in twenty
23




     minutes for our side, Judge.
24




                  THE COURT: Twenty minutes a side is the best
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   6




     I got. I got another case I got to hear after this.
1




                     MS. BENNETT: Thank you, Your Honor.
2




                     MR. NACE: May I keep my phone out so I have
3




     my timer on?
4




                     THE COURT: Yes, certainly. I'm going to do
5




     the same.
6




                     MR. NACE: Would Your Honor like us here at
7




     counsel table or at the bench?
8




                     THE COURT: Doesn't matter to me. But I will
9




     tell you the Court -- I do have contempts in very short
10




     time --
1




                     MR. NACE: May we approach the bench, Your
12




     Honor?
13




                     THE COURT: Sure. Okay. You may proceed.
14




                     MR. NACE: Thank you, Your Honor. Please
15




     state your full name for the record?
16




                     MS. TILLOTSON: Mary Catherine Tillotson.
17




                     THE COURT: I'm sorry, did I swear everybody
18




     in?
19




                     MR. NACE: No.
20




                     MS. BENNETT: No.
21




                     THE COURT: My fault. Can you -- if you're
2




     going to testify, please raise your right hand.
23




                          (Whereupon witness was sworn).
24




                     MR. NACE: Your Honor, I'm noticing that the
25




                        GLENDA E. FINKLEY, CSR 3274
           OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                                214-653-6452
                                                                   7




Respondent did not raise his right hand.
               MS. BENNEIT: He --
               MR. RONES:        was sworn 1n.
               MS. BENNEIT:       I don't think you were sworn 1n
today.
               MR. RONES:        was.
               MS. BENNEIT:      Oh, you were?     I ' m sorry .
                              (Whereupon Respondent sworn in).
               THE COURT:      A I I right.   You may proceed .
                         MARY K. TILLOTSON,
the witness hereinbefore named, being f i rst du I y cautioned
and sworn to testify the truth, the whole truth and nothing
but the truth, test i f i ed on her oath as fo I I ows:
                         DIRECT EXAMINATION
BY MR. NACE:
         Q.      State your fu I I name for the record .
         A.      Mary   Katherine Ti I Iatson.
         Q.      And you are the movant on a Motion for
Enforcement of a Protective Order f i I ed on October 23,
2015, correct?
         A.      Yes, s 1r.
         Q.      Respondent, Bryan Rowes, i s your ex-husband?
         A.      Yes.
         Q.      Father of your two children, - a n d -




                 GLENDA E . FINKLEY, CSR 3274
    OFFICIAL COURT REPORTER-25 6TH J UDICIAL DISTRICT COURT
                         21 4-653- 645 2
                                                                    8




            A.        Yes, sir.
1




            Q.        And you notice he is in this courtroom
2




     today, present before the court and in front of the bench,
3




     correct?
4




            A.        Yes.
5




            Q.        Would you identify an article of clothing
6




     that he is wearing?
7




            A.        A blazer with a striped tie.
8




                  MR. NACE: Ask the Court to take notice that
9




     my client has recognized Mr. Rowes in the courtroom today.
10




                  THE COURT: Yes, sir.
1




            Q.        (By Mr. Nace) All right. You had a
12




     protective order heard and issued before the Court on April
13




     11, 2014, correct?
14




            A.        Yes.
15




            Q.        Is that order still in force and effect?
16




            A.        Yes.
17




            Q.        And specifically today we're only trying to
18




     enforce distinct and separate issues, Numbers 1, 20, 21,
19




     and 22 pursuant to the protective order issued on April 11,
20




     2014, correct?
21




            A.        Correct.
2




                  MR. NACE: And, Judge, we'd ask the Court to
23




     take judicial notice of the protective order on file dated
24




     April 11, 2014.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   9




                     THE COURT: Yes, sir.
1




            Q.       (By Mr. Nace) Stated within there are certain
2




     prohibitions and specifically turning you to Page 2 on that
3




     protective order it states, it is ordered that Respondent,
4




     Bryan Rowes, is prohibited from communicating directly with
5




     Mary Tillotson in a threatening or harassing manner; do you
6




     see that?
7




            A.       Correct. Yes.
8




            Q.       And additionally prohibited from going to or
9




     near Mary Tillotson's employment addresses or where Mary
10




     Tillotson normally resides at
1




         , correct?
12




                A.   Correct.
13




            Q.       Effective period, this order shall continue
14




     in full force and effect April 10, 2016.
15




            A.       Yes.
16




            Q.       Correct?
17




            A.       Yes.
18




            Q.       Now, the summary of testimony is
19




     Petitioner's 1 a true and correct copy of that motion?
20




            A.       Yes.
21




                     MR. NACE: We will offer Petitioner's 1 as a
2




     summary.
23




                     MS. BENNETT: No objections.
24




                     THE COURT: Admitted.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   10




            Q.      (By Mr. Nace) Okay. Cutting right to it,
1




     Violation 1, Page 3, A1 states, on May 28, 2014 at 8:30
2




     a.m. Bryan Rowes violated the protectibr order going within
3




     500 feet of a location where Mary Tillotson was known to be
4




     by Respondent Bryan Rowes, made eye contact with Mary
5




     Tillotson, glared at her menacingly and stood next to her.
6




     Do you see that?
7




            A.        Yes.
8




            Q.        Is all that information true?
9




            A.        Yes.
10




            Q.        And one provision that I did not read from
1




     the protective order is specifically Bryan Rowes, Page 2,
12




     is prohibited from going to or near or within 500 hundred
13




     feet of any location where Mary Tillotson is known by
14




     Respondent, Bryan Rowes, to be; do you see that?
15




            A.        Yes.
16




            Q.        But on that particular day he was within 500
17




     feet, correct?
18




            A.        Yes.
19




            Q.        Tell the Court what happened following that
20




     interaction?
21
A. I had to back up. I started crying and the
2




     security officer saw me and came over. It was in the
23




     courthouse. And Judge Olvera heard it.
24




            Q.        And this happened after the protective order
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   11




     was issued in this case, correct?
1




               A.     Yes.
2




               Q.     And specifically, did you get on the
3




     elevator that day?
4




               A.     No.
5




               Q.     Stairs?
6
A. I backed up and Bryan got on the elevator.
7




               Q.     Okay. And following that interaction, did
8




     Bryan do anything else within 500 feet of a location where
9




     you were known to be by him?
10




               A.     Yes. He knew I was going down to the
1




     basement. He went to the down to the basement and he
12




     walked by twice. Fred Adams was there and testified about
13




     it.
14




                     MS. BENNETT: Objection, Your Honor, hearsay.
15




     Fred Adams isn't here so she can't say what Fred Adams
16




     testified about.
17




                     MR. NACE: It's not offered for the truth of
18




     the matter asserted, Judge. There's testimony -- well,
19




     evidence before the Court that he was there.
20




                     THE COURT: Overruled.
21




               Q.    (By Mr. Nace) Okay. Did you feel threatened
2




     on that particular day by Mr. Rowes?
23




               A.     Yes.
24




               Q.     Turning your attention to Violation 20 on
25




                        GLENDA E. FINKLEY, CSR 3274
           OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                                214-653-6452
                                                                  12




     March 5th, this is at Page 5 of your motion, on March 5,
1




     2015 Bryan Rowes violated the protective order by going to
2




     Mary Tillotson's place of employment located at Children's
3




     Medical Hospital, correct?
4




            A.        Correct.
5




            Q.        With regard to Mr. Rowes and his appearance
6




     at your place of employment, where were you employed on
7




     March 5, 2015?
8




            A.        Children's Medical Center.
9




            Q.        Where is that located?
10
A. 1935 Medical District Drive.
1




            Q.        Now, pursuant to the protective order the
12




     mode of communication is suppose to be by Our Family Wizard
13




     between you and Bryan, correct?
14




            A.        Correct.
15




            Q.        Has he also violated that as well since the
16




     entry of the protective order?
17
A. I don't believe so.
18




            Q.        With regard to Our Family Wizard had he sent
19




     you communications about his appearance at your place of
20




     employment on March 5, 2015?
21




            A.        Yes. And mentioned several times. I only
2




     have proof of one.
23




            Q.        So turning your attention to Petitioner's 2,
24




     I'm going to hand you an exhibit dated March 28, 2015. Is
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                13




     this a true and correct copy of the e-mail that you
1




     received from Our Family Wizard from Bryan Rowes?
2




            A.     Yes.
3




            Q.     Okay.
4




                  MR. NACE: We will offer Petitioner's 2.
5




                  MS. BENNETT: No objection.
6




                  THE COURT: Admitted.
7




            Q.    (By Mr. Nace) Turning your attention quickly
8




     to the last sentence of that March 28, 2015 letter from
9




     Bryan Rowes, it states, "I went to the hospital". Can you
10




     read that?
1




            A.     Yes.
12




            Q.     And that's the hospital where you work,
13




     correct?
14




            A.     Yes.
15




            Q.     In fact in the first paragraph he even
16




     states, "you were present during my first interactions",
17




     correct?
18




            A.     Correct. That was prior to --
19




            Q.     Okay. So that's prior to the protective
20




     order. I went to the hospital is after the protective
21




     order, correct?
2




            A.     Correct.
23




                  MR. NACE: I will tender, Your Honor.
24




            Q.    (By Mr. Nace) Violation 21 on March 28, Bryan
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                  14




     Rowes violated the protective order by communicating with
1




     Mary Tillotson directly when he sent her threatening or
2




     harassing correspondence e-mail stating he went to her
3




     place of employment on two separate occasions after the
4




     protective order was granted. Do you see that?
5




            A.       Yes.
6




            Q.       Tell me about that?
7




            A.       He just sent messages stating that he had
8




     been there --
9




                     MS. BENNETT: May Your Honor --
10




                     THE WITNESS: -- on multiple occasions that
1




     he had gone to Children's.
12




                     MS. BENNETT: Objection, Your Honor, we'd ask
13




     for the -- the best evidence rule states that she has to
14




     put forth those e-mails showing that he stated those things
15




     on multiple occasions. In fact it's only the March 28th
16




     e-mail that's in question at this point. And if she's
17




     saying that in fact he said this on multiple times, I'd
18




     like to see copies of multiple Our Family Wizard messages.
19




                     THE COURT: Do you have that?
20




                     THE WITNESS: I think it mentions it several
21




     times in there.
2




                     MR. NACE: Is this on my time?
23




                     THE COURT: Well, initially it wasn't and now
24




     that it's returned to you it is.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   15




                  MR. NACE: It does, Your Honor. Specifically
1




     it says that I again brought        's birth certificate to the
2




     medical records department and had a conversation with
3




     management at the department. I explained that I had
4




     already brought         's birth certificate once and explained
5




     my concern that you, as a social worker, at the hospital
6




     would have access to the file so it does say it.
7




                  MS. BENNETT: Just to clarify, Your Honor,
8




     the testimony was that in fact he had sent multiple
9




     messages. That's one message that stated that he went to
10




     Children's Hospital; not multiple messages. I asked the
1




     Court to have them provide proof of other message stating
12




     the same.
13




                  MR. NACE: This is not Voir Dire, Judge. If
14




     you want to cross-examine my client, that's proper.
15




                  THE COURT: Yes, sir.
16




            Q.        (By Mr. Nace) Petitioner's 3, what is it?
17




            A.        This is a document that was signed by him at
18




     Children's Medical Center on March 5, 2015.
19




            Q.        Is that a true and correct copy?
20




            A.        Yes.
21




            Q.        Do you recognize Bryan Rowes' signature on
2




     that document?
23




            A.        Yes.
24




            Q.        You were previously married to that man,
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                16




     right?
1




              A.   Yes.
2




              Q.   Is that his signature Bryan Rowes' signature
3




     and nobody else to your knowledge?
4
A. It is his.
5




                   MR. NACE: We'll offer 3.
6




                   MS. BENNETT: Your Honor, we object insofar
7




     as it needs to be properly authenticated. It's not
8




     properly authenticated. They would need a business record
9




     affidavit on file 14 days prior to today or we need a
10




     sponsoring custodian or record to prove up any record of
1




     Children's Hospital if in fact that's what they are.
12




                   MR. NACE: Judge, we're not trying to prove
13




     it up as a business record. We're proving it up as his
14




     signature.
15




                   MS. BENNETT: Your Honor --
16




                   MR. NACE: Or a document.
17




                   MS. BENNETT: Your Honor, they're not asking
18




     the court to have you take a look at the document for the
19




     signature because we're not proving up signatures on any
20




     other document. So it's not a document that's going to be
21




     used later to prove up a signature. It's a document that
2




     is being used to prove whether or not Mr. Rowes was in fact
23




     at Children's Hospital on a given day.
24




                   THE COURT: Sustained.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   17




            Q.       (By Mr. Nace) Turn your attention to
1




     Violation 22, on or about September 25, 2015 Bryan Rowes
2




     violated the protective order by communicating with Mary
3




     Tillotson directly when he sent her a threatening or
4




     harassing correspondence to Mary Tillotson's residence
5




     after the protective order was granted. Do you see that?
6




            A.        Yes.
7




            Q.        On that specific date, September 25, 2015,
8




     did you forward Mr. Rowes an e-mail by Our Family Wizard
9




     with regard to a change of residence?
10




            A.        Yes.
1




            Q.        Did Mr. Rowes respond?
12
A. I believe so.
13




            Q.        Okay. With regard to the e-mail that you
14




     had sent Mr. Rose on September 25, I'll hand you
15




     Petitioner's 4. Is that a true and correct copy of the
16




     e-mail you sent by Our Family Wizard to Mr. Rowes?
17




            A.        Yes.
18




                Q.   And specifically you stated in that e-mail at
19




     10:38 a.m, "I really have more important things", here is
20




     your address                                            ,
21




     correct?
2




            A.        Correct.
23




            Q.        Below you ask, again, I am directly asking
24




     what is your plan to repay the judgment, correct?
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                18




            A.     Correct.
1




            Q.     You were granted a judgment of $95,000.00 in
2




     this case, correct?
3




            A.     Correct.
4




            Q.     I've asked three times now and received no
5




     response. Are you going to pay weekly, monthly, lump sum,
6




     and if so how much and what time?
7




            A.     Correct.
8




                  MR. NACE: Offer No. 4.
9




                  MS. BENNETT: No objection.
10




                  THE COURT: Admitted.
1




            Q.    (By Mr. Nace) Now, in response did you
12




     receive a letter on -- well, following September 25, 2015
13




     at your home at your residence at your new address?
14




            A.     Yes.
15




            Q.     Okay. And is this a fair and accurate
16




     depiction of the letter you received?
17




             A.    Yes.
18




            Q.     True and correct copy?
19




            A.     Yes.
20




                  MR. NACE: Offer 5.
21




                  MS. BENNETT: Your Honor, if I can we would
2




     object to it being a true and correct copy. This is the
23




     document that she pertains and pursues to put him in jail.
24




     And in this case we believe that the original should be
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                  19




     produced. So we object to a duplicate.
1




                    THE COURT: Overruled.
2




               Q.   (By Mr. Nace) Specifically that -- we'll let
3




     the Court read exactly what that --
4




                    THE COURT: No. 5 is admitted.
5




               Q.   (By Mr. Nace) This letter says what it says,
6




     right?
7




               A.    Yes.
8




               Q.    Now, continuing course of conduct, do you
9




     believe there has been one in this case?
10




                    MS. BENNETT: Objection, Your Honor. This is
1




     testimony that would be -- it would be in violation of
12




     Texas Rules of Evidence 404, proof of character based on
13




     what she alleges to be acts done in conformity with prior
14




     acts.
15




                    THE COURT: Sustained.
16




               Q.   (By Mr. Nace) With regard to had you received
17




     a prior letter in the underlined case?
18




                    MS. BENNETT: Objection, Your Honor, once
19




     again, this goes to the same objection, Texas Rule of
20




     Evidence 404 states that you can't go backward. He needs
21




     to prove up a crime if in fact one has occurred via this
2




     letter.
23




               Q.   (By Mr. Nace) Anybody else to your knowledge
24




     --
25




                       GLENDA E. FINKLEY, CSR 3274
          OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                               214-653-6452
                                                                  20




                    THE COURT: Sustained.
1




               Q.   (By Mr. Nace) -- have your address on
2




                    besides your ex-husband as of September 25,
     2015?
4




               A.    My mother had it, my husband, you.
5




               Q.   (By Mr. Nace) Anybody else?
6




               A.    Judge Lopez.
7




                    MS. BENNETT: Objection, Your Honor,
8




     nonresponsive. It was a yes or no question.
9




                    THE COURT: Sustained.
10




                    THE WITNESS: I'm sorry. Yes.
1




               Q.   (By Mr. Nace) Okay. And this is a sex
12




     offender letter, dear resident, right?
13




               A.    Yes.
14




               Q.    Are you a sex offender?
15




               A.    No.
16




               Q.    Can you think of any other person besides
17




     Mr. Rowes who would have produced that letter or sent that
18




     letter?
19




               A.    No.
20




               Q.    Do you believe that letter was sent in
21




     direct response to your e-mail to him earlier that day when
2




     you informed him of your address --
23




               A.    Yes.
24




               Q.    -- change? And that letter was sent on
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                  21




     September 25, 2015, correct?
1




            A.        Correct.
2




            Q.        Did you incur attorney's fees in this case?
3




            A.        Yes.
4




            Q.        You had a fee agreement with me, correct?
5




             A.       Yes.
6




            Q.        And you're aware that my fees exceeded
7




     $5,000.00 today for this matter alone, correct?
8




            A.        Yes.
9




            Q.        With regard to Petitioner's 6, is this
10




     another e-mail that you received from Mr. Rowes on March
1




     30, 2015?
12




            A.        Yes.
13




            Q.        Okay. And this is after his appearance at
14




     the hospital, correct?
15




            A.        Correct.
16




            Q.        Now --
17




                  MR. NACE: We'll offer Petitioner's 6.
18




                  MS. BENNETT: No objection.
19




                  THE COURT: Admitted.
20




            Q.    (By Mr. Nace) And he says here, Dear Katy, I
21




     have been reviewing         's medical file, right?
2




            A.        Correct.
23




            Q.        It's only one place he could have gotten
24




     that, correct?
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                 22




               A.    Correct.
1




               Q.    And I do not see anything in there about
2




     your drinking and smoking while pregnant. How long ago had
3




     you been pregnant as of March 30, 2015?
4
A. I was not pregnant.
5




               Q.    I'm sorry? How many years ago were you
6




     pregnant? Last pregnant?
7




               A.    Like twelve. Well, with     it had been
8




     twelve.
9




               Q.    So twelve years later he's referencing
10




     something about when you were pregnant, right?
1




               A.    Yes.
12




               Q.    Now, the protective order says that he,
13




     Bryan Rowes, is prohibited from communicating directly with
14




     you in a threatening or harassing manner, right?
15




               A.    Yes.
16




               Q.    Was that threatening or harassing to you?
17




               A.    Yes.
18




               Q.    Mr. Rowes also filed, in this case, an ex
19




     parte motion to modify and motion to enforce?
20




                A.   Yes.
21




               Q.    And motion to modify the protective order as
2




     to his ability to go to the hospital where you work,
23




     correct?
24




               A.    Correct.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   23




            Q.        That motion was not granted by this Court,
1




     correct?
2




            A.        Correct.
3




                  MR. NACE: I'll pass my client.
4




                  MS. BENNETT: Okay.
5




                               CROSS-EXAMINATION
6




     BY MS. BENNETT:
7




            Q.        Mrs. Tillotson, if you could take a look --
8




     I don't have the exhibits -- If we could take a look at
9




     your petition. Let's go ahead and take a look at your
10




     petition. Thank you. Do you have a copy of your petition?
1




     Can you -- can you give her a copy, please.
12




            A.        Okay.
13




            Q.        Okay. With respect to Violation 1, A1 on
14




     Page 3, you state that you told Bryan that he was in
15




     violation of the protective order. Did you do that at the
16




     elevator bank?
17




            A.        Yes.
18




            Q.        Okay. And that took place in the basement
19




     -- or on the ground floor of the courthouse, correct?
20




            A.        Yes.
21




            Q.        And on May 28, 2014 you had a hearing set in
2




     this family law matter, did you not?
23
A. I did.
24




            Q.        Are you under the assumption that he cannot
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   24




     appear at his own hearing in the cases you have against
1




     him?
2




               A.     No. I just asked him to back up.
3




               Q.     Okay. So he has right to --
4




                     MS. BENNETT: Objection, nonresponsive after
5




     no.
6




                     THE COURT: Sustained.
7




               Q.    (By Ms. Bennett) So he has a right to be here
8




     to defend himself on May 28, 2014, doesn't he?
9




                     MR. NACE: Object, Your Honor, asking my
10




     client for a legal conclusion she cannot answer.
1




                     THE COURT: Sustained.
12




               Q.    (By Ms. Bennett) And you -- Isn't it true
13




     that you both arrived at the elevator bank on the first
14




     floor after going through security?
15




               A.     Correct.
16




               Q.     And isn't it true that he jumped on the
17




     first elevator that came to go downstairs?
18
A. I don't recall.
19




               Q.     Okay. Do you recall meeting him at the
20




     elevator?
21
A. I was standing there.
2




               Q.     Okay. Do you recall that he got on the
23




     elevator, the first elevator that came?
24
A. I don't remember.
25




                        GLENDA E. FINKLEY, CSR 3274
           OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                                214-653-6452
                                                                25




            Q.     So isn't it true he was in your space for
1




     less than a minute before the elevator arrived?
2
A. I -- I don't know.
3




            Q.     Well, if I were bringing a lawsuit against
4




     somebody --
5
A. I know he walked up. I backed up.
6




            Q.     -- stating I wanted to put them in jail, I
7




     would understand that that was a very serious allegation.
8




     So, again, I'm asking you --
9




            A      It is. I backed up. I said, I have a
10




     protective order against you. I backed up.
1




            Q.     And he got on the elevator, didn't he?
12




            A.     Yeah.
13




            Q.     So the protective order states, if you could
14




     turn to the protective order, which is attached to your
15




     petition, it states that he is prohibited from going to or
16




     near or within 500 feet of any location that you are known
17




     to be by the Respondent and remaining, remaining within 500
18




     feet after the Respondent becomes aware of your presence.
19




     He didn't remain in your presence, did he?
20




            A.     He did. He said I'm waiting for the
21




     elevator to open.
2




            Q.     All of thirty seconds?
23
A. It's a lot to me.
24




            Q.     And he should be put in jail?
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                26




            A.     And I was crying. Yes.
1




            Q.     And in fact, you've made a lot allegations
2




     that where you show up, he has to leave, don't you?
3




     Isn't that part of your regular act to say where -- Strike
4




     that. On November 3, 2015, your husband has a case pending
5




     against Mr. Rowes, is that not true?
6




            A.     That is true.
7




            Q.     And you are not a party to that suit?
8




            A.     Correct.
9




            Q.     And it was a deposition that was requested
10




     by Bryan's lawyer of Joe Tillotson, your husband, correct?
1




            A.     Uh-huh.
12




            Q.     And Bryan showed up --
13




                  MR. NACE: Object to the relevance.
14




                  MS. BENNETT: The relevance is that she's
15




     using the protective order as a sword and not a shield.
16




     She shows up at -- they show up at the elevator. He has a
17




     right to be here --
18




                  THE COURT: Overruled.
19




            Q.    (By Ms. Bennett) And so in fact you showed up
20




     at that deposition, didn't you?
21




            A.     Yes. I had no idea he would be there.
2




                  MS. BENNETT: Objection after yes.
23




                  THE COURT: Sustained.
24




            Q.    (By Ms. Bennett) And you're not a party to
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   27




     that suit, are you?
1




               A.     No.
2




               Q.     And in fact you decided you weren't going to
3




     leave that day even though it was requested you leave so
4




     Bryan could stay at the deposition?
5




               A.     True.
6




               Q.     And you pulled out your phone and was going
7




     to call the police, weren't you?
8




               A.     Yes.
9




               Q.     And you told everybody there, I'm going to
10




     call the police because I have a protective order and he's
1




     violating it?
12




               A.     Yes.
13




               Q.     And in fact it was Bryan who left a
14




     deposition in his own case just to avoid a violation of a
15




     protective order?
16




               A.     Yes.
17




               Q.     Isn't that the same thing that happened at
18




     the elevator?
19




               A.     No.
20




               Q.     Okay. On October --
21




               A.     He's there; he intimidates me all the time.
2




     He sees me and he tries to scare me.
23




                     MS. BENNETT: Objection to everything after
24




     no.
25




                        GLENDA E. FINKLEY, CSR 3274
           OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                                214-653-6452
                                                                 28




                    THE COURT: Sustained.
1




               Q.   (By Ms. Bennett) On October 29, 2015 there
2




     was a visit for three hours at Bryan's house; isn't that
3




     true?
4




               A.   Yes.
5




               Q.   And in fact when you showed up Bryan was on
6




     his porch, correct?
7




               A.   Correct.
8




               Q.   And Bryan never left his porch that night,
9




     did he?
10




               A.   No.
1




               Q.   And in fact Nancy Stark walked the children
12




     to your car when you pulled up?
13




               A.   Yes.
14




               Q.   And when you pulled up, you stayed inside
15




     the car, didn't you?
16




               A.   Yes.
17




               Q.   And it was dark out that night, wasn't it?
18




               A.   Yes.
19




               Q.   And in fact --
20




                    MR. NACE: Judge, I'm going to repeat my
21




     objection to relevance because she hasn't plead a violation
2




     for what is now being asked of her.
23




                    MS. BENNETT: Judge, this goes to the
24




     relevance that she claims everything is harassing. We're
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                29




     standing here about to put him in jail for what she
1




     considers harassing.
2




                  THE COURT: Sustained.
3




             Q.   (By Ms. Bennett) So Bryan was at court that
4




     day for a hearing, correct?
5




             A.    (No response).
6




             Q.    Did you in fact have a hearing on May 28,
7




     2014?
8




             A.    Was that the protective order hearing?
9




             Q.    May 28, 2014 did you have a --
10




             A.    We've had so many hearings I'm not sure
1




     exactly what date.
12




             Q.    You plead this in your pleading. So did you
13




     have a hearing on May 28th?
14




             A.    Yes.
15




             Q.    Violation 20. You didn't bring any proof
16




     today that you were working at Children's Hospital on May
17




     5, 2015, did you?
18




             A.    No.
19




             Q.    And in fact nobody contacted you on May 5,
20




     2000 and -- March 5, 2015 and stated that Bryan was in the
21




     building, did they?
2




             A.    He bypassed security so, no.
23




                  MS. BENNETT: Objection, nonresponsive.
24




             Q.   (By Ms. Bennett) Nobody contacted you?
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                  30




            A.        No.
1




            Q.        And the letter on March 28, 2015 is the only
2




     statement in here that you alleged he communicated
3




     harassing with you is the fact that he stated he went to
4




     the hospital, is that the only statement in here that you
5




     allege as harassing?
6




            A.        He harasses me all the time.
7




                  MS. BENNETT: Objection, nonresponsive.
8




                  THE COURT: Sustained.
9




            Q.    (By Ms. Bennett) Is the only statement in the
10




     order --
1
A. In that particular e-mail.
12




            Q.        That's the only statement?
13




            A.        Yes.
14




            Q.        September 25, 2015 letter, you have no proof
15




     that my client sent that letter, do you?
16




            A.        No.
17




            Q.        And in fact on November 3, 2015 you were
18




     present at your husband's deposition, weren't you?
19




            A.        Yes.
20




            Q.        And in fact he stated that he didn't have
21




     any proof either, did he? That in fact this letter was
2




     sent by Bryan?
23
A. I don't remember.
24




            Q.        Okay. And in fact you testified a few
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                 31




     minutes earlier that you opened the letter, didn't you?
1




            A.      No.
2




            Q.      Okay. Did you tell your son,      , about
3




     this letter?
4




            A.      Not initially.
5




            Q.      Okay. In fact you received the letter,
6




     isn't it true that you took your son in the back room and
7




     talked to him about the letter?
8




                    MR. NACE: Objection, relevance.
9




                    THE WITNESS: I saw the letter.
10




                    THE COURT: Sustained. Sustained.
1




                    MS. BENNETT: Judge, it goes to her motive.
12




     Who has the -- who gets more bang for their buck for this
13




     letter being sent? A guy who had his first visit in two
14




     years, one day prior, or somebody who wants to stop the
15




     visits in their entirety? So her motive to upset the child
16




     is exactly what's at issue here.
17




                    MR. NACE: Or his motive to upset the mother
18




     as he has for the last two years.
19




                    THE COURT: I still sustain the objection.
20




            Q.      (By Ms. Bennett) Okay. With respect to your
21




     pleading, the requested relief, you're requesting that on
2




     Page 6 in your pleading that Bryan be held in contempt,
23




     jailed, and fined for each of the violations; is that true?
24




             A.      Yes.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                32




            Q.     And in fact you put that in bold and
1




     underlined and italics, right?
2
A. I didn't type it.
3




            Q.     In fact this is your pleading, ma'am,
4




     correct?
5




            A.     Correct.
6




            Q.     And you're also requesting that he be
7




     provided -- you be provided records of Dr. Godbey; is that
8




     correct?
9




            A.     Correct.
10




            Q.     And you're asking that the Court find that
1




     there's an incident that Bryan has participated in so that
12




     you can keep his visitation at three hours per week; is
13




     that right?
14




            A.     Yes.
15




            Q.     Now, we provided you records, didn't we,
16




     yesterday showing that Bryan is in compliance with his
17




     treatment with Dr. Godbey, correct?
18




                   MR. NACE: Actually, I object.
19




                   THE WITNESS: I would --
20




                   MR. NACE: Objection. It calls for
21




     speculation in terms of compliance of what he has and
2




     hasn't complied with.
23




                   THE COURT: Sustained.
24




            Q.     (By Ms. Bennett) Did you review a letter that
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                 33




     state -- from Dr. Godbey yesterday stating he's in
1




     compliance with the weekly visits as well as working on the
2




     issues Dr. Albritton asked him to work on?
3




               A.   That is what was stated, yes.
4




               Q.   Thank you. And in fact Bryan has paid you
5




     over $10,000.00 since we were here on September 3rd and he
6




     no longer owes child support arrearage; isn't that true?
7




               A.   He's still in arrears.
8




                    MR. NACE: Objection.
9




                    THE COURT: What was the objection?
10




                    MR. NACE: Relevance.
1




                    THE COURT: Sustained.
12




               Q.   (By Ms. Bennett) The protective order was
13




     drafted by your lawyer, correct?
14




               A.   Correct.
15




               Q.   And in fact, in the protective order it
16




     doesn't state what your employment addresses are, does it?
17




     Let's take a look at page --
18




               A.   That is correct.
19




               Q.   So in fact Bryan was not on notice to what
20




     your employment addresses were?
21




               A.   He was. I had sent him messages on --
2




                    MS. BENNETT: Objection to everything after
23




     he was.
24




                    THE COURT: Sustained.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                    34




               MS. BENNETT:      Pass the witness.
                        REDIRECT EXAM I NAT I ON
BY MR. NACE:
        Q.      Employment, with regard to May 5, 2015, had
you been \M:>rking that speci-Fic day at Children's?
        A.      I'm not sure.
        Q.      Do you reca I I the day o"f week?
        A.      I work -- I'm PRN so my schedule changes all
the time.
        Q.      We I I , May 5th though, the day that Bryan
showed up at your hasp ita I , were you working that day?
               THE COURT:      She said May.       It was March .
               THE WITNESS:      March.
        Q.     (By Mr. Nace) I ' m sorry, March?         March?
        A.      I'm not sure.
        Q.      How I ong have you \M:>rked at Chi I dren 's?
        A.      Almost six years.
        Q.      How   have you previously provided notice to
your ex-husband, Bryan Rowes, that you worked at
Children's?
        A.      It's on Our Family Wizard.
        Q.      Okay.     So he's aware.     The prior -- Well,
this I etter that was sent to you on September 25, 2015
doesn ' t address any o"f the businesses you-alI had
previously owned, correct?


                  GLENDA E. FINKLEY, CSR 3274
    OFFI CIAL COURT RE PORTER- 256TH J UDI CI AL DI STRICT COURT
                           21 4- 653 - 645 2
                                                                35




            A.     Correct.
1




            Q.     Prior to that letter that was sent to you
2




     included businesses you-all previously owned?
3




            A.     Yes.
4




                  MS. BENNETT: Objection, Your Honor, again,
5




     we're talking about a supposed prior letter and they're
6




     introducing it in violation of Texas Rules of Evidence 404
7




     for acts that they alleged had been done in conformity.
8




     There has been no convictions on any allegations like this.
9




                  THE COURT: Sustained.
10




                  MR. NACE: Pass my client.
1




                          RECROSS-EXAMINATION
12




     BY MS. BENNETT:
13




            Q.     You have no documents proving that Bryan
14




     Rowes was in Children's Hospital on March 5th; is that
15




     correct?
16




            A.     There's that document that he signed.
17




                  MS. BENNETT: Objection.
18




            Q.    (By Ms. Bennett) Do you have a document in
19




     evidence that proves he was in Children's Hospital on March
20




     5th?
21




            A.     Yes.
2




            Q.     Okay. And is it admissible in this case at
23




     this time?
24
A. I'm not an attorney.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                36




                  MR. NACE: Objection.
1




            Q.    (By Ms. Bennett) Okay. Is the only evidence
2




     you have that Bryan was in Children's Hospital the March
3




     28th e-mail that was provided to the Court today?
4




            A.        Detective --
5




                  MS. BENNETT: Objection, Your Honor,
6




     nonresponsive.
7




                  THE COURT: Sustained.
8




            Q.    (By Ms. Bennett) You communicate exclusively
9




     through Our Family Wizard with Bryan, correct?
10




            A.        Yes.
1




                  MS. BENNETT: Pass the witness.
12




                  MR. NACE: I'll call Mr. Rowes.
13




                  THE COURT: Sir, you've been called as a
14




     witness in this case. You have a constitutional right not
15




     to be called. You have a Fifth Amendment Right to either
16




     invoke or waive. If you invoke it nobody can ask you any
17




     questions about the allegations against you. But if you
18




     waive it, you're required to answer questions about the
19




     allegations including questions and giving evidence that
20




     may prove up any alleged guilt.
21




             So I'm not trying to tell you what to do by giving
2




     you this Fifth Amendment admonition. You have a counsel
23




     here who you're able to confer with. And if you want to
24




     confer with your counsel, I need to know whether or not
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                37




     you're going to a waive your Fifth Amendment Right or
1




     invoke it and not testify.
2




                  MR. ROWES: I'd like to invoke it.
3




                  THE COURT: All right. Next witness?
4




                  MR. NACE: Myself.
5




                  THE COURT: Yes, sir.
6




                  MR. NACE: My name is Brad Nace. I'm an
7




     attorney licensed to practice law before the State of Texas
8




     -- the courts in the State of Texas and have been in good
9




     standing before the state bar for seventeen years and one
10




     month. I am representing Katy Tillotson in this court
1




     proceeding. We have incurred the sum of $5,000.00 in
12




     attorney fees, which I believe are reasonable and necessary
13




     in the prosecution of this particular matter; the fees are
14




     reasonable and necessary and that's pursuant to my hourly
15




     rate of $260.00 an hour and I would pass myself as a
16




     witness.
17




                  MS. BENNETT: Okay.
18




                         CROSS-EXAMINATION
19




     BY MS. BENNETT:
20




            Q.     Just one question, did you bring a fee
21




     statement today detailing your individual charges?
2




            A.     No, I did not.
23




                  MS. BENNETT: Pass the witness, Your Honor.
24




                  THE COURT: Back to you, Mr. Nace.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                38




                   MR. NACE: How much time do I have, Judge?
1




                   THE COURT: About three minutes.
2




                   MR. NACE: I'll call Bryan Rowes by
3




     transcript.
4




                   MS. BENNETT: Your Honor, we would object.
5




     He invoked his Fifth Amendment Right.
6




                   MR. NACE: He testified previously, sworn
7




     testimony, before this court.
8




                   MS. BENNETT: The only testimony that's
9




     applicable is testimony after entry of the protective
10




     order. Anything that goes behind the protective order goes
1




     behind the date that the protective order was applicable
12




     and it should be kept out. He hasn't testified. So
13




     there's nothing in there to testify that's an inconsistent
14




     statement, which is the way that can be brought in.
15




                   MR. NACE: Actually, Judge, his former
16




     testimony is absolutely admissible and it shows the state
17




     of mind, a prior letter, almost carbon copy identical, the
18




     one before the Court today and its' admissions.
19




                   MS. BENNETT: Texas Rule of Evidence states,
20




     404, he can't bring anything in that he's trying to prove
21




     he acted in conformity with any prior act. So prior
2




     testimony is absolutely prohibited evidence.
23




                   THE COURT: Sustained.
24




                   MR. NACE: Pass my client.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                39




                  MS. BENNETT: Your client? You rest?
1




                  MR. NACE: Yeah, I rest.
2




                  MS. BENNETT: Your Honor, at this point we
3




     would move for a directed verdict on each of the
4




     violations. With respect to Violation Number 1, the
5




     pleading as well as Petitioner's or Movant's testimony
6




     states that in fact Mr. Rowes got on an elevator and he
7




     immediately left her presence. The protective order states
8




     he has to remain in her space.
9




             He in fact did not remain in her space. And there
10




     was no allegation that he made any effort to harass her.
1




     He simply got on the next elevator when he came through the
12




     front doors in the morning. Importantly he had a right to
13




     be here at the court. Just like I asked, may he approach
14




     here today. He had a right to approach and be in the
15




     courtroom on May 28, 2014.
16




             We believe that on its' face that these statements
17




     are conclusory inside the pleadings but that Mrs.
18




     Tillotson's own testimony states that he didn't remain in
19




     her space. He immediately left her space and we would ask
20




     for a directed verdict. With respect to Violation Number
21




     20, she cannot prove that he was in the building at
2




     Children's Hospital or her place of employment at
23




     Children's Hospital on March 5, 2015.
24




             Further, the protective order is vague. It just
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                   40




     says, employment address. It doesn't say Children's
1




     Hospital. So even if she were able to prove up that he was
2




     there on March 5th. In fact her place of employment,
3




     Children's Hospital, is not a listed prohibited place to be
4




     and the protective order needs -- in order to hold him in
5




     contempt needs to be unambiguous as to what he's on notice
6




     to.
7




                Violation Number 21 states that the March 28th
8




     letter, 2015, is communicating with her in a harassing way.
9




     Harassing is not defined in the protective order. It's
10




     ambiguous, number one. And, number two, on its' face, when
1




     the Court reviews the March 28, 2015 e-mail, there's
12




     nothing in there harassing.
13




                She states that the only statement that harassed
14




     her was he stated he went to get the child's record, that
15




     to me is not on its' face harassing enough to throw
16




     somebody in jail or harassing at all. Violation Number 22
17




     we ask for a directed verdict there as well because she
18




     doesn't know who sent the letter. She just thinks he sent
19




     the letter because that's who makes the most sense to her.
20




                But in order to hold him in contempt of court and
21




     throw him in jail, there's absolutely no proof that he sent
2




     the letter. No proof at all. In fact they didn't even
23




     bring the original letter here today. We would ask the
24




     Court to grant a directed verdict on all violations at this
25




                        GLENDA E. FINKLEY, CSR 3274
           OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                                214-653-6452
                                                                   41




     time; including that he not be ordered to pay attorney's
1




     fees, Your Honor, for a frivolous suit.
2




                     THE COURT: The Court will grant the directed
3




     verdict on Violations 20 and 22.
4




                     MR. NACE: What's that, Your Honor? 20 and
5




     22?
6




                     THE COURT: Yes, sir.
7




                     MS. BENNETT: May I proceed with my case?
8




                     THE COURT: Yes.
9




                     MS. BENNETT: Okay.
10




                               BRYAN ROWES,
1




     the witness hereinbefore named, being first duly cautioned
12




     and sworn to testify the truth, the whole truth and nothing
13




     but the truth, testified on his oath as follows:
14




                             DIRECT EXAMINATION
15




     BY MS. BENNETT:
16




               Q.     State your name for the court?
17




               A.     Bryan Rowes.
18




               Q.     Are you waiving your Fifth Amendment Right
19




     at this time and willing to testify?
20




               A.     Yes.
21




               Q.     Okay. Taking a look at Violation Number 1,
2




     were you in this building on March -- what's the date, May
23




     28, 2014?
24




               A.     Yes.
25




                        GLENDA E. FINKLEY, CSR 3274
           OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                                214-653-6452
                                                                42




              Q.   What happened that morning?
1
A. I arrived for a hearing. I arrived a little
2




     early so that I could procure some records from the
3




     basement.
4




              Q.   Okay. And did you see Katy Tillotson that
5




     day?
6
A. I came around the wall where the elevator
7




     bank is and she was standing there.
8




              Q.   And when you say the elevator bank is this
9




     on the first floor?
10




              A.   Yes.
1




              Q.   Is this right after you come through
12




     security?
13




              A.   Yes.
14




              Q.   And were you looking for Katy Tillotson?
15




              A.   No.
16




              Q.   Okay. And what happened when you saw each
17




     other?
18




              A.   She said she was getting on the elevator. I
19




     responded that I did. She -- As she stated, she took a few
20




     steps back so I got on the elevator and left.
21




              Q.   Okay. How long were you in Katy Tillotson's
2




     presence at the elevator bank that morning?
23




              A.   Less than thirty seconds. The elevator
24




     opened almost immediately when I arrived.
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                 43




               Q.   And then where did you go after the
1




     elevator?
2
A. I went to Records. I tried to procure some
3




     records for this case actually. It's under seal. They
4




     wouldn't provide them to me even though I'm a party so I
5




     went to Judge Olvera's chambers -- not chambers, her
6




     courtroom. I had her sign a document giving me permission
7




     to get my documents, went back downstairs to records and
8




     got my documents and went back upstairs to Judge Olvera's
9




     and waited for my hearing.
10




               Q.   And at any point were you remaining in the
1




     presence of Katy or Mary Kate Tillotson that day?
12




               A.   No.
13




               Q.   And did you see Katy Tillotson at any other
14




     point prior to the hearing and from the elevator bank?
15




               A.   No.
16




               Q.   Okay. And did you harass her in anyway?
17




               A.   Absolutely not.
18




               Q.   Did you glare at her menacingly in
19




     anyway?
20




               A.   No.
21




               Q.   With respect to Violation 21, the March 28,
2




     2015 e-mail, have you reviewed that e-mail?
23
A. I have.
24




               Q.   Is there anything in that e-mail that you
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                  44




     deem to be harassing or threatening to Mary Kate Tillotson?
1




              A.      Absolutely not.
2




              Q.      And what is the substance of that e-mail?
3
A. I was --
4




                      MR. NACE: Object to best evidence.
5




                    MS. BENNETT: It's in evidence already, Your
6




     Honor.
7




                    THE COURT: Overrule.
8




              Q.    (By Ms. Bennett) What is the substance of
9




     that e-mail?
10




              A.      She asked for any information I supplied
1




     regarding the children to Children's Hospital. I tried to
12




     be exhaustive and supply absolutely everything that -- all
13




     the information I had I supplied that I could think of.
14




              Q.      How do you communicate with Mrs. Tillotson?
15




              A.      Our Family Wizard.
16




              Q.      And so she says that this is the threatening
17




     act. Is there any other means in which you could have
18




     threatened or harassed her?
19




              A.      No.
20




              Q.      Do you in fact -- Who do you believe is
21




     harassing who?
2
A. I believe she's harassing me.
23




              Q.      Okay. I'm going to show you what is marked
24




     as I guess Respondent's 1 at this point. Can you identify
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                45




     this as a packet of Our Family Wizard's e-mail between you
1




     and Katy Mary Tillotson?
2




             A.    Absolutely.
3




             Q.    And do those Our Family Wizard go back as
4




     far as November 29, 2013?
5




             A.    Yes.
6




                  MS. BENNETT: I offer Respondent's 1.
7




                  MR. NACE: Just a minute, Your Honor.
8




                  THE COURT: Okay.
9




                  MR. NACE: No objection under Rule 2006 as a
10




     summary, Judge.
1




                  THE COURT: Admitted.
12




             Q.   (By Ms. Bennett) And, Bryan, if you can take
13




     a look at the October 30, 2015 e-mail. This a summary of
14




     all of the e-mails?
15




                  MS. BENNETT: Where is the exhibit that we've
16




     entered? We will offer Respondent's 1 to the court.
17




             Q.   (By Ms. Bennett) Upon the court's review, are
18




     these Our Family Wizard exchanges opportunities that Katy
19




     has told you that you were harassing her at that time as
20




     well?
21




             A.    Yes.
2




             Q.    And in any of the e-mail communications on
23




     the dates listed here, do you believe that you were
24




     harassing Katy or Mary Kate Tillotson in anyway?
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                 46




          A.    Absolutely not.
          Q.    Who do you be I ieve is harassing who?
          A.    I believe she's harassing me.
          Q.    Okay. Did you incur fees in order to            1n
order to defend this suit?
          A.    Yes.
          Q.    Do you believe this suit is frivolous?
          A.    Absolutely.
          Q.    And do you believe you have harassed her any
such way?
          A.    Not at a I I .
                MS. BENNETT:     Okay.   Pass the witness.
                        CROSS-EXAMINATION
BY MR. NACE:
          Q.     I 'm going to hand you what has been marked
as Exhibit 8.    Can you identify that?
          A.     I take the fifth.
                MS. BENNETT:     No , you can't.
                MR. RONES:       cannot take the fifth .
          Q.    (By Mr. Nace) That's a true and correct copy
of an e-mai I you did not disclose in the last exhibit
before the Court dated March 28, 2015, correct?
          A.    Yes.   You're asking if I not disclose this
before?
          Q.    That's not in the exhibit your attorney just


                 GLENDA E. FINKLEY, CSR 3274
   OFFI CIAL COURT REPORTER- 256TH J UDI CI AL DISTRICT COURT
                         21 4- 653 - 645 2
                                                                  47




     produced to the Court?
1
A. I would have to take a look at that exhibit
2




     and see.
3




                     MS. BENNETT: Your Honor, if I could clarify.
4




     I have a copy of every Our Family Wizard dated back to what
5




     date -- that would be -- this is a copy of the full e-mail
6




     strings where she accuses him of being harassing and for
7




     the Court's edification I have no problem putting a full --
8




     from what date -- back from 9-25 to the present which is
9




     the date that the visitation began again after our last
10




     court appearance so we can put in all the full strand,
1




     which would be inclusive of the e-mail that I believe --
12




     Strike that. This is to clarify, this is the e-mail
13




     between the parties where she alleges he's harassing in the
14




     prior e-mail.
15




                     THE COURT: What's the objection about that
16




     document?
17




                     MS. BENNETT: Okay. No objection to its
18




     admission.
19




            Q.       (By Mr. Nace) One of the e-mails you did not
20




     disclose to your attorney is March 28 it says, Dear Katy,
21




     I've shared all of the information I shared with the
2




     outpatient psych office. The last three sentences there, I
23




     do not recall specifically what I said but I believe it was
24




     all along the lines of having been court ordered therapy to
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                 48




     address         having been molested by her stepsister.
1




     Beyond that I did not discuss any custody litigation nor
2




     any concerns I had regarding your husband nor you. You
3




     said that, correct?
4
A. I read that, correct.
5




               Q.   That is harassing, isn't it?
6




               A.   No.
7




               Q.   Now, with regard to the letter that was put
8




     into evidence today sent -- I'm going to hand you a
9




     courtesy copy dated September 25th. Do you see that
10




     letter?
1
A. I see a photocopy of this letter.
12




               Q.   What date -- March -- September 25, 2015
13




     were you working?
14




                    MS. BENNETT: Your Honor, I object to this
15




     line of questioning. You've already granted some directed
16




     verdict on Violation 22 which goes to this letter.
17




                    THE COURT: If that's what you're trying to
18




     do, sustain.
19




                    MR. NACE: It goes to the issue of attorney's
20




     fees, Judge. What we're asking for.
21




                    MS. BENNETT: We received a directed verdict
2




     on the claim so --
23




                    MR. NACE: They're asking for attorney's fees
24




     in this case. I'm entitled to cross examine whether he did
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                49




     it or not. The court already granted a direct verdict on
1




     the issue of the violation but not the issue of attorney's
2




     fees.
3




                  MS. BENNETT: Your Honor, we would respond
4




     that he doesn't have the right to examine him, that would
5




     be double jeopardy. He had no right to examine him. He
6




     can ask him how much he incurred in defending Violation
7




     Number 22 which goes to the heart of the attorney's fees
8




     but not in fact whether or not he took some action that the
9




     Court has already found that there's a directed verdict.
10




                  THE COURT: Sustained.
1




             Q.   (By Mr. Nace) May 28, 2014 with regard to
12




     this Violation 1, May 28, 2014, when you saw my client, why
13




     did you not just go the other direction?
14




             A.    On what date?
15




             Q.    May 28, 2014 here at the courthouse?
16




             A     I was going down to records so I -- I was a
17




     little -- I guess flabbergasted that she was there. I got
18




     on the elevator as quickly as I could. I went away. I
19




     mean I was -- What was I suppose to do? I did not turn and
20




     go back through security if that is your question.
21




             Q.    Thank you.
2




                  MR. NACE: I'll pass the witness.
23




                  MS. BENNETT: I'm going to call myself, Your
24




     Honor. My name is Paula Bennett. I've been licensed
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                50




     through the State of Texas to practice law since 2008. I
1




     practice only family law. I have a copy of my CV that I'll
2




     enter as Respondent's 3 and copy of my billing statement
3




     that I will enter as Respondent's 2. Mr. Rowes retained me
4




     with a $5,000.00 retainer to retain my firm. The billing
5




     that -- I'm familiar with the billing in Dallas County and
6




     what we charge as reasonable. He has incurred $11,039.97.
7




     I offer Respondent's 2.
8




                  MR. NACE: We would object to that exhibit if
9




     that exhibit includes attorney's fees in response to
10




     anything pertaining to what we've already nonsuited as of
1




     today, Violations 2 through 19.
12




                  MS. BENNETT: We would respond that we only
13




     learned of the nonsuit here. We were prepared to move
14




     forward with Violations 1 through 22. My client was
15




     subject to being put in jail today for Violations 2 through
16




     19 and such violations, while he may have nonsuited them to
17




     protect his client, did not protect my client. We had to
18




     get ready for today. We ask that the Court take into
19




     account all $11,039.97.
20




             Further we ask that Mrs. Tillotson, because the
21




     suit is frivolous, be denied attorney's fees payable by my
2




     client. I offer Respondent's 2, the billing statements and
23




     the summary of my testimony with regards to the billing.
24




                  MR. NACE: We'll stand on our objection as to
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                51




     relevance.
1




                  THE COURT: Overruled. Admitted.
2




                  MS. BENNETT: Pass myself.
3




                  MR. NACE: Nothing further.
4




                  MS. BENNETT: Rest.
5




                  THE COURT: Your proposed order?
6




                  MR. NACE: I do. May I grab it?
7




                  THE COURT: Yes, sir.
8




                  MR. NACE: One with commitment; one with
9




     non-commitment. I couldn't e-file some of the orders
10




     because of the nature of the case. It's a sealed file. We
1




     would need to strike any findings as to Numbers 2 through
12




     19 based on the prior statement by myself and the order of
13




     the court as to the foreign fees.
14




                  THE COURT: I think there's one exhibit
15




     missing here. The order -- maybe the motion.
16




                  THE COURT: All right. Based on the
17




     evidence, the Court finds the Respondent in violation of
18




     this court order, finds that he violated Violation Number 1
19




     and 21. The Court sentences the Respondent in jail for a
20




     period of thirty days, fines him $500.00 to be paid in
21




     ninety days. The Court will deny attorney's fees. Find
2




     the Respondent in civil and criminal contempt. Sheriff,
23




     would you take the Respondent in custody.
24




                                   (End of Proceedings).
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                52




     STATE OF TEXAS     *
1




     COUNTY OF DALLAS   *
2




             I, GLENDA E. FINKLEY, Official Court Reporter in
3




     and for the 256th Judicial District Court of Dallas County,
4




     State of Texas, do hereby certify that the above and
5




     foregoing contains the ruling of said judge, which is a
6




     true and correct transcription of all portions of evidence
7




     and other proceedings requested by counsel for the parties
8




     to be included in this portion of Reporter's Record in the
9




     above-styled and -numbered cause, all of which occurred in
10




     open court or in chambers and were reported by me.
1




             I further certify that this Reporter's Record of
12




     the proceedings truly and correctly reflects the exhibits,
13




     if any, offered by the respective parties.
14




             I further certify that the total costs for the
15




     preparation of this Reporter's Record is $700.00 and was
16




     paid by Ms. Paula Bennett.
17




             WITNESS MY OFFICIAL HAND this the 15th day of
18




     December, 2015.
19




                             _____glenda e. finkley_________
20
                             Glenda E. FINKLEY,CSR #3274
                             Official Court Reporter,
21
                             256th Judicial District Court
                             600 Commerce St, 4th Flr. Ste. 440
2
                             Dallas, Texas 75202
                             Office No. 214-653-6452
23
                             Fax No.     214-653-6267
                             Certification No. 3274
24
                             Date of Expiration: 12-31-16
25




                     GLENDA E. FINKLEY, CSR 3274
        OFFICIAL COURT REPORTER-256TH JUDICIAL DISTRICT COURT
                             214-653-6452
                                                                                           ,_.., ,• ..,' :•1· ·-
                                                                                                 . . - ---
                                                                                                         I - •
                                                                                                               ..
                                    No. DF-09-18237
                                                                                    2Dts ocr 23 AN 9:28
IN THE INTEREST OF                           §          IN THE256111
                                                                                         F£l !f' , ~ ...
                                             §                                          OJs·r: 1. .- ~. ,- ,'a~


CHILDREN
                                             §
                                             §
                                             §          DALLAS COUNTY, TEXAS

                MARY T ILLOTSON'S JVIOTION FOR ENFORCENIENT OF
                                                                                ---
                                                        JUDICIAL DISTRJCT COURT 0ALLA'~ g.~~g1s

                                                                                         - - - - D: PUTy


                              PROTECTIVE ORDER

TO THE HONORABLE JUDGE OF SAlD COURT:

        Respondent and Movant MARY TILLOTSON hereby file:s her Motion for Enforcement
of Protective Order, entered April 11, 2014, and who shows in support the following:

                                                  I.
                                     DISCOVERY L EVEL

        Discovery in this case is intended to be conducted under level 2, T.R.C.P. Rule 190.

                                                 n.
                                           PARTIES

        This Motion for Enforcement of Protective Order is brought by MARY TILLOTSON
C'MARY TILLOTSON" or                    Petitioner in the above-captioned cause numbers, who is
the mother of                                        (collectively, Jhereinafter sometimes referred
to as the 11 Chl                                     ROWES'' or "'Petiti           is Respondent in
the pending proceeding. He is also the father o-                and

                                                 III.
                                          CHILDREN

        The following children, who are under the continuing jurisdiction of the 256111 Judicial



-
District Court of Dallas County, Texas, are the subjects of this suirt:


                                         IV.
                             MANAGL'NG CONSERVATORSID[P
                                                                                 and -




       Pursuant to the ORDER IN SUIT AFFECTING PARENT CHILD RELATJONSHIP,
entered March 6, 2012, MARY TJLLOTSON and BRYAN ROW:ES were appointed Parent Joint
Managing Conservators of the chi ldren.


MARY TI LLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg. l
                                                                                                  EXHIBIT

                                                                                         I ]?;_ 1
                                                    v.
                                           JURISDICTION

       This Court has continuing, exclusive jurisdiction of this case as a result of prior
proceedings.

                                              VI.
                                      SERVICE AND NOTICE

       The party entitled to notice is BRYAN ROWES. BRYAN ROWES may be served with
process in this matter in Ql't'l•n.•l'1lant•A              Civil Procedure, by serving
him at his place of residence at                           or at any other place he may
be found.

                                            VII.
                                   ORDERS TO BE ENFORCED

    MARY TILLOTSON seeks to enforce the PROTECTIVE ORDER that BRYAN
ROWES has intentionally, willfully and contemptuously violated subsequent to it being entered.
BRYAN ROWES has violated in various respects the PROTECTIVE ORDER, entered April/7,
2014.

                                                    A.
                                       PROTECTIVE ORDER

       On                     in Cause No. DF-09-18237, styled "In the Interest of
-         and                                 Children, Children," in the 2561h Juua•o;uu ..,• .,.,              "Prohibited from going to or near MARY TILLOTSON's
              addresses or where MARY TILLOTSON normally resides at




              "Effective Period

              "This Order shall continue in full force and effect until Aprill0,.2016."

              "Attorney's Fees

              The Court finds that BRYAN ROWES should be assessed Five Thousand
              Dollars and no Cents ($5,000.00) as attorney's fees for the services of Frederick
              S. Adams, JR. IT'S ORDERED that FREDERICK S. ADAMS, JR. Is awarded
              judgment of Five Thousand Dollars and No Cents ($5,000.00) for legal services
              rendered with post judgment interest thereon. The judgment, for which let
              execution Issue, Is awarded against BRYAN ROWES, which is to be paid
              $250.00 per month beginning May 1, l014 and each month thereafter until
              the Judgment and all interest paid ..."(emphasis added)

       The above provisions may be found on pages two (2) through three (3) in the
PROTECTIVE ORDER. A true and correct copy of the PROTECTIVE ORDER is attached
as Exhibit A and incorporated by reference the same as if fully copied and set forth at length. See
attached exhibit "A. "

                                                       Al.

        BRYAN ROWES has disobeyed and continues to disobey such order in that he has
intentionally, willfully and maliciously violated the PROTECTIVE ORDER. More
particularly, BRYAN ROWES has committed separate violations of the order described in the
PROTECTIVE ORDER as follows:             .

       Violation 1.      On May 28 2014, at 8:30A.M., BRYAN ROWES violated the
                         PROTECTIVE ORDER. by going within 500 feet of a location where
                         MARY TILLOTSON was known to be by Respondent, BRYAN ROWES,
                         specifically an elevator bank at the court house. There, BRYAN ROWES
                         made eye contact with MARY TILLOTSON, glared at her menacingly
                         and stood next to her. As MARY TILLOTSON retreated, she told him he
                         was in violation of the PROTECTIVE ORDER. BRYAN ROWES
                         smirked and got on the elevator nevertheless, where she was still standing.
                         Following, security saw MARY TILLOTSON visibly shaken and crying
                         and escorted her downstairs to meet her then attorney. Following, BRYAN
                         ROWES deliberately walked past MARY TILLOTSON twice while she
                         was in front of the courtroom glaring at her as he previously had.



MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg. J
       Violation 2.   On May 1, 2014, BRYAN ROWES violated the PROTECTIVE ORDER
                      by not making the court ordered installment payment to the attorney of
                      MARY TILLOTSON in the amount of $250.00.

       Violation 3.   On June 1, 2014, BRYAN ROWES violated the PROTECTIVE ORDER
                      by not making the court ordered installment payment to the attorney of
                      MARY TILLOTSON in the amount of $250.00.

       Violation 4.   On July 1, 2014, BRYAN ROWES violated the PROTECTIVE ORDER
                      by not making the court ordered installment payment to the attorney of
                      MARY TILLOTSON in the amount of$250.00

       Violation 5.   On August 1, 2014 BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 6.   On September 1, 2014 BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 7.   On October 1, 2014, BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 8.   On November 1, 2014, BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney ofMARY TILLOTSON in the amount of$250.00.

       Violation 9.   On December 1, 2014, BRYAN ROWES violated the PROTECTIVE
                      ORDER by not making the court ordered installment payment to the
                      attorney of MARY TILLOTSON in the amount of$250.00.            ·

       Violation 10. On January 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 11. On February 1, 201, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 12. On March 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.


MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.4
       Violation 13. On April 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of$250.00.

       Violation 14. On May 1, 2015, BRYAN ROWES violated the PROTECTIVE ORDER
                     by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of $250.00.

       Violation 15. On June 1, 2015, BRYAN ROWES violated the PROTECTIVE ORDER
                     by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of $250.00.

       Violation 16. On July 1, 2015, BRYAN ROWES violated the PROTECTIVE ORDER
                     by not making the court ordered installment payment to the attorney of
                     MARY TILLOTSON in the amount of $250.00.

       Violation 17. On August 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney ofMARY TILLOTSON in the amount of$250.00.

       Violation 18. On September 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 19. On October 1, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER by not making the court ordered installment payment to the
                     attorney of MARY TILLOTSON in the amount of $250.00.

       Violation 20. On March 5, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER, by going to MARY TILLOTSON's place of employment
                     located at Children's Medical Hospital.

       Violation 21. On March 28, 2015, BRYAN ROWES violated the PROTECTIVE
                     ORDER. by communicating with MARY TILLOTSON directly when he
                     sent her threatening or harassing correspondence by email stating he went
                     to her place of employment on two separate occasions after the
                     PROTECTIVE ORDER was granted.

       Violation 22. On or about September 25, 2015, BRYAN ROWES violated the
                     PROTECTIVE ORDER, by communicating with MARY TILLOTSON
                     directly when he sent her threatening or harassing correspondence to
                     MARY TILLOTSON's residence after the PROTECTIVE ORDER was
                     granted.


MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.S
       Movant MARY TILLOTSON was the Applicant/Petitioner and BRYAN ROWES was
the Respondent in the above-referenced proceeding.

                                             Vlll.
                                           REQUESTS

       (a)   Movant requests that Respondent be held in contempt, jailed, and fined for each of
the remaining violations detailed above.

       (b)   Movant believes, based on the conduct of Respondent, that Respondent will continue
to fail to complv with the orders set forth above. Movant requests that Respondent be held in
contempt,. jailed, and fined for .
                                   each failure to comply with the orders of the Court from the date
of this filing to the date of the hearing on this motion.

      (c) Movant, MARY TILLOTSON, requests that, if the Court finds that any part of the
order sought to be enforced is not specific enough to be enforced by contempt, the Court enter a
clarifying order more clearly specifying the duties imposed on Respondent and giving
Respondent a reasonable time within which to comply.

      (d) Movant, MARY TILLOTSON, requests that the Court find that since the last hearing
BRYAN ROWES has engaged in an "incident" negating the parties' agreement, and subsequent
order of the Court, that BRYAN ROWES's possession of the children be restored pursuant to the
prior order dated March 6, 2012.

     (e) Movant, MARY TILLOTSON, requests that BRYAN ROWES provide proof of
counseling compliance as a condition precedent for all periods of possession to be exercised.

                                                IX.
                            ATTORNEY'S FEES AND EXPENSES

      It was necessary for Movant to secure the services ofNACE & MOTLEY, L.L.P., lawyers
duly licensed and practicing in the State of Texas, to preserve, protect and defend Movant's
rights and the children. Respondent BRYAN ROWES should be ordered to pay reasonable
attorneys' fees, expenses, and costs, and a judgment should be rendered in favor of the attorney
and against Respondent; or, in the alternative, reasonable attorneys' fees, expenses, and costs
should be taxed as costs and should be ordered paid directly to the undersigned attorney, who
may enforce the order in the attorney's own name.

       Movant requests postjudgment interest as allowed by law.




MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg.6
                                            PRAYER

      Movant prays that the Court grant its Motion for Enforcement and, specifically, that
Respondent be held in contempt and punished as requested, that a judgment be granted for
attorney's fees, and costs or order a bond or security, that the Court clarify any part of its prior
order found not specific enough to be enforced by contempt, for attorney's fees, expenses, costs,
and interest, and for all further relief authorized by law.

                                              Respectfully submitted,

                                             NACE & MOTLEY, L.L.P.
                                             100 Crescent Court
                                             7th Floor
                                             Dallas, Texas 75201
                                             Tel: (214) 4598289
                                             Fax: (214) 2424333

                                              By:/s/ Bradford Nace
                                                 State Bar No. 24007726
                                                 bnace@nacemotley.com
                                                 Attorney for Movant
                                                 MARY TILLOTSON

                                 CERTIFICATE OF SERVICE

        In addition to serving BRYAN ROWES with service of process, the undersigned certifies
that the foregoing docwnent will be served on his counsel of record, PAULA BENNETI, in
accordance with the Texas Rules of Civil Procedure.

                                              Is/ Bradford Nace




MARY TILLOTSON'S MOTION FOR ENFORCEMENT OF PROTECTIVE ORDER
Pg. 7
TOI   nt6536103                                     Frmu Colm1e Alldeqctn                       4-17-14      8•49aa   p. 8   of 19




                                                       NO. 09-18237

            1N THE INTEREST OF                                § IN THE DISTRICT COURT
                                                              §
                                                              § 256TH JUDICIAL DISTRicr
                                                              §
                                                              §
                                                              §
            MINOR CHILDREN                                    g· DALLAS COUNTY, TEXAS
                                                  PROTECTIJIE ORDER

                    on     Aeu1. "                    •2014, the Court heard the Application of MARY

            TILLOTSON for a Protective 01'der.

            Apoearqnces

                    Applicant, MARY TIUOTSON, appeared In person and through attorney of record,

            FRJIDJmlCK S• .ADAMS, JR., and announoed ready.

                    Respondent, BRYAN ROWES, appeared in person and 8Dllounced ready,

            JurlsdJctlon
                    The Cow1, after eXamining the record and hearing the evidence and argument of counsel,

            finds that all .necessary prerequisites of the law have been satisfied and that this Court has

           jurisdiction over the parties and subject matter of this case.

            Findings

                    The CoW"t finds that BRYAN ROWES has engaged In conduct violative of Texas Penal

           Code Sootlon 42.072. The Court finds that the following protective orders are for the safety and

           welfare and in the best Interest of Applicant and are necessary for the protection of Applicant.

            "Prokcud Person"
                   In this 'Order, 11Proteoted Person" means Applicant




           J'TDtecJive Order·                                                                                 rngeJ
Tot 2U65J6103                                       Fro111 CoDDle Andersou                     t-17-14   8t49illll   p. 9   of 19




          01vlt1'.r

                      IT 1S ORDBRBD that Respondent, BRYAN ROWE$, is:

                          Prohibited from committing family violence, as defined by section 71.004 of the Texas
          Family Code.

                          Prohibited from commwticating directly with MARY TILLOTSON in a threatening

          or harassing manner.

                      Prohibited from comm~icating a threat through any person to MARY TILLOTSON

                      On a finding of good cause, prohibited from communicating In any manner with MARY

          TILLOTSON except through Respondent's attomey or a person appointed by the Court, except

          Our Family Wizard relnted to Ute children.

                      Prohibited :&om going to or near, or within 500 feet of, any location where MARY

          TILLOTSON is known by Respondent, BRYAN ROWBS to be and from remaining within 500

          feet after Respondent, BRYAN ROWES becomes aware of MARY TILLOTSON presence.

                      Prohibited from going to or near MARY TILLOTSON's employment addre.To:   2UG5J~10l                                       Frau Coanle laderson                       t-17-14   8•t9u p. 10 of 19




            ORDBR.liD that FRBDBRICK S. ADAMS, JR. is awarded judgment of Five Thousand Dollar:

            and No Cents ($5,000.00) for legal services rendered with post judgment interest thereon. The
            judgmont, for wbioh let exeoution issue, is awarded l!&ainst BRYAN'ROWES, which Is to be

            paid $250.00 per month beginning May 1, 2014 and each month thereafter until the Judgment

            and all interest is paid in accordance with Bxhl'blt 1'A'' hereofwhioh is incorporated herein at

            2001 Bryan Street, Suito 1800, Dallas, Texas 75201.
            Fees: Cl!auu. qml Expetuu

                     IT IS ORD.BRRD that BRYANROWES shall pay the $16 protective order fee, the

            standard feo for cost of service ofthis order, the costs ofcourt, and all other fees, charges, or

            expenses lnowred in connection with this order.

            IT IS THilRBPORB ORDERED that Respondent, BRYAN RO'WBS shall pay SWeut Dollars

            and NoCems($16.00) to the clerk of this Court on or before May 1, 2014 at Dallas County

            Courtho~ 600 Commerce Street, Dallas, Texas 75202, by cash, cashlerls check, or money

            order.

           ReUefNot Granted

                     IT 18 ORDERED that all relief requested in tho Application for Protective Order but not

            expressly granted is denied.

            Ordu Forwnrded

                     A copy of this order, along with the information provided by Applicant's attomey thtrt is

           required under section 4ll.042(b)(6) of the Texas Oovemment Code, shall be forwarded by the

           clerk of this Court to the chiefof police of the municipality of Dallas, Texas.

           Effectlye Ptrlod
                     This order shall continue in full foroe and e_ffeot until April 10, 2016.

                                                                                                           PageJ
To• 21455~103                           Froau Connie Alldersoo         4·17-14   8•49am    p. 11 of 19




          Warnings:

                . A PERSON WHO V10LATES TillS ORDER MAY BB PUNISHED FOR CONTEMPT

          OF COURT BY A FINE OP AS MUCH AS $500 OR BY CONFINEMENT IN JAil. FOR AS

          LONG AS SIX MONTHS, OR B01ll

                  NO PERSON, INCLUDING A PPASON WHO IS PROTECTED BY THIS ORD~R.,

          MAY GIVB PERMISSION TO ANYONE TO IGNORE OR VIOLATE ANY PROVISION OF

          'IlUS ORDER. DURING THE TIME IN WJDCH THIS ORDER IS VALID, BVBRY

          PROVISION OF THIS ORDER IS IN FULL FORCB AND EFFECT UNLESS A COURT

          CHANOBS Tim ORDER.

                  IT IS UNLAWFUL FOR ANY PBRSON, OTHER THAN A PEACE OFFICER, AS

          DBFINBD BY SBCTION 1.07, PENAL CODE, ACTIVBLY RNGAOED IN BMPLOYMBNT

          AS A SWORN, FULL-TIME PAID BMPLOYBB OF A STATE AGENCY OR POLITICAL

          SUDDMSION, WHO IS SUBJECT TO A PROTECTIVE ORDER TO POSSESS A

          FIRBJ\RM OR AMMUNITION.

                  A VIOLATION 01-' 'fHJS ORDER BY COMMISSION OF AN ACT PROHIBITED BY

          Tim ORDER MAY BB PUNISHABLE BY A FINB OF AS MUCH AS $4,000 ORBY

          CONFINBMBNT IN JAIL FOR AS LONG AS ONB YEAR, OR BOTH. AN ACT THAT

          RBSULTS IN FAMILY VIOLENCE MAY BB PROSECUTED AS A SEP~TE
          MISDEMEANOR OR FELONY OFFENSB. IF Tim ACT IS PROSECUTED AS A

          SEPARATE FELONY OFFENSR, IT IS PUNISHABLE 'BY C  .2146SJ6103
TOI                                     Fro.aa C011111e Anderson         4-11-14   8149i1111   p. 12 of 19




          OR~ON,            AS DBFINBD IN 18 U.S.C. § 921, WHILB THIS PROTBCTIVB ORDER

          IS IN BFPBCT MAY BE A F.ELONYUNDBR. FEDBRAL LAW PNISHABLE BY UP TO TBN

          YEARS IN PRISON, A $250,000 FINE, OR BOTH.

                PURSUANT TO 18 U.S.C. § 925(a)(J), THE RESTRICTIONS ON POSSESSION OF

         FlRBARM8 OR AMMUNITION FOUND AT 18 U.S.C. § 922(g)(8), AND IMPOSED BY

         nllS PROTBC'ITVE ORDER, DO NOT APPLY TO PIR.BARMS OR AMMUNITION

         ISStJED BY niB UNITED STATES OR ANY DEPARTMENT OR AGENCY THBRBOF OR

         ANY STATB OR ANY DEPARTMENT, AGENCY, OR POLmCAL SUBDMSJON

         THBRBOF, WHICH RESPONDENT POSSBSSF..S IN CONNE(,"rlON WITH niB

         DISCHARGE OF OFFICIAL GOVERNMENT DUTIBS. TifB POSSESSION OF

         PRIVATBLY OWNED FIR.BARMS AND AMMUNlTION, HOWRVBR, REMAINS
         UNLAWFUL AND VIOLATES THE THERMS OF TinS PROTECTIVE ORDER.

                IT IS UNLAWFUL FOR ANY PERSON WHO JS SUBJECT TO A PROTBCTIVB

         ORDER TO KNOWJNOLY PURCHASE, RENT, LEASE, OR RECEIVB AS A LOAN OR

         GIFT FROM ANOTHER, A HANDGUN FOR '!liE DURATION OF TIIIS ORDER.
                INTBRSTATB VIOLATION OF TinS PROTECTIVE ORDER MAY SUBJECT

         RESPONDENT TO FEDERAL CRIMINAL PENALTIES. 'llJlS PROTBCTIVB ORDER IS

         BNFORCBABLB IN ALL lliFTY STATES, TI-m DISTIUCT OF COJ.,UMBJA, TRIBAL

         LANDS, AND U.S. TBRRJTORJES.
                SKJNBD on   APR 172014


                                              · JUDGE PRESIDING
·To; 2146536103                                   Froau Coi!Dle Andmon         4-17·14   8149u    p. 13 of 19




            Inj'ormtJIIon ubout Respondenlto Aid Law Enforcement Officers:

           Name: BRYAN WILLIAM ROWES
           Home address:

           Homo tel"J)hone number. c_e I l

           Work address: None

           Work telephone number: None

           Date ofblrth:

           Colorofeyes:      7j R. t)W N
           Color of hair:   B l rrc.. ~
                             1   (J ,,
           Height:    5          o
           Weight /5'0
           Sex: MaJ11.

           Race: Caucasian

           PelSOnal Descrlptors:     _5c   It ~

           Social Security number: • •

           Driver's license or identificatioo number and ls!Uing state: tiD~




                                                                                    .•




           Pr~kcllve Ordrr                                                               P~rge6
                                                                                             Th e OurFamil yWizard® websitc
                                                                                                     1302 2nd St NE Suite 200
Message Report                                                                                          M inncapolis, MN 55413
                                                                                             http J/www.OurFamilyWizard.com
                                                                                                   Info@OurFarnily Wizard.com

Katy Tillotson generated this report on 12110115 at 01:34AM. All times are listed in America/Chicago timez.one.
      Message:        I of 1
          Date:       03/28/2015 3:59PM
         From:        Bryan Rowes
            To:       Katy Tillotson (First View: 03/28/2015 4:23 PM )
       S ubject:      RE:-         T herap ist
      Message:

          DcarKaty ,


          I am happy to share all of the information about your family (includingJI. . . Lauren, Joe, and yourseU) that I have shared with
          anyone employed at Children's, including the stnffat outpatient psych.


           I. You were present during my first interactions: I had come to see-          in the hosp ital. I told you the day before that I would be
          coming and, as requested, I tcxtcd you when I was on my way.l arrived between 12 and I. You left the hospital room to give-
          and me some private time. When you returned you brought a co-worker with you from the social work department. 1 am not sure
          Cl          certificate to the medical records department and had a conversation with JllllliJijp1lCit at the department. I explained that I had already
          brousJ!t- birth certificate OJICC and expressed my concern that you, as a social worker at the hospital. would bave access to the file
          and could have ranoved me or-otherwise altered the file. She assured me that such a thing was not possible and apologized for the
          department's failure to record me as the father. I also stated that there was onJ1Ping litipion and requested that I be provided proof
          that I had been left offo - file.

         I had asked you numerous times to have the hospital include me as the father, but you never did. If you bad- I never would have had
         to have this contact.

         3. In cowt the judw= had instructed you to get therapy f o r - The conclusion reached was t h a t - could be seen at Children's
         hospital for he. You informed me that both she a n - were put on a waiting list. You shared the names ofthe individuals with
         whom you had spoken and the number I should call if I wanted to follow-up. After an extended period of time, during which I had
         made numerous requests for status updates- which you either i~ored or declined, I called the number you had shared with me and
         spoke with one of the individuals you mentioned. She said that they had no waiting list, and no record or recollection of you ever
         being in contact with them.

         Please share any information you have provided to Children's about me.

         Thank you,
         Bryan




Copyrfght@200D-2015 OurFamilyWizard.com, all rights reserved, patented                                                                         2of2
                                                                                          lltc OurFamilyW izard®wc bsitc
                                                                                                      1302 2nd St N E Suite 200
Message Report                                                                                         Minneapolis, MN 554 13
                                                                                          http ://www.O urFamily Wizard.com
                                                                                                  lnfo@OurFanti lyWizard.com

/(aty Tillotson generated tlris report ou 12/10/15 at 08:53 A1ltL All tim cs are listed iu Am erica/Ciricago tim ezou e.
     Message:      I of I
        Date:     09/25120 15 11:37 AM
        From:     Katy Tillotson
          To:     Brynn Rowcs (First View: 09125120 15 II :38 AM)
      Subject:    RE: Judg.;'s Orders/Medical Payments
     Message:

         Carrie is not able to resolve legal issues rcg;trding the Order.


          On Fri, 09/25/JS at 11:08 ANI, Bryan Rowes wrote:
          To: Katy Tillotson
          Subject: RE: Jud1,>c's Ordcrs/M cdicall'ay ments
          Message:
           Dear Katy,

           I have spoken with Carricment and she has advised for us to not discuss it here or during our sessions with
           her. If you have concerns regarding the financial judgement, p lc:JSc have your lawyer contact my lawyer.

           I have mailed you a check for 183.22 to reimburse for the S/13 and 8115 expenditure. When we resolve the issues with the other two
           expenditures you have posted, I will remit payment for those as well. If you would prefer, we can discuss details with Carrie.

           Thank you,
           Bryan



           On Fl"i, 09/25/15 at 10:38 AM, Katy Till otson wrote:
           To: Bryan Rowes
           S ubject: RE: Judge's Ordcrs/M cdicall'nyments
           Message:
           I really have more important thing; to do then email you back and ronh all day long. If you don't want to pay the S25 ensure
           accuracy- fine. M nil me a check.




           Ajplin,l am directly asking: WHAT IS YOUR PLAN TO REPAY TilE JUDGMENT? I've asked three times now and received no
           response. Arc you l,'Oing to pay weekly, monthly , lump sum, and if so how much at each t imc?




           On Fri. 09/25/15 :tl 10: 11 Ai\11, Br·yan Rowcs \\TOle:
           To: Kary Tillotson
           Subject : RE: Judge's Orders/M           Thank you,
           Bryan




           On Fri, 09/25/15 at 10:07 AM, Katy Tillotson wrote:
           To: Bryan Rowes
           Subject: RE: Judge's Orders/Medical Payments
           Message:
           You will recall I paid the fee for our family wizard so that payments could be made through the website and tracked for both our
           protection.

           What is your payment plan for the judgement?




           On Fri, 09/25/15 at 10:01 AM, Bryan Rowes wr!»te:
           To: Katy Tillotson
           Subject: RE: Judge's Orders/Medical Payments
           Message:
           Dear Katy,

           Please provide an address for me to mail payments.

           Thank you,
           Bryan




           On Tbu, 09/24/15 at 9:51 PM, Katy Tillotson wrote:
           To: Bryan Rowes
           Subject: Judge's Orders/Medical Payments
           Message:
           I am concerned that payment has not been remitted for the last medical expenses and also that the impression I have is that you do
           not have a plan, or perhaps even intent, to pay the $94,000 Judgment Ordered to me for attorney's fees.

           Please infonn as to whether your intent is to comply with paying the Judgment and if so what your pIan is? If you do not have a
           plan and/or intend to comply then I want to mak~ sure this is addressed in the Order and/or with Judge Lopez prior to signing the
           Order.




Copyright ©2000-2015 OurFamilyWizard.com, all rights reserved, patented                                                                  2of2
                                      "-al' '"''''.. ~·I·'"'•
                                 1
                                                    1
11 ol'"v•••Ill•''''\II 1
                    1 1111.,.,. ' '

1




                                                                J
Oeu R~sidertt.,

f'~ret ro •nform you lhat wu ~two se.x offenders llviD8 Jn Che ntlshbothood. TheW fndNldu.ls
haw not offlciilfy betn.chusecf with J crim& because lbaV blvo not been aUSht in the .a bv the
aulhoritJes. They do not appear on lnY olftndtr Witch llscs. HOWIYtr, t think It would be lrrespon"ble
of me to not shire Ws lnfonntUOn wtth you,; so that ¥0\1 c.n~et aa:on:tlnafv. 8oth lndMdulls 1ft
currentty setkJt1& thenPr In an attempt to conllOI themsthltt. Whh this 'NY be succeSstut; It Is
_,leved thltls$uu • ttiese annot bt cuqd, I encourq.e vou to be mpanslble and vtsBant with
thea fndMdulls:
ICaty 11lotson

Joe l1lacson
                                                                                                   The Ou rFamilyWiz:u-d3il website   ~
                                                                                                        1302 2nd St NE Suite200
Message Report                                                                                           Minneapolis, MN 55 413
                                                                                               http://www.OurfamilyWizard.com
                                                                                                     lnfo@OurFamilyWizard.com

Katy Tillotson generated tMs report 011 09/02115 at 08:06PM. A ll times tire listed in Am erica/Chicago timezone.
     Message:     I of I
       Date:      03/.3G'2015 6:52PM
        From:     Bryan Rowes
          To:     Katy Tillotson (First View: 03/3(}'2015 9:56 PM)
      Subject:    -     Medical File
     Message:

          Dear Katy,

          I have been reviewing-       medical fil e and I do not sec anything in thcreabout your drinking and smoking while pregnant. Did you share this
         with the doctors?


         Thank you,
         Bryan




Copyright 2000-2015 OurFamilyWizard.com, all rights reserved, palented                                                                             1 of 1
Message Report
                                                                                                            ThcOurfnmilyWir.lnlli> w({uile
                                                                                                                 1302 2nd Sa NE Suirc200
                                                                                                                  Minnc:~polis, MN 55413
                                                                                                        lnap://www.OurFamilyWiZOird.conl
                                                                                                                                                lti
                                                                                                            lnf«1J!OurFamilyWi~rd.com

Katy1i((otsoll cell crated this rcpon 011 09/02115 at 08:10PM. All tim es arc lil1ccl in Amcricn/Cilicago rime:.onc.
      i\lcsnge:        1 or 1
           O:ue:       Oll2812015 5:54PM
          from:        Bry~n Rol\'0'

              T o:     Knay Tillruon (Firs a View: Ol/28/2015 6:02 I'M)
       Subj«t:         JU::-           Thcrnpisa
      :\!l-SS3 1,'C:

            Dc1r Kaly,

            I have shnnxl nil of lhc infmnntioo I sll artxl \Iiiii thcouap:11im1 psy~h office Thnl you inlbrmo:l mc ahna you had put the 1: ids m U•c waialisl
            for nppoinunolls at Children's. I shared Ihe necessary infommliou Ro noodc.rllo lo::k 111> n file. I do not ro.:nll cvay dctnil of om convorsalicn as
            it wa., a wh ile ngo and quil~ brief. Jo:: was catainly n~va mauimul ~~~ helms nothing lo do wilh tllis, In looking foc nny nppoiruma11s, I
            bdicvc Ho ll.,koo what uaccouuscling wa~ fet". l don« recall spccilically wlma J snid, bml bdicvo it wu.s nlong the.: lini.S ofhnving bw1 coon·
            u-dY 10 address -   having bc.:n molcslc.rl by her s1cp-sis1a. Ocyond lhnl l did not discuss rmy custody liti~11ion issues ncr any
            CCI1CI111S I hnd rlog;trding yu.rr husband ncr yu t.

            I'IClScshnrcnny infcrmatim you hove prO\·ido..l Childrm's abrut me.


            Thank yoo ,
            Oryan


             On Sn t, OJillVI S n 1 S:J9 l'i\1 , Ka 1y Tillotson wrote:
             To: llryan Howes
             Subjr«: RE-              Th=pis t
              Mcssnj!C:
              Yoo stnto..l prC\'ioosly ahal yo.• h:ul sharol infmnation yoo da:mcd "rcJSamblc". Whal did you discuss r~rding what you bdicv~
              ncnlcd couusdin:; fa. whcthcr i1w:IS court u-dao..l. any cuslodyllilignion issues :L~ wdl :LS ro•ccrns )'           011 Sat.IDIWIS.t 4:26PM. Katy Tlllolsal wrote:
           TCIII Bryan Rowal
           SabJedz RP             Thallplat
           MeJaaee:
           You didacuaswe:my qucBCiaL What did you discuss wi1b !him~ CICJWISdiaa? A wbolcpillll:af'wridnaaad aous\\11'.



           011 Sat. IBMISat J:SPM, Bryaii"RQ;C5           wi*:··· ....--... ·--····--·-·-------·---·· -·
          TCIC Kaly Tilkllscll
          Sabjed: RE:~ Thcnpisl
          Maallp
           DalrKazy.

          lam happy co shareaD oldie fllf'll"l'llllia:lllbaal )'GilT family (lndudla~ LaunD. Jet. 8Dd yandJ) dlllllllllwsband wilb myaac
          cmplcpllll Cblldnn'l. laduclillg tho slaft'111 ou1path111t psych.

           1. YCIIWIRpniCIItdurirJslll)' lblt latcracdciiS: lhldCICIIICtos              klbcbasplml. ledd you dlcdaybdnlha& IWIIIIdboCXIIIIfaa
          ad, as nqucsud. I rorai10D wbCP I was CD my way. Ianived bclwecn 12 and 1. Youldllfle IICI8pi1aJ ram IDp                        and mescme
                                                bra&""
          priYale tift. WIICII )'CIII nlllnud )"CCI         a CC)WIIIUr wid! yaa !ian thcsa:ial work dqlsnmCIIt. IIIII'IIICil smeCIIICdy wbal you bid tdcl
          bcr, bW )"CCI clcarly had !al her 10 bcllolclhllll bad cfaaciCil1Clblns luapJNC41"*- WoaU had a a~lm wbi~ WBS Ill dlo
          nxn Cll"bcamdlay lslucs".lclid fed likeit was apprqnillfctocllscuss any sudllssuoin dqiCh wi1b-in lhcrcun, SOUJICII the
          CCIICiusiCII d'lhoCICIIVG'IIIdciD I rcqucslld a card Cran lhesaclll wa'ker to fallow1rp. Sherapclldal dial ahoclid au bavo~ bat 'WIIIIId
          lPwCIIOtoyoulbal you CIOUld then pass ai0D3f0 me. You balb lhcnld\ lhonm~ ao lbat I CIOUld flllisb lpCIIdiJislimo wid!                Wllal you
          ICimld )"CCI did IICil brlnaiii!Y oflhcsoclal warkaa cards wl1h you. N lid\ lalqlpal by w ficllt ckBk and asked to bo In ta~ch widl social
          work 4cpariiiiCIII ao Ilia& I CIOUid speak widllhoaoclal wa'ker lhl1 bad Did wWI us. She said dial I CIOUid call thocllpanmCIIta pllaaellnemd
          boplllin laUCb v.ilb hcr.llluD caUad lhedqlm1mcnt bul noCIIOBDSwav:l ancl tbephCIIOWCIII straipuo voiamail.. TheGIP&I'IICIISI9
          said co kavomy illfcrmaticn and SCII'ICDie~ bo in IOUc:b. II alsosaid 11111 shoulcll havoany ftmher CICIIICiriiS I cauld CICIII8d lbobcad of
          social wa'k end pcovidat a number. lldl a ma~q~:nqucst!Da 10 apeak wllh lbesocial water. I !ben ralizal dill you ptdlably have acc:as
          to lbc vci=WJ BCC~C~U~~t and lhllllshoutd spadt dirocdy wilb lhe !laid oflhosocial work department. I redlalcd w social wat department
          lfneaodlallcculd wrbecbvn lhcdln:r;tcn pbaaenumbcr. lllm called lhoiiCIId oflheclcpanmml and ld\ a mma~~g~lbat I would lilcoiO
          spcslc wl1h bcr.

          Aday a ao lalcr lho held ollhe dqJIIltmalt rdum«< my calL I ecplalacd lllopnvioulatmy 10ha' 8lld our badtwouad. I fdd ller dl&ll WBS
          cmccmcd about eat had ba:n Cl' would beraadld                    Olc.ICIIp!alnal dial mycc:nccms waebaslll CD thelllctlllatas asacllll
          wa'keratlbo~ you miF& havelllldueilllluii!Celll anyncads, you mJahthaveiCCCIIs coeboreccrds, BDdymllada lrislay of
          lllfallplills to docwnaulhiDp chill wara Wllnlc in Gnfcr co make me liD bad. Shcapolqpml fa the social water IICil proridiagmewhh her
          cardllldsiBtOIIIhalll was a vfolaiiCII of poll~ tohave~yaa co pass alCIIgsuch lnformallaa tome. Sboalsosald chalsbe'WIIIIId
          spcalc wl1h dlosocial worker to insure lllatm c:curatc ftiCIDid.,. kept. Sllcalsoalllled lhat you "WG~Id ad bavoiiQCGs ..     s nlc
          bcrCIId wbal cd!er pan11t1 ~ Sbocancludcd lhocanVtlllllliCII by sll)'lnslhlll ifl bad any ftudlcr canccms that lshould CGIII8Ct her
          dlra:dy.



          I fliloMd up wilh lhocllnl:ccraftcr III1CIIhcr few days llld shcassund mclhat ~shad bemhaadlcd apprqlrialdy.

          2. WileD~ baD l!atpftalilllll calh:d to JSia(armaliCII and spek wilb his beallh care proridcrs. Tbty oplaiacd dial you bad liCit
          Ustalme. . lilhcrOJa ~creiD lhoflle) lllldas ara;ultdlqwwld Msbarcany lnfCll1lllllial wldune They IDid med!all\loQ!Id
          Dad co brinap~WorpiV'CIItbood 1n Gnfcr toCiblllin such inronnat~a~.

          l._ltolhebaspllll end pnMclcdchan
          tomo IMI8I wales Iaiii'.
                                                   wllb.      blnb ClCI1illclllcfa lllcir fiJcs illldi'CiqiiGtalocpics ofbis medlcal niiCids which wcreiCIIt


         llallr I'CIJIICBtallft updalal cq,y ofbis malicaii'COCids. lwasllglia tdd dlali'MliiiCillillld as his flllher. I apia broil~ bintt
         ClCI1ifialletolhomallc:a! ...-cis dqJutmclllt end had a canYCI'IIIIiCII wiiii111111111F11111111 die dqNirlmalt. I aplailud tbllll had llln:ady
         ~- bU1b catlllcatcCIICOand ClpftUGI my catCCID 111&1 you, as a SGCiol 'Wilda- tlllhe bospiZal. we~:~ld have IIOCCIIS IDthcfllomd
         CQIId llave rancMd me« Glbcrwlseallcred the file Sboassund medial slid! a ddna was lid pasaiblelllld 11p1i          v       I rcr lbedcpanmcata
         • :reoant me as lllo fldh«. I also atlflll dtallh= was 01fioalili&Blil» and nqualld llw I bo)ltO'tidol JIR)Oflball had bcl:n left oa of


          I bad altai ym nuniCI"CCIIIImcs 10 llovo lhc balpilal Include me as die falhcr, bat you ac:vcr did. Ifyaa bad- I - WCI:IId have bad co have
          IIIIa eantac.1.


Copyrlg!rt 2000-2016 ouiFamDyWJzard.com, 811 dghtsi'888Mid, pal8nted                                                                                 2ore
1111 caut lbejuclpbld iDIINCial yguto p lhcnlpy~ TheCCIIduslcn I'CIIdlcd waa                 !hal-         could bcacrn B1 Cbildtm'a

                                                                                         o1•
balplta1 !CI'ftet. YCIIIIIfcnrud melbatbcdlsbcud~taaawaltingUst Ycu slwatlbenamcs oflboindividuals with whanycu
had spokm Blld lbeiiUIIlbcr labcluld call Ill Wllllled to folJow.vp. Alta- an Cll.aldcd period     durinawhlch I had nwfo n\IIIIGQIS
nquG1S fCI' IUitUS updatcs-wlllcb ycu cilhcir ipand Cl' da:lillcd, I called lhonumbcr ycu had &band wldl mcand spakowi1h oaoollho
individuals )'011 lllllllialal. Shosllid dW lbCf had aowaldngl!sc, Gild nora:ad Cl'ncalla:tian oi'YQIC!Ifll being In COJIIIICI with dum.




          RE:-
ODSat, CDil&'lS at 3:10 PM, Katy TDJotson 1mltt:
To: Bey~~~ RDwa
SabJat:                Tbcnplsc
Mcssap:
lam nquacmgCIGICdy wbaiiDfamaliaa did )'011 sharo aiKxd              ~    Launn. ~ Cl' My or my family INIIIlHn to anyaao cmpJoyaS at
OlitdnD'a, inclvdlDs but ocalimilalco sWT at GlqJBiicnt psych.




OD Tlnl, QJIUIISat 3:18 PM,Br7a11 RGwa wnCe:

SubJect:
Malap
          RE:-
To: KatyTIIIdsca
                       Tbcnpisl

DllrKaty,

Tballk YG1 rarycur rcspmse lam (!lad drinp arelllOVillgfCIIVIIItd. f!alsclcuneknowwlla&ywrC9IJIIlilian toQl'lllu, 03112/ISat 11:44 AM,III)'IIn Howes WI'Cite:
TcriCalyTIJicCscln
hbject: RE:~
Mts~~~F
DalrKaty,

1havelllldcmry dTcn 10wok with ya~ e11 lillcliasa lhcnpbl ~ Al your RllUCSI. r pcovidcd a list orprivatepradilicmn tbat
v.a~ldbopd f'~ Yau bavernadlalat ualagptaylherapy 8lld slllllllhalyau bad somcflldivlduals ya~ wnccnsidaiDa-1

raaadllllld cfdamillowllcdlcr lh')' wnadllqWIICIIIId apptqlrial& tfowl:ycr, )'QIIIMI' shared any Dlll1la. Ym alsoallllll thai
~m waitllsts to bot«n at Children's. Howcwcr, Mimi spdtetotboicba!uld- tbcau:~a oamcym prollidcd to a. tho
                                                                                                                                       ball.
lafarnud )'CIU thai I amc:aiCG1Ud about dlcdTa:livalal• Clfplay dlcnpy IIIICI nqvmllld dlonamo Clflhaelndlvicluals solbat I could do~cmt


kids \WICndCII~ thewaltlist, lhcrewas nowaidist. Furtbcr, shcbadnora:crd a mcmay clschalullnganydllnaf'cli
lbavolaakcd ~~~- baspllal ta:ada and llllaoHIInoncud of'yaa bavi113Mr scheduled an)'lhlna.

lidos nc:unattcrwbahcrycu are in epmmt with lhecl!ikfrcn pgtoaunsdintpsydliauy Bl Cbfldra'l's. ThcjwfFspdfic:ally slldld

dimnnl qsllaaa f'a cflcrlplltl. i1 sams • thllUIIJ this has prvvc~~INI1ba. Ills imponaDt be scm.lbat-
dlal-bescm ~Ill.- now bar\ mallhs aincolheeaurtadnldllll-bcln 1«11 by a therapist. Wbilei'MS qiGl coaplaiDg


Pkasemakea IIPpcilllmall falay.l wiiiCCIItact Roin 1hemcmingand C.'Oir~m~lhat Ibis has bcxll dena It it has CCI, lbcD I wiD fileaadcrl

appears • tbaiF it~~ bencassary toauurebath tbllt)'CIIcamply with thceaan's adcrlllld                  Chat-
fa cmCI'CiaiiGIL While I tblnlc lltlpial ccruinucs discard bdwcm ua and makes tltiJ9 maredifTICUb 10 wale liDg:lhcr fa lhe kids· it
                                                                                                           wdra..ls eara1 fer.

TbaDk yell.
Bryan


Ql Wed, aJ/11/ISat IO:i9PM, KllcYiiiOcaaa            'Wncr.-·-   ~ ·-   ............ -·..... ... .. - ..... ·------- ·..........·- -- -. ······ · - -
T«BJYIII..,_
Subject: R E : - Thcnpist
Messap
I am C.'Oifbscd as to M!y ycu called dian as I spa:if"ally tdd )'CIU I Wlltllcd 10 acdc CQIIISCJ!na daCM'hcrc rer titan. Yau ambamd &am jml
CllllllldiDalll)' cmploycr sormasumlng)'CII cnusill8this to find 1omeway IVQIIId it. lbal ycu are0111ing lhecliD!c cad baruslaglhcm
J9llarty. fm!PDstocl!a:lc mlhernqve~~cy 811d cmtl!lelofymrCCIIIBCIS with Chan llld If in ANY waynWid tomepnaaally I will sue
ymr dumb asalllld lllkeycuiO cau1 fa vida1fns tlte l'tcUdiveQdcr.

Ld menitcnteso \WareCilYSTAI. CLEAR.

lAM NOT IN AGREEMENT WITH THE CHII.DREN OOINO TOCOUNSELINQ.I PSYCHIATRY AT CHB.DREN'S.

Nataun:llow )'QI wn fatcruiiDa to • l1x" any issuo rqpgdlcu       •aina• how yau clo     nat have tbo lcpl riFt 10 cfo so.


MoviDg Cll. Tho penCilS yau auptallam DCil ill ap:mmt with· du:y clo DCilapa:iaUzeln clllldrcn ncr play lbcrllpy.

lv.alld lilceto find ICIIICIOIIOMJocfalla wilh cusledial issues and whomiFt C~VG~Iulllly bowilllngto aeolhekids with you CCIIjcindy co
~ at saue polnl, lnlltSIIiallnglo a lraa nslric:live farm o( vlsltatiCII.

Spcalc lng o( thai, havoyculxpl )'CUr lolal&lve psydldlurapy y«l Ym bavo known abcalllbis I'CCOIJIII'ICil fa B long limoso
llclpdblly so. U'nat, roaybo )'QI aba&ld lcdc fer a placeapo:llliDIIa Ia custodllll " - \\fin bCilb yau and tlto kids eauld fP rer OCWISdini
That WOJid be wry bcncildal.

111111CCIICIIIIalehatyau nnatpagtopay )'Qirlllllfof'ccaanadbl& Plcueld mcknowhowyou inlelld collddrcsa paymcnc.JwiU nat pay
ymr baitIn advmceas ycu are so bdllnd m malic:al JNIYII!Glll.

Win bc8D kdcfna f'cr play lhcrapisls today (if' )'QI areableco pay) and acnd some llllltiCll rer )'0111' qsinicn.

Also. Vrtlll cto yau Wllllt 10 do abaut vishalion? Jr yau uo n01 able to pay rm I1Cilawe how tltis Is Fin&10 work. No, I am natiN(UingiO
"1\md"lhts. Plclllseadvlsc• yo any auptlms ycu mlp haY&




                                                                                                                                              4of6
           011 Wed, 03111/ISat lo:!O AM, Bryau Rowa WJ'CIIe:
           Tac Kaay TitklllcA
           Satljem ~ 'l'llaupfst
           Masa~~t
           DlllrKaty,

           Ijust 8l afl'lhc phalowilb RD, wlllm you 1111111imcd in dle111C11118D bcbv. She hu 110R'ICIOid  ot. •
                                                                                                               Shealso said chat lb=is
           ao WIIIIIIR Caifd you pta.cpnMdemcwilb nuR iDfcrmaliaa ft8iVdloalhls solhat I may nsdve chis issacand have lhoc:bildrcn aa:a?




           a.11ua, OZI051sat 5:06PM. Ki~y ~wroce:····--. . · ·-····- ··-· ··--· ··· - · ··-····-· ·---··
           TGC lkyln Rawa
           SubJect: R E : - Thcnplst
           Messa.,:
          llcncw abaullbcpsydldqJjst be fNfr1 clinic ill OlildnD's lbaii'II8AilJIS IOIIIt(Cntl palalts has CIIC. Ijust n:qucstod info at his Dr. Appt IS
          ~ bcm strualinlwiiiiOIIIIInstocams wllh thepcm~~~~a~e7 ot'llls cllsaiR.

           Anylllllllhcryauual toc:all·usenuin nambcr(214)456·7CDIIII!d nqiiCit MIG you IMII1t.laslcal ftrc:Uipalian psydldogy. lspckewilh
           Mikab 1111c1 Ro.l!idlcr fldlcm CQIJd bcfp ycaa rm I1U'C.


           IIIIIIIIIFimalbticm, iD   tljii".
           Iwill ella Clllbeatams ~ psydliaay tpp1, v.flidl is scba:fuloll rcr M Ilib widl ~. Hullrcpn. This is fCI' his ADHD maSs IS
                                                  dlabcls, Is bat ckllo by bc:llh a 1pcdalist, IIDd IOIIIa.llCa& Otlldnn'l wi1h . . .
           cdocrinolqjst can CC1111111111icawidl easily irIMiliWIY·




          011 Wed, 0210n5 at 4:16 PM,IIryau Ruwa wrote:
          Tac Kll)' Tlllatsal
          SubJect: RE:. . Tllcraplsl
           Mau&IH
           DcarKaty,

          Wbo Is lhcEndcx:rindcJu:y ps~l ~ will boiiiCIIdng7Jicakalat1hewdlsiteand didll'l secBD)'CIIe. When willll'eellle
          psycllclqp(l Doclllehaveaa appalncmcnl? PIIIISOcdl me any dhcr in(CIIIIIIiCIIIhat lshculd lcnow-luc:ludiDsbawyas CIIDIOIO llllcl Clll
          abaullhls penCil and~ yas ciCcfed dlat. shaald IIICIS lhan.

          Also, p1aDc lei me kiiCIW' Yifun you pu1 die kids e~~lhc\Nilt litL And Is dlls dlclllllnbcr yaa called to SCl up tbeappainlmcnt 2144S 6·
          S937?




          OJ 'he, OZJQ3/15at 12:10 PM, Katy '1111olsmnmlle:
          Tac Bryaa Rowel
          Satljlds RE:~ Tbcnpisl
          Mauae:
          BclhPn8toCblldnn's111d bclhCII Wllllna list N01swohclw lalsk wflllllkr.lllld N surclhc11111110ol"dlcspccirlc cbnpiat·CIIIy that it
          wiU boaCIIICICIIOin thdrCUiplticDtpsydlialry• • willacelbel!nclocfalolOQY psydlolqpst coo and bccan choasewhobcthlab Is a bcucr Ill
          (cr him. Willld you lc- Yifun lhq auiJJl a lhnplal and appcinlmcniS.




Copyright 2001).2015 OUrfamiJfNizard.c:om, all diflts resarwd, patented                                                                             5of8
•
    O.Tut. 02J03/15at 8:30AM. DryaD 'Rowes wi'IR:
    To:KelyTII!cUaa
    SabJ~~IIIIIts11urapb&
    Meaap
    Dlllr IC.aly,

    PlcDsolcs mcknawdlesla1Us ~ dJcraplsL

    AlsQ. we bad talked pm~ltus aboutgdnasomcatc

    1'bank )'QI.
                                                   r"'.   WIUil c1o yc.a cbinlc abc»t siJP!inB bim at Chiklral's?


    Bryan




                                                                                                                    6of6



                                                                                                                           ·'
       SUMMARY OF "HARASSMENT'' CLAIMS BY KATY TILLOTSON
         (In Our Family Wizard Communications b1etween Parties)

October 30, 2015

5:08 p.m. Bryan says he does not agree with her
10:23 p.m . RESPONSE from Katy: " .. .Again, please stop harassing me. "


9:46a.m.    Bryan requests a list of health care providers
9:51 a.m.   RESPONSE from Katy: "... You are harassing me ... Stop
            harassing me . Stop stalking me. "

August14,2015

10:02 a.m. Bryan asks for update on children's schoolling (grade level, school
           district?)
10:19 a.m. RESPONSE from Katy: " ... every time I provide you with
           information you use it to harass, embarrass, control or interfere
           with care for the ch ildren ."

June 16, 2015

5:16p.m     Bryan says he left message for Hannah's !House, met with Kristi
            Frye, income info, I am following all of the court's orders, as always.
8:22p.m.    RESPONSE from Katy: "You continue to harass, disseminate
            information regardi ng me and my family ... "

June 15, 2015

1:28 p.m.   Bryan says he has not heard from hannah 's House, should he
            contact them
2:22p.m.    RESPONSE from Katy: :... 1 am resigning my position . Your
            behaviors - intended to humiliate, harass and embarrass me -
            did just that. You win."

April 14, 2015

3:08p.m.    Bryan asks how referred to speech therapist.
3:22p.m.    RESPONSE from Katy: "Answered . Intent to harass."

11 :29 a.m. Bryan asks about response to outstanding questions
12:24 p.m . RESPONSE from Katy: "I will not respond to questions sent
            with the intent to harass or further delay payment" lfii/IJ~-~
                                                                         .....111!1
                                                                                81111!1T~IInb
                                                                         ~   K--1
3:06 p.m.   Bryan asks questions regarding medical reimbursement requests
            (urgent care?, Primacare two days in a row?, co-pay $0.00?
3:21 p.m.   Response from Katy: "3,4,5 Intent to harass- nothing to do with
            legitimacy pf payment."

March 27, 2015

9:33a.m.    Bryan asks why child needs forensic psychologist
3:14p.m.    RESPONSE from Katy: " ...I do not intend tp provide their name
            sp please don't harass me about that either."

12:04 p.m. Bryan requests response to his question regarding travel with
           children
2:55p.m. Response from Katy: T refuse to be bullied by you any
           further.... do not harass me with your controlling behaviors."

September 23, 2014

1:25 p.m.   Bryan requests information regarding children (school, activities,
            etc.)
1:39 p.m.   RESPONSE from Katy: You are using the children to harass
            and stalk me, STOP."

September 23, 2014

11:47 a.m. Bryan requesting information on what services children can
            attend for Yom Kippur
1:23 p.m. RESPONSE from Katy: " ...Please don not message me again
            regarding this. It has become harassing and further messages
            would violate your PO ..."

June 24, 2014

8:52a.m.    Bryan requests follow up on a few things (kids schooling, which
            teachers, curriculum, back from camp?)
7:32p.m .   RESPONSE from Katy: " ... you have used contacting teachers
            as a way to threaten, harass and embarrass me... "

November 29, 2013

7:04p.m.    Bryan requests a call fromII
7:24p.m.    RESPONSE from Katy: "Stop harassing me.. ."
                                                                                            1:hc 0 u rFn milyW iz nrd® webs ite
                                                                                                      1302 2nd St NE Suite 200
Message Report                                                                                         Minneapolis, MN 55413
                                                                                           llllp:/lwww.OurFrunilyWizard.com
                                                                                                  IJ1fo@OurFamily Wizard.com

.B1yan R owes gen eraied this repmt on 12/09/1 5 at 04:28 PM. All tim es are listetl in A m erica/Chicago tim ezon e.
     Message:       1 ofl
          Date :    10/30/20 15 10:23 PM
         From:     Katy Tillotson
            T o:   Bryru1 Rowcs (First View: 1 110212015 8:42AM)
      Su bject:     RE:Visits
      Message:

          The kids do not want to go to y ou r home and 1 w ou ld expect you would willingly respect that decision, however, I will not discus~
          further w ith you. Agpin, please s top harassing me.



                                       -----
           On Fri, 10/3 0/1 5 nt 5:08 PM, Br-ya n Rowes wrote:
           To: KaLy T illotson
           S u IJj cct: RE: Visits
           Message:
           DearKaty,

           I do not a11ee with the content of your messagt! and I do not agree to changing the location of fu ture visits .

           Thank you,
           Bryan




           On Fri, 10/30/ t S :n 9:46 AM, Katy    Tillotson wrote:                                 --------- --------
           T o: Bryan Rowes
           Subject: Vis its
           Message:
           We need to find another location for visits. It is not working for.and -        Both kids were crying within minutes of leaving
           your home.•       !llld-     have both asked to speak with Nru1cy privately, and.   has asked to sp eak with Judge Lopez again .

           •    was at 70 (JtexJ.ed a picture w ith time/date to Nancy, at 8:20pm. They both said they do not Ji.lce how you feed tl1em:
            subsequently we bave t o stop for "dinner" every time we leave a visit.

           You bave gross ly miscalculated -      carbs on every vis it, generally resulting in me being up multip le times overnigJJt to check.

           Further:.     NEEDS T O HAVE CARBS WlTH H IS MEALS. A t least a little, t.:noUg/l l o give a bolus. Low cru·b diets are not
           healthy for children w ith diabetes.

           A lso.    was horrified tbat yon told him aJl ep i-pen and glucagon shot are "pretty much Lbc sru11C th ing". You need some serious
           education on diabetes .•   is terrified to be in your care due to your horrific Jack of knowledge.




                                                                                                                                       EXHlBlT




Copyrigh t @2000-20 15 OurFamilyWizard.corn, a ll rig hts reserved, patented                                                                       1 of 1
                                                                                               'D1 c 0 u rFarn il yW iza rd®we bsit e
                                                                                                          1302 2nd St NE Suite 200
Message Report                                                                                            Minneapolis,MN 55413
                                                                                               illtp://www.OurFrunily\Vizard.com
                                                                                                      J.nfo@OurFamily Wizard. com

Btyrm Rowes g en erated tfzis report on12!09!15 at 04:12 Pll1. All tim es are listed in A.m erica/CMcago tim ezone.
     M~ssagc :        1 of I
         Date:        08114/2015 10:19 Al\1{
         From :       Kary Tillotson
             To:      Bryan Rowes (F irst View: 08114/20 15 10:22 AM)
      S ubj ect:      RE: Kids ' Schools
     M essage :

          [ have.n't discussed schooling because.         is terrified y ou are going to interfere with his schoo l, show up there, or embarrass him and
          force Lllm to leave his new school Like St. Mouica Considering your repeated violations oft he protective order well as injunctions l
          have n o doubr that y ou will try to do so.


          As I have discussed repeatedly witb Carrie, we (including Carrie) do not want for.            and -        to be "tbaJ. family" again. Please clo
          not do tbjs 10 them.


          If I have willtbeld information it is because eve!)' time l provide you with il1fonuatio11 you ust: it to harass, hum iliate, cmban~~ •.
          control, or intetfere with care for the ch ildren. fl is rid iculous that I can't just tell you what is going on, seek your inpu t, etc.. hat ynu
          simply respond w ith attempts lo control

          M aybc this has changed- so lets try ag;Jin .


         •      is going to be euroUed in 7th and -         in 3rd. This is due to-       's late birthday, and socially l s trongly believe she will be
          better off. Switching schools seems like a good time to do this and l think il is the rigb.t decision, but if you s t:rongly feel othctwise
          please let me know .


         •      ilid his school testing and actually tested for all pre-AP classes in 7th grade. He is so proud of himself, as be should be. I am
          work ing on getting a 504 in place for d.iabetcs and will C1\'P lore whether be needs/qufllifies for one for dyslexia/add.


             OuFri:osi]4/i5 at 10:02AM, B ryan Row~s wrote:
             To: Katy Tillotson
             Su bje ct: Kids' Schools
             M essage:
             Dear Katy ,

             1 have not heard                                                                                               The 0 urFamil yWiza r d® website
                                                                                                      1302 2nd St 1\'E Sui te 2 00
Message Report                                                                                          Mioneapolis,MN 55413
                                                                                              http:f/www.OurFami lyWizard.com
                                                                                                   Jnfo@O urF amily Wizard.corn

B1ymz Rowes generated this rep011 on 12109/15 at 04:13PM. All tim es are listed in A m erica/Chicago timezon e.

     Message:         l of l
        Date:         06/16/20 15 8:22PM
         From:        Katy Tillotson
           T o:       Bryan Rowes (First View: 06/17/2015 8:0 I AM)
      S ubjcct:       RE: Visitation
     Message:

          Ok well I'm sure Carrie will briogup with you soon. I will contact her to schedule.


          I am sorry that you do not understand t be importauce of t be court ordered weekly psychotherapy . I will be strongly advocating that
          it is in.      and-      's best interest that even supervised visits rest upon your compliance with this reconunendation :md Ruliogof
          the Comt.


          How did you work out payment with-                's therapist? Did you pay in advance or provide a credit card to be billed?


          Tam very confused by your statement that your income bes not changed. You stated nuder oath twice that you were indigent, so
          eit her you were pelju ringyourse!f (whicb we have proof or in mul l ipleorher instances) or you are making more mouey or being
          supported financially in some ot her way. Please inforrn.




                      and -                                                          b.
          You have NOT been comp liant wit h all or eveu most other Orders. You continu e to ha1'as~, disseminate infomJation regp.rdmg mt! an•
          my family 1 violate the protective order, illegally access our computer i1tformat ion, create online posting> reg;.u-dingus, s pread videos of
          me,.                   all over the Internet, threaten me, interfere wit
          court ordered p ayments includingattomey's fees and medical expenses, refusnl
                                                                                       and-        's medical care, change their information. i!?TJore
                                                                                               to remove previous p osting OurFarnilyWiza rd.com, all righ ts reserved, patented                                                                       1 of 3
           I met with Kristi F tyc today , so you can f§J ahead and schedule an appointment for-

           M y income llas not changed.

           I am following all of the coun's order5, as always.

          T hank you,
          Bryan




          On Mou, 06/15/15 at 10:37 PM, Katy Tillulsou wrote :
          To: Bryan Rowes
          Subject: RE: Visitat ion
          Message:
          October of what year? According t o 1be OAG you are over Sll,OOO in Child Suppoti arrearages so you may want to re-check your
          math.

           You do need to understaud t hat U1e issues in the Ruling of Ihe Court are not being addressed in med iation and are not negotiable.

          The only issues to be mediated arc our res pective Mot ious for EnfoJ·ccrncnt- whicl1 is great for you because a med iator cannot p ut
          you in jail for con tempt unli.l(e a J udge. I sec from the other events you arc dealing with that you should be aware oftJJat, :md also
          that you seem to uol care. Your lack of care is conceming to me, and makes me fear for the safety of myself and my fami ly.
          ApparenUy I'm not t he only one. I w ant to know that y ou are in psy chotherapy as Ordered, who you are seeing and wben you are
          beginning, issues being addressed and how progress will be provided to the court. I lm ow Carrie was going to discuss this wlih you.
          Also, I was going to meet with ber again after she saw you agpin but her assistant has not called. You are still seeing h er, right?

          Also, your income notification requirements have not clumgL-d. Again: has your income changed and/or are you receiving money from
          another sourcesucb as anyone in our farnily , or perhap s an inhe1itance? Please provide infonnation.




          On Mon, 06/15/15 at 5:00 PlVI, Bryan Rowes wror.e:
          To: Katy T illotson
          S nbject: RE: Visitat ion
          Message:
          De-MKaty,

          1 was not aware thai I was supposed to initiate contact w ith Hanab's House. Last t hne they contacted me, but l will go ahead and
          reach out to them.

          1 have a meetiugscl1eduled to meet with Krsti Frye lOIJlOITOW.

          The child sup port. arrears are being garnished om of my wages and have been for some t ime. They will be complete lmd end in
          October.

          1 will send you infmmaJ.ion on ins urance shortly.

          l agree with you tlJat any other issues should be addressed dUiiog mediation.

          Thank you,
          Bryan




          On Moo, 06115/is ~t 2:22PM, Kuty Till otso n wrote:
          To: Bryan Rowes
          S ubject: RE: Visitation
          1.\lessagc:
           You are supposed to init iate contact. Tsaid I was going to pay for my initial nus sed v isit and the s ubsequent cancellat ion for the
           missed vis it.



Copyright ©2000-2015 OurFamityWizard.com, all righls reserved, paten ted                                                                         2 of 3
          As you filed enforcement actions regarding the other misses- I think we should let the court/mediator handle those. However, if you
          want to pay I am more than happy to bring the children for additional visits to make up for any times that the miss was due to me.

          Additional issues:

          Have you begun the weekly psychotherapy?

          Have you met with-s counselor and paid your retainer so t h a t - can get started?

          When will you be@npayingtheattomey's fees awarded to me by Judge lopez? Or the travel fees awarded to me in the hearing you
          missed? Or the $5,000 awarded for my Protective Order? Also the child support arrears and medical payments?

          In both the KTlli hearing and in this current cas~ you filed an affidavit under oath of an inability to pay court costs- however you
          have now hired anew law finn, you paid Mary Neal, and you sent $5000 towards back medical fees. You are supposed to tell me if
          your income has ch~. Please inform as somehow you now have more money and you owe me a lot.

          Also, regarding income, what are your insurance benefits that would be available t o . and~ How much would they cost?
          We are ,~Ping to have to revisit child support, insurance, medical payments, etc. as due to your harassment of me at my place of
          employment I am resij1pingmy position. Your behaviors- intended to humiliate, harass and embarrass m~ did just that. You win. It
          bas caused so much extra work for others- even tbou&h security, my boss and co-workers have been really supportiv~ I cannot work
          there when you blatantly violate the protective order there,contact my co-workers, etc. it is s burden on not only me but others and
          rn not let myself be subjected to your harassment there anymore. Furthermore, with all tha. a n d - and our entire family
          has been throufJt, I am needed at home full time for my family.



          On Moo, 06115/15 at 1:28 PM, Bryan Rowes wrote:
          To: Katy Tillotson
          Subject: VISitation
          Message:
          DearKaty,

          I have not been contacted by Hannah's house about setting up the second visit that you offered. Should I initiate tbat? Will you be
          paying for an additional session for last weeks cancellation? Will you be paying for additional sessions for previous times that you
          cancelled?

          Thank you,
          Bryan




Copyright @2000-2015 OurFamilyWizard.com, all rights reserved, patented                                                                    3 of3
                                                                                            ll1 c OurFnm il yWi'l.n r d®wcbs itc
                                                                                                      1302 2nd St N E Suite 200
Message Report                                                                                         Minneapolis, MN 55413
                                                                                            http://www .Our('amily Wizard.com
                                                                                                   lnfo@O urF amily Wizard.com

Bryan RoiVes g e11erated th is rep011 0 11 12/ 09115 at O.J: J.J PJII. All times are listed in Am ericu!OJicugo tim ezoue.
      M essage:     1 of I
          Date:     06/15/2015 2:22PM
          From:     Katy Tillotson
            To:     BrynnRowes (Firs t View: 06/1512015 4:48PM)
       R ubj ect:   RE: Visitation
      Message:

           You are supposed to initiate contact. I said I was going to pay for my initial missed visit and the subsequent eanccllmion for the
           missed vis it.


           As you filed enforcement actions n:.g;uditlg the other misses- I think we should let the coun/mediator handle those. However. ifyou
           want to pay I am more than happy to bring the children for additional visits to make up for nuy times tbat the miss was due to me.


           Additional issues:


           Have you begWJ the weekly psychotherapy?


           Have you met with -         's counselor and paid your retainer so that -      can get started?

           When will you begin paying the attorney's fees awarded to 1nc by Judge Lopez? O r the trawl fees awarded to me in the hearing you
           missed? Or the $5,000 awarded for my Protective Order? A lso the child supp01t arrears and medical paymentS?


           ln both the KTIH hearing and in this cum:nt case- you file~l an affidavit umler oath of Dn inability to pay court costs- however you
           have now hired a new Jaw finn, you paid Mary Neal, and you sent $5000 towards back medical fee.~. You are supposed to tell me if
           your incorne has cbangeti Please inform llS somehow you uow have more money and you owe me a lot.


           Also, regarding income, what are your insurance benefits that would be available to .      and -     ? How much would they o ,,t~ \\'~
           arc going to have to revisit child support, insurance, medical payments, etc. as due to your hnrJ.Ssment of me at my p lace of
           cmp loyment I am resigning rny position. Your behaviors- mtcndcd to hwniliatc. harass and embarrass me- did just thm. You win. It
           has caused so much cxtta"\vork for ot her - even though security, my boss and co-workersu ave been rcnlly sup portive- I cannot work
           there wlteo you blatantly v iolate the protect ive order therc,contact my co-workers, etc. it iss burden on not only me but other> and
           I'll not let myself be subjected 10 yow· harassment there any more. furthermore, with all that .   and-        and our entire family has
           been througil, 1 am needed at home fuUtime for my family.


            On Ma n , 06/15/lS a t 1 :28 l' M, .Bry:m Rowes wrote:
           Tu: Katy T illotson
            S ubjcet: Vis itation
            Message:
            Dear Katy,

            I have not been contacted by Hannah's house about setting up the second visit mat you offered. Should I initiate that? Will you be
           lJaying for an additional session for last weeks cancellntion? Will you be paying for additional sessions for previous times that you
            canccUed?

           Thank you,
           Bryan




Copyrigh t ©2000-2015 Ou rFamilyWizard.com, a ll rights reserved , patented                                                                     1 of 1
                                                                                                 The Our foam il yWi za rd® websi te
                                                                                                         1302 2nd St N E Suite 200
Message Report                                                                                             Minneapolis, M N 55413
                                                                                                http :1/www .OurFamily Wizard.com
                                                                                                      Tnfo@OurF amily Wizard.com

B1yan Rowes gen erated this rep011 on 12109115 at 04:15PM. All times are listed in A m erica/Chicago timezone.
     Message:     1 of 1
         Date:    04/14/2015 3:22PM
        F rom:    Katy T illotson
           To:    Bryan Rowes (first View: 04/14/2015 3:23PM)
      Subject:    RE~   Expenses
     Message:

         Answered. Intent to harass .


          On Tue, 04/14115 a t 3:08 PM, Bt-yan Rowes \\TO!t:
          To: Katy Till.otson
          Su bject: RE: Exp enses
          Message:
          Dear Katy,

          Sorry, I missed one:

          Speech: therapists qualifications and   ~ow   you were referred to her.

          Thank you,
          Bry!ln



                   - -              -
          On To e., 04/14/15 at 12:24 I'M, r                                                                                             ·n,e. 0 urFami1 yWizard® wcbsitc
                                                                                                       1302 2nd St NE Suite 200
Message Report                                                                                        M inneapolis, MN 55413
                                                                                             http :/Mww .OurFamily Wizard.com
                                                                                                   [nfo@OurFamilyWizard.com

B1yau Rmves generated this report 01112/09115 at 04:15 PA1. All tim es are listed in A m erica/Chicago tim ezone.
     Message:       1 of l
        Date :      04/14/2015 3:21 PM
        From:       Katy Tillotson
          To:       Bryan Rowcs (First View: 04/1412015 3:22 PM)
      S u bj ect:   RE: Expenses
     i\fessage:

          3, ·1, 5 intent to harass - nothing to do with legitimacy of payment. Separately, I will provide medical update but that has nothiug 10
          do with your res ponsibility to pay.


            o .:;-r~c,-o4tl4/ISat3:o6 PM~Bry:m Rowes ,,1·ote;-
            To: Katy Tillotson
           Su bj ect:   RE: E.xpeases
            Message:
            Dear Ka ty,

            Please find lhc up dated CtTors to the expense log:

            l. 2/20/1015 Dentist .•     and-        's names ru-e handwritten. Please provide a proper receip t.

            2. 1/5/15 No Name

            3. 12120/14 Did.      go LO urgent care in At lru1ta?

           '1. 12/1 9114 Did.     go to Primacare two days in a row?

            5. 7/8114 the otlly legible prut of Lllis shows "co-pay $0.00"

           6. 4//24/14 No p atient name

            7. 2/20/ 14 No patient name

            8. 12/4113 No patien t name

           9. 1/16/ 14 No receipt

            I 0. 8131/13 D id.    gp Lo the emergency room i.n San Antonio



           O n Tuc, 04114/15 a t 12:24 PM, Ka ty Ti llotson wrote:
           To: Bty an Rowes
           S ubj ect: RE: El.'Penscs
            Message :
           [do not see tbaLLbcre are any    qu~t ions   outstanding, Please rescnd legitimate quest ions rclatinglO an e.xpense. l will respond to any
           valid questions regarding tbe validity of an expense.

           [ will uot resp ond to questions sen t with the intent to harass or fmther delay p ayment.




           O n T u c, 04/14/JS at 11:29 AM, Bryan Rowes ' 'Tole:
           To: Katy TiUotson
           Su bj ect·: Expenses
           Message:


Copyright ©2000-201 5 OurFamilyWizard.com, all rights reserved, patented                                                                         1 of 2
           DearKaty,

           I have completed payment on all expenses that do not have outstanding questions. As soon as you respond to them, I will complete
           any other payments.

           Thank you,
           Bryan




Copyright ©2000-2015 OurFamilyWizard.com, all rights reserved, patented                                                               2of2
                                                                                                  Th e O urFamjlyWiz:trd® wehs ite
                                                                                                           1302 2nd St NE Suite 200
Message Report                                                                                             M inn cap otis, M N 554 t 3
                                                                                                  http :1/www .OurFaroily WJZard.com
                                                                                                       lufo@OurFamily Wizard.com

81yan Rowes generated this report on 12109115 at 04:17 PA-l All tim es are lister! in Am erica/Chicago tim ezone.
      Message:       1 of I
          Date:      03/27/2015 3: 14PM
         From:       Katy Tillotson
            To:      B1yaii Rowcs (First View: 03/27/20 15 3:15PM)
       S ubj ect:    R£: Counseling Referrals
      Message:

           Most counselors/psyclJOlogistsltherap ists do not want to treat children whose parents rue involved in custody disputes.


           Doyle was recommended by Dr. Sampson .


           Twould oor have a p sycl1iau·ist do therapy.


           Sarah was recoom1ended by a psychiat rist that I respccL I do not mtcnd lo provide lhdr name so please don't h~l'llSS me ab11u1 t lrn
           either.


            On Fri, 03/27/15 at 9;3'3 Al1'[, Bryan Rowcs wrote:
            To: Katy Tillotson
            Subject: RE: Counseling Refen-aJs
            Message:
            DearKary,

            Why docs -           need a forensic psychologist?

            Thank you,
            Bry M




            On T hu, 03/26/is at 7 :35PM, Kat'y Tlll oison wrote:
            To: BryMRowes
            Su bj ect : Counseling Rcfen-als
            Message:
            Dr. Sampson does not do forensic cases. That is aJI oft he in fonnatio•l I have so if you would like more detai ls about that you will
            need to call her.

            She did provide one re ferral , and Tohta.incd another referral as well. It is difiicult to find psychologis ts who w ill work with children
            where t here is active, ougoing litil?flt ion. Therefore, options w ill be limited.

            I called Dr. A lexandria Doyle and spoke t o her a>sista!lt Maria. She stated that she wilt not be able to sp eak with D r. Doyle until
            Tuesday, aitd that she has a very full caseload, is not generally accepti ng new cases, but will s omet imes make an exception for a
            forensic case as she is aware fo the need and lim ited availabil it y . If she docs not have MY availability they wiU provide a referral if
            able.

            I also left a message with Sarah Bennett. H er bus band is a child psychin1 risr. Sbe is, I believe, open to forensic cases a> w ell.

            Willie! you know when I hear back. If you have other suggestions 1 all\ open.




Copyright ©2000-2015 OurFamilyWizard .com , a ll rights reserved', patentecr                                                                        1 of1
                                                                                      The 0 u l"linmil yWiz!lrd® we bsite
                                                                                                1302 2nd St NE Suite200
Message Report                                                                                   Minneapolis, MN 554 13
                                                                                      blip J/www.OttrFamily WIZard.com
                                                                                            lnfo@OurFamily Wizard. com

Bryan Rmves generated this report 011 12109/ 15 at 04:18 PM. All times are listed in Am erica/Chicago tim ezoue.
     Message:       Lof I
        Date :     0312712015 2:55PM
        From:      Katy Tillotson
           To:     Bryan Rowes (First View: 03/2712015 2:56 PM)
      Subject:     RE: New York
     Message:

         I have no interest in your attempts to demand what we do during our vacation. l refuse to be bullied by you any further with )   ~ur

         innaopropriare questions. Furthermore, if there are dcruands you wish to convey to my At tomey, then talk toM ary Ne:ll bw
         hara~s   me with your controlling behaviors.


          On FJi, 03127/15 at 12:04 "PM, Urynn Rowcs-;~otc-;­
          To: Katy Tillotson
          S ubj e ct: New York
          Mess age:
          Dear Katy,

          You have not resp onded to my p revious message regj:JTdingyour trip to New York. Please either respond with the requested
          information or infotm me that you are not going. Jfl do not hear from you by 5:00 I will assume you ;u·e disr~rdingthe standing
          order ngnin and will call the authorities.

          T hank you,
          Bryan




Copyright ©2000-2015 OurFamilyWizard.com, all rights reserved, patented                                                                    1 of 1
                                                                                                'lbc O urlla mi lyWi:r.a•·d® wc bsire
                                                                                                         1302 2nd St NE Suite 200
Message Report                                                                                             Minneapolis, MN 55413
                                                                                                ht1 p :1/www.Ourf umily Wizard.corn
                                                                                                      Info@OurFamily Wizard.com

B1JIOTI   Rowes gen erated this report on 12/09115 at 04:19 P1l!L All tim es are Usted in A merica/Chicago tim ezon e.
      Message:        I of I
         Date :       09/23/2014 1:39 PM
            From:     Katy T illotson
              To:     Bryan Rowes (Firs1 View: 09/23/20 14 2:15PM)
          Subject:    RE: Education
      Message:

             You are us ing the cl! ildrcn           You have not started history nor social studies yeJ.? Wbat will they be reading? Where will you be traveling?

           Thank you,
           Bryan




           on .Tue;o9123ii4·at t:i3 AM:katy 'i'itiotsori wrote:
           To: Bryan Rowes
           Subject: RE: Education
           Message:
           I have told you this twice now so this is the last time. I will not be providing the log-in information for the children's academic
           website. If you want to see what it looks like and the work included- then pay for a subscription yourself. However, due to the g;oss
           violations of our privacy, including your ille811 hacking and theft of personal and private information and the fact that the children's
           accounts have links to our private information- we simply cannot provide their log-ins.

          They have started their classes at the Perot- and I've them.. actually had only three people in his class the first day, leading to
          there hours ofhi[!Jily individualized and intensive instruction.-loved class- there were about 10 children. They are also taking a
          once a week science class at the Heard Wildlife museum. It includes the same class of kids all semester (and likely year), has weekly
          homework, and they are learning a lot. The combination of the two museums teaching science is great.

          - i s doing Club Volleyball (3xlweek) and A vi is doing a g:>lf tournament series for 8 weeks. Private lessons will start this week.
          They are both playing tennis regularly as well and lessons for tennis will start this week or next.

          We have decided to follow the curriculum for HP ISO TAG program-it is great. is meeting with Pat twice per week to continue
          his dyslexia work, they both have lanfg.lllge arts twice a week with Jennifer Sullivan, and as of now• • is the only one with private
          math tutoring- with Kristen Lesher. She is able to teach him in the way that his dyslexic brain needs and he loves it.

          They are reading constantly, we have weekly spelling lists, math facts daily, writing daily (struct ured and unstructured), working on
          geog;aphy (g:>al by end of year for all children to know at least every state, capital, continent and ocean.

          We are ready to dive into history and social studies through reading. museums, and travel.

          They are thriving. ·




           On Moii, 09Jil!t4 ~:t'1!;48~ Bi-y~-Ro~-;~te:··--· -·--··· ·· -·- ·- ~ · -------·- - ---··----------- ·- ·-~ ··-...
          To: Katy Tillotson
          Subject: Education
          Message:
          DearKaty,

          Please provide the log-in information for the kids academic website.

          Please also update me on how thing; are 8)ing with their education. Have they started any of their classes? Wbat did you decide on
          from our emails?

          Thank you,
          Bryan




Copyright ©2000-2015 OurFamilyWizard.com, all rights reserved , patented                                                                         2of2
                                                                                                 Tit e 0 urFami ly \Vi za rd® webs ite
                                                                                                           1302 2nd St NE Suite 200
Message Repo1·t                                                                                            Minneapolis, MN 55413
                                                                                                 http://www .OurFamilyWizard .com
                                                                                                       Jnfo@Ourflamily Wizard. com

 Bry a11 Rowes generated this report on 11109/ L'i at 04:20 P1\Jl. A ll tim es ore listed in /lm e,·ica/ CIIicugo tim ezo11e.
      Message:      I of I
         O:m :      09t13J2014 1:23PM
        From:       Katy Tillotson
           To:      Bryan Rowcs (First View: 0')t23120 14 I :25 PM)
       s u bjcct: rill: Services
      Messa ge:

           l wiU be a-       golf tournattJent so if you arc there you would be violating the PTotective Order.

           Furthermore, your comments about .'J>enses incurred by everyone involved.

            You have intentionally created DL1llY additional attorney expenses for me and even when ordered by the court have not reimbW'Sed
            them.


            There is no rnomingserviceon the 24th. The service is 9pm- l 0:30pm

            [u rccogp.izing the holiday, we arcrcquil'ed rlOt to work. Aro you saying that you will not allow them to pr::tclice this aspect oft be
            holiday ? Isn't -    math class taught one-on-one by n tutor? Cnn'l Ural be rescheduled?

           For the 25th can you please be more sp ecific than ''later services'' when refening to services you tmmot n.llowing the children to
           attend? There arc services at 12:30-2:45 and 4:30 • 5:30. Are you say ing hoth?

            Unfortunately, my parents will not be in town in time for-              's volleyball gpme, their night ~ts in later.

           I doubt we will be abJe to attend the golftoumnment br:cnusc it is Yom Kipp ur, but please send me details.

           Are you saying that you will not allow the kids to attend services at these times either?

           Please be specific in the services you will allow tbe kids   to   attend. Here is a list:

           Scp. 24 9pm-1 0:30pru
           Sep. 25 IOrun- I I :30am
           Scp. 25 I2;30-2:45pm
           Sep. 25 4:30pm-5:30pm



Copyrigh t © 2000-2015 OurFamilyWizard.corn , all rights reserved, patented                                                                     1 of 2
           Oct. 3 9pm-10:30pm
           Oct. 4 9:45am-I 1:30am
           Oct. 4 I :00-2:30pm
           Oct. 4 3:30-5:00
           Oct. 4 5:45-Spm

           Lastly, I can understand why I need to cancel Wednesdays visit, but I do not understand why I need to cancel Sunday's and next
           weeks. Please explain why this is necessary. As soon as I have confirmation that I have satisfied all of your stipulations and that this
           is ~ing to happen I will cancel Wednesday's visit.

           Thank You,
           Bryan



           On Tue, 09123114 at 1:41AM, Katy Tillotson wrote:
           To: Bryan Rowes
           Subject: RE: Sa-vices
           Message:
           I will need Rod's actual contact information (including what police department he works for) not just that I can reach him through
           Jessica.

           Re:attorney letter. Yes, it is an additional expense. You have intentionally created many additional attorney expenses for me and even
           when ordered by the oourt have not reimbursed them. Yes, I will require a letter from your attorney. Every service they attend will
           make up for one of my caneelledlmissed visits (ag;Un, by me, not caneelled by FLP or by the kids themselves).

           The morning of the 24th service would be fme. The morning of the 25th would be fine as well, but later services would cause them to
           miss science class as well a s . math class.

           The 3rd and 4th should be fme other than-has a voUeyball game at 2:30, which your parents might like to attend. They might
           also like to attend. ~If tournament that Sunday.

           Also, I need you to, by tomorrow, cancel Wednesday and Sunday visits this week and next.



           on-M;~.   o9iiiii4-at.tE46 AM, 8i-;an'ii0Wii5 M-ote:·. ···-
           To: Katy Tillotson
           S ubjeet: Services
           Message:
           DearKaty,

           If you could please let me know if there are any services you will definitely not be allowing the kids to attend? I need to get tickets
           and some things are nearly full.

           Thank you,
           Bryan




Copyright @2000-2015 OurFamilyWizard.com, all rights reserved, patented                                                                       2 of2
                                                                                          1l1e 0 urFamil yW izard® webs ite
                                                                                                       1302 2nd St N E Suite 200
Message Report                                                                                          Minneapolis, MN 55413
                                                                                          http ://wv..'\'1. OurFarnily Wizard. com
                                                                                                  lufo@OurFamily Wizard.com

Bryan Rowes generated this rep011 on ll/09115 at 04:22 PM. All tim es are listetl in Ame1ica/Chicago tim ezone.
     M essage:        l of 1
        Date:         06/2412014 7:32 PM
        From:         Katy Tillotson
           To:        Bryau Rowes (First View: 06/24120 14 7:36PM)
     S ubj ed·:    RE: M isc Thing>
     Message :

          On June J4th I sent you nn email asking for your input on teachers, their costs, as well as helpingput together some reading lists,
          curriculum, etc. ln the 10 days since l have received no response (other thau your ioitial "former Grccul.till, Hockaday or St M ru·k's
          re2Chers"). If y ou would like to provide your input before 1 ma.l{e auy final decisions you have beeu invited to.


          I do not n1tend to provide you s~ecifies on the teachers 1 ru111ookiug into now as historically you have used contactmg teac- 1ers ·
          way to threaten, han15; and emharra~s me- which is a lArge reason I am being forced to remove.       and-       now from a schoollhnt
          they love. However, please provide SPECIFIC recommendations ruJd I will certainly explore. Ifyour recommendations are verj
          expensive, let me know whether you or your parents are p repared to contribute to tbecost.

          Contacting me about mediation is in direct violation of my protective order- only communicate as it direct ly relates to specific issues
          with the children.

         Relli!rdingyour parents: if they plan to be in Dallas let me know the days ru1d weean try to arrange some time for them to ;spend
          together.


           On Tuc, 06/24/l..f at 8:5 2 AM, Bryan Rowes wrote :
           To: Kaly Tillotson
           S ubject: Mise Thing;
           Message:
           Dear Katy ,

           r wruJtcd to follow-up 00 a few thing; ..

           -When would it be a good time for the kids to visit my parents- they wou ld lijke to ~t tickets?

           -Do you have any more information about the kids schooling?! am most inc crested in which teachers you arc planning on getting. Or
           what you have doue to procure teachers and establ ish a cm:riculum.

           -When will.         be getting backl from camp?

           -Your lawy er inquired at the bearing the other day about mediation. Is this sometbing th at you would be interested in? If s.o, what
           sorts of thing:; do you have in mind.

           Thru1k you,
           Bryan




Copyright ©2000-2015 OurFamilyWizard.com, all rights reserved, patented                                                                        1 of 1
                                                                                        'Ot e 0 urFnmil y\oV izard® website
                                                                                                 1302 2nd St NE Suite 200
.Message Report                                                                                   Minneapolis, M N 554 13
                                                                                       Ju rp://www.OurFamilyWizard.com
                                                                                             lnfo@O urFamilyWizard.com

Bryan Rowes generated this report on 12/09/15 at 04:23 PAIL All tim es are listed in AmcricaiOJicago tim ec.one.
     Message:     I of I
         Dare:    11/29/2013 7:24PM
        Prom:     Katy Tillotson
           To:    Bryan Rowes (first View: 11/29/20 13 725 PM)




                              1-
     Subject::    RE:.
     Message:

         Stop harass ing me.     has access to some secret p l1onc and was tt!:l(l:ing you from itth.;m 1 guess you should respond to th~t
         nwnber- Leave me alone and cease using the chlldreu as an excuse to continue to harass me.


          67."Fri, 11/29/13 at 7:04PM, Brya n Rowcs wrote:
          Subj ect:
          Mess:~gc:
                      R.E:.
          To: Katy Tillotson



          DcarKaty.

          1 meant to say that was 6:15 PM.

          Thank you,
          Bryan




          On F1;, ll n.9/ lJ at 6:49PM, l                                          NO. DF-09-18237




- .and-.
IN THE INTEREST OF



CHILDREN
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
                                                         IN THE DISTRICT COURT

                                                         256TH JUDICIAL DISTRICT

                                                         DALLAS COUNTY, TEXAS

ORSINGER. NELSON. DOWNING & ANDERSON. L.L.P.:
(November 24 through December 7, 2015)
TOTAL FEES, EXPENSES & COSTS ••....••••....•..•....•..•..........••.•........•.•••..      $3,014.97

ESTIMATED FEES FOR PREPARING AND ATTENDING HEARING
(December 8 through December 10, 2015)
PARALEGAL -15.00 hours@$175/hr .......... .......... .... ...... ..... .......... ...... $2,625.00
ATTORNEY -15.00 hours@$325/hr ..................... .......... ....... ............... $4,875.00
ATTORNEY -1.00 hours@$525/hr .......... ................................................ ........ . $525.00
TOTAL PROJECTED FEES ....................................................................... $8,025.00


                TOTAL FEES, EXPENSES & COSTS
           (November 24, 2015 through December 10, 2015)
                                        $11,039.97
                     ORSINGER, NELSON, DOWNING & ANDERSON, L.L.P.
                                                            5950 Sher ry Lane
                                                              Eighth Floor
                                                            Dallas, TX 75225

                                                            December 7, 2015



            Mr. Bryan Rowes


            PERSONAL AND CONFIDENTIAL

            File No. 15310-3-PAB


           Invoice#: 0



                Professional Services
                                                                                                       Hours    Amount
 JS34         11/24/-2015                                           1.25            0.00             175.00

11/24115        JS          New client file set up; Conference with Paula                                0.00       0.00
                            Bennett; Draft Answer to Enforcement; Revise
                            Answer; Review fi le and documents. (1.25 hrs
                            worked- no charge)
 PAS          11/25/2015                                            3.50            3.50             325.00        f,137.50

11/25115        PAB         Interoffice conference \                                         Draft       3.50    1,137.50
                            Business Records Affidavit: Email
                            correspondenct        • _..., _VJ •• ,.. ., ....... - __ ..,_ __
                            n .. ..
                                  ~   1
                                              ; Draft Special Exceptions and
                            Motion to Strike; Motion to Dismiss for Lack of
                            Standing and Original Answer.
JS34          11/25/2015                                           0.50            0.50               75.00          37.50

11/25/ 15       JS          Secretarial - Receipt and review correspondenc                               0.50      37.50
                                           Conference with Paula Bennett;
                            Review file and draft pleadings.
PAS           ~ 1/30/2015                                          0.75            0.75              325.00         243.75

Jl/30/15       PAB          Interoffice conference with Joanie with                                     0.75      243.75
                            instructions; Receipt and review email
                            correspondence from Client; Email
                            correspondence to and from opposing counsel;
                            Copy of correspondence to Client.
              11 130/20~5                                          1.00            Q.SQ

11130/15       JS           Secretarial - Conference with Paula Bennett;                                0.50       37.50
15310                                                                      Invoice# 0             Page        2
                         Review and revise Answer; Attempt to efile
                         Answer; Correspondence to opposing counsel
                         with Answer; Conference with runner regarding
                         filing Answer in sealed case; Receipt and review
                         file-stamped copy of Answer. (1.0 hrs worked -
                         .50 hrs no charge)
            12/02/2015                              3.00       3.00           325.00     _ _ _ ____,;;,975.00

12/02/I 5     PAB        Telephone conference witJ1 Client; Telephone             3.00               975.00
                         conference with opposing counsel; Email
                         conference with opposing counsel; COpy of
                         correspondence to Client; Email conference with
                         Client (multiple); Emai l correspondence to
                         opposing counsel; Copy of corresoondence to
                         Client; Office conference       --~~- __
                                         [nteroffice conference with
                         Joanje with instructions; Attempt to call

 JS34
                   ---
            12/02/2015                              1.50       0.50           175.00                     87.50

12/02115     JS          Conference with Paula Bennett; Research issues           0.50                87.50
                         for hearing; Begin preparation for hearing;
                         Conference with attorneys regarding legal issues.
                         (1.5 hrs worked- 1.0 hrs no charge)
JS34        12/04/2015                              0.75
                                                               -----
                                                                0.75           75.00                     56.25

I 2/04/15    JS      Secretarial - Receipt and review correspondence              0.75                56.25
                     to and from Client (multiple); Telephone
                     conference             , _ ·; Draft subpoena .

PAB
               --------·--_.-
            12/07/2015
                               ____________
                                    Conference with Paula Bennett.
                                                    0.75       0.75           325.00
~~------~~~--------------------~~----~~------

12/07/ 15    PAB         Receipt and review email con·espondence from             0.75              243.75
                         Client (multiple); Email correspondence t

JS34        12/07/2015                              1.50       1.50            75.00                  112.50
                                                                      -~--


12/07/15     JS          Secretarial - Begin preparation from hearing;            1.50              112.50
                         Review file and documents; Review and scan to
                         file documents received from Client
                              · · · · Correspondence to and from Client.

             For professional services rendered                                  11.75            2,931.25
             Additional Charg-~..e_s_
                                    : --------=;;;-=;-;;----:--~-----.-~--~......_-~--------,
 COPY         12/07/2015
12/07/15             Photocopy Expenses                                             63.75


 COUR         12/07./2015                             $19.97
15310                                                         Invoice # 0                Page      3
12/07115        Courier/Delivery Expenses                                                    19.97


           Total costs                                                                      ~3 .72-
                  Total- This Invoice                                                     S:1,014.97

                 Trust Applied                                                            $3,014.97

                 Trust Balance                                                            $1,985.03

                 New Balance                                                                  $0.00



                              Balance Due within 10 days of statement date
JS34                  6.50                   3.75     50.96                   331.25
·p>AB                 8.00                   8.00    325.0Q                 2,@0(!).0@

                     14.50                  11.75                           2 931.25
     lnqui.,Y: Fees - Unbilled Details                                            Timekeeper: All Timekeepers
     Ctlent: 15310- Rowes, Bryan- Enforc.
..   Matter. 0003- Rowes Bryan- Enforc.
               Matter      Date      Timekeep   Hours      Rate      Amount
                                                                                                    User: MN

        1             3 11/24/2015 JS34             0.00    175.00         0.00
        2             3 11/25/2015 JS34             0.50     75.00        37.50
        3             3 11/25/2015 PAB              3.50    325.00     11137,50
        4             3 11/30/201f PAB              0.75    325.00      243.75
        5             3 11/30/201 E JS34            0.50     75.00        37.50
        6             3 12/02/201 f JS34            0.50    175.00        87.50
        7             3 12/02/201E PAB              3.00    325.00      975.00
        8             3 12/04/201 E JS34            0.75     75.00        56.25
        9             3 12/07/201 5 JS34            1.50     75.00      112.50
       10             3 12107/201f PAB              0.75    325.00      243.75
       11            3 1~/08/201! PAB               2.25    325.00      731.25
       12            3 12108/201f JOA               0.50    525.00      262.50
       1"3           3 12108/201!: JS34             2.50    175.00      437.50




                                                                                                    Page: 1
lnquir}t: Fees - Unbilled Details                                                                                                     Timekeeper: All Timekeepers
Client: 15310- Rowes, Bryan- Enforc.
Matter: 0003 - Rowes B1rvan- En~ore.                                                                                                                        User· MN
                                                                                       Narrative
  1 New client file set up; Conference with Paula Bennett; Draft Answer to Enforcement; Revise Answer; Review file and documents. (1.25 hrs worked - nc
  2 Secretarial - Receipt and review correspondenc                     Conference with Paula Bennett; Review file and draft pleadings.
  3 Interoffice conference                       1; Draft Business Records Affidavit; Email correspondence                    i
  4 Interoffice conference with Jeanie with instructions; Receipt and review email corre~nnntiPnl"~ frnrn Client; Email correspondence to and from opposin<
                                                                                                                                                             -.; Draft
  5 Secretarial - Conference with Paula Bennett; Review and revise Answer,               .. ___ ............... _.,Correspondence to opposing counsel with Answer;
  6 Conference with Paula Bennett; Research issues for hearing; Begin preparation for hearing; Conference with attorneys regarding legal issues. (1.5 hrs
  7 Telephone conference with Client; Telephone conference with opposing counsel; Email conference with oooosing counsel; COpy of correspondence tc
  8 Secretarial- Receipt and review correspondence to and from Client {multiple); Telephone conference··                                Draft subpoena
  9 Secretarial - Begin preparation from hearing; Review file and documents; Review and scan to file documents received from Client
 10 Receipt and review email corresoondence from Client (multiple); Email correspondence
 11 Telephone conference                 . . .. -· Email correspondence to Client; Receipt and review records ·                      ': Email conference ·.
 12 Office conference with Paula Bennett.
 13 Receipt and review correspondence from Client •                                 . R.eview and save to file all attachments from Client (multiple); Prepare




                                                                                                                                                           Page:2